EXECUTION COPY





AMENDED AND RESTATED UNSECURED CREDIT AGREEMENT

DATED AS OF SEPTEMBER 24, 2013
AMONG
BIOMED REALTY, L.P.,
AS BORROWER
AND
KEYBANK NATIONAL ASSOCIATION,
AS ADMINISTRATIVE AGENT AND CO-LEAD ARRANGER
AND
WELLS FARGO BANK NATIONAL ASSOCIATION,
AS SYNDICATION AGENT
AND
WELLS FARGO SECURITIES, LLC
AS CO-LEAD ARRANGER
AND
U.S. BANK NATIONAL ASSOCIATION,
AS CO-DOCUMENTATION AGENT
AND
THE SUMITOMO MITSUI BANKING CORPORATION,
AS CO-DOCUMENTATION AGENT
AND
THE SEVERAL LENDERS
FROM TIME TO TIME PARTIES HERETO,
AS LENDERS







 

--------------------------------------------------------------------------------

 

AMENDED AND RESTATED UNSECURED CREDIT AGREEMENT
Dated as of September 24, 2013
This AMENDED AND RESTATED UNSECURED CREDIT AGREEMENT is entered into as of
September 24, 2013 (the “Agreement Effective Date”) by and among BIOMED REALTY,
L.P., a Maryland limited partnership (“Borrower” or “Operating Partnership”),
KEYBANK NATIONAL ASSOCIATION, a national banking association (“KeyBank”), each
lender whose name is set forth on the signature pages of this Agreement, and
each lender which may hereafter become a party to this Agreement pursuant to
Section 2.8 or Section 11.8 (collectively, together with KeyBank, the “Lenders”
and, individually, a “Lender”) and KEYBANK NATIONAL ASSOCIATION, not
individually but as “Administrative Agent.”
RECITALS
WHEREAS, certain of the Lenders have previously provided an unsecured revolving
credit facility to Borrower pursuant to an Unsecured Credit Agreement dated as
of July 14, 2011 as amended by that certain First Amendment to Unsecured Credit
Agreement dated as of March 30, 2012 and that certain Second Amendment to
Unsecured Credit Agreement dated as of August 2, 2012 (collectively, the “Prior
Agreement”);
WHEREAS, Borrower has requested that the Lenders wholly amend and restate the
Prior Agreement to extend the maturity date thereof, provide for the addition of
a term loan component and make certain other modifications thereto; and
WHEREAS, the Lenders are willing to do so on the terms set forth in this
Agreement.
NOW, THEREFORE, in consideration of the recitals herein and the mutual covenants
contained herein, the parties hereto hereby agree as follows:
ARTICLE 1

DEFINITIONS AND ACCOUNTING TERMS
1.1.    Defined Terms. As used in this Agreement, the following terms shall have
the meanings set forth below:
“Absolute Interest Period” means, with respect to a Competitive Bid Loan made at
an Absolute Rate, a period of from one to one hundred-eighty days as requested
by Borrower in a Competitive Bid Quote Request and confirmed by a Lender in a
Competitive Bid Quote but in no event extending beyond the Maturity Date. If an
Absolute Interest Period would end on a day which is not a Banking Day, such
Absolute Interest Period shall end on the next succeeding Banking Day.
“Absolute Rate” means a fixed rate of interest (rounded to the nearest 1/100 of
1%) for an Absolute Interest Period with respect to a Competitive Bid Loan
offered by a Lender and accepted by the Borrower at such rate in accordance with
Section 2.4 hereof.
“Adjusted EBITDA” means, as of any date, (a) EBITDA with respect to the
Consolidated Group for the most recent Fiscal Quarter for which financial
results have been reported less (b) Capital Reserves



 

--------------------------------------------------------------------------------




for all Income-Producing Projects owned by a member of the Consolidated Group or
an Investment Affiliate divided by four (4).
“Adjusted NOI” means, as of any date with respect to any Project or group of
Projects, an annualized amount determined by multiplying four (4) times NOI of
such Project or group of Projects for the most recent Fiscal Quarter for which
financial results have been reported and deducting therefrom the then-current
annualized Capital Reserves with respect to such Project or group of Projects.
For any Project or group of Projects that were either (i) acquired by the
Consolidated Group after the first day of the Fiscal Quarter on which such
Adjusted NOI is based, or (ii) first opened for occupancy after the first day of
such Fiscal Quarter, the Adjusted NOI for such Project for such Fiscal Quarter
shall be deemed to be increased by the per diem Adjusted NOI for such Project
after acquisition or opening times the number of days in such Fiscal Quarter
prior to the date of acquisition or the date such Project was first opened for
occupancy.
“Adjusted Unencumbered NOI” means, as of any date, Adjusted NOI attributable to
Unencumbered Projects.
“Administrative Agent” means KeyBank, when acting in its capacity as the
Administrative Agent under any of the Loan Documents, or any successor
Administrative Agent.
“Administrative Agent’s Office” means the Administrative Agent’s office located
at 127 Public Square, Cleveland, Ohio 44114, or such other office as the
Administrative Agent hereafter may designate by written notice to Borrower and
the Lenders.
“Advance” means any advance made or to be made by any Lender to Borrower as
provided in Article 2, including each Competitive Bid Advance, Base Rate Advance
and LIBOR Rate Advance, whether such advance is a Line Advance or a Term
Advance.
“Affected Lender” is defined in Section 11.8(f).
“Affiliate” means, as to any Person, any other Person which directly or
indirectly controls, or is under common control with, or is controlled by, such
Person. As used in this definition, “control” (and the correlative terms,
“controlled by” and “under common control with”) shall mean possession, directly
or indirectly, of power to direct or cause the direction of management or
policies (whether through ownership of securities or partnership or other
ownership interests, by contract or otherwise); provided that, in any event, any
Person which owns, directly or indirectly, 10% or more of the securities having
ordinary voting power for the election of directors or other governing body of a
corporation, or 10% or more of the partnership or other ownership interests of
any other Person, will be deemed to be an Affiliate of such corporation,
partnership or other Person, provided, however, in no event shall the
Administrative Agent or any Lender or any of their respective Affiliates be an
Affiliate of the Borrower.
“Aggregate Commitment” means, subject to Section 2.7 and Section 2.8, One
Billion Two Hundred Fifty Million Dollars ($1,250,000,000). The respective
Commitments, Line Loan Percentages and Term Loan Percentages of the Lenders with
respect to the Aggregate Commitment are set forth on Schedule 1.1.



- 2 -



--------------------------------------------------------------------------------




“Aggregate Line Commitment” means $900,000,000 as of the Agreement Effective
Date, less any designated decrease in the Aggregate Line Commitment pursuant to
Section 2.7, plus any designated increase in the Aggregate Line Commitment
pursuant to Section 2.8.
“Aggregate Term Commitment” means $350,000,000 as of the Agreement Effective
Date, less any designated decrease in the Aggregate Term Commitment pursuant to
Section 2.7, plus any designated increase in the Aggregate Term Commitment
pursuant to Section 2.8.
“Agreement” means this Amended and Restated Unsecured Credit Agreement, either
as originally executed or as it may from time to time be extended, supplemented,
consolidated, amended, restated, increased, renewed or modified.
“Applicable Margin” means, as of any date, the interest rate margin set forth on
Schedule 1.2 attached hereto and made a part hereof (i) in the Line Loan LIBOR
Rate Margin column with respect to Line Loans which are LIBOR Rate Loans, (ii)
in the Term Loan LIBOR Rate Margin column with respect to Term Loans which are
LIBOR Rate Loans, or (iii) in the Base Rate Margin column with respect to Base
Rate Loans, as the case may be, opposite Guarantor’s then-current Credit Rating.
“ASC 805” means Accounting Standards Codification section 805 Business
Combinations as issued by the Financial Accounting Standards Board.
“Banking Day” means (i) with respect to any borrowing, payment or rate selection
of LIBOR Rate Advances, a day (other than a Saturday or Sunday) on which banks
generally are open in Cleveland, Ohio, and New York, New York for the conduct of
substantially all of their commercial lending activities and on which dealings
in Dollars are carried on in the London interbank market and (ii) for all other
purposes, a day (other than a Saturday or Sunday) on which banks generally are
open in Cleveland, Ohio, and New York, New York for the conduct of substantially
all of their commercial lending activities.
“Base Rate” means, as of any date of determination and as to any Type of Loan,
the rate per annum equal to the highest of (a) the Prime Rate in effect on such
date plus the then-current applicable “Base Rate Margin” as set forth in
Schedule 1.2 and (b) the Federal Funds Effective Rate in effect on such date
plus one-half of 1% (50 basis points) plus the then-current applicable “Base
Rate Margin” set forth in Schedule 1.2, and (c) the LIBOR Base Rate for a
one-month LIBOR Period commencing on such date plus the then-current applicable
“LIBOR Rate Margin” set forth in Schedule 1.2.
“Base Rate Advance” means an Advance made hereunder and specified to be a Base
Rate Advance in accordance with Article 2.
“Base Rate Loan” means a Loan made hereunder and specified to be a Base Rate
Loan in accordance with Article 2.
“BioMed Pro Rata Share” means, with respect to any member of the Consolidated
Group that is not a Wholly-Owned Subsidiary of Borrower and/or Parent, the
percentage of the issued and outstanding stock, partnership interests or
membership interests held by Borrower and Guarantor, in the aggregate, directly
or indirectly, in such member of the Consolidated Group.



- 3 -



--------------------------------------------------------------------------------




“Borrowing Date” means any Banking Day on which a Loan is requested to be made
hereunder.
“Capital Lease Obligations” means all monetary obligations of a Person under any
leasing or similar arrangement which, in accordance with Generally Accepted
Accounting Principles, is classified as a capital lease, other than those
obligations so classified solely as a result of ASC 805.
“Capital Reserves” means, as of any date with respect to any Income-Producing
Project or group of Income-Producing Projects, an annual amount equal to (i)
$0.30 per square foot of the aggregate Net Rentable Area of those
Income-Producing Projects owned by a member of the Consolidated Group as of the
last day of the most recent Fiscal Quarter for which financial results have been
reported and (ii) the applicable Consolidated Group Pro Rata Share of $0.30 per
square foot of the Net Rentable Area of those Income-Producing Projects owned by
an Investment Affiliate as of the last day of such Fiscal Quarter.
“Capitalization Rate” means (i) seven and one-quarter percent (7.25%) with
respect to all Projects other than the CFLS Project, or (ii) six and one-quarter
percent (6.25%) with respect to the CFLS Project.
“Cash Equivalents” means, as of any date:
(i)    securities issued or directly and fully guaranteed or insured by the
United States of America government or any agency or instrumentality thereof
having maturities of not more than one year from such date;
(ii)    mutual funds organized under the United States Investment Company Act of
1940, as amended, rated AAm or AAm-G by S&P and P-1 by Moody’s;
(iii)    certificates of deposit or other interest-bearing obligations of a bank
or trust company which is a member in good standing of the Federal Reserve
System having a short term unsecured debt rating of not less than A-1 by S&P and
not less than P-1 by Moody’s (or in each case, if no bank or trust company is so
rated, the highest comparable rating then given to any bank or trust company,
but in such case only for funds invested overnight or over a weekend) provided
that such investments shall mature or be redeemable upon the option of the
holders thereof on or prior to a date one month from the date of their purchase;
(iv)    certificates of deposit or other interest-bearing obligations of a bank
or trust company which is a member in good standing of the Federal Reserve
System having a short term unsecured debt rating of not less than A-1+ by S&P,
and not less than P-1+ by Moody’s and which has a long term unsecured debt
rating of not less than A1 by Moody’s (or in each case, if no bank or trust
company is so rated, the highest comparable rating then given to any bank or
trust company, but in such case only for funds invested overnight or over a
weekend) provided that such investments shall mature or be redeemable upon the
option of the holders thereof on or prior to a date three months from the date
of their purchase;
(v)    bonds or other obligations having a short term unsecured debt rating of
not less than A-1+ by S&P and P-1+ by Moody’s and having a long term debt rating
of not less than A1 by Moody’s issued by or by authority of any state of the
United States of America, any territory or



- 4 -



--------------------------------------------------------------------------------




possession of the United States of America, including the Commonwealth of Puerto
Rico and agencies thereof, or any political subdivision of any of the foregoing;
(vi)    repurchase agreements issued by an entity rated not less than A-1+ by
S&P, and not less than P-1 by Moody’s which are secured by United States of
America government securities of the type described in clause (i) of this
definition maturing on or prior to a date one month from the date the repurchase
agreement is entered into;
(vii)    short term promissory notes rated not less than A-1+ by S&P, and not
less than P-1 by Moody’s maturing or to be redeemable upon the option of the
holders thereof on or prior to a date one month from the date of their purchase;
and
(viii)    commercial paper (having original maturities of not more than 365
days) rated at least A-1+ by S&P and P-1 by Moody’s and issued by a foreign or
domestic issuer who, at the time of the investment, has outstanding long-term
unsecured debt obligations rated at least A1 by Moody’s.
“Certificate” means a certificate signed by a Senior Officer or Responsible
Official (as applicable) of the Person providing the certificate.
“CFLS Project” means that certain Project known as the Center for Life Sciences
Building located at 3 Blackfan Street, Boston, Massachusetts, consisting of
approximately 1.520 acres of land on which an eighteen (18) story office
building/laboratory research center containing approximately 704,159 rentable
square feet has been completed and which is owned in fee simple by a
Wholly-Owned Subsidiary of Borrower.
“Closing Date” means the time and Banking Day on which the conditions set forth
in Section 8.1 are satisfied or waived. The Administrative Agent shall notify
Borrower and the Lenders of the date that is the Closing Date.
“Code” means the Internal Revenue Code of 1986, as amended or replaced and as in
effect from time to time.
“Commitment Assignment and Acceptance” means an assignment and acceptance
agreement substantially in the form of Exhibit A.
“Commitments” means, collectively, all of the Line Commitments and all of the
Term Commitments.
“Competitive Bid Advance” means any Advance made from time to time to Borrower
hereunder on a non-pro rata basis by a Lender pursuant to Section 2.4.
“Competitive Bid Borrowing Notice” is defined in Section 2.4(f).
“Competitive Bid Lender” means a Lender or Designated Lender which has a
Competitive Bid Advance outstanding.
“Competitive Bid Loan” means a Loan to Borrower funded by Competitive Bid
Advances from one or more Lenders made pursuant to Section 2.4.



- 5 -



--------------------------------------------------------------------------------




“Competitive Bid Note” means the promissory note payable to the order of each
Competitive Bid Lender in the form attached hereto as Exhibit D-2 to be used to
evidence any Competitive Bid Loans which such Competitive Bid Lender elects to
make (collectively, the “Competitive Bid Notes”).
“Competitive Bid Quote” means a response submitted by a Lender to the
Administrative Agent or the Borrower, as the case may be with respect to an
Invitation for Competitive Bid Quotes in the form attached as Exhibit C-3.
“Competitive Bid Quote Request” means a written request from Borrower to
Administrative Agent in the form attached as Exhibit C-1.
“Competitive LIBOR Margin” means, with respect to any Competitive Bid Loan for a
LIBOR Period, the percentage established in the applicable Competitive Bid Quote
which is to be used to determine the interest rate applicable to such
Competitive Bid Loan.
“Competitive LIBOR Rate” means, as of any date during any LIBOR Period with
respect to a Competitive Bid Loan based on a Competitive LIBOR Margin, the sum
of (A) the LIBOR Base Rate applicable to such LIBOR Period divided by one minus
the then-current Reserve Percentage and (B) the Competitive LIBOR Margin
established in the Competitive Bid Quote applicable to such Competitive Bid
Loan.
“Compliance Certificate” means a certificate in the form of Exhibit B, properly
completed and signed by a Senior Officer of Borrower.
“Confidential Information” means (i) all of the terms, covenants, conditions or
agreements set forth in this Agreement or any amendments hereto and any related
agreements of whatever nature, (ii) the information and reports provided in
compliance with Article 7 of this Agreement, (iii) any and all information
provided, disclosed or otherwise made available to the Administrative Agent and
the Lenders including, without limitation, any and all plans, maps, studies
(including market studies), reports or other data, operating expense
information, as‑built plans, specifications, site plans, drawings, notes,
analyses, compilations, or other documents or materials relating to the Projects
or their condition or use, whether prepared by Borrower or others, which use, or
reflect, or that are based on, derived from, or are in any way related to the
foregoing, and (iv) any and all other information of Parent, its Subsidiaries or
the Investment Affiliates that the Administrative Agent or any Lender may have
access to including, without limitation, ideas, samples, media, techniques,
sketches, specifications, designs, plans, forecasts, financial information,
technical information, drawings, works of authorship, models, inventions,
know‑how, processes, apparatuses, equipment, algorithms, financial models and
databases, software programs, software source documents, manuals, documents,
properties, names of tenants or potential tenants, vendors, suppliers,
distributors and consultants, and formulae related to the current, future, and
proposed products and services of Parent, its Subsidiaries, the Investment
Affiliates, tenants or potential tenants (including, without limitation,
information concerning research, experimental work, development, design details
and specifications, engineering, procurement requirements, purchasing,
manufacturing, customer lists, investors, employees, clients, business and
contractual relationships, business forecasts, and sales and marketing plans).
Such Confidential Information may be disclosed or accessible to the
Administrative Agent and the Lenders as embodied within tangible



- 6 -



--------------------------------------------------------------------------------




material (such as documents, drawings, pictures, graphics, software, hardware,
graphs, charts, or disks), orally, or visually.
“Consolidated Group” means Parent, Borrower and all Subsidiaries of Borrower
which are consolidated with Parent and Borrower for financial reporting purposes
under GAAP.
“Consolidated Group Pro Rata Share” means, with respect to any Investment
Affiliate, the percentage of the issued and outstanding stock, partnership
interests or membership interests held by the Consolidated Group in the
aggregate in such Investment Affiliate.
“Consolidated Outstanding Indebtedness” means, as of any date of determination,
without duplication, the sum of (a) all Indebtedness of the Consolidated Group
outstanding at such date, determined on a consolidated basis in accordance with
GAAP (whether recourse or non-recourse), plus, without duplication, (b) the
applicable Consolidated Group Pro Rata Share of any Indebtedness of each
Investment Affiliate other than Indebtedness of such Investment Affiliate to a
member of the Consolidated Group.
“Continuing Tenant” means, with respect to any Income-Producing Project for any
Fiscal Quarter, a tenant of such Project which was leasing space in such Project
at all times during such Fiscal Quarter.
“Contractual Obligation” means, as to any Person, any provision of any
outstanding security issued by that Person or of any material agreement,
instrument or undertaking to which that Person is a party or by which it or any
of its Property is bound.
“Controlled Entity” means a Person (a) that is a Subsidiary of Parent, (b) that
is a general partnership or a limited partnership in which Borrower or a
Wholly‑Owned Subsidiary of Borrower is the sole managing general partner and
such managing general partner has the sole power to (i) sell all or
substantially all of the assets of such Person, (ii) incur Indebtedness in the
name of such Person, (iii) grant a Lien on all or any portion of the assets of
such Person and (iv) otherwise generally manage the business and assets of such
Person or (c) that is a limited liability company for which Borrower or a
Wholly‑Owned Subsidiary of Borrower is the sole manager and such manager has the
sole power to do the acts described in subclauses (i) through (iv) of clause (b)
above.
“Credit Rating” means, as of any date, with respect to the Guarantor and with
respect to any one of Moody’s, S&P and Fitch, the most recent credit rating of
Guarantor issued by such rating agency prior to such date, the number of Credit
Ratings from specified rating agencies required to qualify for the various
Applicable Margins being set forth in Schedule 1.2 below.
“Debt Offering” means the issuance and sale by any member of the Consolidated
Group of any debt securities of such member, excluding debt securities issued to
and retained by another member of the Consolidated Group.
“Debt Service” means, for any Fiscal Quarter, the sum of all Interest Expense
and all mandatory or regularly scheduled principal payments due and payable
during such Fiscal Quarter on the related Indebtedness, excluding any balloon
payments due upon maturity of such Indebtedness (provided that Debt Service with
respect to the Consolidated Group shall include only the applicable Consolidated
Group Pro Rata Share of all such principal payments for such Fiscal Quarter with
respect to Indebtedness of Investment



- 7 -



--------------------------------------------------------------------------------




Affiliates). Debt Service shall include the portion of rent payable by a Person
during such Fiscal Quarter under Capital Lease Obligations that should be
treated as principal in accordance with Generally Accepted Accounting
Principles.
“Debtor Relief Laws” means the Bankruptcy Code of the United States of America,
as amended from time to time, and all other applicable liquidation,
conservatorship, bankruptcy, moratorium, rearrangement, receivership,
insolvency, reorganization, or similar debtor relief Laws from time to time in
effect affecting the rights of creditors generally.
“Default” means any event that, with the giving of any applicable notice or
passage of time specified in Section 9.1 or both, would be an Event of Default.
“Default Rate” means the interest rate prescribed in Section 3.6.
“Defaulting Lender” means any Lender, as reasonably determined by the
Administrative Agent, that has (a) failed to fund any portion of its Loans or
participations in Letters of Credit or Swing Loans within three (3) Banking Days
of the date required to be funded by it hereunder, unless such Lender notifies
the Administrative Agent in writing that such failure is the result of such
Lender’s good faith determination that one or more conditions precedent to
funding (which conditions precedent, together with the applicable default, if
any, shall be specifically identified in such writing) has not been satisfied,
(b) notified the Borrower, the Administrative Agent, the Swing Loan Lender or
any Lender in writing that it does not intend to comply with any of its funding
obligations under this Agreement (other than a notice of a good faith dispute or
related communications) or has made a public statement to the effect that it
does not intend to comply with its funding obligations under this Agreement or
under other agreements in which it commits to extend credit, unless such writing
or public statement relates to such Lender’s obligation to fund a Loan hereunder
and states that such position is based on such Lender’s good faith determination
that one or more conditions precedent to funding (which conditions precedent,
together with the applicable default, if any, shall be specifically identified
in such writing or public statement) has not been satisfied, (c) failed, within
three (3) Banking Days after request by the Administrative Agent, to confirm in
writing that it will comply with the terms of this Agreement relating to its
obligations to fund prospective Loans and participations in then outstanding
Letters of Credit and Swing Loans (provided that such Lender shall cease to be a
Defaulting Lender pursuant to this clause (c) upon receipt of such written
confirmation by the Administrative Agent and the Borrower), (d) otherwise failed
to pay over to the Administrative Agent or any other Lender any other amount
required to be paid by it hereunder within three (3) Banking Days of the date
when due, unless the subject of a good faith dispute, or (e) (i) become or is
insolvent or has a parent company that has become or is insolvent or (ii) become
the subject of a bankruptcy or insolvency proceeding, or has had a receiver,
conservator, trustee, administrator, assignee for the benefit of creditors or
similar Person charged with reorganization or liquidation of its business or
custodian, appointed for it, or has taken any action in furtherance of, or
indicating its consent to, approval of or acquiescence in any such proceeding or
appointment or has a parent company that has become the subject of a bankruptcy
or insolvency proceeding, or has had a receiver, conservator, trustee,
administrator, assignee for the benefit of creditors or similar Person charged
with reorganization or liquidation of its business or custodian appointed for
it, or has taken any action in furtherance of, or indicating its consent to,
approval of or acquiescence in any such proceeding or appointment, provided that
a Lender shall not be a Defaulting Lender solely by virtue of the ownership or
acquisition of any equity interest in such Lender or any direct or indirect
parent company thereof by a Governmental



- 8 -



--------------------------------------------------------------------------------




Agency, so long as such ownership interest does not result in or provide such
Lender with immunity from the jurisdiction of courts in the United States or
from the enforcement of judgments or writs of attachment on its assets or permit
such Lender (or such Governmental Agency) to reject, repudiate, disavow or
disaffirm any contracts or agreements made with such Lender.
“Designated Lender” means any Person who has been designated by a Lender to fund
Competitive Bid Advances and is either an Affiliate of such Lender or another
entity organized or sponsored by such Lender.
“Designation Agreement” means a designation agreement entered into by a Lender
(other than a Designated Lender) and a Designated Lender, and accepted by the
Administrative Agent and Borrower, in substantially the form of Exhibit I
hereto.
“Distribution” means, with respect to any shares of capital stock or any warrant
or option to purchase an equity security or other equity security or interest
issued by a Person, (i) the retirement, redemption, purchase or other
acquisition for cash or for Property by such Person of any such security or
interest, (ii) the payment by such Person of any dividend in cash or in Property
(including for clarification purposes, common stock) on or with respect to any
such security or interest, (iii) any Investment by such Person in the holder of
5% or more of any such security or interest if a purpose of such Investment is
to avoid characterization of the transaction as a Distribution or (iv) any other
payment in cash or Property by such Person constituting a distribution under
applicable Laws with respect to such security or interest.
“Dollars” or “$” means United States of America dollars.
“Dollar Equivalent” means on any date of determination, for the purposes of
determining compliance with Article 5 or Article 6 or the existence of an Event
of Default under Article 9 with respect to any amount denominated in a currency
other than Dollars, the equivalent in Dollars of such amount, determined in good
faith by the Borrower in a manner consistent with the way such amount is or
would be reflected on the Borrower’s audited consolidated financial statements
for the fiscal year in which such determination is made.
“Domestic Project” means any Project located in the 48 states that comprise the
continental United States of America or in the District of Columbia.
“EBITDA” means, with respect to any Person for any Fiscal Quarter, the Net
Income of such Person (from operations and from discontinued operations) for
that Fiscal Quarter, plus the following amounts to the extent they were deducted
in calculating such Person’s Net Income and minus the following amounts to the
extent they were added in calculating such Person’s Net Income, (i) interest,
income taxes, minority interests, Preferred Distributions, depreciation and
amortization, (ii) provisions for gains and losses on sale of investments and
joint ventures, (iii) provisions for gains and losses on the disposition of
discontinued operations, (iv) rent adjustments and amortization of intangibles
required by acquisition accounting rules pursuant to GAAP, (v) transaction costs
of acquisitions not permitted to be capitalized pursuant to GAAP (vi) impairment
charges, property valuation losses, gains and/or losses related to the
extinguishment of debt and non-cash charges necessary to record interest rate
contracts at fair value, (vii) all other non-cash expenses (including non-cash
compensation, non-cash severance, foreign exchange losses and other non-cash
restructuring charges, to the extent not actually paid as a cash expense),
(viii) extraordinary or non-recurring



- 9 -



--------------------------------------------------------------------------------




items, and (ix) the effect of any adjustment resulting from a change in
accounting principles in determining Net Income for such period of such Person
for that Fiscal Quarter, in each case as determined on a consolidated basis in
accordance with Generally Accepted Accounting Principles; provided, that in
performing the foregoing calculation of EBITDA with respect to the Consolidated
Group, that portion of EBITDA attributable to the Consolidated Group’s equity
interests in any Investment Affiliates shall be deducted, and the applicable
Consolidated Group Pro Rata Share of EBITDA in each such Investment Affiliate
shall be added back into the calculation.
“Eligible Assignee” means (a) another Lender, (b) with respect to any Lender,
any Affiliate of that Lender, (c) any commercial bank having a combined capital
and surplus of $5,000,000,000 or more, (d) the central bank of any country which
is a member of the Organization for Economic Cooperation and Development,
(e) any savings bank, savings and loan association or similar financial
institution which (A) has a net worth of $500,000,000 or more, (B) is engaged in
the business of lending money and extending credit under credit facilities
substantially similar to those extended under this Agreement and (C) is
operationally and procedurally able to meet the obligations of a Lender
hereunder to the same degree as a commercial bank, and (f) any other financial
institution (including a mutual fund or other fund) approved by the
Administrative Agent and, unless an Event of Default shall have occurred and be
continuing, by Borrower (which approval shall not be unreasonably withheld and
may be deemed given under certain circumstances as set forth below), having
total assets of $500,000,000 or more which meets the requirements set forth in
subclauses (B) and (C) of clause (e) above; provided that each Eligible Assignee
must either (a) be organized under the Laws of the United States of America, any
State thereof or the District of Columbia or (b) be organized under the Laws of
the Cayman Islands or any country which is a member of the Organization for
Economic Cooperation and Development, or a political subdivision of such a
country, and (i) act hereunder through a branch, agency or funding office
located in the United States of America and (ii) be exempt from withholding of
tax on interest and deliver the documents related thereto pursuant to
Section 11.21. If the Administrative Agent requests in writing the approval of
Borrower to a proposed assignment under the preceding sentence, Borrower shall
respond and either approve or disapprove definitively in writing to the
Administrative Agent within five (5) Banking Days after such written request
from the Administrative Agent. If Borrower does not so respond to the
Administrative Agent within such period, the Administrative Agent may issue a
second request in writing to Borrower for such approval, which shall include in
the heading a notice in capital letters that such request is a second request
and that Borrower’s approval shall be deemed to have been given if no response
is received by the Administrative Agent within five (5) Banking Days after such
second request. If Borrower fails to so respond to such second request within
such period of five (5) Banking Days, Borrower shall be deemed to have approved
the proposed assignment. Notwithstanding anything herein to the contrary neither
the Parent nor the Borrower nor any Affiliate of the Parent or the Borrower
shall qualify as an “Eligible Assignee”.
“Employee Plan” means any (a) employee benefit plan (as defined in Section 3(3)
of ERISA) that is subject to Title I of ERISA, (b) any plan (as defined in
Section 4975(e)(1) of the Code) that is subject to Section 4975 of the Code,
(c) any entity the underlying assets of which include plan assets (as defined in
29 C.F.R. Section 2510.3‑101 or otherwise under ERISA) by reason of a plan’s
investment in such entity (including an insurance company general account), or
(d) a governmental plan (as defined in Section 3(32) of ERISA or Section 414(d)
of the Code) organized in a jurisdiction within the United States of America



- 10 -



--------------------------------------------------------------------------------




having prohibitions on transactions with such governmental plan substantially
similar to those contained in Section 406 of ERISA or Section 4975 of the Code.
“Equity Offering” means the issuance and sale by any member of the Consolidated
Group of any equity securities of such member, excluding equity securities
issued to and retained by another member of the Consolidated Group.
“ERISA” means the Employee Retirement Income Security Act of 1974, and any
regulations issued pursuant thereto, as amended or replaced and as in effect
from time to time.
“ERISA Affiliate” means each Person (whether or not incorporated) which is
required to be aggregated with Parent pursuant to Section 414 of the Code.
“Event of Default” shall have the meaning provided in Section 9.1.
“Excluded Tenant” means, with respect to any Income-Producing Project for any
Fiscal Quarter, a tenant of such Project (i) whose lease expired or was
terminated during such Fiscal Quarter or (ii) which either defaulted in the
payment of any of its base rental obligations during such Fiscal Quarter (and
such payment default is continuing after all required notices have been given
and all applicable cure periods provided for in such lease have expired) or was
the debtor in a voluntary or involuntary proceeding under any Debtor Relief Law
during such Fiscal Quarter.
“Facility” means the Loans and Letters of Credit made available to Borrower
hereunder from time to time by the Lenders.
“Facility Fee” is defined in Section 3.3.
“Facility Fee Percentage” means, as of any date, the percentage set forth in
Schedule 1.2 opposite the Guarantor’s then‑current Credit Rating.
“FATCA” means Sections 1471 through 1474 of the Code, as of the date of this
Agreement (or any amended or successor version that is substantively comparable
and not materially more onerous to comply with), any current or future
regulations or official interpretations thereof and any agreements entered into
pursuant to Section 1471(b)(1) of the Code.
“Federal Funds Effective Rate” shall mean, for any day, the rate per annum
announced by the Federal Reserve Bank of Cleveland on such day as being the
weighted average of the rates on overnight federal funds transactions arranged
by federal funds brokers on the previous trading day, as computed and announced
by such Federal Reserve Bank in substantially the same manner as such Federal
Reserve Bank computes and announces the weighted average it refers to as the
“Federal Funds Effective Rate.”
“Fee Letter” means that certain fee letter dated as of August 13, 2013 among
Borrower, the Syndication Agent, the Administrative Agent and the Co-Lead
Arrangers.
“Fiscal Quarter” means the fiscal quarter of the Consolidated Group ending on
each March 31, June 30, September 30 and December 31.



- 11 -



--------------------------------------------------------------------------------




“Fiscal Year” means the fiscal year of Borrower ending on each December 31.
“Fitch” means Fitch Ratings and its successors.
“Fixed Charge Coverage Ratio” means, as of any date, (a) Adjusted EBITDA divided
by (b) the sum of (i) Debt Service with respect to the Consolidated Group plus
(ii) all Preferred Distributions of the Consolidated Group plus (iii) the
Consolidated Group Pro Rata Share of all Preferred Distributions of Investment
Affiliates, in each case based on the most recent Fiscal Quarter for which
financial results have been reported.
“Foreign Project” means any Project located in (i) the United Kingdom, or (ii)
France, or (iii) Germany, or (iv) Switzerland.
“Funds From Operations” with respect to any fiscal period means (i) Net Income
(or, if applicable, net deficit under GAAP)); (ii) less gains from property
sales; (iii) plus losses from property sales; (iv) plus depreciation and
amortization, including applicable amounts attributed from Projects owned by
Investment Affiliates; (v) plus Preferred Distributions and costs incurred in
connection therewith; and (vi) plus minority interest of exchangeable operating
partnership units as provided under GAAP, but, in each case under clauses (ii)
through (vi) without duplication and only to the extent that such items were
included in or excluded from the determination of Net Income or net deficit, as
applicable. For purposes of calculating Funds From Operations, gains and/or
losses related to the extinguishment of debt and derivatives will be excluded.
“Funded Percentage” means, with respect to any Lender at any time, a percentage
equal to a fraction the numerator of which is the amount actually disbursed and
outstanding to Borrower by such Lender at such time (including Swing Line Loans
and Competitive Bid Advances), and the denominator of which is the total amount
disbursed and outstanding to Borrower by all of the Lenders at such time
(including Swing Line Loans and Competitive Bid Advances).
“GAAP Cost Basis” means, with respect to any asset, the Consolidated Group’s
undepreciated GAAP cost basis in such asset.
“Generally Accepted Accounting Principles” or “GAAP” means, as of any date of
determination, accounting principles (a) set forth as generally accepted in then
currently effective Opinions of the Accounting Principles Board of the American
Institute of Certified Public Accountants, (b) set forth as generally accepted
in then currently effective Statements of the Financial Accounting Standards
Board or (c) that are then approved by such other entity as may be approved by a
significant segment of the accounting profession in the United States of
America. The term “consistently applied,” as used in connection therewith, means
that the accounting principles applied are consistent in all material respects
with those applied at prior dates or for prior periods. To the extent that any
change in GAAP promulgated subsequent to the Agreement Effective Date would
cause a material change in the calculated result of any covenant that is adverse
to Borrower and Guarantor, such change will not be incorporated in the
calculation of the covenants (i.e., the covenants will be calculated in the same
manner as before the material change), as provided in Section 1.3 below.
“Governmental Agency” means (a) any international, foreign, federal, state,
county or municipal government, or political subdivision thereof, (b) any
governmental or quasi‑governmental agency, authority,



- 12 -



--------------------------------------------------------------------------------




board, bureau, commission, department, instrumentality or public body or (c) any
court or administrative tribunal, each of competent jurisdiction.
“Gross Asset Value” means, as of any day, an amount equal to the sum of the
following assets then owned (or leased pursuant to a Mortgageable Ground Lease)
by a member of the Consolidated Group or an Investment Affiliate and valued as
follows: (i) Adjusted NOI attributable to Projects owned (or leased pursuant to
a Mortgageable Ground Lease) by a member of the Consolidated Group (or the
Consolidated Group Pro Rata Share thereof with respect to Projects owned (or
leased pursuant to a Mortgageable Ground Lease) by an Investment Affiliate)
(excluding any such portion of such Adjusted NOI attributable to (a) Projects
that (1) were Unstabilized Projects at any time during the Fiscal Quarter with
respect to which Adjusted NOI is determined, and (2) are not ground leased to a
third party, (b) New Projects, or (c) Projects disposed of during or after such
Fiscal Quarter), divided by the Capitalization Rate; plus, without duplication,
(ii) with respect to each such Project that was an Unstabilized Project and is
not ground leased to a third party, the greater of (a) the portion of such
Adjusted NOI attributable to such Project (or the Consolidated Group Pro Rata
Share thereof with respect to any such excluded Project owned (or leased
pursuant to a Mortgageable Ground Lease) by an Investment Affiliate), divided by
the Capitalization Rate and (b) the GAAP Cost Basis (or the Consolidated Group
Pro Rata Share thereof with respect to any such excluded Project owned (or
leased pursuant to a Mortgageable Ground Lease) by an Investment Affiliate) in
such Project; plus (iii) the GAAP Cost Basis of all New Projects (or the
Consolidated Group Pro Rata Share thereof with respect to any such New Project
owned (or leased pursuant to a Mortgageable Ground Lease) by an Investment
Affiliate); plus (iv) the GAAP Cost Basis of all land, or rights in land, that
do not constitute a Project as of such date (or the Consolidated Group Pro Rata
Share thereof with respect to any such land, or rights in land, owned (or leased
pursuant to a Mortgageable Ground Lease) by an Investment Affiliate) (provided
that the amount contributed to Gross Asset Value under this clause (iv) shall
not exceed 10% of the total Gross Asset Value); plus (v) Note Receivables which
are Permitted Investments per the terms of Section 6.13(e) hereof (provided that
the amount contributed to Gross Asset Value under this clause (v) shall not
exceed 10% of the total Gross Asset Value); plus (vi) cash and Cash Equivalents
of the Consolidated Group as of such date of determination. For purposes of
determining Gross Asset Value, Projects with negative Adjusted NOI shall be
excluded from clause (i) of the preceding sentence.
“Guarantor” means Parent.
“Guarantee” or “Guaranteed Obligation” means, as to any Person, any
(a) guarantee by that Person of Indebtedness of, or other obligation performable
by, any other Person or (b) assurance given by that Person to an obligee of any
other Person with respect to the performance of an obligation by, or the
financial condition of, such other Person, whether direct, indirect or
contingent, including any purchase or repurchase agreement covering such
obligation or any collateral security therefor, any agreement to provide funds
(by means of loans, capital contributions or otherwise) to such other Person,
any agreement to support the solvency or level of any balance sheet item of such
other Person or any “keep‑well” or other arrangement of whatever nature given
for the purpose of assuring or holding harmless such obligee against loss with
respect to any obligation of such other Person; provided, however, that the term
Guaranteed Obligation shall not include endorsements of instruments for deposit
or collection in the ordinary course of business. The amount of any Guaranteed
Obligation in respect of Indebtedness shall be deemed to be an amount equal to
the stated or determinable amount of the related Indebtedness (unless the
Guaranteed Obligation is limited by its terms



- 13 -



--------------------------------------------------------------------------------




to a lesser amount, in which case to the extent of such amount) or, if not
stated or determinable, the reasonably anticipated liability in respect thereof
as determined by the Person in good faith pursuant to Generally Accepted
Accounting Principles.
“Guaranty” means that certain Amended and Restated Parent Guaranty dated as of
the Agreement Effective Date executed by Parent in the form attached hereto as
Exhibit H and made a part hereof.
“Hazardous Materials” means substances defined as “hazardous substances”
pursuant to the Comprehensive Environmental Response, Compensation and Liability
Act of 1980, 42 U.S.C. §9601 et seq., or as “hazardous”, “toxic” or “pollutant”
substances or as “solid waste” pursuant to the Hazardous Materials
Transportation Act, 49 U.S.C. §1801, et seq., the Resource Conservation and
Recovery Act, 42 U.S.C. §6901, et seq., or as “friable asbestos” pursuant to the
Toxic Substances Control Act, 15 U.S.C. §2601 et seq. or any other applicable
Hazardous Materials Law, in each case as such Laws are amended from time to
time.
“Hazardous Materials Laws” means all Laws governing the treatment,
transportation or disposal of Hazardous Materials applicable to any of the
Projects.
“Income-Producing Project” means any Project other than an Unstabilized Project.
“Indebtedness” means, with respect to a Person, at the time of computation
thereof, all of the following (without duplication): (a) all obligations of such
Person in respect of money borrowed; (b) all obligations of such Person, whether
or not for money borrowed (i) represented by notes payable, or drafts accepted,
in each case representing extensions of credit, (ii) evidenced by bonds,
debentures, notes or similar instruments, or (iii) constituting purchase money
indebtedness, conditional sales contracts or other similar instruments, that are
issued or assumed as full or partial payment for Property or services rendered
(but excluding trade payables and liabilities that arise in the ongoing course
of business); (c) Capital Lease Obligations of such Person; (d) all
reimbursement obligations of such Person under any letters of credit or
acceptances (whether or not the same have been presented for payment); (e) all
off-balance sheet obligations of such Person; (f) all non-contingent obligations
of such Person in respect of any repurchase obligation, takeout commitment or
forward equity commitment, in each case evidenced by a binding agreement (it
being understood that the term “Indebtedness” shall not include trade payables
incurred in the ordinary course of business or obligations of such Person under
purchase agreements pertaining to potential acquisition by such Person of
additional real properties (and related assets)); (g) net mark to market
exposure of such Person under any interest rate protection agreement (including,
without limitation, any interest rate swaps, caps, floors, collars and similar
agreements) and currency swaps and similar agreements; (h) all Indebtedness of
other Persons which such Person has Guaranteed or is otherwise recourse to such
Person (except for guaranties of customary non-recourse “carve-out” exceptions
for fraud, misapplication of funds, failure to procure insurance, failure to pay
property taxes, the unauthorized sale of a Project, the applicable lender’s
costs of enforcement of its loan documents, protective advances made by a
lender, voluntary bankruptcy, environmental indemnities and other similar
exceptions to recourse liability (but not exceptions relating to involuntary
bankruptcy, insolvency, receivership or other similar events)); and (i) all
Indebtedness of another Person secured by any Lien on Property owned by such
Person, even though such Person has not assumed or become liable for the payment
of such Indebtedness or other payment obligation, provided however that the
amount of Indebtedness attributed to the Person owning the Property subject to
such Lien shall be limited to the value of such Property. For the avoidance of
doubt, Indebtedness shall not include premiums or



- 14 -



--------------------------------------------------------------------------------




discounts related to ASC 805 or arising from the terms of any senior unsecured
debt issued by Borrower. If (a) Indebtedness exists as to any member of the
Consolidated Group; (b) any member of the Consolidated Group provides collateral
in the form of cash or Cash Equivalents to secure such Indebtedness (including
by depositing such cash or Cash Equivalents into an escrow or deposit account
for the benefit of the holder of such Indebtedness) and (c) Borrower elects in a
writing delivered to the Administrative Agent to exclude such Indebtedness from
Indebtedness, then for purposes of Borrower’s covenants (x) such Indebtedness
(up to the amount of such cash or Cash Equivalents) shall be excluded from
Indebtedness; (y) such cash or Cash Equivalents shall be deemed not to be an
asset of any member of the Consolidated Group and (z) any Lien in relation to
such cash or Cash Equivalents shall not be a Lien for purposes of this
Agreement.
“Intangible Assets” means assets that are considered intangible assets under
Generally Accepted Accounting Principles, including customer lists, goodwill,
copyrights, trade names, trademarks and patents.
“Interest Expense” means, with respect to the Consolidated Group and measured as
of the last day of the most recent Fiscal Quarter for which financial results
have been reported, the sum of (a) all interest of the Consolidated Group
(whether accrued or paid, without duplication) for such Fiscal Quarter reported
under GAAP, less (b) any non-cash interest expense (e.g., swap amortization,
amortization of premiums or discounts), plus (c) capitalized interest due to any
Person who is not a member of the Consolidated Group which is not funded from
the proceeds of a construction loan, plus (d) the portion of rent paid or
payable by the Consolidated Group (without duplication) for such Fiscal Quarter
under Capital Lease Obligations that should be treated as interest in accordance
with ASC 805, plus (e) the Consolidated Group Pro Rata Share of any interest
expense of each Investment Affiliate for such Fiscal Quarter reported under
GAAP, adjusted as described in clauses (b), (c) and (d) above.
“Interest Period” means an Absolute Interest Period or a LIBOR Period, as
applicable.
“Investment” means, when used in connection with any Person, any investment by
or of that Person, whether by means of purchase or other acquisition of stock or
other securities of any other Person or by means of a loan (including a purchase
money loan or the purchase of an existing loan), advance creating a debt,
capital contribution, guaranty or other debt or equity participation or interest
in any other Person, including any partnership and joint venture interests of
such Person. The amount of any Investment shall be the amount actually invested
(minus any return of capital with respect to such Investment which has actually
been received in cash or Cash Equivalents or has been converted into cash or
Cash Equivalents), without adjustment for subsequent increases or decreases in
the value of such Investment.
“Investment Affiliate” means any Person in which the Consolidated Group,
directly or indirectly, has either a controlling interest or a ten percent (10%)
or greater ownership interest, whose financial results, in either case, are not
consolidated under GAAP with the financial results of the Consolidated Group.
“Invitation for Competitive Bid Quotes” means a written notice to the Lenders
from the Administrative Agent in the form attached as Exhibit C-2 for
Competitive Bid Loans made pursuant to Section 2.4.
“Laws” means, collectively, all international, foreign, federal, state and local
statutes, treaties, rules, regulations, ordinances, codes and administrative or
judicial precedents.



- 15 -



--------------------------------------------------------------------------------




“Lender” means each Lender whose name is set forth in the signature pages of
this Agreement and each lender which may hereafter become a party to this
Agreement pursuant to Section 2.8 or Section 11.8.
“Letter of Credit” means a standby letter of credit which is payable upon
presentation of a sight draft and other documents, as originally issued pursuant
to this Agreement or as amended, modified, extended, renewed or supplemented
thereafter.
“Letter of Credit Exposure” means, at any time, the sum of (a) the aggregate
undrawn amount of all outstanding Letters of Credit at such time plus (b) the
aggregate amount of all unreimbursed drawings under Letters of Credit at such
time.
“Letter of Credit Fee” means the fees payable to the Lenders with respect to a
Letter of Credit as described in Section 2.6(e).
“Letter of Credit Request” means the request described in Section 2.6.
“LIBOR Base Rate” means, with respect to a LIBOR Rate Advance or a Competitive
Bid Loan based on a Competitive LIBOR Margin for the relevant LIBOR Period, the
applicable British Bankers’ Association LIBOR rate for deposits in Dollars as
reported by any generally recognized financial information service as of 11:00
a.m. (London time) two Banking Days prior to the first day of such LIBOR Period,
and having a maturity equal to such LIBOR Period, provided that, if no such
British Bankers’ Association LIBOR rate is available to the Administrative
Agent, the applicable LIBOR Base Rate for the relevant LIBOR Period shall
instead be the rate determined by the Administrative Agent to be the rate at
which KeyBank or one of its Affiliate banks offers to place deposits in Dollars
with first class banks in the London interbank market at approximately 11:00
a.m. (London time) two Banking Days prior to the first day of such LIBOR Period,
in the approximate amount of the relevant LIBOR Rate Advance or Competitive Bid
Loan based on a Competitive LIBOR Margin and having a maturity equal to such
LIBOR Period.
“LIBOR Lending Office” means, as to each Lender, its office or branch so
designated by written notice to Borrower and the Administrative Agent as its
LIBOR Lending Office. If no LIBOR Lending Office is designated by a Lender, its
LIBOR Lending Office shall be its office at its address for purposes of notices
hereunder.
“LIBOR Period” means, as to each LIBOR Rate Loan, the period commencing on the
date specified by Borrower pursuant to Section 2.1(d) and ending 1, 2, 3 or 6
months (or, if available from all Lenders, 12 months) thereafter, as specified
by Borrower in the applicable Request for Loan; provided that:
(a)    the first day of any LIBOR Period shall be a Banking Day;
(b)    any LIBOR Period that would otherwise end on a day that is not a Banking
Day shall be extended to the next succeeding Banking Day unless such Banking Day
falls in another calendar month, in which case such LIBOR Period shall end on
the next preceding Banking Day;
(c)    any LIBOR Period which begins on a day for which there is no numerically
corresponding date in the calendar month in which such LIBOR Period would
otherwise end shall instead end on the last Banking Day of such calendar month;
and



- 16 -



--------------------------------------------------------------------------------




(d)    no LIBOR Period shall extend beyond the Maturity Date.
“LIBOR Rate” means, as of any date during any LIBOR Period, the sum of (A) the
LIBOR Base Rate applicable to such LIBOR Period divided by one minus the
then-current Reserve Percentage and (B) the then-current Applicable Margin with
respect to LIBOR Rate Loans which are Line Loans or the then-current Applicable
Margin with respect to LIBOR Rate Loans which are Term Loans, as applicable.
“LIBOR Rate Advance” means an Advance made hereunder and specified to be a LIBOR
Rate Advance in accordance with Article 2.
“LIBOR Rate Loan” means a Loan made hereunder and specified to be a LIBOR Rate
Loan in accordance with Article 2.
“Lien” means any mortgage, deed of trust, pledge, hypothecation, assignment for
security, security interest, encumbrance, lien or charge of any kind, whether
voluntarily incurred or arising by operation of Law or otherwise, affecting any
Property, including any conditional sale or other title retention agreement, any
financing lease in the nature of a security interest, and/or the filing of any
financing statement (other than a precautionary financing statement with respect
to a lease that is not in the nature of a security interest) under the Uniform
Commercial Code or comparable Law of any jurisdiction with respect to any
Property.
“Line Advance” means any Advance made from time to time to Borrower hereunder,
on a pro rata basis by a Line Lender under its Line Commitment pursuant to
Section 2.1(a).
“Line Commitment” means the commitment of each of the Lenders (as initially
specified in Schedule 1.1 hereto) to make Advances to fund, on a revolving
basis, Line Loans under Section 2.1(a) or Competitive Bid Loans under Section
2.4, and to participate in Letters of Credit issued under Section 2.6 and Swing
Loans made under Section 2.5, as such commitment may increase or decrease
pursuant to the terms of this Agreement.
“Line Facility” means the Line Loans, Swing Loans and Letters of Credit made
available to Borrower hereunder from time to time by the Lenders under their
Line Commitments.
“Line Lender” means, as of any date, any Lender then providing a Line
Commitment.
“Line Loan” means a Loan to Borrower under the Aggregate Line Commitment funded
by Line Advances from the Lenders made pursuant to Section 2.1(a).
“Line Loan Percentage” means, with respect to each Line Lender as of any date,
the percentage derived by dividing that portion of such Line Lender’s
then-current Commitment allocated to the Aggregate Line Commitment, by the
then-current full Aggregate Line Commitment.
“Line Note” means any of the promissory notes made by Borrower to a Lender
holding a Line Commitment evidencing Line Advances under that Line Lender’s Line
Loan Percentage of the Aggregate Line Commitment, substantially in the form of
Exhibit D-1, either as originally executed or as the same may from time to time
be supplemented, modified, amended, renewed or extended.



- 17 -



--------------------------------------------------------------------------------




“Loan” means the aggregate of the Advances of the same Type, made, converted or
continued on the same date by the Lenders pursuant to Section 2.l(a), Section
2.1(b), Section 2.4, the Swing Loans made pursuant to Section 2.5, and Section
2.8, and, in the case of LIBOR Rate Advances, as to which a single LIBOR Period
is in effect, and in the case of Competitive Bid Loans, as to which (a) a single
LIBOR Period and a single Competitive LIBOR Margin are in effect or (b) a single
Absolute Interest Period and a single Absolute Rate are in effect.
“Loan Documents” means, collectively, this Agreement, the Notes, the Guaranty
and any other agreements of any type or nature hereafter executed and delivered
by Borrower or Guarantor to the Administrative Agent or to any Lender in any way
relating to or in furtherance of this Agreement, in each case either as
originally executed or as the same may from time to time be supplemented,
modified, amended, restated, extended or supplanted.
“Margin Stock” means “margin stock” as such term is defined in Regulation T, U
or X.
“Material Adverse Effect” means (a) a material adverse change in the status of
the business, results of operations or condition (financial or otherwise) of the
Consolidated Group taken as a whole, and/or (b) any set of circumstances or
events which (i) has had or would reasonably be expected to have a material
adverse effect upon the validity or enforceability of any Loan Document (other
than as a result of any action or inaction of the Administrative Agent or any
Lender), or (ii) has materially impaired or would reasonably be expected to
materially impair the ability of Borrower and the Guarantor to perform the
Obligations.
“Maturity Date” means March 24, 2018 or, if the Maturity Date with respect to
the Facility is extended pursuant to Section 2.10, September 24, 2018.
“Monthly Payment Date” means the first day of each calendar month.
“Moody’s” means Moody’s Investors Service, Inc. and its successors.
“Mortgageable Ground Lease” means any of the following: (i) any lease (a) which
is a direct lease granted by the fee owner of the applicable Project, (b) which
has a remaining term, as of the date such Project becomes an Unencumbered
Project, of not less than thirty (30) years, including extension options which
are exercisable solely at the discretion of the lessee thereunder, (c) under
which no material default has occurred and is continuing, (d) with respect to
which a leasehold mortgage may be granted, and (e) which the Administrative
Agent has otherwise reasonably determined is financeable, and (ii) each of the
following leases (as amended from time to time), but only if such lease is not
amended to shorten the term of such lease and no material default under such
lease has occurred and is continuing: (A) Lease Agreement dated as of April 3,
2007, as amended by the First Amendment to Lease dated as of August 18, 2008,
between University City Science Center, a Pennsylvania non-profit corporation,
and Wexford-UCSC II, LP, a Delaware limited partnership, for Units 1-4 of the
3711 Market Research Condominium located at 3711 Market Street, Philadelphia,
Pennsylvania, and (B) Lease Agreement dated as of April 3, 2007 between
University City Science Center, a Pennsylvania non-profit corporation, and
Wexford-UCSC II, LP, a Delaware limited partnership, for Units 6-7 of the 3711
Market Research Condominium located at 3711 Market Street, Philadelphia,
Pennsylvania.



- 18 -



--------------------------------------------------------------------------------




“Multiemployer Plan” means any employee benefit plan of the type described in
Section 4001(a)(3) of ERISA to which one or more members of the Consolidated
Group or any of their ERISA Affiliates contribute or are obligated to
contribute.
“Negative Pledge” means a Contractual Obligation (other than the Loan Documents
and the documents executed in connection with the Related Facility) that
contains a covenant binding on any owner of a Project that prohibits Liens on
any of such owner’s Projects, other than any such covenant contained in a
Contractual Obligation (other than the Loan Documents and the documents executed
in connection with the Related Facility) (a) granting or relating to a
particular Lien on a Project or on an equity interest in a Project which
prohibits further Liens on such Project and/or on the direct or indirect
ownership interests in the entity owning such Project, or (b) requiring that the
Consolidated Group maintain a pool of unencumbered properties of a size
determined by reference to the total amount of Total Unsecured Indebtedness of
the Consolidated Group on substantially similar terms to those provisions
contained herein regarding the Unencumbered Projects, but that do not generally
prohibit the encumbrance of the Borrower’s or the Consolidated Group’s assets,
or the encumbrance of any specific assets.
“Net Income” means, with respect to any Person and with respect to any fiscal
period, the net income available to common stockholders of that Person for that
period, determined in accordance with Generally Accepted Accounting Principles,
consistently applied.
“Net Rentable Area” means with respect to any Project, the floor area of any
buildings, structures or improvements available for leasing to tenants
(excluding storage lockers and parking spaces), as reasonably determined by the
Administrative Agent, the manner of such determination to be consistent for all
Projects unless otherwise approved by the Administrative Agent.
“New Project” means with respect to any Fiscal Quarter with respect to which
Adjusted NOI is determined, any Project that was acquired after the first day of
such Fiscal Quarter or any of the immediately preceding four (4) Fiscal
Quarters, but excluding any Project that both (a) was acquired or opened during
any of the immediately preceding four (4) Fiscal Quarters, and (b) with respect
to which, within ten (10) Banking Days after such Project was acquired, Borrower
delivered to Administrative Agent written notice electing not to treat such
Project as a New Project.
“New Tenant” means, with respect to any Income-Producing Project for any Fiscal
Quarter, a tenant of such Project which first commenced leasing its premises at
such Project during the period from the second day of such Fiscal Quarter
through the end of such Fiscal Quarter.
“New Unencumbered Project” means with respect to any Fiscal Quarter with respect
to which Adjusted NOI is determined, any Unencumbered Project that was acquired
after the first day of such Fiscal Quarter or during any of the immediately
preceding four (4) Fiscal Quarters, but excluding any Project that both (a) was
acquired or opened during any of the immediately preceding four (4) Fiscal
Quarters, and (b) with respect to which, within ten (10) Banking Days after such
Unencumbered Project was acquired, Borrower delivered to Administrative Agent
written notice electing not to treat such Project as a New Unencumbered Project.
“NOI” means, with respect to any Project for any applicable Fiscal Quarter, the
sum of (i) rental income for such Fiscal Quarter attributable to Continuing
Tenants and New Tenants as included in total rental revenue reported in
accordance with GAAP; (ii) with respect to any New Tenant, an imputed amount of
net



- 19 -



--------------------------------------------------------------------------------




rental income for those days during such Fiscal Quarter during which such New
Tenant was not leasing space and paying rent based on the per diem net rental
income being paid by such New Tenant as of the commencement of its obligation to
pay rent on its lease; (iii) all actual expense reimbursements received or
receivable from such tenants for such Fiscal Quarter; and (iv) all actual other
income for such Fiscal Quarter less (A) property operating expenses, including
property taxes, for such Fiscal Quarter as included in total rental operations
expense reported in accordance with GAAP, (B) actual management fees payable
with respect to such Project for such Fiscal Quarter and (C) any actual or
imputed rental income for such Fiscal Quarter attributable to Excluded Tenants,
provided, however, that in the case of any such Project owned by an Investment
Affiliate, only the Consolidated Group Pro Rata Share of the foregoing amount
attributable to such Project shall be included in “NOI”. For the avoidance of
doubt, the following shall be disregarded in the determination of NOI (to the
extent such adjustments otherwise would be included in the determination of
NOI): (i) provisions for gains and losses on sale of investments and joint
ventures, (ii) provisions for gains and losses on the disposition of
discontinued operations, (iii) rent adjustments and amortization of intangibles
required by acquisition accounting rules pursuant to GAAP, (iv) transaction
costs of acquisitions not permitted to be capitalized pursuant to GAAP, (v)
impairment charges, property valuation losses, gains and/or losses related to
the extinguishment of debt and non-cash charges necessary to record interest
rate contracts at fair value, (vi) all other non-cash expenses (including
non-cash compensation, non-cash severance and other non-cash restructuring
charges to the extent not actually paid as a cash expense), (vii) extraordinary
or non-recurring items, and (viii) the effect of any adjustment resulting from a
change in accounting principals in determining Net Income for such period of
such Person for the Fiscal Quarter.
“Non-Recourse Indebtedness” means (i) Indebtedness for which the liability of
the obligor thereunder (except with respect to fraud, Hazardous Materials Laws
liability and other customary non-recourse “carve-out” exceptions) either is
contractually limited to collateral securing such Indebtedness or is so limited
by operation of Law, and (ii) Indebtedness pursuant to which both: (A) none of
Borrower, Guarantor or Wexford Science & Technology, LLC guarantees the
repayment of such Indebtedness, and (B) the obligor under which is a Subsidiary
of Borrower and substantially all of the assets of such obligor consist of one
Project and assets related to such Project.
“Note Receivables” means note receivables from loans to borrowers which are not
Affiliates of the Borrower or any other member of the Consolidated Group.
“Notes” means, collectively, the Line Notes, the Term Notes, the Competitive Bid
Notes and the Swing Loan Note.
“Obligations” means all present and future obligations of every kind or nature
of the Borrower or Guarantor at any time and from time to time owed to the
Administrative Agent or the Lenders or any one or more of them, under any one or
more of the Loan Documents, whether due or to become due, matured or unmatured,
liquidated or unliquidated, or contingent or noncontingent, including
obligations of performance as well as obligations of payment, and including
interest that accrues after the commencement of any proceeding under any Debtor
Relief Law by or against any member of the Consolidated Group.
“Offer” is defined in Section 2.4(d)(i).



- 20 -



--------------------------------------------------------------------------------




“One Day LIBOR Rate” means, with respect to Swing Loans only, for any day, the
sum of (A) an interpolated rate, as determined by the Swing Loan Lender in its
sole discretion for such day, equal to the LIBOR Base Rate that would apply to a
LIBOR Period of one day divided by one minus the then-current Reserve Percentage
and (B) the then-current Applicable Margin with respect to Line Loans which are
LIBOR Rate Loans.
“Opinions of Counsel” means the favorable written legal opinions of Latham &
Watkins LLP and Venable LLP, counsel to Borrower and Guarantor, in form and
substance reasonably satisfactory to the Administrative Agent.
“Outstanding Competitive Bid Amount” means, as of any date, the aggregate amount
of all Competitive Bid Loans, if any, outstanding on such date.
“Outstanding Facility Amount” means, as of any date, the sum of the Outstanding
Line Amount, the Outstanding Term Amount and the Outstanding Competitive Bid
Amount, if any.
“Outstanding Line Amount” means, as of any date, the aggregate amount of all
Line Loans, Swing Loans and Letter of Credit Exposure, outstanding on such date.
“Outstanding Term Amount” means, as of any date, the aggregate amount of all
Term Loans outstanding on such date.
“Overall Leverage Ratio” means, as of any day, (a) Consolidated Outstanding
Indebtedness as of such date, divided by (b) Gross Asset Value as of such date,
expressed as a percentage.
“Parent” means BioMed Realty Trust, Inc., a Maryland corporation.
“Party” means any Person other than the Administrative Agent and the Lenders,
which now or hereafter is a party to any of the Loan Documents.
“PBGC” means the Pension Benefit Guaranty Corporation or any successor thereof
established under ERISA.
“Pension Plan” means any “employee pension benefit plan” (as such term is
defined in Section 3(2) of ERISA), other than a Multiemployer Plan, which is
subject to Title IV of ERISA and with respect to the Consolidated Group is
maintained by a member of the Consolidated Group or to which a member of the
Consolidated Group contributes or has an obligation to contribute.
“Permitted Business Activities” means (a) the acquisition, development,
renovation, ownership, leasing, sale, operation and management of (i) buildings,
groups of buildings or condominium units in, or that are comprised of, one or
more buildings, that in any case are primarily used or intended to be used for
office, office/laboratory, research, or manufacturing purposes and related
building amenities and ancillary uses (like a datacenter), (ii) improvements
providing services or amenities ancillary to the foregoing, and (iii) parking
garages and parking spaces related to clauses (i) and (ii), and (b) additional
Permitted Investments expressly permitted under Section 6.13.
“Permitted Investments” is defined in Section 6.13.



- 21 -



--------------------------------------------------------------------------------




“Permitted Liens” is defined in Section 6.14.
“Person” means any individual or entity, including a trustee, corporation,
limited liability company, general partnership, limited partnership, joint stock
company, trust, estate, unincorporated organization, business association, firm,
joint venture, Governmental Agency, or other entity.
“Preferred Distributions” means, as of any date with respect to any Person, the
Distributions due and payable to the holders of Preferred Equity in such Person
for the most recent Fiscal Quarter for which financial results have been
reported.
“Preferred Equity” means, with respect to any Person, any form of preferred
stock (whether perpetual, convertible or otherwise) or other ownership or
beneficial interest in such Person that entitles the holders thereof to
preferential payment or distribution priority with respect to dividends, assets
or other payments over the holders of any other stock or other ownership or
beneficial interest in such Person.
“Prime Rate” means a rate per annum equal to the prime rate of interest publicly
announced from time to time by KeyBank or its parent as its prime rate (which is
not necessarily the lowest rate charged to any customer), changing when and as
said prime rate changes. In the event that there is a successor to the
Administrative Agent by merger, or the Administrative Agent assigns its duties
and obligations to an Affiliate, then the term “Prime Rate” as used in this
Agreement shall mean the prime rate, base rate or other analogous rate of the
new Administrative Agent.
“Project” means any parcel of real property or interest in any parcel of real
property located in (i) the 48 states that comprise the continental United
States of America, or (ii) the District of Columbia, or (iii) the United
Kingdom, or (iv) France, or (v) Germany, or (vi) Switzerland, which in each case
is owned, leased or operated (in each case in whole or in part) by Borrower, or
any of its Subsidiaries or Investment Affiliates and which is improved or being
improved, or has been ground leased to a third party who is expected to improve
such parcel or interest, with (a) a building or buildings primarily used or
intended to be used for office, office/laboratory, research, warehouse,
residential, retail, hospitality, educational, parking, or manufacturing
purposes or other ancillary purposes or (b) parking spaces. If any member of the
Consolidated Group or any Investment Affiliate owns, leases or operates less
than all of a Project, then the term “Project” shall mean and refer to that
portion of such Project that such entity owns, leases or operates.
“Property” means any interest in any kind of property or asset, whether real,
personal or mixed, or tangible or intangible.
“Redevelopment Project” means any Project with fifty percent (50%) or more of
its Net Rentable Area vacant and under renovation, reconstruction or other
redevelopment.
“Regulation D” means Regulation D, as at any time amended, of the Board of
Governors of the Federal Reserve System, or any other regulation in substance
substituted therefor.
“Regulations T, U and X” means Regulations T, U and X, as at any time amended,
of the Board of Governors of the Federal Reserve System, or any other
regulations in substance substituted therefor.



- 22 -



--------------------------------------------------------------------------------




“Related Facility” means the credit facility made available to Borrower under
the Unsecured Term Credit Agreement.
“Request for Loan” means (i) a written request for a Loan substantially in the
form of Exhibit E, signed by a Senior Officer of Borrower, and properly
completed to provide all information required to be included therein or
(ii) with respect to requests for the continuation of LIBOR Rate Loans only, an
email request for such continuation provided by a Senior Officer of Borrower to
the Administrative Agent.
“Requirement of Law” means, as to any Person, the articles or certificate of
incorporation and by-laws or other organizational or governing documents of such
Person, and any Law, or judgment, award, decree, writ or determination of a
Governmental Agency, in each case applicable to or binding upon such Person or
any of its Property or to which such Person or any of its Property is subject.
“Requisite Lenders” means (a) as of any date of determination, unless clause (b)
of this definition applies, Lenders having Commitments that in the aggregate
constitute more than 50% of the Aggregate Commitment then in effect and (b) as
of any date of determination if the Aggregate Commitment has then been suspended
or terminated, Lenders holding Advances and participation interests in Letters
of Credit and Swing Loans evidencing in the aggregate more than 50% of the
aggregate Outstanding Facility Amount, in each case disregarding and excluding
any portion of the Aggregate Commitment or the Outstanding Facility Amount held
by a Defaulting Lender.
“Replacement Lender” is defined in Section 11.8(f).
“Reserve Percentage” means for any day with respect to a LIBOR Rate Loan, the
maximum rate (expressed as a decimal) at which any lender subject thereto would
be required to maintain reserves (including, without limitation, all base,
supplemental, marginal and other reserves) under Regulation D against
“Eurocurrency Liabilities” (as that term is used in Regulation D), if such
liabilities were outstanding. The Reserve Percentage shall be adjusted
automatically on and as of the effective date of any change in the Reserve
Percentage.
“Responsible Official” means (a) when used with reference to a Person other than
an individual, any corporate officer of such Person, general partner or managing
member of such Person, corporate officer of a corporate general partner or
managing member of such Person, or corporate officer of a corporate general
partner of a partnership that is a general partner of such Person or corporate
managing member of a limited liability company that is a managing member of such
Person, or any other responsible official thereof duly acting on behalf thereof,
and (b) when used with reference to a Person who is an individual, such Person.
The Administrative Agent and the Lenders shall be entitled to conclusively rely
upon any document or certificate that is signed or executed by a Responsible
Official of Parent or any of its Subsidiaries as having been authorized by all
necessary corporate, partnership and/or other action on the part of Parent or
such Subsidiary.
“S&P” means Standard & Poor’s Rating Group or its successors.
“Secured Indebtedness” means any Indebtedness of a Person that is (a) not owed
to a member of the Consolidated Group and (b) secured by (i) a Lien on a Project
or (ii) a pledge of any ownership interests



- 23 -



--------------------------------------------------------------------------------




in any other Person or on any other assets, provided that the portion of such
Indebtedness included in “Secured Indebtedness” shall not exceed the aggregate
value of the assets securing such Indebtedness at the time such Indebtedness was
incurred.
“Senior Officer” means (a) the chief executive officer, (b) the president,
(c) the chief operating officer, (d) the chief financial officer, (e) the chief
accounting officer, (f) any senior vice president, (g) the vice president of
finance, (h) any executive vice president, or (i) with respect to requests for
the continuation of LIBOR Rate Loans only, the assistant treasurer, of any of
the members of the Consolidated Group or of any of their corporate general
partners or managing members, as applicable.
“Special LIBOR Circumstance” means the application or adoption after the Closing
Date of any Law or interpretation, or any change therein or thereof, or any
change in the interpretation or administration thereof by any Governmental
Agency, central bank or comparable authority charged with the interpretation or
administration thereof, or compliance by any Lender or its LIBOR Lending Office
with any request or directive (whether or not having the force of Law) of any
such Governmental Agency, central bank or comparable authority. Notwithstanding
anything herein to the contrary, (i) the Dodd‑Frank Wall Street Reform and
Consumer Protection Act and all requests, rules, guidelines and directives
promulgated thereunder and (ii) all requests, rules, guidelines or directives
promulgated by the Bank for International Settlements, the Basel Committee on
Banking Supervision (or any successor or similar authority) or the United States
or foreign regulatory authorities, in each case under this clause (ii) pursuant
to Basel III, shall be deemed to be a “change” under this definition regardless
of the date enacted or adopted.
“Stabilization” means, as of any date with respect to any Project, that either
(i) the entire Project, or in the case of a Redevelopment Project, the
redeveloped portion thereof, was substantially completed one (1) year or more
prior to such date or (ii) the entire Project has, as of such date, tenants in
occupancy of eighty-five percent (85%) or more of the total Net Rentable Area
thereof, each of which is either paying rent or is obligated to begin paying
rent not later than ninety (90) days after the commencement date of such
tenant’s lease.
“Subsidiary” means, as of any date of determination and with respect to any
Person, (a) any corporation, limited liability company, partnership or other
Person (whether or not, in any case, characterized as such or as a joint
venture), whether now existing or hereafter organized or acquired: (i) in the
case of a corporation, of which a majority of the securities having ordinary
voting power for the election of directors or other governing body (other than
securities having such power only by reason of the happening of a contingency)
are at the time beneficially owned by such Person and/or one or more
Subsidiaries of such Person, or (ii) in the case of a partnership or limited
liability company, of which a majority of the partnership, membership or other
ownership interests are at the time beneficially owned by such Person and/or one
or more of its Subsidiaries; or (b) any other Person the accounts of which are
consolidated with the accounts of the designated parent.
“Swap Agreement” means a written agreement between Borrower and one or more
financial institutions, including without limitation, KeyBank, providing for
“swap”, “cap”, “collar” or other interest rate protection with respect to any
Indebtedness.



- 24 -



--------------------------------------------------------------------------------




“Swing Loan Commitment” means ten percent (10%) of the then-effective Aggregate
Line Commitment, subject to possible reduction as provided for in Section 2.7 in
the case of any reductions in the Aggregate Line Commitment made by Borrower.
“Swing Loan Lender” means KeyBank, in its capacity as the Swing Loan Lender
under this Agreement.
“Swing Loan Note” means the note described in Section 2.5.
“Swing Loans” means those Loans described in Section 2.5 that are made or to be
made by the Swing Loan Lender and evidenced by the Swing Loan Note.
“Term Advance” means any Advance made from time to time to Borrower hereunder,
on a non-revolving basis, on a pro rata basis, by a Term Lender under its Term
Commitment pursuant to Section 2.1(b).
“Term Commitment” means the commitment of each of the Lenders (as initially
specified in Schedule 1.1 hereto) to make Advances to fund Term Loans on a
non-revolving basis.
“Term Facility” means the Term Loans made available to Borrower hereunder from
time to time by the Lenders under their Term Commitments.
“Term Lender” means, as of any date, any Lender then providing a Term
Commitment.
“Term Loan” means a Loan to Borrower under the Aggregate Term Commitment funded
by Term Advances from the Term Lenders made pursuant to Section 2.1(b).
“Term Loan Percentage” means, with respect to each Term Lender as of any date,
the percentage derived by dividing that portion of such Term Lender’s
then-current Commitment allocated to the Aggregate Term Commitment, by the
then-current full Aggregate Term Commitment.
“Term Note” means any of the promissory notes made by Borrower to a Term Lender
holding a Term Commitment, evidencing Term Advances under that Term Lender’s
Term Loan Percentage of the Aggregate Term Commitment, substantially in the form
of Exhibit D-3, as modified to apply to the Term Facility either as originally
executed or as the same may from time to time be supplemented, modified,
amended, renewed or extended.
“to the best knowledge of” means, when modifying a representation, warranty or
other statement of any Person, that the fact or situation described therein is
known by the Person (or, in the case of a Person other than a natural Person,
known by a Responsible Official of that Person) making the representation,
warranty or other statement, or with the exercise of reasonable due diligence
under the circumstances (in accordance with the standard of what a reasonable
Person in similar circumstances would have done) would have been known by the
Person (or, in the case of a Person other than a natural Person, would have been
known by a Responsible Official of that Person).
“Total Unencumbered Asset Value” means, as of any day, an amount equal to the
sum of the following amounts for assets then owned or leased under a
Mortgageable Ground Lease by a member of the Consolidated Group or an Investment
Affiliate and valued as follows: (i) Adjusted NOI attributable to Unencumbered



- 25 -



--------------------------------------------------------------------------------




Projects that are wholly owned (or wholly leased under a Mortgageable Ground
Lease) by Borrower or a Wholly-Owned Subsidiary of Borrower divided by the
Capitalization Rate (excluding, however, for purposes of this clause (i) and the
following clauses (ii) and (iii) any such portion of such Adjusted NOI
attributable to (a) Unencumbered Projects that (1) were Unstabilized Projects at
any time during the Fiscal Quarter with respect to which Adjusted NOI is
determined and (2) are not ground leased to a third party, (b) New Unencumbered
Projects, or (c) Unencumbered Projects disposed of during or after such Fiscal
Quarter); plus, without duplication (ii) the BioMed Pro Rata Share of Adjusted
NOI attributable to Unencumbered Projects that are wholly owned (or wholly
leased under a Mortgageable Ground Lease, or a combination of owned and leased
under a Mortgageable Ground Lease) by a member of the Consolidated Group other
than Borrower or a Wholly­Owned Subsidiary of Borrower, divided by the
Capitalization Rate; plus (iii) the Consolidated Group Pro Rata Share of
Adjusted NOI attributable to Unencumbered Projects that are wholly owned (or
wholly leased under a Mortgageable Ground Lease) by an Investment Affiliate,
divided by the Capitalization Rate, provided that in the case of clauses (ii)
and (iii), if the aggregate amount to be contributed to Total Unencumbered Asset
Value on account of the Unencumbered Projects described therein would exceed ten
percent (10%) of Total Unencumbered Asset Value, the excess of such aggregate
contribution over such maximum percentage shall be excluded; plus (iv) with
respect to Unencumbered Projects excluded from clauses (i), (ii) and (iii)
because they are Unstabilized Projects and not ground leased to a third party,
the greater of (a) the portion of such Adjusted NOI attributable to such
Unstabilized Projects (or the BioMed Pro Rata Share or Consolidated Group Pro
Rata Share, as the case may be, thereof with respect to any such Unstabilized
Project owned by a member of the Consolidated Group other than Borrower or a
Wholly-Owned Subsidiary of Borrower or owned by an Investment Affiliate),
divided by the Capitalization Rate; and (b) the GAAP Cost Basis (or the BioMed
Pro Rata Share or Consolidated Group Pro Rata Share, as the case may be, thereof
with respect to any such Unstabilized Project owned by a member of the
Consolidated Group other than Borrower or a Wholly-Owned Subsidiary of Borrower
or owned by Investment Affiliate) in such Unstabilized Project, provided that,
in the case of clause (iv), if the amount to be contributed to Total
Unencumbered Asset Value on account of the Unencumbered Projects described in
such clause would exceed ten percent (10%) of Total Unencumbered Asset Value,
the excess of such contribution over such maximum percentage shall be excluded;
plus (v) the GAAP Cost Basis (or the BioMed Pro Rata Share or Consolidated Group
Pro Rata Share, as the case may be, thereof with respect to any unencumbered
land or rights in land owned by a member of the Consolidated Group other than
Borrower or a Wholly-Owned Subsidiary of Borrower or by an Investment Affiliate)
of all unencumbered land, or interests in land, that do not constitute a
Project, provided that, in the case of clause (v), if the amount to be
contributed to Total Unencumbered Asset Value on account of the unencumbered
land or interests in land described in such clause would exceed ten percent
(10%) of Total Unencumbered Asset Value, the excess of such contribution over
such maximum percentage shall be excluded; plus (vi) the GAAP Cost Basis of all
New Unencumbered Projects for which Adjusted NOI has been reported and on or
prior to such date of determination (or the BioMed Pro Rata Share or
Consolidated Group Pro Rata Share, as the case may be, of such GAAP Cost Basis
with respect to any New Unencumbered Project acquired by a member of the
Consolidated Group other than Borrower or a Wholly-Owned Subsidiary of Borrower
or by an Investment Affiliate), provided that with respect to each of the
foregoing clauses of this sentence, if (X) the amount to be contributed to Total
Unencumbered Asset Value on account of any single Unencumbered Project would
exceed twenty percent (20%) of Total Unencumbered Asset Value, the excess of
such contribution over such maximum percentage shall be excluded and (Y) the
amount to be contributed to Total Unencumbered Asset Value on account of Foreign
Projects would, in the aggregate, exceed fifteen percent (15%) of Total
Unencumbered Asset Value, the excess of



- 26 -



--------------------------------------------------------------------------------




such contribution(s) over such maximum percentage shall be excluded; plus (vii)
Unencumbered Note Receivables which are Permitted Investments per the terms of
Section 6.13(e) hereof (valued at par value less impairments in accordance with
GAAP, and if owned by an Investment Affiliate, only the Consolidated Group Pro
Rata Share of such value); provided that, in the case of this clause (vii), if
the amount to be contributed to Total Unencumbered Asset Value on account of the
Unencumbered Note Receivables described in such clause would exceed ten percent
(10%) of Total Unencumbered Asset Value, the excess of such contribution over
such maximum percentage shall be excluded plus (viii) cash and Cash Equivalents
of the Consolidated Group that is not subject to any pledge, assignment or
security interest in favor of a third party as of such date of determination.
For purposes of determining Total Unencumbered Asset Value, Unencumbered
Projects with negative Adjusted NOI, shall be excluded from clauses (i), (ii) or
(iii) above.
“Total Unsecured Indebtedness” means, as of any date, (A) Consolidated
Outstanding Indebtedness (including without limitation all Indebtedness under
this Agreement and the Unsecured Term Credit Agreement) less (B) all Secured
Indebtedness of the Consolidated Group less (C) the Consolidated Group Pro Rata
Share of all Secured Indebtedness of Investment Affiliates, provided that any
Secured Indebtedness which both (i) is secured solely by a pledge of stock,
partnership interests, membership interests or other ownership interests in a
Person owning a Project or Projects and (ii) is a recourse obligation of
Borrower or Parent shall be included in “Total Unsecured Indebtedness”
notwithstanding clauses (B) and (C) of this sentence.
“Type”, when used with respect to any Loan or Advance, means the designation of
whether such Loan or Advance (i) is being made under the Line Facility or the
Term Facility, (ii) is an Absolute Rate Loan or Advance or a Base Rate Loan or
Advance or a LIBOR Rate Loan or Advance and/or (iii) is a Competitive Bid Loan
or Advance or a Line Loan or Advance.
“Unencumbered” means, with respect to (i) any property, that such property (a)
is owned or leased under a Mortgageable Ground Lease by Borrower, another member
of the Consolidated Group or an Investment Affiliate, (b) is not subject to any
Lien other than those Permitted Liens described in Subsections 6.14(a)-(f), (c)
is not subject to any Negative Pledge, (d) is free of all unremediated material
environmental and structural issues, (e) is not held by a Person any of whose
direct or indirect equity interests are subject to a Permitted Lien described in
Section 6.14(g) or a Negative Pledge unless a pari passu Lien has also been
granted securing the Borrower’s Obligations under this Agreement, and (f) if
such property is owned, directly or indirectly, by a member of the Consolidated
Group other than Borrower or Guarantor or by an Investment Affiliate, such owner
has not guaranteed the payment of any Indebtedness, unless such owner has also
guaranteed the Obligations under this Agreement and/or (ii) any Note
Receivables, that such Note Receivables (a) are owned by Borrower, another
member of the Consolidated Group or an Investment Affiliate, (b) are not subject
to any Lien (other than those Permitted Liens described in Subsections
6.14(a)-(f)) or any Negative Pledge, (c) the direct or indirect equity interests
in the holder of Note Receivables are not subject to any Lien (other than those
Permitted Liens described in Subsections 6.14(a)-(f)) or Negative Pledge, and
(d) if such Note Receivable is owned, directly or indirectly, by a member of the
Consolidated Group other than Borrower or Guarantor or by an Investment
Affiliate, such owner has not guaranteed the payment of any Indebtedness, unless
such owner has also guaranteed the Obligations under this Agreement. If a given
Project consists of (x) one or more portions that are Unencumbered and (y) one
or more portions that are not Unencumbered, then those portion(s) of such
Project that are Unencumbered property will constitute an Unencumbered



- 27 -



--------------------------------------------------------------------------------




Project provided that such portion(s) constitute a legally subdivided parcel of
property (including, without limitation, a legally created condominium unit)
that can be legally transferred independent of any other portions of said
Project.
“Unencumbered Note Receivables” means Note Receivables that are Unencumbered.
“Unencumbered Note Receivables Income” means, as of any date, an annualized
amount determined by multiplying four (4) times the interest income on account
of Unencumbered Note Receivables actually received by Borrower or another member
of the Consolidated Group (or the Consolidated Group Pro Rata Share thereof with
respect to actual interest income on account of Unencumbered Note Receivables
actually received by an Investment Affiliate) for the most recent Fiscal Quarter
for which financial results have been reported.
“Unencumbered Owner” means, as of any date, any owner of one or more of the
then-current Unencumbered Projects.
“Unencumbered Projects” means Projects that are Unencumbered.
“Unsecured Debt Service Amount” means, for the most recent Fiscal Quarter for
which financial results have been reported, an annualized amount determined by
multiplying four (4) times the actual Interest Expense for the Total Unsecured
Indebtedness.
“Unsecured Debt Service Coverage Ratio” means, as of any date, (a) an amount
equal to (x) Adjusted Unencumbered NOI, plus (y) the Unencumbered Note
Receivables Income divided by (b) the Unsecured Debt Service Amount.
“Unsecured Leverage Ratio” means, as of any day, (a) Total Unsecured
Indebtedness as of such date, divided by (b) Total Unencumbered Asset Value as
of such date expressed as a percentage.
“Unsecured Term Credit Agreement” means that certain Unsecured Credit Agreement
dated as of March 30, 2012 by and among the Borrower, KeyBank and certain other
lenders identified therein, as amended by that certain First Amendment to
Unsecured Credit Agreement dated as of August 2, 2012 and by that certain Second
Amendment to Unsecured Credit Agreement dated as of September ___, 2013, as it
may be further amended or modified from time to time.
“Unstabilized Project” means, as of any date, either (i) a Redevelopment Project
or (ii) a Project that is currently under construction or has been recently
completed (as to its initial construction), but which in either case (i) or (ii)
above, has not yet reached Stabilization. Once a Project has reached
Stabilization, whether by passage of time or leasing, it shall not thereafter
qualify as an Unstabilized Project unless it subsequently becomes a
Redevelopment Project.
“Wholly-Owned Subsidiary” means, with respect to any Person, a Subsidiary of
such Person, 100% of the capital stock or other equity interest of which is
owned, directly or indirectly, by such Person.



- 28 -



--------------------------------------------------------------------------------




1.2.    Use of Defined Terms. Any defined term used in the plural shall refer to
all members of the relevant class, and any defined term used in the singular
shall refer to any one or more of the members of the relevant class.
1.3.    Accounting Terms. All accounting terms not specifically defined in this
Agreement shall be construed in conformity with, and all financial data required
to be submitted by this Agreement shall be prepared in conformity with,
Generally Accepted Accounting Principles applied on a consistent basis, except
as otherwise specifically prescribed herein. In the event that Generally
Accepted Accounting Principles change during the term of this Agreement such
that any covenant contained herein, would then be calculated in a different
manner or with different components with the result being materially adverse to
Borrower, (a) Borrower and the Lenders agree to amend this Agreement in such
respects as are necessary to conform those covenants as criteria for evaluating
Borrower’s financial condition to substantially the same criteria as were
effective prior to such change in Generally Accepted Accounting Principles and
(b) Borrower shall be deemed to be in compliance with the covenants contained in
the aforesaid Sections if and to the extent that Borrower would have been in
compliance therewith under Generally Accepted Accounting Principles as in effect
immediately prior to such change, but shall have the obligation to deliver each
of the materials described in Article 7 to the Administrative Agent and the
Lenders, on the dates therein specified, with financial data presented in a
manner which conforms with Generally Accepted Accounting Principles as in effect
immediately prior to such change.
1.4.    Exhibits and Schedules. All Exhibits and Schedules to this Agreement,
either as originally existing or as the same may from time to time be
supplemented, modified or amended, are incorporated herein by this reference. A
matter disclosed on any Schedule shall be deemed disclosed on all Schedules.
1.5.    Miscellaneous Terms. The term “or” is disjunctive; the term “and” is
conjunctive. The term “shall” is mandatory; the term “may” is permissive.
Masculine terms also apply to females; feminine terms also apply to males. The
term “including” is by way of example and not limitation.
1.6.    Dollar Equivalent. Notwithstanding anything contained herein to the
contrary, for purposes of any determination under Article 4, Article 5 or
Article 6, all amounts incurred, outstanding or proposed to be incurred or
outstanding in currencies other than Dollars shall be translated into the Dollar
Equivalents of such amounts.
1.7.    Amendment and Restatement. This Agreement amends, replaces and restates
the Prior Agreement in its entirety. All obligations of the Borrower and the
Guarantor under the Prior Agreement shall become obligations of the Borrower and
the Guarantor hereunder, and the provisions of the Prior Agreement shall be
superseded by the provisions hereof. Each of the parties hereto confirms that
the amendment and restatement of the Prior Agreement pursuant to this Agreement
shall not constitute a novation of the Prior Agreement.
ARTICLE 2

LOANS
2.1.    Loans Generally.



- 29 -



--------------------------------------------------------------------------------




(a)    Subject to the terms and conditions set forth in this Agreement, at any
time and from time to time from the Closing Date through the last Banking Day
immediately preceding the Maturity Date with respect to the Line Facility, each
Line Lender shall make, on a pro rata basis according to that Line Lender’s Line
Loan Percentage of the then-current Aggregate Line Commitment, its share of a
Line Loan to Borrower in such amounts as Borrower may request that do not result
in (A) the Outstanding Line Amount (after giving effect to all amounts requested
thereunder) exceeding the Aggregate Line Commitment or (B) the Outstanding
Facility Amount (after giving effect to all amounts requested thereunder) being
in excess of the Aggregate Commitment, and provided that in all events no
Default or Event of Default shall have occurred and be continuing and all
conditions to Advances hereunder shall have been satisfied. Subject to the
limitations set forth herein, Borrower may borrow, repay and reborrow under the
Line Facility without premium or penalty.
(b)    Subject to the terms and conditions set forth in this Agreement, on the
Closing Date, each Term Lender shall make, on a pro rata basis according to that
Term Lender’s Term Loan Percentage of the then-current Aggregate Term
Commitment, a Term Advance to Borrower in the full amount of such Term Lender’s
Term Commitment, so long as, after giving effect to the funding of all Term
Advances and other Advances requested to be disbursed on the Closing Date, (A)
the Outstanding Term Amount (after giving effect to all amounts requested
thereunder) does not exceed the then current Aggregate Term Commitment and (B)
the Outstanding Facility Amount (after giving effect to all amounts requested
thereunder) does not exceed the Aggregate Commitment, and provided that in all
events no Default or Event of Default shall have occurred and be continuing and
all conditions to Advances hereunder shall have been satisfied. In the event
that the Term Facility is increased in accordance with the terms of Section 2.8
hereinbelow, then on the date of such increase, the participating new or
increasing Term Lenders shall make additional Term Advances in the full amount
of such new Term Commitment or increase, so long as, after giving effect to the
funding of all Term Advances and other Advances requested to be disbursed on
such date, (1) the Outstanding Term Amount (after giving effect to all amounts
requested thereunder) does not exceed the then current Aggregate Term Commitment
(as the same may have been increased pursuant to Section 2.8 hereinbelow) and
(2) the Outstanding Facility Amount (after giving effect to all amounts
requested thereunder) does not exceed the Aggregate Commitment (as the same may
have been increased pursuant to Section 2.8 hereinbelow), and provided that in
all events no Default or Event of Default shall have occurred and be continuing
and all conditions to Advances hereunder shall have been satisfied. Borrower may
not reborrow all or any portion of any Term Loans once repaid or prepaid.
However, subject to the other terms and conditions of this Agreement, any
portion or all of any Base Rate Loan may be redesignated as one or more LIBOR
Loans or one or more Competitive Bid Loans, and any portion or all of any LIBOR
Loan may be redesignated as one or more Base Rate Loans or one or more
Competitive Bid Loans.
(c)    The obligation of each Lender to make Advances (including Swing Loan
Advances) in accordance with its respective Commitments is several, and not
joint and several; and no Lender shall be obligated to advance more than its
respective Commitment, notwithstanding the default of any other Lender.
(d)    Each Loan shall be made pursuant to a Request for Loan which shall
specify the requested (i) date of such Loan (which must be a Banking Day), (ii)
type of Loan, (iii) amount of such Loan, and (iv) in the case of a LIBOR Rate
Loan or Competitive Bid Loan, the Interest Period for such Loan.



- 30 -



--------------------------------------------------------------------------------




(e)    Promptly following receipt of a Request for Loan, the Administrative
Agent shall (by the end of business on the same day that the request was
received) notify each Lender of the date and type of the Loan, the LIBOR Period
or Absolute Interest Period, if applicable, and that Lender’s Line Loan
Percentage or Term Loan Percentage of the Loan, if any. Not later than 1:00
p.m., Cleveland time, on the date specified for any Loan (which must be a
Banking Day), each Lender shall make its Line Loan Percentage or Term Loan
Percentage, as applicable, of the Loan in immediately available funds available
to the Administrative Agent at the Administrative Agent’s Office. Upon
satisfaction or waiver of the applicable conditions set forth in Article 8, all
Advances shall be credited on that date in immediately available funds to the
account designated by Borrower.
(f)    Unless the Requisite Lenders otherwise consent, each Loan shall be not
less than $1,000,000 and all Loans shall be in an integral multiple of $100,000.
(g)    The Advances made by each Line Lender under its Line Commitment shall be
evidenced by that Line Lender’s Line Note.
(h)    The Advances made by each Term Lender under its Term Commitment shall be
evidenced by that Term Lender’s Term Note.
(i)    A Request for Loan shall be irrevocable upon the Administrative Agent’s
first notification thereof, unless otherwise agreed to by the Administrative
Agent.
(j)    If no Request for Loan has been made within the requisite notice periods
set forth in Section 2.2 or 2.3 prior to the end of the LIBOR Period for any
LIBOR Rate Loan, then on the last day of such LIBOR Period, such LIBOR Rate Loan
shall be automatically converted into a Base Rate Loan in the same amount.
2.2.    Base Rate Loans. Each request by Borrower for a Base Rate Loan shall be
made pursuant to a Request for Loan received by the Administrative Agent, at the
Administrative Agent’s Office, not later than 1:00 p.m., Cleveland time, on the
Banking Day immediately prior to the date of the requested Base Rate Loan. All
Loans shall constitute Base Rate Loans unless properly designated as a LIBOR
Rate Loan pursuant to Section 2.3 or a Competitive Bid Loan pursuant to
Section 2.4.
2.3.    LIBOR Rate Loans.
(a)    Each request by Borrower for a LIBOR Rate Loan shall be made pursuant to
a Request for Loan received by the Administrative Agent, at the Administrative
Agent’s Office, not later than 1:00 p.m., Cleveland time, at least three (3)
Banking Days before the first day of the applicable LIBOR Period.
(b)    On the date which is two (2) Banking Days before the first day of the
applicable LIBOR Period, the Administrative Agent shall confirm its
determination of the applicable LIBOR Rate (which determination shall be
conclusive in the absence of manifest error) and promptly shall give notice of
the same to Borrower and the Lenders.
(c)    Unless the Administrative Agent and the Requisite Lenders otherwise
consent, there shall be no more than ten (10) different LIBOR Periods in effect
at any one time.



- 31 -



--------------------------------------------------------------------------------




(d)    No LIBOR Rate Loan may be requested or continued during the continuation
of a Default or Event of Default.
(e)    Nothing contained herein shall require any Lender to fund any LIBOR Rate
Advance in the London interbank market.
2.4.    Competitive Bid Loans.
(a)    Competitive Bid Option. In addition to ratable Advances pursuant to
Section 2.1(a), but subject to the terms and conditions of this Agreement
(including, without limitation the limitation set forth in Section 2.1(a) as to
the maximum amount of all Loans not exceeding the Aggregate Commitment), the
Borrower may, as set forth in this Section 2.4, request the Lenders, prior to
the Maturity Date, to make offers to make Competitive Bid Loans to the Borrower.
Each Lender may, but shall have no obligation to, make such offers and the
Borrower may, but shall have no obligation to, accept any such offers in the
manner set forth in this Section 2.4. Competitive Bid Loans shall be evidenced
by the Competitive Bid Notes.
(b)    Competitive Bid Quote Request. When the Borrower wishes to request offers
to make Competitive Bid Loans under this Section 2.4, it shall transmit to the
Administrative Agent by telecopy or electronic mail a Competitive Bid Quote
Request substantially in the form of Exhibit C-1 hereto so as to be received no
later than (i) 11:00 a.m. (Cleveland time) at least five Banking Days prior to
the Borrowing Date proposed therein, in the case of a request for a Competitive
LIBOR Margin or (ii) 10:00 a.m. (Cleveland time) at least one Banking Day prior
to the Borrowing Date proposed therein, in the case of a request for an Absolute
Rate specifying:
(i)    the proposed Borrowing Date for the proposed Competitive Bid Loan,
(ii)    the requested aggregate principal amount of such Competitive Bid Loan
which must be at least $25,000,000 and an integral multiple of $1,000,000,
(iii)    whether the Competitive Bid Quotes requested are to set forth a
Competitive LIBOR Margin or an Absolute Rate, or both,
(iv)    the LIBOR Period, if a Competitive LIBOR Margin is requested, or the
Absolute Interest Period, if an Absolute Rate is requested, and
(v)    whether or not such Competitive Bid Loan may be prepaid at the Borrower’s
option prior to the end of the Interest Period applicable thereto and, if so,
whether partial prepayments will be permitted and whether any minimum amount or
increments in excess of such minimum will apply to such prepayments.
The Borrower may request offers to make Competitive Bid Loans for more than one
Interest Period in a single Competitive Bid Quote Request, but in no event shall
there be more than ten (10) different Interest Periods for Competitive Bid Loans
in existence at any time. Not more than two (2) Competitive Bid Quote Requests
shall be given within any period of 30 days. A Competitive Bid Quote Request
that does not conform substantially to the form of Exhibit C-1 hereto shall be
rejected, and the Administrative Agent shall promptly notify the Borrower of
such rejection by telecopy or electronic mail.



- 32 -



--------------------------------------------------------------------------------




(c)    Invitation for Competitive Bid Quotes. Promptly and in any event before
the close of business on the same Banking Day of receipt of a Competitive Bid
Quote Request that is not rejected pursuant to Section 2.4(b), the
Administrative Agent shall send to each of the Lenders by telecopy or electronic
mail an Invitation for Competitive Bid Quotes substantially in the form of
Exhibit C-2 hereto, which shall constitute an invitation by the Borrower to each
Lender to submit Competitive Bid Quotes offering to make the Competitive Bid
Loans to which such Competitive Bid Quote Request relates in accordance with
this Section 2.4.
(d)    Submission and Contents of Competitive Bid Quotes.
(i)    Each Lender may, in its sole discretion, submit a Competitive Bid Quote
containing an offer or offers to make Competitive Bid Loans in response to any
Invitation for Competitive Bid Quotes (each such offer, an “Offer”). Each
Competitive Bid Quote must comply with the requirements of this Section 2.4(d)
and must be submitted to the Administrative Agent by telex or telecopy or
electronic mail at its offices not later than (a) 10:00 a.m. (Cleveland time) at
least three Banking Days prior to the proposed Borrowing Date, in the case of a
request for a Competitive LIBOR Margin or (b) 10:00 a.m. (Cleveland time) on the
proposed Borrowing Date, in the case of a request for an Absolute Rate (or, in
either case upon reasonable prior notice to the Lenders, such other time and
rate as the Borrower and the Administrative Agent may agree); provided that
Competitive Bid Quotes submitted by the Administrative Agent may only be
submitted if the Administrative Agent notifies the Borrower of the terms of the
Offer or Offers contained therein no later than 60 minutes prior to the latest
time at which the relevant Competitive Bid Quotes must be submitted by the other
Lenders. Subject to the Borrower’s compliance with all other conditions to
disbursement herein, any Competitive Bid Quote so made shall be irrevocable
except with the written consent of the Administrative Agent given on the
instructions of the Borrower.
(ii)    Each Competitive Bid Quote shall be in substantially the form of Exhibit
C-3 hereto and shall in any case specify:
(1)    the proposed Borrowing Date, which shall be the same as that set forth in
the applicable Invitation for Competitive Bid Quotes,
(2)    the principal amount of the Competitive Bid Loan for which each such
offer is being made, which principal amount (x) may be greater than, less than
or equal to the Commitment of the quoting Lender, (y) must be at least
$5,000,000 and an integral multiple of $1,000,000, and (z) may not exceed the
principal amount of Competitive Bid Loans for which offers are requested,
(3)    as applicable, the Competitive LIBOR Margin and Absolute Rate offered for
each such Competitive Bid Loan,
(4)    the minimum amount, if any, of the Competitive Bid Loan which may be
accepted by the Borrower, and
(5)    the identity of the quoting Lender, provided that such Competitive Bid
Loan may be funded by such Lender’s Designated Lender as provided in
Section 2.4(i), regardless of whether that is specified in the Competitive Bid
Quote.



- 33 -



--------------------------------------------------------------------------------




(iii)    The Administrative Agent shall reject any Competitive Bid Quote that:
(1)    is not substantially in the form of Exhibit C-3 hereto or does not
specify all of the information required by Section 2.4(d)(ii),
(2)    contains qualifying, conditional or similar language, other than any such
language contained in Exhibit C-3 hereto,
(3)    proposes terms other than or in addition to those set forth in the
applicable Invitation for Competitive Bid Quotes, or
(4)    arrives after the time set forth in Section 2.4(d)(i).
If any Competitive Bid Quote shall be rejected pursuant to this
Section 2.4(d)(iii), then the Administrative Agent shall notify the relevant
Lender of such rejection as soon as practical.
(e)    Notice to Borrower. The Administrative Agent shall promptly notify the
Borrower of the terms (i) of any Competitive Bid Quote submitted by a Lender
that is in accordance with Section 2.4(d) and (ii) of any Competitive Bid Quote
that amends, modifies or is otherwise inconsistent with a previous Competitive
Bid Quote submitted by such Lender with respect to the same Competitive Bid
Quote Request. Any such subsequent Competitive Bid Quote shall be disregarded by
the Administrative Agent unless such subsequent Competitive Bid Quote
specifically states that it is submitted solely to correct a manifest error in
such former Competitive Bid Quote. The Administrative Agent’s notice to the
Borrower shall specify the aggregate principal amount of Competitive Bid Loans
for which offers have been received for each Interest Period specified in the
related Competitive Bid Quote Request and the respective principal amounts and
Competitive LIBOR Margins or Absolute Rates, as the case may be, so offered.
(f)    Acceptance and Notice by Borrower. Not later than (i) 11:00 a.m.
(Cleveland time) at least three Banking Days prior to the proposed Borrowing
Date in the case of a request for a Competitive LIBOR Margin or (ii) 11:00 a.m.
(Cleveland time) on the proposed Borrowing Date, in the case of a request for an
Absolute Rate (or, in either case upon reasonable prior notice to the Lenders,
such other time and date as the Borrower and the Administrative Agent may
agree), the Borrower shall notify the Administrative Agent of its acceptance or
rejection of the offers of which it has been notified pursuant to
Section 2.4(e); provided, however, that the failure by the Borrower to give such
notice to the Administrative Agent shall be deemed to be a rejection of all such
offers. In the case of acceptance, such notice (a “Competitive Bid Borrowing
Notice”) shall specify the aggregate principal amount of offers for each
Interest Period that are accepted. The Borrower may accept any Competitive Bid
Quote in whole or in part (subject to the terms of Section 2.4(d)(iii));
provided that:
(i)    the aggregate principal amount of all Competitive Bid Loans to be
disbursed on a given Borrowing Date may not exceed the applicable amount set
forth in the related Competitive Bid Quote Request,
(ii)    acceptance of offers may only be made on the basis of ascending
Competitive LIBOR Margins or Absolute Rates, as the case may be, and



- 34 -



--------------------------------------------------------------------------------




(iii)    the Borrower may not accept any offer that is described in
Section 2.4(d)(iii) or that otherwise fails to comply with the requirements of
this Agreement.
(g)    Allocation by Administrative Agent. If offers are made by two or more
Lenders with the same Competitive LIBOR Margins or Absolute Rates, as the case
may be, for a greater aggregate principal amount than the amount in respect of
which offers are accepted for the related Interest Period, the principal amount
of Competitive Bid Loans in respect of which such offers are accepted shall be
allocated by the Administrative Agent among such Lenders as nearly as possible
(in such multiples, not greater than $1,000,000, as the Administrative Agent may
deem appropriate) in proportion to the aggregate principal amount of such offers
provided, however, that no Lender shall be allocated any Competitive Bid Loan
which is less than the minimum amount which such Lender has indicated that it is
willing to accept. Allocations by the Administrative Agent of the amounts of
Competitive Bid Loans shall be conclusive in the absence of manifest error. The
Administrative Agent shall promptly, but in any event on the same Banking Day,
notify each Lender of its receipt of a Competitive Bid Borrowing Notice and the
principal amounts of the Competitive Bid Loans allocated to each participating
Lender.
(h)    Other Terms. Any Competitive Bid Loan shall not reduce the Line
Commitment of the Lender making such Competitive Bid Loan, and each such Lender
shall continue to be obligated to fund its full Line Loan Percentage of all pro
rata Advances under the Facility. In no event can the aggregate amount of all
Competitive Bid Loans at any time exceed fifty percent (50%) of the then current
Aggregate Commitment. Unless expressly specified to the contrary in the
Competitive Loan Bid Request, a Competitive Bid Loan shall not be prepaid prior
to the end of the applicable Interest Period. Competitive Bid Loans may not be
continued and, if not repaid at the end of the Interest Period applicable
thereto, shall (subject to the conditions set forth in this Agreement) be
replaced by new Competitive Bid Loans made in accordance with this Section 2.4
or by ratable Advances in accordance with Section 2.1(a).
(i)    Designated Lenders. A Lender may designate its Designated Lender to fund
a Competitive Bid Loan on its behalf as described in Section 2.4(d)(ii)(5). Any
Designated Lender which funds a Competitive Bid Loan shall on and after the time
of such funding become the obligee under such Competitive Bid Loan and be
entitled to receive payment thereof when due. No Lender shall be relieved of its
obligation to fund a Competitive Bid Loan, and no Designated Lender shall assume
such obligation, prior to the time such Competitive Bid Loan is funded.
2.5.    Swing Loan Commitments.
(a)    Subject to the terms and conditions set forth in this Agreement, Swing
Loan Lender agrees to lend to Borrower (the “Swing Loans”), and Borrower may
borrow (and repay and reborrow) from time to time between the Closing Date and
the date which is thirty (30) Banking Days prior to the Maturity Date upon
notice by Borrower to the Swing Loan Lender given in accordance with this
Section 2.5 such sums as are requested by Borrower that do not result in (i) an
aggregate principal amount of Swing Loans at any one time outstanding (after
giving effect to all amounts requested thereunder) being in excess of the Swing
Loan Commitment, or (ii) the Outstanding Line Amount (after giving effect to all
Swing Loans requested thereunder) exceeding the Aggregate Line Commitment, or
(iii) the Outstanding Facility Amount (after giving effect to all amounts
requested thereunder) being in excess of the Aggregate Commitment. Swing Loans
shall constitute “Line Loans” for all purposes hereunder, but shall not be
considered the



- 35 -



--------------------------------------------------------------------------------




utilization of a Line Lender’s Line Loan Percentage of the Aggregate Line
Commitment. The funding of a Swing Loan hereunder shall constitute a
representation and warranty by Borrower that all of the conditions set forth in
Article 8 have been satisfied on the date of such funding (other than advance
notice requirements).
(b)    The Swing Loans shall be evidenced by a separate promissory note of
Borrower in substantially the form of Exhibit F hereto (the “Swing Loan Note”),
dated the date of this Agreement and completed with appropriate insertions. The
Swing Loan Note shall be payable to the order of the Swing Loan Lender in such
amount as may be outstanding from time to time thereunder and shall be payable
as set forth below. The Borrower irrevocably authorizes the Swing Loan Lender to
make or cause to be made, at or about the time of the date of any Swing Loan or
at the time of receipt of any payment of principal thereof, an appropriate
notation on the Swing Loan Lender’s record reflecting the making of such Swing
Loan or (as the case may be) the receipt of such payment. The outstanding amount
of the Swing Loans set forth on the Swing Loan Lender’s record shall be prima
facie evidence of the principal amount thereof owing and unpaid to the Swing
Loan Lender, but the failure to record, or any error in so recording, any such
amount on the Swing Loan Lender’s record shall not limit or otherwise affect the
obligations of Borrower hereunder or under the Swing Loan Note to make payments
of principal of or interest on any Swing Loan Note when due.
(c)    Each borrowing of a Swing Loan shall be subject to the limits for Base
Rate Loans set forth in this Agreement. The Borrower shall request a Swing Loan
by delivering to the Swing Loan Lender a Request for Loan no later than 2:00
p.m. (Cleveland time) on the requested date specifying the amount of the
requested Swing Loan. Each such Request for Loan shall be irrevocable and
binding on Borrower and shall obligate Borrower to accept such Swing Loan on the
requested date. Notwithstanding anything herein to the contrary, a Swing Loan
shall bear interest at the One Day LIBOR Rate. The proceeds of the Swing Loan
will be made available by the Swing Loan Lender to Borrower at the
Administrative Agent’s Office (on the same Banking Day that the Request for Loan
was received, if received prior to the deadline stated above on such day) by
crediting the account of Borrower at such office with such proceeds.
(d)    The Swing Loan Lender shall within five (5) Banking Days after the date a
Swing Loan is made, request each Line Lender, including the Swing Loan Lender,
to make a Line Loan pursuant to Section 2.1(a) in an amount equal to such Line
Lender’s Line Loan Percentage of the amount of the Swing Loan outstanding on the
date such notice is given. The Borrower hereby irrevocably authorizes and
directs the Swing Loan Lender to so act on its behalf, and agrees that any
amount advanced to the Administrative Agent for the benefit of the Swing Loan
Lender pursuant to this Section 2.5(d) shall be considered a Line Loan pursuant
to Section 2.1(a). Unless any of the events described in Section 9.1(j) shall
have occurred (in which event the procedures of Section 2.5(e) shall apply),
each Line Lender shall make the proceeds of its Line Loan available to the Swing
Loan Lender for the account of the Swing Loan Lender at the Administrative
Agent’s Office prior to 1:00 p.m. (Cleveland time) in funds immediately
available no later than the next Banking Day after the date such notice is given
just as if the Line Lenders were funding a Base Rate Loan directly to Borrower,
so that thereafter such Obligations shall be evidenced by the Line Notes. The
proceeds of such Line Loan shall be immediately applied to repay the Swing
Loans.
(e)    If prior to the making of a Line Loan pursuant to Section 2.5(d) by all
of the Line Lenders, one of the events described in Section 9.1(j) shall have
occurred, each Line Lender will, on the date such Line Loan pursuant to Section
2.5(d) was to have been made, purchase an undivided participating



- 36 -



--------------------------------------------------------------------------------




interest in the Swing Loan in an amount equal to its Line Loan Percentage of
such Swing Loan. Each Line Lender will immediately transfer to the Swing Loan
Lender in immediately available funds the amount of its participation and upon
receipt thereof the Swing Loan Lender will deliver to such Line Lender a Swing
Loan participation certificate dated the date of receipt of such funds and in
such amount.
(f)    Whenever at any time after the Swing Loan Lender has received from any
Line Lender such Line Lender’s participating interest in a Swing Loan, the Swing
Loan Lender receives any payment on account thereof, the Swing Loan Lender will
distribute to such Line Lender its participating interest in such amount
(appropriately adjusted in the case of interest payments to reflect the period
of time during which such Line Lender’s participating interest was outstanding
and funded); provided, however, that in the event that such payment received by
the Swing Loan Lender is required to be returned, such Line Lender will return
to the Swing Loan Lender any portion thereof previously distributed by the Swing
Loan Lender to it.
(g)    Each Line Lender’s obligation to fund a Line Loan as provided in Section
2.5(d) or to purchase participating interests pursuant to Section 2.5(e) shall
be absolute and unconditional and shall not be affected by any circumstance
(except only the failure of the Swing Loan Lender to make the request described
in Section 2.5(d)), including, without limitation, (i) any setoff, counterclaim,
recoupment, defense or other right which such Line Lender or Borrower may have
against the Swing Loan Lender, Borrower or anyone else for any reason
whatsoever; (ii) the occurrence or continuance of a Default or an Event of
Default; (iii) any adverse change in the condition (financial or otherwise) of
Borrower or any other member of the Consolidated Group; (iv) any breach of this
Agreement or any of the other Loan Documents by any Lender; (v) the failure to
satisfy all of the conditions to disbursement set forth in Article 8; or (vi)
any other circumstance, happening or event whatsoever, whether or not similar to
any of the foregoing. No such funding or purchase by a Line Lender under the
preceding sentence shall be deemed to be a waiver of any claim that a Line
Lender may otherwise have against the Administrative Agent pursuant to the terms
of this Agreement. The provisions of Section 2.9 shall apply to any Line Lender
which fails or refuses to make a Line Loan or fund its participation as provided
herein. Each Swing Loan, once so converted, shall cease to be a Swing Loan for
the purposes of this Agreement, but shall be a Line Loan made by each Line
Lender under its Line Commitment.
2.6.    Letters of Credit.
(a)    Subject to the terms and conditions set forth in this Agreement, at any
time and from time to time from the Closing Date through the day that is thirty
(30) Banking Days prior to the Maturity Date, the Administrative Agent
(including any successor Administrative Agent that takes over such position from
KeyBank in accordance with the terms hereof) shall issue such Letters of Credit
as Borrower may request upon the delivery of a written request in the form of
Exhibit G hereto (a “Letter of Credit Request”) to the Administrative Agent,
provided that (i) upon issuance of such Letter of Credit, the Letter of Credit
Exposure shall not exceed ten percent (10%) of the then current Aggregate Line
Commitment, (ii) the Outstanding Line Amount (after giving effect to all Letters
of Credit requested thereunder) shall not exceed the Aggregate Line Commitment,
(iii) the Outstanding Facility Amount (after giving effect to all letters of
credit requested thereunder) shall not exceed the Aggregate Commitment, (iv) the
conditions set forth in Article 8 shall have been satisfied, and (v) in no event
shall any amount drawn under a Letter of Credit be available for reinstatement
or a subsequent drawing under such Letter of Credit. Unless the Administrative
Agent and the Requisite Lenders otherwise consent, the term of any Letter of
Credit shall not exceed the



- 37 -



--------------------------------------------------------------------------------




lesser of twelve (12) months or a period of time commencing on the issuance of
the Letter of Credit and ending on the Banking Day which is immediately prior to
the Maturity Date, provided that any such Letter of Credit may contain an
automatic extension or renewal clause, so long as the final expiration date of
such Letter of Credit shall not be later than the Banking Day immediately
preceding the Maturity Date. Notwithstanding the preceding sentence, the final
expiration date of a Letter of Credit may extend beyond the Maturity Date but
not in any event more than twelve (12) months beyond the Maturity Date if
Borrower agrees in writing in the application for such a Letter of Credit to
deposit, and thereafter does deposit, 100% of the face amount of such Letter of
Credit into the cash collateral account described in Section 9.1 below not later
than the first to occur of (i) thirty (30) days prior to the Maturity Date and
(ii) the date of any earlier termination of the Aggregate Commitment hereunder.
The amount available to be drawn under any Letter of Credit shall reduce on a
dollar for dollar basis the amount available to be drawn under the Line
Commitments as a Line Loan.
(b)    Each Letter of Credit Request shall be submitted to the Administrative
Agent at least three (3) Banking Days prior to the date upon which the requested
Letter of Credit is to be issued. Each such Letter of Credit Request shall
contain (i) a statement as to the purpose for which such Letter of Credit shall
be used and (ii) a certification by a Responsible Official of Borrower that
Borrower is and will be in compliance with all covenants under the Loan
Documents after giving effect to the issuance of such Letter of Credit. Borrower
shall further deliver to the Administrative Agent such additional applications
and documents as the Administrative Agent may require, in conformity with the
then standard practices of its letter of credit department in connection with
the issuance of such Letter of Credit; provided that in the event of any
conflict, the terms of this Agreement shall control.
(c)    The Administrative Agent shall, if it approves of the content of the
Letter of Credit Request (which approval shall not be unreasonably withheld,
conditioned or delayed), and subject to the conditions set forth in this
Agreement, issue the Letter of Credit. Each Letter of Credit shall be in form
and substance satisfactory to the Administrative Agent in its reasonable
discretion. Upon issuance of a Letter of Credit, the Administrative Agent shall
promptly notify the Lenders of such issuance and shall provide copies of each
Letter of Credit Request and the corresponding Letter of Credit to any Lender
which requests same.
(d)    Upon the issuance of a Letter of Credit, each Line Lender shall be deemed
to have purchased a participation therein from the Administrative Agent in an
amount equal to its respective Line Loan Percentage of the amount of such Letter
of Credit, provided that no Line Lender shall be obligated to transfer funds in
such amount to the Administrative Agent at such time.
(e)    Upon the issuance of each Letter of Credit, Borrower shall pay to the
Administrative Agent (i) for its own account, an issuance fee equal to the
greater of (A) $1,500 or (B) one eighth of one percent (0.125%) per annum to be
calculated on the face amount of each Letter of Credit for the stated duration
thereof, based on the actual number of days and using a 360-day year basis,
payable by Borrower on the issuance of each such Letter of Credit and on the
date of any increase therein or extension thereof, plus all reasonable out of
pocket costs and the Administrative Agent’s standard charges of issuing,
amending and servicing such Letter of Credit and processing draws thereunder,
and (ii) for the accounts of the Line Lenders in accordance with their Line Loan
Percentages in such Letter of Credit, a “Letter of Credit Fee” calculated at the
rate of the Applicable Margin per annum in effect from time to time with respect
to Line



- 38 -



--------------------------------------------------------------------------------




Loans which are LIBOR Rate Loans on the face amount of such Letter of Credit
during the period from and including the issuance date of such Letter of Credit
to its expiration or termination date. The Letter of Credit Fee payable to the
Line Lenders shall be computed on the basis of a year of 360 days and shall be
payable quarterly in arrears as of the first day of each calendar quarter
(commencing with the first calendar quarter following the date of issuance of
the Letter of Credit) and on the Maturity Date. Following its receipt of any
such Letter of Credit Fee, Administrative Agent shall promptly pay to each Line
Lender its pro rata share of such Letter of Credit Fee.
(f)    If and to the extent that any amounts are drawn upon any Letter of
Credit, the amounts so drawn shall, from the date of payment thereof by the
Administrative Agent to either the date of reimbursement thereof by Borrower or
repayment through a borrowing by Borrower of a Line Loan, bear interest at the
Base Rate. Upon the receipt by the Administrative Agent of any draw or other
presentation for payment of a Letter of Credit and the payment by the
Administrative Agent of any amount under a Letter of Credit which is not
reimbursed by Borrower within twenty four (24) hours of receipt of notice from
the Administrative Agent of such draw, the Administrative Agent shall, without
further notice to or the consent of Borrower, direct the Line Lenders to fund to
the Administrative Agent in accordance with Section 2.9 on or before 1:00 p.m.
(Cleveland time) on the next Banking Day following Borrower’s failure to
reimburse the Administrative Agent, their respective Line Loan Percentage of the
amount so paid by the Administrative Agent as a Line Loan. The proceeds of such
funding shall be paid to the Administrative Agent to reimburse the
Administrative Agent for the payment made by it under the Letter of Credit and
shall thereafter be evidenced by the Line Notes. The provisions of Section 2.9
shall apply to any Line Lender or Line Lenders failing or refusing to fund its
Line Loan Percentage of any such draw. The Line Lenders shall be required to
make such Line Loans regardless of whether all of the conditions to disbursement
set forth in Article 8 have been satisfied, provided that the making of such
Line Loans shall not be deemed to be a waiver of any claim that a Line Lender
may otherwise have against the Administrative Agent pursuant to this Agreement.
(g)    If, following a draw under any Letter of Credit, but prior to the making
of a Line Loan with respect thereto under Section 2.6(f) above, one of the
events described in Section 9.1(j) shall have occurred, each Line Lender will
promptly pay to the Administrative Agent in immediately available funds its Line
Loan Percentage of the amount drawn under such Letter of Credit, and upon
receipt thereof the Administrative Agent will deliver to such Line Lender a
Letter of Credit participation certificate dated the date of receipt of such
funds and in such amount funded by such Line Lender. The provisions of
Section 2.9 shall apply to any Lender which fails or refuses to fund its
participation as provided herein.
(h)    Whenever at any time after the Administrative Agent has received from any
Line Lender such Line Lender’s payment of funds for its participating interest
under a Letter of Credit, the Administrative Agent receives any payment on
account thereof, the Administrative Agent will distribute to such Line Lender
its participating interest in such amount (appropriately adjusted in the case of
interest payments to reflect the period of time during which such Line Lender’s
participating interest was outstanding and funded); provided, however, that in
the event that such payment (or portion thereof) received by the Administrative
Agent is required to be returned, such Line Lender will return to the
Administrative Agent any pro rata portion thereof previously distributed by the
Administrative Agent to it.
(i)    Unless otherwise approved by the Administrative Agent, each Letter of
Credit shall be in an amount of not less than $100,000.



- 39 -



--------------------------------------------------------------------------------




(j)    The issuance of any supplement, modification, amendment, renewal or
extension to or of any Letter of Credit shall be treated in all respects the
same as the issuance of a new Letter of Credit.
(k)    The obligations of Borrower to the Line Lenders and the Administrative
Agent to reimburse drawings under Letters of Credit under this Agreement shall
be absolute, unconditional and irrevocable, and shall be paid and performed
strictly in accordance with the terms of this Agreement, under all circumstances
whatsoever and irrespective of any setoff, counterclaim or defense to payment
which Borrower may have or have had against the Administrative Agent or any of
the Line Lenders (except such as may arise out of the Administrative Agent’s or
any Lender’s gross negligence or willful misconduct), including, without
limitation, any setoff, counterclaim or defense based upon or arising out of the
following circumstances: (i) any improper use which may be made of any Letter of
Credit or any improper acts or omissions of any beneficiary or transferee of any
Letter of Credit in connection therewith; (ii) the existence of any claim, set
off, defense or any right which Borrower may have at any time against any
beneficiary or any transferee of any Letter of Credit (or persons or entities
for whom any such beneficiary or any such transferee may be acting) or the Line
Lenders (other than the defense of payment to the Lenders in accordance with the
terms of this Agreement) or any other person, whether in connection with any
Letter of Credit, this Agreement, any other Loan Document, or any unrelated
transaction; (iii) any statement or any other documents presented under any
Letter of Credit proving to be insufficient, forged, fraudulent or invalid in
any respect or any statement therein being untrue or inaccurate in any respect
whatsoever; (iv) any breach of any agreement between any Borrower and any
beneficiary or transferee of any Letter of Credit; (v) any irregularity in the
transaction with respect to which any Letter of Credit is issued, including any
fraud by the beneficiary or any transferee of such Letter of Credit; and (vi)
payment by the Administrative Agent under any Letter of Credit against
presentation of a sight draft or a certificate which does not comply with the
terms of such Letter of Credit, provided that such payment shall not have
constituted gross negligence or willful misconduct on the part of the
Administrative Agent.
2.7.    Voluntary Reduction of Aggregate Commitment. Borrower shall have the
right, at any time and from time to time, without penalty or charge, upon at
least three (3) Banking Days’ prior written notice by a Responsible Official of
Borrower to the Administrative Agent, voluntarily to reduce, permanently and
irrevocably, in aggregate principal amounts in an integral multiples of
$1,000,000 but not less than $5,000,000, or to terminate, all or a portion of
the then undisbursed portion of (i) the Aggregate Line Commitment and/or (ii)
the Aggregate Term Commitment; provided that in no event shall the Aggregate
Commitment be reduced to an amount less than $100,000,000 (unless terminated in
its entirety). The Administrative Agent shall promptly notify the Lenders of any
reduction or termination of the Aggregate Line Commitment and/or Aggregate Term
Commitment, as the case shall be, under this Section. Any reduction of the
Aggregate Line Commitment shall be allocated pro rata among the Line Lenders in
accordance with their respective Line Loan Percentages of the Aggregate Line
Commitment. Any reduction of the Aggregate Term Commitment shall be allocated
pro rata among the Term Lenders in accordance with their respective Term Loan
Percentages of the Aggregate Term Commitment.
2.8.    Increase in Aggregate Commitment. At any time after the Closing Date of
this Agreement, the Administrative Agent may in its discretion (which discretion
shall not be arbitrarily or unreasonably exercised contrary to the request of
Borrower so long as the conditions set forth below are satisfied), without the
consent of the Lenders (except as specified in this Section 2.8), from time to
time at the request of



- 40 -



--------------------------------------------------------------------------------




Borrower, increase the Aggregate Commitment by (i) admitting additional Lenders
hereunder (each a “Subsequent Lender”), or (ii) increasing either or both of the
Line Commitment and/or Term Commitment of any Lender (each an “Increasing
Lender”), subject to the following conditions:
(i)    each Subsequent Lender is an Eligible Assignee;
(ii)    in the case of any increase(s) to the Line Commitment, Borrower executes
a new Line Note and Competitive Bid Note, in each case, payable to the order of
a Subsequent Lender, in the amount of its Line Commitment, and substantially in
the form of Exhibit D-1 and Exhibit D-2, as applicable;
(iii)    in the case of any increase(s) to the Term Commitment, Borrower
executes a new Term Note, payable to the order of a Subsequent Lender, in the
amount of its Term Commitment, and substantially in the form of Exhibit D-3;
(iv)    each Subsequent Lender executes and delivers to the Administrative Agent
a signature page to this Agreement, and each Increasing Lender executes and
delivers to the Administrative Agent a new signature page to this Agreement
reflecting its increased Commitment;
(v)    after giving effect to the admission of any Subsequent Lender or the
increase in the Commitment of any Increasing Lender, the Aggregate Commitment
does not exceed $1,800,000,000;
(vi)    no Default or Event of Default exists;
(vii)    On the effective date of such increase Borrower shall deliver to the
Administrative Agent a Certificate of a Responsible Official signed by a Senior
Officer on behalf of Borrower stating that the representations and warranties
contained in Article 4 (other than (i) representations and warranties which
expressly speak as of a particular date and (ii) as otherwise disclosed by
Borrower and approved in writing by the Requisite Lenders) will be true and
correct in all material respects, both immediately before and after giving
effect to such increase, as though such representations and warranties were made
on and as of that date; and
(viii)    no Lender shall be an Increasing Lender without the written consent of
such Lender, which consent such Lender may withhold in its sole and absolute
discretion.
After the admission of any Subsequent Lender or increase in the Commitment of
any Increasing Lender, the Administrative Agent shall promptly provide to each
Lender and to Borrower copies of the signature pages of such Subsequent Lender
or Increasing Lender, and a statement of the current Aggregate Commitment and
related Line Loan Percentage and Term Loan Percentage of each Lender (which may
be in the form of a revised Schedule 1.1).
2.9.    Administrative Agent’s Right to Assume Funds Available for Loans. Unless
the Administrative Agent shall have been notified by any Lender no later than
1:00 p.m., Cleveland time on the Banking Day of the proposed funding by the
Administrative Agent of any Loan that such Lender does not intend to make
available to the Administrative Agent such Lender’s portion of the total amount
of such Loan, the Administrative Agent may assume that such Lender has made such
amount available to the Administrative



- 41 -



--------------------------------------------------------------------------------




Agent on the date of the Loan and the Administrative Agent may, in reliance upon
such assumption, make available to Borrower a corresponding amount. If the
Administrative Agent has made funds available to Borrower based on such
assumption and such corresponding amount is not in fact made available to the
Administrative Agent by such Lender, the Administrative Agent shall be entitled
to recover such corresponding amount on demand from such Lender plus an
administrative fee of $200. If such Lender does not pay such corresponding
amount forthwith upon the Administrative Agent’s demand therefor, the
Administrative Agent promptly shall notify Borrower and Borrower shall pay such
corresponding amount (but not the administrative fee) to the Administrative
Agent. The Administrative Agent also shall be entitled to recover from such
Lender or Borrower interest on such corresponding amount in respect of each day
from the date such corresponding amount was made available by the Administrative
Agent to Borrower to the date such corresponding amount is recovered by the
Administrative Agent, at a rate per annum equal to (i) from such Lender, the
daily Federal Funds Effective Rate or (ii) from Borrower, at the applicable rate
for such Loan. Nothing herein shall be deemed to relieve any Lender from its
obligation to fulfill its Commitment or to prejudice any rights which the
Administrative Agent or Borrower may have against any Lender as a result of any
default by such Lender hereunder.
2.10.    Extension of Facility Maturity Date. Borrower shall have the one time
right and option to extend the Maturity Date to September ___, 2018 (which is
the day immediately preceding the fifth (5th) anniversary of the Agreement
Effective Date) upon satisfaction of the following conditions precedent, which
must be satisfied prior to the effectiveness of such extension of the Maturity
Date:
(a)    Extension Request. Borrower shall deliver written notice of such request
(the “Extension Request”) to the Administrative Agent not earlier than one
hundred fifty (150) days and not later than the date which is thirty (30) days
prior to the initial Maturity Date.
(b)    Payment of Extension Fee. The Borrower shall pay to the Administrative
Agent, at the time of the Extension Request, for the benefit of the Lenders, an
extension fee equal to one-tenth of one percent (0.10%) of the then-current
Aggregate Commitment. Following its receipt of the Extension Fee, Administrative
Agent shall promptly pay to each Lender its pro rata share of such Extension
Fee.
(c)    No Default. On the date the Extension Request is given and on the initial
Maturity Date there shall exist no Default or Event of Default.
(d)    Representations and Warranties. On the date of such Extension Request
Borrower shall deliver to the Administrative Agent a Certificate of a
Responsible Official signed by a Senior Officer on behalf of Borrower stating
that the representations and warranties contained in Article 4 (other than (i)
representations and warranties which expressly speak as of a particular date and
(ii) as otherwise disclosed by Borrower and approved in writing by the Requisite
Lenders) will be true and correct in all material respects, both immediately
before and after giving effect to the Extension Request, as though such
representations and warranties were made on and as of that date.
ARTICLE 3

PAYMENTS AND FEES



- 42 -



--------------------------------------------------------------------------------




3.1.    Principal and Interest.
(a)    Interest shall be payable on the outstanding daily unpaid principal
amount of each Advance from the date thereof until payment in full is made and
shall accrue and be payable at the rates set forth or provided for herein before
and after Default, before and after maturity, before and after judgment, and
before and after the commencement of any proceeding under any Debtor Relief Law,
with interest on overdue interest at the Default Rate in each case to the
fullest extent permitted by applicable Laws. Interest on Competitive Bid Loans
and LIBOR Rate Loans shall be computed on a 360 day year, and actual days
elapsed. Interest on Base Rate Loans shall be computed on a 365 or 366 day year,
as applicable, and actual days elapsed.
(b)    Interest accrued on each Base Rate Loan shall be due and payable on each
Monthly Payment Date or at maturity, whether by acceleration or otherwise.
Except as otherwise provided in Section 3.6, the unpaid principal amount of any
Base Rate Loan shall bear interest at a fluctuating rate per annum equal to the
Base Rate. Each change in the interest rate under this Section 3.1(b) due to a
change in the Base Rate shall take effect simultaneously with the corresponding
change in the Base Rate.
(c)    Interest accrued on each Competitive Bid Loan and each LIBOR Rate Loan
shall be due and payable on each Monthly Payment Date or at maturity, whether by
acceleration or otherwise. Except as otherwise provided in Section 3.6, the
unpaid principal amount of any LIBOR Rate Loan shall bear interest at a rate per
annum equal to the LIBOR Rate for the applicable LIBOR Period and the unpaid
principal amount of any Competitive Bid Loan shall bear interest at a rate per
annum equal to either the Competitive LIBOR Rate or the Absolute Rate, as the
case may be, for the applicable Interest Period.
(d)    In the event that any additional interest becomes due and payable for any
period with respect to a Loan, or any additional Facility Fee becomes due and
payable for any period, as a result of the Applicable Margin or Facility Fee
Percentage being changed due to any change in the Guarantor’s Credit Rating, and
the interest or Facility Fee for such period has previously been paid by
Borrower, Borrower shall pay to the Administrative Agent for the account of the
Lenders the amount of such increase within ten (10) days of demand.
(e)    If not sooner paid, the principal Indebtedness evidenced by the Notes
shall be payable on the Maturity Date, provided that if any Letter of Credit
Exposure is then outstanding, Borrower shall make a deposit to the cash
collateral account described in Section 9.2(e) to the extent of the then-current
Letter of Credit Exposure. Nothing herein shall require Borrower to make any
mandatory principal payment on account of the receipt of the proceeds of any
Debt Offering or Equity Offering.
(f)    The Notes may, at any time and from time to time, voluntarily be paid or
prepaid in whole or in part without premium or penalty, except that with respect
to any voluntary prepayment under this Section, (i) any partial prepayment shall
be not less than $1,000,000, (ii) the Administrative Agent shall have received
written notice of any prepayment by noon, Cleveland time on the date of
prepayment (which must be a Banking Day) in the case of a Base Rate Loan, and,
in the case of a LIBOR Rate Loan or a Competitive Bid Loan, three (3) Banking
Days before the date of prepayment, which notice shall identify the date and
amount of the prepayment and the Loan(s) being prepaid, (iii) any payment or
prepayment of all or any part of any LIBOR Rate Loan or a Competitive Bid Loan
on a day other than the last day of the



- 43 -



--------------------------------------------------------------------------------




applicable Interest Period shall be subject to Section 3.5(d) and (iv) upon any
partial prepayment of a LIBOR Rate Loan that reduces it below $1,000,000, the
remaining portion thereof shall automatically convert to a Base Rate Loan.
Unless otherwise expressly stated to the contrary in the applicable Competitive
Bid Quote Request, a Competitive Bid Loan may not be paid prior to the last day
of the applicable Interest Period, provided, however, that if a Competitive Bid
Loan becomes due prior to its stated maturity due to acceleration of the
Obligations, then payment of such Competitive Bid Loan shall be accompanied by
any amount due pursuant to Section 3.5(d). Notwithstanding the foregoing, no
prior notice shall be required for the prepayment of any Swing Loan.
3.2.    Other Fees. In addition to the Letter of Credit issuance fee described
above and the Facility Fees described below, Borrower shall pay to KeyBank,
KeyBank Capital Markets and Wells Fargo Securities, LLC each of the other fees
specified in the Fee Letter as and when due in accordance therewith.
3.3.    Facility Fees. Borrower agrees to pay to the Administrative Agent for
the account of each Line Lender a facility fee (the “Facility Fee”) equal to an
aggregate amount computed on a daily basis by multiplying (i) the Facility Fee
Percentage in effect on such day, expressed as a per diem rate, times (ii) the
Aggregate Line Commitment in effect on such day. The Facility Fee shall be
payable quarterly in arrears on the first Banking Day of each calendar quarter
(for the prior calendar quarter) and upon any termination of the Aggregate Line
Commitment in its entirety. Following its receipt of any such Facility Fee,
Administrative Agent shall promptly pay to each Line Lender an aggregate amount
equal to the sum of such Line Lender’s applicable Line Loan Percentage of the
daily amount of such Facility Fee, based on such Line Lender’s Line Commitment
on such day. The Facility Fee shall be computed on a 360 day year, and actual
days elapsed.
3.4.    Increased Commitment Costs. If any Lender shall determine in good faith
that the introduction after the Closing Date of any applicable Law or guideline
regarding capital or liquidity adequacy, or any change therein or any change in
the interpretation or administration thereof by any central bank or other
Governmental Agency charged with the interpretation or administration thereof,
or compliance by such Lender (or its LIBOR Lending Office) or any corporation
controlling such Lender, with any request, guideline or directive regarding
capital adequacy (whether or not having the force of Law) of any such central
bank or other authority not imposed as a result of such Lender’s or such
corporation’s failure to comply with any other Laws, affects or would affect the
amount of capital or liquidity required or expected to be maintained by such
Lender or any corporation controlling such Lender and (taking into consideration
such Lender’s or such corporation’s policies with respect to capital and
liquidity adequacy and such Lender’s desired return on capital) determines in
good faith that the amount of such capital is increased, or the rate of return
on capital is reduced, as a consequence of its obligations under this Agreement,
then, within ten (10) Banking Days after demand of such Lender, Borrower shall
pay to such Lender, from time to time as specified in good faith by such Lender,
additional amounts sufficient to compensate such Lender in light of such
circumstances, to the extent reasonably allocable to such obligations under this
Agreement, provided that Borrower shall not be obligated to pay any such amount
which arose prior to the date which is one hundred eighty (180) days preceding
the date of such demand or is attributable to periods prior to the date which is
one hundred eighty (180) days preceding the date of such demand (except that, if
the applicable Law or guideline or change therein giving rise to such increased
costs or reductions is retroactive, then the 180-day period referred to above
shall be extended to include the period of retroactive effect thereof). Each
Lender’s



- 44 -



--------------------------------------------------------------------------------




determination of such amounts shall be conclusive in the absence of manifest
error. Notwithstanding anything herein to the contrary, (i) the Dodd-Frank Wall
Street Reform and Consumer Protection Act and all requests, rules, guidelines
and directives promulgated thereunder and (ii) all requests, rules, guidelines
or directives promulgated by the Bank for International Settlements, the Basel
Committee on Banking Supervision (or any successor or similar authority) or the
United States or foreign regulatory authorities, in each case under this clause
(ii) pursuant to Basel III, shall be deemed to be a “change” under this Section
3.4 and shall entitle the Lenders to recover the amounts described in this
Section 3.4, regardless of the date enacted or adopted.
3.5.    LIBOR Costs and Related Matters.
(a)    If, after the date hereof, the existence or occurrence of any Special
LIBOR Circumstance:
(i)    shall subject any Lender or its LIBOR Lending Office to any tax, duty or
other charge or cost with respect to any LIBOR Rate Advance, any of its Notes
evidencing LIBOR Rate Loans or its obligation to make LIBOR Rate Advances, or
shall change the basis of taxation of payments to any Lender attributable to the
principal of or interest on any LIBOR Rate Advance or any other amounts due
under this Agreement in respect of any LIBOR Rate Advance, any of its Notes
evidencing LIBOR Rate Loans or its obligation to make LIBOR Rate Advances,
excluding (i) taxes imposed on or measured in whole or in part by its overall
net income (including taxes on gross income imposed in lieu of net income,
minimum taxes or branch profits taxes and franchise taxes) by (A) any
jurisdiction (or political subdivision thereof) in which it is organized or
maintains its principal office or LIBOR Lending Office or (B) any jurisdiction
(or political subdivision thereof) in which it is “doing business”, (ii) any
withholding taxes or other taxes imposed by the United States of America on the
day such Lender becomes a Lender hereunder or for any period with respect to
which it has failed, for any reason, to provide Borrower with the appropriate
form or forms required by Section 11.21, to the extent such forms are then
required by applicable Laws to establish a complete exemption, and (iii) any
withholding taxes imposed under FATCA;
(ii)    shall impose, modify or deem applicable any reserve not applicable or
deemed applicable on the date hereof (including any reserve imposed by the Board
of Governors of the Federal Reserve System, special deposit, compulsory loan,
insurance charge, capital, liquidity or similar requirements against assets of,
deposits with or for the account of, or credit extended by, any Lender or its
LIBOR Lending Office); or
(iii)    shall impose on any Lender or its LIBOR Lending Office or the London
interbank market any other condition affecting any LIBOR Rate Advance, any of
its Notes evidencing LIBOR Rate Loans, its obligation to make LIBOR Rate
Advances or this Agreement, or shall otherwise affect any of the same; and the
result of any of the foregoing, as determined in good faith by such Lender,
increases the cost to such Lender or its LIBOR Lending Office of making or
maintaining any LIBOR Rate Advance or in respect of any LIBOR Rate Advance, any
of its Notes evidencing LIBOR Rate Loans or its obligation to make LIBOR Rate
Advances or reduces the amount of any sum received or receivable by such Lender
or its LIBOR Lending Office with respect to any LIBOR Rate Advance, any of its
Notes evidencing LIBOR Rate Loans or its obligation to make LIBOR Rate Advances,
then, within five (5) Banking Days after demand by such Lender (with a copy to
the Administrative Agent), Borrower shall pay to such Lender such additional
amount or amounts as will compensate such Lender for such increased cost or
reduction (determined as



- 45 -



--------------------------------------------------------------------------------




though such Lender’s LIBOR Lending Office had funded 100% of its LIBOR Rate
Advance in the London interbank market), provided, that with respect to any
additional amount arising as a result of the occurrence of an event described in
clause (i) above, Borrower shall not be obligated to pay any such amount which
arose prior to the date which is ninety (90) days preceding the date of such
demand or is attributable to periods prior to the date which is ninety (90) days
preceding the date of such demand (except that, if the Special LIBOR
Circumstance giving rise to such increased costs or reductions is retroactive,
then the 90-day period referred to above shall be extended to include the period
of retroactive effect thereof). A statement of any Lender claiming compensation
under this subsection shall be conclusive in the absence of manifest error.
(b)    If, after the date hereof, the existence or occurrence of any Special
LIBOR Circumstance shall, in the good faith opinion of any Lender, make it
unlawful or impossible for such Lender or its LIBOR Lending Office to make,
maintain or fund its portion of any LIBOR Rate Loan, or materially restrict the
authority of such Lender to purchase or sell, or to take deposits of, Dollars in
the London interbank market, or to determine or charge interest rates based upon
the LIBOR Rate, and such Lender shall so notify the Administrative Agent, then
such Lender’s obligation to make LIBOR Rate Advances shall be suspended for the
duration of such illegality or impossibility and the Administrative Agent
forthwith shall give notice thereof to the other Lenders and Borrower. Upon
receipt of such notice, the outstanding principal amount of such Lender’s LIBOR
Rate Advances, together with accrued interest thereon, automatically shall be
converted to Base Rate Advances on either (1) the last day of the LIBOR
Period(s) applicable to such LIBOR Rate Advances if such Lender may lawfully
continue to maintain and fund such LIBOR Rate Advances to such day(s) or (2)
immediately if such Lender may not lawfully continue to fund and maintain such
LIBOR Rate Advances to such day(s), provided that in such event the conversion
shall not be subject to payment of a prepayment fee under Section 3.5(d). Each
Lender agrees to endeavor promptly to notify Borrower of any event of which it
has actual knowledge, occurring after the Closing Date, which will cause that
Lender to notify the Administrative Agent under this Section, and agrees to
designate a different LIBOR Lending Office if such designation will avoid the
need for such notice and will not, in the good faith judgment of such Lender,
otherwise be materially disadvantageous to such Lender. In the event that any
Lender is unable, for the reasons set forth above (or those set forth in clause
(d) below), to make, maintain or fund its portion of any LIBOR Rate Loan, such
Lender shall fund such amount as a Base Rate Advance for the same period of
time, and such amount shall be treated in all respects as a Base Rate Advance.
Any Lender whose obligation to make LIBOR Rate Advances has been suspended under
this Section shall promptly notify the Administrative Agent and Borrower of the
cessation of the Special LIBOR Circumstance which gave rise to such suspension.
(c)    If, with respect to any proposed LIBOR Rate Loan:
(i)    the Administrative Agent reasonably determines that, by reason of
circumstances affecting the London interbank market generally that are beyond
the reasonable control of the Lenders, deposits in Dollars (in the applicable
amounts) are not being offered to any Lender in the London interbank market for
the applicable LIBOR Period; or
(ii)    the Requisite Lenders advise the Administrative Agent that the LIBOR
Rate as determined by the Administrative Agent (i) does not represent the
effective pricing to such Lenders for deposits in Dollars in the London
interbank market in the relevant amount for the applicable LIBOR Period,



- 46 -



--------------------------------------------------------------------------------




or (ii) will not adequately and fairly reflect the cost to such Lenders of
making the applicable LIBOR Rate Advances; then the Administrative Agent
forthwith shall give notice thereof to Borrower and the Lenders, whereupon until
the Administrative Agent notifies Borrower that the circumstances giving rise to
such suspension no longer exist, the obligation of the Lenders to make any
future LIBOR Rate Advances shall be suspended.
(d)    Except for a failure caused by any Lender’s default, Borrower shall
indemnify the Lenders against any loss or expense that the Lenders may sustain
or incur (including, without limitation, any loss or expense sustained or
incurred in obtaining, liquidating or employing deposits or other funds acquired
to effect, fund or maintain any Competitive LIBOR Margin Competitive Bid Loans
or LIBOR Rate Loans) as a consequence of (i) any failure of Borrower to make any
payment when due of any amount due hereunder, (ii) any failure of Borrower to
borrow, continue or convert, to the extent applicable, a Competitive LIBOR
Margin Competitive Bid Loan or a LIBOR Rate Loan on a date specified therefor in
a notice thereof, (iii) any failure to fulfill on the scheduled commencement
date of any Interest Period hereunder the applicable conditions set forth herein
as prerequisites to an Advance that is to be a LIBOR Rate Loan or a Competitive
LIBOR Margin Competitive Bid Loan or to the election of an Absolute Rate, a
Competitive LIBOR Margin or a LIBOR Rate, (iv) any failure to borrow hereunder
after a request for a LIBOR Rate Loan has been given, (v) any payment or
prepayment permitted or mandated hereunder of a LIBOR Rate Loan or a Competitive
Bid Loan on a date other than the last day of the relevant Interest Period,
including without limitation upon acceleration following an Event of Default,
unless otherwise provided in the related Competitive Bid Quote Request and
related Competitive Bid Quote, in the case of a Competitive Bid Loan, or (vi)
the occurrence of any Event of Default, including but not limited to any loss or
expense sustained or incurred or to be sustained or incurred in liquidating or
employing deposits from third parties acquired to effect or maintain a LIBOR
Rate Loan or a Competitive Bid Loan. Without limiting the foregoing, such loss
or expense shall conclusively be deemed to include a “Breakage Fee” (as defined
below). The term “Breakage Fee” shall mean that sum equal to the greater of $200
or the financial loss incurred by the Lenders resulting from prepayment or
failure to borrow, calculated by the Administrative Agent as the difference
between the amount of interest the Lenders would have earned (from like
investments in the Money Markets (as hereinafter defined) as of the first day of
the applicable Interest Period) had prepayment or failure to borrow not occurred
and the interest the Lenders would actually earn (from like investments in the
Money Markets as of the date of prepayment or failure to borrow) as a result of
the redeployment of funds from the prepayment or failure to borrow. Borrower
agrees that the Breakage Fee shall not be discounted to its present value. Any
voluntary prepayment of a LIBOR Rate Loan or a Competitive Bid Loan shall be in
an amount to be agreed upon between Borrower and Administrative Agent, with
respect to any LIBOR Rate Loan, or in such amount as was proposed by Borrower in
the applicable Competitive Bid Quote Request pursuant to Section 2.4(b)(v) and
agreed to by the applicable Competitive Bid Lender in its related Competitive
Bid Quote, with respect to any Competitive Bid Loan. The term “Money Markets”
refers to one or more wholesale funding markets available to Lenders, including
negotiable certificates of deposit, commercial paper, Eurodollar deposits, bank
notes, federal funds and others. The Administrative Agent shall provide to
Borrower a statement, signed by an officer of the Administrative Agent,
explaining any such loss or expense and setting forth the computation of the
Breakage Fee pursuant to the preceding provisions which, in the absence of
manifest error, shall be conclusive and binding on Borrower.



- 47 -



--------------------------------------------------------------------------------




(e)    Each Lender agrees to endeavor promptly to notify Borrower of any event
of which it has actual knowledge, occurring after the Closing Date, which will
entitle such Lender to compensation pursuant to this Section 3.5, and agrees to
designate a different LIBOR Lending Office if such designation will avoid the
need for or reduce the amount of such compensation and will not, in the good
faith judgment of such Lender, otherwise be materially disadvantageous to such
Lender. Any request for compensation by a Lender under this Section 3.5 shall
set forth the basis upon which it has been determined that such an amount is due
from Borrower, a calculation of the amount due, and a certification that the
corresponding costs have been incurred by the Lender.
3.6.    Late Payments. If any installment of principal or interest or any fee or
cost or other amount payable under any Loan Document to the Administrative Agent
or any Lender is not paid when due, it shall thereafter bear interest at a
fluctuating interest rate per annum (the “Default Rate”) at all times equal to
(i) in the case of interest or principal, the sum of the rate otherwise
applicable to the Loans, plus 3% and (ii) in the case of any other amount, the
sum of the Base Rate plus 3%, to the fullest extent permitted by applicable
Laws. Accrued and unpaid interest on past due amounts (including, without
limitation, interest on past due interest) shall be compounded monthly, on the
last day of each calendar month, to the fullest extent permitted by applicable
Laws, and shall be payable upon demand. In addition, Borrower shall pay, upon
demand, a late charge equal to five percent (5%) of any amount of interest
and/or principal payable on the Loans or any other amounts payable hereunder or
under the other Loan Documents which is not paid within ten (10) days of the
date when due.
3.7.    Computation of Interest and Fees. Computation of interest and fees under
this Agreement shall be calculated on the basis of a year of 360 days and the
actual number of days elapsed, except that interest at the Base Rate shall be
calculated on the basis of a 365 or 366 day year, as applicable. Interest shall
accrue on each Loan for the day on which the Loan is made; interest shall not
accrue on a Loan, or any portion thereof, for the day on which the Loan or such
portion is paid. Any Loan that is repaid on the same day on which it is made
shall bear interest for one day. Notwithstanding anything in this Agreement to
the contrary, interest in excess of the maximum amount permitted by applicable
Laws shall not accrue or be payable hereunder or under the Notes, and any amount
paid as interest hereunder or under the Notes which would otherwise be in excess
of such maximum permitted amount shall instead be treated as a payment of
principal.
3.8.    Non Banking Days. If any payment to be made by Borrower or any other
Party under any Loan Document shall come due on a day other than a Banking Day,
payment shall instead be considered due on the next succeeding Banking Day,
unless, in the case of a payment relating to a LIBOR Rate Loan or a Competitive
Bid Loan, such next succeeding Banking Day is in the next calendar month, in
which case such payment shall be made on the next preceding Banking Day, and the
extension of time shall be reflected in computing interest and fees.
3.9.    Manner and Treatment of Payments.
(a)    Each payment hereunder (except payments pursuant to Sections 3.4, 3.5,
11.3, 11.11 and 11.22) or on the Notes or under any other Loan Document shall be
made to the Administrative Agent at the Administrative Agent’s Office for the
account of each of the Lenders or the Administrative Agent, as the case may be,
in immediately available funds not later than 4:00 p.m., Cleveland time, on the
day of payment



- 48 -



--------------------------------------------------------------------------------




(which must be a Banking Day). All payments received after such time, on any
Banking Day, shall be deemed received on the next succeeding Banking Day. The
amount of all payments received by the Administrative Agent for the account of
each Lender shall be immediately paid by the Administrative Agent to the
applicable Lender in immediately available funds and, if such payment was
received by the Administrative Agent by 4:00 p.m., Cleveland time, on a Banking
Day and not so made available to the account of a Lender on that Banking Day,
the Administrative Agent shall reimburse that Lender for the cost to such Lender
of funding the amount of such payment at the Federal Funds Effective Rate. All
payments shall be made in Dollars.
(b)    Each payment or prepayment made when no Event of Default has occurred and
is then continuing shall be applied first to Swing Loans until paid in full,
then, (i) at Borrower’s option, either to repay Line Loans or to repay Term
Loans or any combination thereof, and (ii) within each such Type of Loans being
repaid, first to Base Rate Loans of such Type and then at Borrower's option
either to repay LIBOR Rate Loans of such Type or to repay Competitive Bid Loans
of such Type or any combination thereof until all LIBOR Rate Loans and
Competitive Bid Loans of such Type are paid in full. Any payment or prepayment
made when an Event of Default has occurred and is then continuing shall be
applied first to Swing Loans until paid in full, then to all other Advances then
outstanding, regardless of Type, on a pro rata basis in accordance with each
Lender’s Funded Percentage of the aggregate amount of Advances then outstanding.
Each payment or prepayment on account of any such Base Rate Loan, LIBOR Rate
Loan or Competitive Bid Loan shall be applied pro rata according to the
outstanding Advances made by each Lender comprising such Loan.
(c)    Each Lender shall keep a record (in writing or by an electronic data
entry system) of Advances made by it and payments received by it with respect to
each of its Notes and, subject to Section 10.6(g), such record shall, as against
Borrower, be presumptive evidence of the amounts owing, absent manifest error.
Notwithstanding the foregoing sentence, the failure by any Lender to keep such a
record shall not affect Borrower’s obligation to pay the Obligations.
(d)    Each payment of any amount payable by Borrower or any other Party under
this Agreement or any other Loan Document shall be made without setoff or
counterclaim and free and clear of, and without reduction by reason of, any
taxes, assessments or other charges imposed by any Governmental Agency, central
bank or comparable authority, excluding (i) taxes imposed on or measured in
whole or in part by any Lender’s overall net income (including taxes on gross
income imposed in lieu of net income tax, minimum taxes, branch profits taxes or
franchise taxes) by (A) any jurisdiction (or political subdivision thereof) in
which such Lender is organized or maintains its principal office or LIBOR
Lending Office or (B) any jurisdiction (or political subdivision thereof) in
which such Lender is “doing business”, (ii) any withholding taxes or other taxes
imposed by the United States of America on the day such Lender becomes a Lender
hereunder or for any period with respect to which any Lender has failed, for
whatever reason, timely to provide Borrower with the appropriate form or forms
required by Section 11.21, to the extent such forms are then required by
applicable Laws to establish a complete exemption, and (iii) any withholding
taxes imposed under FATCA (all such non excluded taxes, assessments or other
charges being hereinafter referred to as “Taxes”). To the extent that Borrower
is obligated by applicable Laws to make any deduction or withholding on account
of Taxes from any amount payable to any Lender under this Agreement, Borrower
shall (i) make such deduction or withholding and pay the same to the relevant
Governmental Agency and (ii) pay such additional amount to that Lender as is
necessary to result in that Lender’s receiving a net after



- 49 -



--------------------------------------------------------------------------------




Tax amount equal to the amount to which that Lender would have been entitled
under this Agreement absent such deduction or withholding.
3.10.    Funding Sources. Nothing in this Agreement shall be deemed to obligate
any Lender to obtain the funds for any Loan or Advance in any particular place
or manner or to constitute a representation by any Lender that it has obtained
or will obtain the funds for any Loan or Advance in any particular place or
manner.
3.11.    Failure to Charge Not Subsequent Waiver. Any decision by the
Administrative Agent or any Lender not to require payment of any interest
(including interest arising under Section 3.6), fee, cost or other amount
payable under any Loan Document, or to calculate any amount payable by a
particular method, on any occasion shall in no way limit or be deemed a waiver
of the Administrative Agent’s or such Lender’s right to require full payment of
any interest (including interest arising under Section 3.6), fee, cost or other
amount payable under any Loan Document, or to calculate an amount payable by
another method that is not inconsistent with this Agreement, on any other or
subsequent occasion.
3.12.    Administrative Agent’s Right to Assume Payments Will be Made by
Borrower. Unless the Administrative Agent shall have been notified by Borrower
prior to the date on which any payment to be made by Borrower hereunder is due
that Borrower does not intend to remit such payment, the Administrative Agent
may, in its discretion, assume that Borrower has remitted such payment when so
due and the Administrative Agent may, in its discretion and in reliance upon
such assumption, make available to each Lender on such payment date an amount
equal to such Lender’s share of such assumed payment. If Borrower has not in
fact remitted such payment to the Administrative Agent, each Lender shall
forthwith on demand repay to the Administrative Agent the amount of such assumed
payment made available to such Lender, together with interest thereon in respect
of each day from and including the date such amount was made available by the
Administrative Agent to such Lender to the date such amount is repaid to the
Administrative Agent at the Federal Funds Effective Rate.
3.13.    Calculations Detail. The Administrative Agent, and any Lender, shall
provide reasonable detail to Borrower regarding the manner in which the amount
of any payment to the Administrative Agent and the Lenders, or that Lender,
under Article 3 has been determined, within a reasonable period of time after
request by Borrower.
3.14.    Survivability. The provisions of Sections 3.4 and 3.5 shall survive
following the date on which the Commitments and all Letters of Credit are
terminated and all Loans and Obligations with respect to any Letter of Credit
hereunder are fully paid, and Borrower shall remain obligated thereunder for all
claims under such Sections made by any Lender to Borrower.
ARTICLE 4

REPRESENTATIONS AND WARRANTIES
Borrower represents and warrants to the Lenders that:



- 50 -



--------------------------------------------------------------------------------




4.1.    Existence and Qualification; Power; Compliance With Laws. Parent is a
corporation duly formed, validly existing and in good standing under the Laws of
Maryland. Borrower is a limited partnership, duly formed, validly existing and
in good standing under the Laws of Maryland. Each of Borrower and Guarantor is
duly qualified or registered to transact business and is in good standing in
each other jurisdiction in which the conduct of its business or the ownership or
leasing of its Projects makes such qualification or registration necessary,
except where the failure so to qualify or register and to be in good standing
would not constitute a Material Adverse Effect. Each of Borrower and Guarantor
has all requisite power and authority to conduct its business, to own and lease
its Projects and to execute and deliver each Loan Document to which it is a
Party and to perform its Obligations. All outstanding shares of capital stock of
Parent are duly authorized, validly issued, fully paid and nonassessable, and no
holder thereof has any enforceable right of rescission under any applicable
state or federal securities Laws. To Borrower’s knowledge, each of the Borrower
and Guarantor is in compliance with all Laws and other legal requirements
applicable to its business, has obtained all authorizations, consents,
approvals, orders, licenses and permits from, and has accomplished all filings,
registrations and qualifications with, or obtained exemptions from any of the
foregoing from, any Governmental Agency that are necessary for the transaction
of its business, except where the failure so to comply, obtain authorizations,
etc., file, register, qualify or obtain exemptions does not constitute a
Material Adverse Effect. Parent is a “real estate investment trust” within the
meaning of §856 of the Code, has elected to be treated as a real estate
investment trust and is subject to federal income taxation as a real estate
investment trust pursuant to §§856-860 of the Code.
4.2.    Authority; Compliance With Other Agreements and Instruments and
Government Regulations. The execution, delivery and performance by each of
Borrower and Guarantor of the Loan Documents to which it is a Party have been
duly authorized by all necessary corporate, partnership or limited liability
company action, as applicable, and do not and will not:
(a)    Require any consent or approval not heretofore obtained of any partner,
director, stockholder, security holder or creditor of Borrower and Guarantor;
(b)    Violate or conflict with any provision of Borrower’s or Guarantor’s
charter, articles of incorporation, bylaws or other organizational agreements,
as applicable;
(c)    Result in or require the creation or imposition of any Lien upon or with
respect to any Project now owned or leased or hereafter acquired by Borrower and
Guarantor;
(d)    Violate in any material respect any material Requirement of Law
applicable to Borrower and Guarantor; or
(e)    Result in a breach of or constitute a default under, or cause or permit
the acceleration of any obligation owed under, any indenture or loan or credit
agreement or any other Contractual Obligation to which Borrower and Guarantor is
a party or by which Borrower and Guarantor or any of their Projects are bound or
affected;
and neither Borrower nor Guarantor is in violation of, or default under, any
Requirement of Law or Contractual Obligation, or any indenture, loan or credit
agreement described in Section 4.2(e), in any respect that constitutes a
Material Adverse Effect.



- 51 -



--------------------------------------------------------------------------------




4.3.    No Governmental Approvals Required. Except as previously obtained or
made, and except for consents, approvals or permits pertaining to construction
or development of a type that are routinely granted and that would not normally
be obtained before the commencement of performance and which Borrower has no
reason to believe will not be obtained as and when required, no authorization,
consent, approval, order, license or permit from, or filing, registration or
qualification with, any Governmental Agency is or will be required to authorize
or permit under applicable Laws the execution, delivery and performance by each
of Borrower and Guarantor of the Loan Documents to which it is a Party.
4.4.    Subsidiaries. Schedule 4.4 hereto correctly sets forth the names, form
of legal entity, and the identity of any member of the Consolidated Group that
is a record owner thereof and jurisdictions of organization of all Subsidiaries
of Parent. Unless otherwise indicated in Schedule 4.4, all of the outstanding
shares of capital stock, or all of the units of equity interest, as the case may
be, of each such Subsidiary are owned of record and beneficially by Parent,
there are no outstanding options, warrants or other rights to purchase capital
stock of any such Subsidiary, and all such shares or equity interests so owned
are duly authorized, validly issued, fully paid and nonassessable, and were
issued in compliance with all applicable state and federal securities and other
Laws, and are free and clear of all Liens, except for Permitted Liens.
Notwithstanding anything to the contrary contained in this Agreement,
(i) Borrower may at any time from and after the Closing Date provide the
Administrative Agent with written updates to Schedule 4.4 and (ii) any updates
to the list of Subsidiaries provided in Schedule 1 to any Compliance Certificate
shall be deemed to automatically amend Schedule 4.4 hereto.
4.5.    Financial Statements. All financial statements and other information
previously delivered to the Administrative Agent by Borrower fairly present in
all material respects as of the date thereof the financial condition, results of
operations, cash flows and/or other information described therein.
4.6.    No Other Liabilities; No Material Adverse Changes. Neither Borrower nor
Guarantor have any material liability or material contingent liability required
under Generally Accepted Accounting Principles to be reflected or disclosed, and
not reflected or disclosed, in the balance sheets described in Section 4.5,
other than liabilities and contingent liabilities arising in the ordinary course
of business since the date of such financial statements. As of the Closing Date,
no circumstance or event has occurred that constitutes a Material Adverse
Effect.
4.7.    [Intentionally Omitted.]
4.8.    Intangible Assets. Borrower and Guarantor own, or possess the right to
use to the extent necessary in their respective businesses, all material
trademarks, trade names, copyrights, patents, patent rights, computer software,
licenses and other Intangible Assets that are used in the conduct of their
businesses as now operated, and no such Intangible Asset, to the best knowledge
of Borrower, conflicts with the valid trademark, trade name, copyright, patent,
patent right or Intangible Asset of any other Person to the extent that such
conflict constitutes a Material Adverse Effect.
4.9.    [Intentionally Omitted.]
4.10.    Litigation. Except for (a) any matter that is not $10,000,000 or more
in excess of the amount that is fully covered as to subject matter and amount
(subject to applicable deductibles and retentions) by



- 52 -



--------------------------------------------------------------------------------




insurance for which the insurance carrier has not asserted lack of subject
matter coverage or reserved its right to do so, (b) any matter, or series of
related matters, involving a claim against Parent or any of its Subsidiaries of
less than $20,000,000 (or, in each case in which this representation and
warranty is remade after the Closing Date, less than $20,000,000 or such greater
amount that the Administrative Agent has reasonably determined, after full
written disclosure thereof by Borrower to the Administrative Agent, would not
constitute a Material Adverse Effect), (c) matters of an administrative nature
not involving a claim or charge against Parent or any of its Subsidiaries and
(d) matters set forth in Schedule 4.10, there are no actions, suits, proceedings
or investigations pending as to which Parent or any of its Subsidiaries have
been served or have received notice or, to the best knowledge of Borrower,
threatened against or affecting Parent or any of its Subsidiaries or any Project
of any of them before any Governmental Agency, mediator or arbitrator. As of the
Closing Date, there are no judgments outstanding against or affecting the Parent
or any of its Subsidiaries or any Project individually involving amounts in
excess of $50,000,000 or, on an aggregate basis, involving amounts in excess of
$100,000,000.
4.11.    Binding Obligations. Each of the Loan Documents to which Borrower or
Guarantor is a Party will, when executed and delivered by Borrower or Guarantor,
as the case may be, constitute the legal, valid and binding obligation of
Borrower or Guarantor, as the case may be, enforceable against Borrower or
Guarantor, as the case may be, in accordance with its terms, except as
enforcement may be limited by Debtor Relief Laws or equitable principles
relating to the granting of specific performance and other equitable remedies as
a matter of judicial discretion.
4.12.    No Default. No event has occurred and is continuing that is a Default
or Event of Default.
4.13.    ERISA.
(a)    With respect to each Pension Plan:
(i)    such Pension Plan complies in all material respects with ERISA and any
other applicable Laws to the extent that noncompliance would constitute a
Material Adverse Effect;
(ii)    such Pension Plan has not incurred any “accumulated funding deficiency”
(as defined in Section 302 of ERISA) that would constitute a Material Adverse
Effect;
(iii)    no “reportable event” (as defined in Section 4043 of ERISA, but
excluding such events as to which the PBGC has by regulation waived the
requirement therein contained that it be notified within thirty days of the
occurrence of such event) has occurred that would constitute a Material Adverse
Effect; and
(iv)    neither Parent nor any of its Subsidiaries has engaged in any nonexempt
“prohibited transaction” (as defined in Section 4975 of the Code) that would
constitute a Material Adverse Effect.
(b)    neither Parent nor any of its Subsidiaries has incurred or expects to
incur any withdrawal liability to any Multiemployer Plan that would constitute a
Material Adverse Effect.



- 53 -



--------------------------------------------------------------------------------




4.14.    Regulations T, U and X; Investment Company Act. No part of the proceeds
of any Loan hereunder will be used to purchase or carry, or to extend credit to
others for the purpose of purchasing or carrying, any Margin Stock in violation
of Regulations T, U and X. Neither Parent nor any of its Subsidiaries is or is
required to be registered as an “investment company” under the Investment
Company Act of 1940, as amended.
4.15.    Disclosure. No written statement made by a Senior Officer to the
Administrative Agent or any Lender in connection with this Agreement, or in
connection with any Loan, as of the date thereof contained any untrue statement
of a material fact or omitted a material fact necessary to make the statement
made not misleading in light of all the circumstances existing at the date the
statement was made.
4.16.    Tax Liability. Parent and its Subsidiaries have filed all tax returns
which are required to be filed, and have paid, or made provision for the payment
of, all taxes with respect to the periods, Project or transactions covered by
said returns, or pursuant to any assessment received by Parent or any of its
Subsidiaries, except (a) such taxes, if any, as are being contested in good
faith by appropriate proceedings and as to which adequate reserves have been
established and maintained, (b) immaterial taxes so long as no material Project
of Parent or any of its Subsidiaries is at impending risk of being seized,
levied upon or forfeited and (c) certain tax returns of the Borrower and
Guarantor and their Subsidiaries are on extension.
4.17.    Hazardous Materials. Except as described in Schedule 4.17, as of the
Closing Date (a) neither Borrower, nor to the best knowledge of Borrower,
Guarantor or other Person at any time has disposed of, discharged, released or
threatened the release of any Hazardous Materials on, from or under the Projects
in violation of any Hazardous Materials Law that would individually or in the
aggregate constitute a Material Adverse Effect, (b) to the best knowledge of
Borrower, no condition exists that violates any Hazardous Material Law affecting
any Projects except for such violations that would not individually or in the
aggregate constitute a Material Adverse Effect, (c) no Projects or any portion
thereof is or has been utilized by Borrower nor, to the best knowledge of
Borrower, Guarantor or other Person as a site for the manufacture of any
Hazardous Materials in violation of any Hazardous Material Law, (d) to the
extent that any Hazardous Materials are used, generated or stored by Borrower or
Guarantor or other Person on any Project, or transported to or from such Project
by Borrower or Guarantor or other Persons, such use, generation, storage and
transportation by Borrower and, to the best knowledge of Borrower, by Guarantor
or other Person are in compliance with all Hazardous Materials Laws except for
such non compliance that would not constitute a Material Adverse Effect or be
materially adverse to the interests of the Lenders, and (e) no Project is
subject to any remediation, removal, containment or similar action conducted by
or on behalf of Borrower or Guarantor or other Person except for such
remediation, removal or containment or similar action that would not constitute
a Material Adverse Effect or be materially adverse to the interest of the
Lenders.
4.18.    [Intentionally Omitted].
4.19.    Projects. All of Borrower’s and Guarantor’s and their respective
Subsidiaries’ Projects are in good repair and condition, subject to ordinary
wear and tear, other than with respect to (i) deferred maintenance existing as
of the date of acquisition of such Project as permitted in this Section 4.19,
(ii) Projects currently under development or redevelopment, (iii) defects
relating to Projects which would not constitute a Material Adverse Effect and
(iv) casualty and condemnation. Borrower and Guarantor further have completed or
caused to be completed an appropriate investigation of the environmental
condition of each



- 54 -



--------------------------------------------------------------------------------




such Project as of the later of (a) the approximate date of Borrower’s or
Guarantor’s or any such Subsidiary’s purchase thereof (provided that for
Projects purchased by a Subsidiary prior to Borrower’s or Guarantor’s
acquisition of such Subsidiary, such date shall be the approximate date of such
Subsidiary’s purchase thereof) or (b) the approximate date upon which such
Project was last security for Indebtedness of Borrower, Guarantor or such
Subsidiary if such financing was not closed on or about the date of the
acquisition of such Project to the extent such an investigation was required by
the applicable lender, including preparation of a “Phase I” report and, if
appropriate, a “Phase II” report, in each case prepared by a recognized
environmental consultant in accordance with customary standards which discloses
that such Project is not in violation of the representations and covenants set
forth in this Agreement, unless such violation as to Unencumbered Projects has
been disclosed in writing to the Administrative Agent and satisfactory
remediation actions are being taken. There are no pending eminent domain
proceedings against any Unencumbered Project, and, to the best knowledge of
Borrower, no such proceedings are presently threatened by any taking authority
which individually or in the aggregate would constitute a Material Adverse
Effect. None of the Project of Borrower or Guarantor or their respective
Subsidiaries is now damaged or injured as a result of any fire, explosion,
accident, flood or other casualty in any manner which individually or in the
aggregate would constitute a Material Adverse Effect. The Projects owned by
Parent, Borrower and their respective Subsidiaries as of the date hereof, are
set forth on Schedule 4.19 hereto.
4.20.    Brokers. None of Borrower, Guarantor or their respective Subsidiaries
has engaged or otherwise dealt with any broker, finder or similar entity in
connection with this Agreement or the Loans contemplated hereunder.
4.21.    Other Debt. None of Borrower or Guarantor or their respective
Subsidiaries is in default (after expiration of all applicable grace and cure
periods) in the payment of (i) any other Indebtedness (other than Non-Recourse
Indebtedness) or under any mortgage, deed of trust, security agreement,
financing agreement or indenture involving Indebtedness (other than Non-Recourse
Indebtedness) of $40,000,000 or more in the aggregate or under any other
material agreement or material lease to which any of them is a party or (ii) any
Non-Recourse Indebtedness of $80,000,000 or more in the aggregate.
4.22.    Solvency. As of the Closing Date and after giving effect to the
transactions contemplated by this Agreement and the other Loan Documents,
including all of the Loans made or to be made hereunder, neither Borrower nor
Guarantor (taken on a consolidated basis) is insolvent on a balance sheet basis
such that the sum of such Person’s assets exceeds the sum of such Person’s
liabilities (taken on a consolidated basis), each of Borrower and Guarantor is
able to pay its debts as they become due, and each of Borrower and Guarantor has
sufficient capital to carry on its business.
4.23.    No Fraudulent Intent. Neither the execution and delivery of this
Agreement or any of the other Loan Documents nor the performance of any actions
required hereunder or thereunder is being undertaken by Guarantor with or as a
result of any actual intent by any of such Persons to hinder, delay or defraud
any entity to which any of such Persons is now or will hereafter become
indebted.
4.24.    Transaction in Best Interests of Borrower and Guarantor; Consideration.
The transaction evidenced by this Agreement and the other Loan Documents is in
the best interests of Borrower and Guarantor. The direct and indirect benefits
to inure to Borrower and Guarantor pursuant to this Agreement and the other Loan
Documents constitute substantially more than “reasonably equivalent value” (as
such term is used in



- 55 -



--------------------------------------------------------------------------------




Section 548 of the Bankruptcy Code) and “valuable consideration,” “fair value,”
and “fair consideration” (as such terms are used in any applicable state
fraudulent conveyance law), in exchange for the benefits to be provided by
Borrower and Guarantor pursuant to this Agreement and the other Loan Documents,
and but for the willingness of Borrower and Guarantor to be jointly and
severally liable as co Loan obligor for the Loan, Borrower and Guarantor would
be unable to obtain the financing contemplated hereunder which financing will
enable Borrower and Guarantor and their respective Subsidiaries to have
available financing to conduct and expand their business.
4.25.    No Bankruptcy Filing. None of Borrower and Guarantor or any of their
respective Subsidiaries is contemplating either the filing of a petition by it
under any state or federal bankruptcy or insolvency laws or the liquidation of
its Property, and neither of Borrower and Guarantor has any knowledge of any
Person contemplating the filing of any such petition against it or any
Subsidiary.
ARTICLE 5

AFFIRMATIVE COVENANTS OTHER THAN
INFORMATION AND REPORTING REQUIREMENTS
So long as any Advance remains unpaid, or any Letter of Credit remains
outstanding, or any other Obligation remains unpaid, or any portion of the
Commitments remains in force, Borrower shall, and shall cause Guarantor and
their respective Subsidiaries to, unless the Administrative Agent (with the
written approval of the Requisite Lenders) otherwise consents:
5.1.    Payment of Taxes and Other Potential Liens. Pay and discharge promptly
all taxes, assessments and governmental charges or levies imposed upon any of
them, upon their respective Property or any part thereof and upon their
respective income or profits or any part thereof, and all claims for labor,
materials or supplies that if unpaid might by Law become a Lien upon any of
their respective Property, except that Borrower and Guarantor and their
respective Subsidiaries shall not be required to pay or cause to be paid (a) any
tax, assessment, charge, levy or claim that is not yet past due, or is being
contested in good faith by appropriate proceedings so long as the relevant
entity has established and maintains adequate reserves for the payment of the
same or (b) any immaterial tax or claim so long as no material Property of
Borrower and Guarantor or their Subsidiaries is at immediate risk of being
seized, levied upon or forfeited.
5.2.    Preservation of Existence. Preserve and maintain their respective
existences in the jurisdiction of their formation and all material
authorizations, rights, franchises, privileges, consents, approvals, orders,
licenses, permits, or registrations from any Governmental Agency that are
necessary for the transaction of their respective business and qualify and
remain qualified to transact business in each jurisdiction in which such
qualification is necessary in view of their respective business or the ownership
or leasing of their respective Properties except (a) as otherwise permitted by
this Agreement and (b) where the failure to so qualify or remain qualified would
not constitute a Material Adverse Effect.
5.3.    Maintenance of Projects. Maintain, preserve and protect all of their
respective Income-Producing Projects in good order and condition, subject to
wear and tear in the ordinary course of business, and not permit any waste of
their respective Projects.



- 56 -



--------------------------------------------------------------------------------




5.4.    Maintenance of Insurance. Maintain liability, casualty and other
insurance (subject to customary deductibles and retentions) with responsible
insurance companies in such amounts and against such risks as is carried by
responsible companies engaged in similar businesses and owning similar assets in
the general areas in which Borrower and Guarantor or such Subsidiaries, as
applicable, operate. Without limiting the foregoing, upon request of the
Administrative Agent, each of Borrower or Guarantor shall maintain for itself,
and its Subsidiaries, or cause each of its Subsidiaries to maintain, terrorism
insurance in form, substance and amount as is reasonably satisfactory to the
Administrative Agent.
5.5.    Compliance With Laws. Comply with all Requirements of Law noncompliance
with which would constitute a Material Adverse Effect, except that Borrower and
Guarantor or such Subsidiaries need not comply with a Requirement of Law then
being contested by any of them in good faith by appropriate proceedings.
5.6.    Permitted Business Activities. Engage only in Permitted Business
Activities.
5.7.    Keeping of Records and Books of Account. Keep adequate records and books
of account reflecting all financial transactions in conformity with Generally
Accepted Accounting Principles, consistently applied.
5.8.    Compliance With Agreements. Promptly and fully comply with all
Contractual Obligations to which any one or more of them is a party, except for
any such Contractual Obligations (a) the performance of which would cause a
Default, (b) then being contested by any of them in good faith by appropriate
proceedings or (c) the failure with which to comply would not reasonably be
expected to constitute a Material Adverse Effect.
5.9.    Use of Proceeds. Use the proceeds of all Loans and issuances of Letters
of Credit for (i) Permitted Business Activities (including without limitation
the funding of costs associated with the development and/or redevelopment of
Projects and other costs incurred in the acquisition, development, operation,
sale, financing, leasing and management of Projects and the making of
Investments permitted pursuant to Section 6.13), (ii) the refinancing or
repayment of existing and future Indebtedness (including without limitation Debt
Offerings and other convertible debt) or (iii) as working capital or for other
general corporate purposes.
5.10.    Hazardous Materials Laws. Keep and maintain all Projects and each
portion thereof in compliance in all material respects with all applicable
material Hazardous Materials Laws and promptly notify the Administrative Agent
in writing (attaching a copy of any pertinent written material) (which notice
and attached materials the Administrative Agent agrees to promptly forward to
the Lenders) of (a) any and all material enforcement, cleanup, removal or
regulatory actions instituted, completed or threatened in writing by a
Governmental Agency pursuant to any applicable material Hazardous Materials
Laws, (b) any and all material claims made or threatened in writing by any
Person against Borrower and Guarantor or their respective Subsidiaries relating
to damage, contribution, cost recovery, compensation, loss or injury resulting
from any Hazardous Materials and (c) discovery by any Senior Officer of any of
Borrower and Guarantor or any of their respective Subsidiaries of any material
occurrence or condition on any Project that could reasonably be expected to
cause such Project to be subject to any restrictions on the ownership,
occupancy,



- 57 -



--------------------------------------------------------------------------------




transferability or use of such Project for office, office/laboratory, research,
or manufacturing purposes or parking uses related thereto under any applicable
Hazardous Materials Laws.
5.11.    [Intentionally Omitted.]
5.12.    REIT Status. Maintain the status and election of Parent as a “real
estate investment trust” under §856 of the Code and comply with the dividend and
other requirements applicable under §857(a) of the Code.
5.13.    [Intentionally Omitted.]
5.14.    Inspection of Properties and Books. Not more often than once per
calendar year (unless an Event of Default has occurred and is continuing),
permit the Lenders, through the Administrative Agent or any representative
designated by the Administrative Agent, at Borrower’s expense, to visit and
inspect any of the Projects of Borrower and Guarantor or any of their respective
Subsidiaries (subject to the rights of any tenants), to examine the books of
account of Borrower and Guarantor and their respective Subsidiaries (and to make
copies thereof and extracts therefrom) and to discuss the affairs, finances and
accounts of Borrower and Guarantor and their respective Subsidiaries with, and
to be advised as to the same by, their Senior Officers, all at such reasonable
times (during normal business hours) and intervals as the Administrative Agent
or any Lender may reasonably request upon reasonable notice; provided, however,
that inspections made at Borrower’s expense shall be limited to once per year,
unless an Event of Default shall have occurred and be continuing. The Lenders
shall use good faith efforts to coordinate such visits and inspections so as to
minimize the interference with and disruption to Borrower’s and Guarantor’s or
such Subsidiaries’ normal business operations.
5.15.    More Restrictive Agreements. Promptly notify the Administrative Agent
should Guarantor or any Subsidiary of Borrower and Guarantor enter into or
modify any agreements or documents pertaining to any existing or future
Indebtedness, Debt Offering or issuance of Preferred Equity, which agreements or
documents include covenants, whether affirmative or negative, which are
individually or in the aggregate more restrictive as to the matters covered by
the definitions of the term “Total Unencumbered Asset Value”, or the provisions
of Sections 6.1, 6.3, 6.5 through 6.13, inclusive (or any other provisions which
may have the same practical effect as any of the foregoing) against any of
Borrower and Guarantor or their respective Subsidiaries than those set forth
herein. If requested by the Requisite Lenders, Borrower, Guarantor, the
Administrative Agent, and the Requisite Lenders shall promptly amend this
Agreement and the other Loan Documents to include some or all of such more
restrictive provisions, in each case solely for the duration of such restrictive
provisions under such other agreements or documents, as determined by the
Requisite Lenders in their sole reasonable discretion. Notwithstanding the
foregoing, this Section 5.15 shall not apply to covenants contained in any
agreements or documents that (i) relate only to a specific Project that is
collateral for any existing or future Indebtedness of any of Borrower or their
Subsidiaries that is permitted by the terms of this Agreement or (ii) are
between, among or in favor of members of the Consolidated Group only.
5.16.    Distributions of Income to Borrower and Guarantor. Cause all of their
respective Subsidiaries to promptly transfer to Borrower or Guarantor (but not
less frequently than once each Fiscal Quarter), whether in the form of
dividends, distributions or otherwise, all profits, proceeds or other income



- 58 -



--------------------------------------------------------------------------------




relating to or arising from a Subsidiary’s use, operation, financing,
refinancing, sale or other disposition of their respective Property in excess of
the reasonably anticipated short term capital needs of such Subsidiary.
ARTICLE 6

NEGATIVE COVENANTS
So long as any Advance remains unpaid, or any Letter of Credit remains
outstanding, or any other Obligation remains unpaid, or any portion of the
Commitments remains in force, Borrower and Guarantor and their respective
Subsidiaries shall not, unless the Administrative Agent (with the written
approval of the Requisite Lenders or, if required by Section 12.1, of all of the
Lenders) otherwise consents:
6.1.    Mergers and Consolidations. Merge or consolidate with or into any
Person, except a merger or consolidation of Borrower with or into Guarantor or
one or more Subsidiaries of Borrower or Guarantor with and into Borrower or
Guarantor or another Subsidiary of Borrower or Guarantor, provided that in all
cases Parent and Borrower must both be surviving entities and Borrower and
Guarantor must remain in compliance with all of the conditions, conditions,
covenants and restrictions imposed by this Agreement.
6.2.    ERISA. (a) At any time, permit any Pension Plan to: (i) engage in any
non exempt “prohibited transaction” (as defined in Section 4975 of the Code)
that would constitute a Material Adverse Effect, (ii) fail to comply with ERISA
in a manner that would constitute a Material Adverse Effect, (iii) incur any
material “accumulated funding deficiency” (as defined in Section 302 of ERISA)
to the extent that it would constitute a Material Adverse Effect or
(iv) terminate in any manner that would constitute a Material Adverse Effect, or
(b) withdraw, completely or partially, from any Multiemployer Plan if to do so
would constitute a Material Adverse Effect.
6.3.    Permitted Business Activities. Engage in or pursue any business or other
activities or ventures other than Permitted Business Activities.
6.4.    Transactions with Affiliates. Enter into any transaction of any kind
with any Affiliate of Borrower or Guarantor or their respective Subsidiaries
other than (a) salary, bonus, employee stock option, relocation assistance and
other compensation arrangements with employees, directors or officers in the
ordinary course of business, (b) transactions that are fully disclosed to the
board of directors of Parent and expressly authorized by a resolution of the
board of directors of Parent which is approved by a majority of the directors
not having an interest in the transaction, (c) transactions expressly permitted
by this Agreement, (d) transactions between Borrower and Guarantor or one
Subsidiary and another Subsidiary or one Subsidiary and either of Borrower or
Guarantor and (e) transactions on overall terms at least as favorable to
Borrower or Guarantor or their Subsidiaries as would be the case in an arm’s
length transaction between unrelated parties of equal bargaining power.
6.5.    Overall Leverage Ratio. Permit the Overall Leverage Ratio to be greater
than 60%.
6.6.    Unsecured Leverage Ratio. Permit the Unsecured Leverage Ratio to be
greater than 60%.
6.7.    Fixed Charge Coverage. Permit the Fixed Charge Coverage Ratio, as of any
day, to be less than 1.50 to 1.00.



- 59 -



--------------------------------------------------------------------------------




6.8.    Distributions. During the continuance of any Event of Default, make any
Distributions, provided that Borrower and Parent shall be permitted to pay the
minimum Distribution required under the Code to maintain and preserve Parent’s
status as a real estate investment trust under the Code and not be subject to
federal income or excise tax, as evidenced by a certification of a Senior
Officer of Parent containing calculations in reasonable detail satisfactory in
form and substance to the Administrative Agent, provided that if a monetary
Event of Default or an Event of Default which involves the bankruptcy of
Borrower or Guarantor or which has resulted in an acceleration of the
Obligations hereunder occurs, no further Distributions may be made by Borrower
or Parent. Notwithstanding the foregoing, Parent, as sole general partner of
Borrower, shall be permitted at all times at its election to redeem limited
partner equity interests in Borrower (which are not owned by Parent) for cash,
in any circumstance where Parent deems, in its reasonable discretion, that it is
precluded from redeeming limited partner equity interests in Borrower (which are
not owned by Parent) for equity in Parent, due to applicable Laws.
6.9.    [Intentionally Omitted.]
6.10.    Unsecured Debt Service Coverage. Permit the Unsecured Debt Service
Coverage Ratio, as of any date, to be less than 2.00 to 1.00.
6.11.    Secured Indebtedness. Permit Secured Indebtedness of the Consolidated
Group to exceed, as of any date, an amount equal to 40% of then-current Gross
Asset Value.
6.12.    [Intentionally Omitted.]
6.13.    Permitted Investments. Permit the aggregate amount of actual cash or
other consideration invested by the Consolidated Group in the investments listed
below as subparagraphs (a) through (e) to exceed 25% of Gross Asset Value:
(a)    investments in undeveloped land owned by the Consolidated Group plus the
Consolidated Group Pro Rata Share of undeveloped land owned by Investment
Affiliates (with undeveloped land valued at cost);
(b)    investments in Projects owned by the Consolidated Group that are under
development, plus the Consolidated Group Pro Rata Share of any amounts so
invested by the Investment Affiliates in Projects owned by the Investment
Affiliates that are under development (with Projects under development ceasing
to be treated as such when GAAP permits such Project to be classified as an
operating asset);
(c)    investments in or with respect to Investment Affiliates that are not
already captured by Sections 6.13(a) or Section 6.13(b);
(d)    investments in or with respect to buildings primarily used or intended to
be used for warehouse, residential, retail, hospitality or educational purposes;
and
(e)    investments in the life science industry and other technologies
consistent with the businesses of Borrower’s tenants, either (i) directly
through the holding of debt or equity in public or private companies (A) whose
primary business is medical, pharmaceutical, biotech, the life science industry
or other technologies consistent with the businesses of Borrower’s tenants or
(B) that own or develop real estate



- 60 -



--------------------------------------------------------------------------------




assets (either as owner, occupier or a third party developer/property manager)
for the medical, pharmaceutical, biotech, life science industries or other
industries consistent with the business of Borrower’s tenants or (ii) indirectly
through the holding of interests in funds or other investment partnerships that
invest in the aforementioned types of companies.
The investments permitted pursuant to this Section 6.13 shall be deemed to be
“Permitted Investments.”
6.14.    Liens. Create, incur, or suffer to exist any Negative Pledge (other
than the Loan Documents) or Lien in, of or on the Project of any member of the
Consolidated Group, except:
(a)    Liens for taxes, assessments or governmental charges or levies on its
Property if the same shall not at the time be delinquent or thereafter can be
paid without material penalty, or are being contested in good faith and by
appropriate proceedings and for which adequate reserves shall have been set
aside on its books;
(b)    Liens imposed by Law, such as carriers’, warehousemen’s and mechanics’
liens and other similar liens arising in the ordinary course of business which
secure payment of obligations not more than 60 days past due or which are being
contested in good faith by appropriate proceedings and for which adequate
reserves shall have been set aside on their books;
(c)    Liens arising out of pledges or deposits under workers’ compensation
laws, unemployment insurance, old age pensions, or other social security or
retirement benefits, or similar legislation;
(d)    easements, restrictions and such other encumbrances or charges against
real property as are of a nature generally existing with respect to properties
of a similar character (including, without limitation, Liens with respect to
rights of tenants under lease and rental agreements entered into in the ordinary
course of business) and which do not in any material way affect the
marketability of the same or interfere with the use thereof in the business of
Borrower or any other member of the Consolidated Group;
(e)    Liens evidenced by any mortgage, deed of trust, pledge, hypothecation,
assignment for security or security interest, encumbrance on a Project of any
member of the Consolidated Group which may be granted in favor of another member
of the Consolidated Group;
(f)    any other Liens that, individually or in the aggregate, would not
reasonably be expected to impair the ability to place mortgage financing on the
Project encumbered by such Liens or otherwise constitute a Material Adverse
Effect or subject such Project to a material impending risk of loss of
forfeiture or a material loss of value; and
(g)    Liens (other than Liens described in subsections (a) through (f) above)
arising in connection with any Indebtedness permitted hereunder to the extent
such Liens will not result in a Default in any of Borrower’s covenants herein,
which Liens may be of any priority and any type, including, without limitation,
senior or junior mortgages or deeds of trust or pledges of equity interests.
Liens permitted pursuant to this Section 6.14 shall be deemed to be “Permitted
Liens.”



- 61 -



--------------------------------------------------------------------------------




6.15.    [Intentionally Omitted.]
6.16.    Formation Documents. Permit any material change to the articles of
incorporation, bylaws, partnership agreement or any other material formation
documents of Parent or the Operating Partnership without the written consent of
the Requisite Lenders, other than with respect to changes made in connection
with any preferred Equity Offering to reflect the terms of the preferred
securities being issued thereunder and any other amendments incidental thereto
which may be made without the Requisite Lenders consent, so long as the
Administrative Agent has reviewed such changes and confirmed that the terms of
such preferred securities are customary and do not create any creditors’ rights
that would adversely affect in any material respect the rights of the Lenders
hereunder.
ARTICLE 7

INFORMATION AND REPORTING REQUIREMENTS
7.1.    Financial and Business Information. So long as any Advance remains
unpaid, or any Letter of Credit remains outstanding, or any other Obligation
remains unpaid, or any portion of the Commitments remains in force, Borrower
shall, unless the Administrative Agent (with the written approval of the
Requisite Lenders) otherwise consents, at Borrower’s sole expense, deliver to
the Administrative Agent for distribution by it to the Lenders (and the
Administrative Agent agrees to so distribute such materials to the Lenders
promptly after receipt thereof) a sufficient number of copies for all of the
Lenders of the following:
(a)    As soon as practicable, and in any event within fifty (50) days after the
end of each Fiscal Quarter (other than the fourth Fiscal Quarter in any Fiscal
Year), a copy of Borrower’s 10-Q for such Fiscal Quarter as filed with the
Securities and Exchange Commission, which will include a consolidated balance
sheet, income statement and statement of cash flows of the Consolidated Group as
at the end of such Fiscal Quarter and for such Fiscal Quarter, and the portion
of the Fiscal Year ended with such Fiscal Quarter, all in reasonable detail, and
shall be certified by the Parent’s chief executive officer, chief financial
officer or chief accounting officer as fairly presenting the financial
condition, results of operations and cash flows of the Consolidated Group in
accordance with Generally Accepted Accounting Principles (other than footnote
disclosures), consistently applied, as at such date and for such periods,
subject only to normal year end accruals and audit adjustments;
(b)    As soon as practicable, and in any event within (i) fifty (50) days after
the end of each Fiscal Quarter other than the fourth Fiscal Quarter in any
Fiscal Year and (ii) one hundred (100) days after the end of such fourth Fiscal
Quarter, a Compliance Certificate as of the last day of such Fiscal Quarter,
providing reasonable detail as to the calculation thereof;
(c)    As soon as practicable, and in any event within (i) fifty (50) days after
the end of each Fiscal Quarter other than the fourth Fiscal Quarter in any
Fiscal Year and (ii) one hundred (100) days after the end of such fourth Fiscal
Quarter, a statement of Funds From Operations in such detail as the
Administrative Agent may reasonably require;
(d)    All written information provided to shareholders of Parent;



- 62 -



--------------------------------------------------------------------------------




(e)    As soon as practicable, and in any event within one hundred (100) days
after the end of each Fiscal Year, a copy of Borrower’s Form 10-K for such
Fiscal Quarter as required by and filed with the Securities and Exchange
Commission which will include a consolidated balance sheet, income statement and
statement of cash flows, of the Consolidated Group for such Fiscal Year, all in
reasonable detail, and shall be certified by KPMG or other independent public
accountants of recognized standing selected by Parent and reasonably
satisfactory to the Requisite Lenders, and shall not be subject to any
qualifications or exceptions as to the scope of the audit nor to any other
qualification or exception determined by the Requisite Lenders in their good
faith business judgment to be adverse to the interests of the Lenders;
(f)    Upon request by the Administrative Agent, as soon as practicable, and in
any event before the commencement of each Fiscal Year, a budget and projection
by Fiscal Quarter for that Fiscal Year for the Consolidated Group, all in
reasonable detail;
(g)    Promptly after request by the Administrative Agent or any Lender, copies
of any detailed audit reports, management letters or recommendations submitted
to the board of directors (or the audit committee of the board of directors) of
Parent by independent accountants in connection with the accounts or books of
Parent or any other member of the Consolidated Group, or any audit of any of
them;
(h)    Promptly after the same are available, and in any event within ten (10)
days after filing with the Securities and Exchange Commission, copies of each
annual report, proxy or financial statement or other report or communication
sent to the stockholders of Parent, and copies of all annual, regular, periodic
and special reports and registration statements which Parent may file or be
required to file with the Securities and Exchange Commission under Section 13 or
15(d) of the Securities Exchange Act of 1934, as amended, and not otherwise
required to be delivered to the Lenders pursuant to other provisions of this
Section 7.1;
(i)    Promptly after request by the Administrative Agent or any Lender, copies
of any other material report or other document that was filed by the
Consolidated Group with any Governmental Agency;
(j)    Promptly upon a Senior Officer becoming aware, and in any event within
five (5) Banking Days after becoming aware, of the occurrence of any (i)
“reportable event” (as such term is defined in Section 4043 of ERISA, but
excluding such events as to which the PBGC has by regulation waived the
requirement therein contained that it be notified within thirty days of the
occurrence of such event) or (ii) non exempt “prohibited transaction” (as such
term is defined in Section 406 of ERISA or Section 4975 of the Code) involving
any Pension Plan or any trust created thereunder, telephonic notice specifying
the nature thereof, and, no more than two (2) Banking Days after such telephonic
notice, written notice again specifying the nature thereof and specifying what
action the Consolidated Group is taking or proposes to take with respect
thereto, and, when known, any action taken by the Internal Revenue Service with
respect thereto;
(k)    As soon as practicable, and in any event within ten (10) Banking Days
after a Senior Officer becomes aware of the existence of any condition or event
which constitutes a Default or Event of Default, telephonic notice specifying
the nature and period of existence thereof, and, no more than ten (10) Banking
Days after such telephonic notice, written notice again specifying the nature
and period of existence thereof and specifying what action the Consolidated
Group is taking or propose to take with respect thereto;



- 63 -



--------------------------------------------------------------------------------




(l)    Promptly upon a Senior Officer becoming aware that (i) any Person has
commenced a legal proceeding with respect to a claim against Guarantor that is
$10,000,000 or more in excess of the amount thereof that is fully covered by
insurance, (ii) any creditor under a credit agreement involving Indebtedness of
$50,000,000 or more or any lessor under a lease involving aggregate annual rent
of $10,000,000 or more has asserted a default thereunder on the part of
Guarantor or, (iii) any Person has commenced a legal proceeding with respect to
a claim against Guarantor under a contract (that is not a credit agreement or
material lease) in excess of $20,000,000 or which otherwise would constitute a
Material Adverse Effect, a written notice describing the pertinent facts
relating thereto and what action the Borrower and Guarantor are taking or
propose to take with respect thereto;
(m)    Promptly upon a Senior Officer becoming aware of, and in any event within
five (5) Banking Days after the occurrence of, any change in a Credit Rating of
the Parent, a written notice describing such change.
(n)    Not later than fifty (50) days after the end of each fiscal quarter of
the Consolidated Group (including the fourth fiscal quarter in each year), a
list (which may be included in the Compliance Certificates) setting forth the
following information with respect to each new Subsidiary or Controlled Entity
of the Borrower and Guarantor: (i) the name, form of legal entity, the identity
of any member of the Consolidated Group that is a record owner, and with respect
to Subsidiaries of Parent, the jurisdiction of organization of the Subsidiary or
Controlled Entity, (ii) a description of the property owned by such Subsidiary
or Controlled Entity, and (iii) such other information as the Administrative
Agent may reasonably request. Any such list (including if contained in a
Compliance Certificate) provided to the Administrative Agent shall be deemed to
automatically amend Schedule 4.4 hereof;
(o)    Simultaneously with the delivery of the financial statements referred to
in Section 7.1(e) above (if such information is not otherwise included in the
financial statements or other information presented to the Lenders pursuant to
this Section 7.1), a statement (which may be included in the Compliance
Certificates) listing (i) the Projects owned by the Consolidated Group (or in
which the Consolidated Group owns an interest) and stating the location thereof,
the date acquired and the GAAP Cost Basis (with respect to each new Project),
(ii) the Consolidated Outstanding Indebtedness of the Consolidated Group, which
statement shall include, without limitation, a statement of the original
principal amount of such Indebtedness and the current amount outstanding, the
holder thereof, the maturity date and any extension options, the interest rate,
the collateral provided for such Indebtedness and whether such Indebtedness is
recourse or Non-Recourse Indebtedness, and (iii) the Projects of the
Consolidated Group which are Unstabilized Projects and providing a brief summary
of the status of such Unstabilized Projects; and
(p)    Such other data and information as from time to time may be reasonably
requested by the Administrative Agent, any Lender (through the Administrative
Agent) or the Requisite Lenders.
7.2.    Compliance Certificates. So long as any Advance remains unpaid, or any
Letter of Credit remains outstanding, or any other Obligation remains unpaid or
unperformed, or any portion of the Commitments remains outstanding, Borrower
shall, at Borrower’s sole expense, deliver to the Administrative Agent, for
distribution by it to the Lenders concurrently with the filings and statements
required pursuant to Sections 7.1(a), 7.1(c) and 7.1(e), Compliance Certificates
signed by a Senior Officer.



- 64 -



--------------------------------------------------------------------------------




ARTICLE 8

CONDITIONS
8.1.    Initial Advances. The obligation of each Lender to make the initial
Advance to be made by it or of the Administrative Agent to issue the initial
Letters of Credit is subject to the following conditions precedent, each of
which shall be satisfied prior to the making of the initial Advances (unless all
of the Lenders, in their sole and absolute discretion, shall agree otherwise):
(a)    The Administrative Agent shall have received all of the following, each
of which shall be originals unless otherwise specified, each properly executed
by a Responsible Official of each party thereto, each dated as of the Closing
Date and each in form and substance satisfactory to the Administrative Agent and
its legal counsel (unless otherwise specified or, in the case of the date of any
of the following, unless the Administrative Agent otherwise agrees or directs):
(i)    at least one (1) executed counterpart of this Agreement and of the
Guaranty, together with arrangements satisfactory to the Administrative Agent
for additional executed counterparts, sufficient in number for distribution to
the Lenders and Borrower;
(ii)    Line Notes executed by Borrower in favor of each Line Lender;
(iii)    Competitive Bid Notes executed by Borrower in favor of each Lender;
(iv)    Term Notes executed by Borrower in favor of each Term Lender;
(v)    Swing Loan Note executed by Borrower in favor of the Swing Loan Lender;
(vi)    with respect to each of the Borrower and Guarantor, such documentation
as the Administrative Agent may reasonably require to establish the due
organization, valid existence and good standing of each of the Borrower and
Guarantor, its qualification to engage in business in each material jurisdiction
in which it is engaged in business or required to be so qualified, its authority
to execute, deliver and perform the Loan Documents to which it is a Party, the
identity, authority and capacity of each Responsible Official thereof authorized
to act on its behalf, including certified copies of articles of incorporation
and amendments thereto, bylaws and amendments thereto, certificates of good
standing and/or qualification to engage in business, tax clearance certificates,
certificates of corporate resolutions, incumbency certificates, Certificates of
Responsible Officials, and the like;
(vii)    the Opinions of Counsel; and
(viii)    such other assurances, certificates, documents, consents or opinions
as the Administrative Agent or the Requisite Lenders reasonably may require.
(b)    All of the fees then required to have been paid under the Fee Letter
shall have been paid.



- 65 -



--------------------------------------------------------------------------------




(c)    The reasonable costs and expenses of the Administrative Agent in
connection with the preparation of the Loan Documents payable pursuant to
Section 11.3, and invoiced to Borrower on or prior to the Closing Date, shall
have been paid.
(d)    The representations and warranties of Borrower contained in Article 4
shall be true and correct in all material respects.
(e)    Borrower and Guarantor shall be in compliance with all the terms and
provisions of the Loan Documents, and giving effect to the initial Advance no
Default or Event of Default shall have occurred and be continuing.
(f)    All legal matters relating to the Loan Documents shall be satisfactory to
counsel for the Administrative Agent.
(g)    The Administrative Agent shall have received a Compliance Certificate
(including existing Total Unencumbered Asset Value and Total Unsecured
Indebtedness calculations) dated as of the Closing Date demonstrating compliance
with each of the then applicable covenants calculated therein.
(h)    Evidence that any lenders under the Prior Agreement not continuing as
Lenders hereunder have consented to that fact.
(i)    The Administrative Agent shall have reviewed such other documents,
instruments, certificates, opinions, assurances, consents and approvals as the
Administrative Agent or the Administrative Agent’s special counsel may
reasonably have requested.
8.2.    Any Advance. The obligation of each Lender to make any Advance or of the
Swing Loan Lender to make a Swing Loan or of the Administrative Agent to issue a
Letter of Credit is subject to the following conditions precedent (unless the
Requisite Lenders, in their sole and absolute discretion, shall agree
otherwise):
(a)    except (i) for representations and warranties which expressly speak as of
a particular date or (ii) as disclosed by Borrower and approved in writing by
the Requisite Lenders, the representations and warranties contained in Article 4
shall be true and correct in all material respects on and as of the date of the
Advance as though made on that date;
(b)    the Administrative Agent shall have timely received a Request for Loan, a
Competitive Bid Request or Letter of Credit Request in compliance with Article
2;
(c)    no Default or Event of Default shall have occurred and be continuing;
(d)    if requested by the Administrative Agent, the Administrative Agent shall
have received a current calculation of the Total Unencumbered Asset Value with
such supporting information as the Administrative Agent may require adjusted in
the best good faith estimate of Borrower to the date of such certification; and



- 66 -



--------------------------------------------------------------------------------




(e)    the Administrative Agent shall have received, in form and substance
satisfactory to the Administrative Agent, such other assurances, certificates,
documents or consents related to the foregoing as the Administrative Agent or
Requisite Lenders reasonably may require.
ARTICLE 9

EVENTS OF DEFAULT AND REMEDIES UPON EVENT OF DEFAULT
9.1.    Events of Default. The existence or occurrence of any one or more of the
following events, whatever the reason therefor and under any circumstances
whatsoever, shall constitute an “Event of Default”:
(a)    Borrower fails to pay any principal on any of the Notes, or any portion
thereof, on the date when due; or
(b)    Borrower fails to pay any interest on any of the Notes, or any portion
thereof, within five (5) Banking Days after the date when due; or Borrower fails
to pay any fees under the Fee Letter or any other fee or amount payable to the
Lenders or the Administrative Agent under any Loan Document, or any portion
thereof, within ten (10) Banking Days after demand therefor; or
(c)    Borrower fails to comply with any term, covenant, condition or agreement
contained in Article 6 , provided that in the case of such a failure to comply
with Sections 6.1, 6.2, 6.3, 6.4, 6.13, 6.14 and 6.16 only, such failure shall
continue for a period of ten (10) days after the earlier of (x) the date upon
which a Senior Officer obtains knowledge of such failure or (y) the date upon
which Borrower has received a written notice of such failure from the
Administrative Agent given at the direction of the Requisite Lenders; or
(d)    Borrower shall fail to comply with Section 7.1(k) in any way that is
materially adverse to the interests of the Lenders; or
(e)    Borrower or Guarantor fails to perform or observe any other covenant or
agreement (not specified in clause (a), (b) or (c) above, or otherwise set forth
below in this Section 9.1) contained in any Loan Document on its part to be
performed or observed within thirty (30) days after the giving of notice by the
Administrative Agent on behalf of the Requisite Lenders of such Default or, if
such Default is not reasonably susceptible of cure within such period, within
such longer period as is reasonably necessary to effect a cure so long as
Borrower or Guarantor continues to diligently pursue cure of such Default but
not in any event in excess of ninety (90) days; and provided further, however,
that notwithstanding the 30‑day cure period or extended cure period described
above in this clause (e), if a different notice or cure period is specified
under any Loan Document or under any provision of the Loan Documents as to any
such failure or breach, the specific Loan Document or provision shall control,
and Borrower or Guarantor shall have no more time to cure the failure or breach
than is allowed under the specific Loan Document or provision as to such failure
or breach; or
(f)    Any representation or warranty of Borrower or Guarantor made in any Loan
Document, or in any certificate or other writing delivered by Borrower or
Guarantor pursuant to any Loan Document,



- 67 -



--------------------------------------------------------------------------------




proves to have been incorrect when made or reaffirmed in any respect that is
materially adverse to the interests of the Lenders; or
(g)    Borrower or Guarantor or any other member of the Consolidated Group fails
to perform or observe any other term, covenant or agreement on its part to be
performed or observed within any applicable notice and cure period, or suffers
any such event of default to occur, in connection with (A) any present or future
Indebtedness under the Unsecured Term Credit Agreement or any other present or
future Indebtedness (other than Non-Recourse Indebtedness) having an outstanding
principal balance, individually or in the aggregate of $40,000,000 or more, or
(B) any present or future Non-Recourse Indebtedness having an outstanding
principal balance, individually or in the aggregate, of $80,000,000 or more
(provided, that for the purpose of this clause (g), the principal amount of
Indebtedness consisting of a Swap Agreement shall be the amount which is then
payable by the counterparty to close out the Swap Agreement); or
(h)    [Any Loan Document, at any time after its execution and delivery and for
any reason other than the agreement or action (or omission to act) of the
Administrative Agent or the Lenders or satisfaction in full of all the
Obligations ceases to be in full force and effect or is declared by a court of
competent jurisdiction to be null and void, invalid or unenforceable in any
respect which is materially adverse to the interests of the Lenders]; or
Borrower or Guarantor denies in writing that it has any or further liability or
obligation under any Loan Document, or purports to revoke, terminate or rescind
same; or
(i)    A final judgment against Borrower or Guarantor or any other member of the
Consolidated Group is entered for the payment of money in excess of $75,000,000
(not covered by insurance or for which an insurer has reserved its rights) and,
absent procurement of a stay of execution, such judgment remains unsatisfied for
sixty (60) calendar days after the date of entry of judgment, or in any event
later than ten (10) days prior to the date of any proposed sale thereunder; or
any writ or warrant of attachment or execution or similar process is issued or
levied against all or any material part of the Property of any such Person and
is not released, vacated or fully bonded within sixty (60) calendar days after
its issue or levy; or
(j)    Borrower or Guarantor or any other member of the Consolidated Group
institutes or consents to the institution of any proceeding under a Debtor
Relief Law relating to it or to all or any material part of its Property, or is
unable or admits in writing its inability to pay its debts as they mature, or
makes an assignment for the benefit of creditors; or applies for or consents to
the appointment of any receiver, trustee, custodian, conservator, liquidator,
rehabilitator or similar officer for it or for all or any material part of its
Property; or any receiver, trustee, custodian, conservator, liquidator,
rehabilitator or similar officer is appointed without the application or consent
of that Person and the appointment continues undischarged or unstayed for sixty
(60) calendar days; or any proceeding under a Debtor Relief Law relating to any
such Person or to all or any part of its Property is instituted without the
consent of that Person and continues undismissed or unstayed for sixty (60)
calendar days or such Person consents thereto or acquiesces therein, or a decree
or order for relief is entered in respect of any such Person in such proceeding;
or
(k)    The occurrence of an Event of Default (as such term is or may hereafter
be specifically defined in any other Loan Document) under any other Loan
Document; or



- 68 -



--------------------------------------------------------------------------------




(l)    Any Pension Plan maintained by any member of the Consolidated Group is
determined to have a material “accumulated funding deficiency” as that term is
defined in Section 302 of ERISA of an amount that would constitute a Material
Adverse Effect; or
(m)    (i) any person or group is or becomes the beneficial owner, directly or
indirectly, of more than 35% of the total voting power of the then outstanding
voting stock of Parent; or (ii) during any period of 12 consecutive months,
individuals who at the beginning or any such 12‑month period constituted the
Board of Directors of Parent (together with any new directors whose election by
such Board or whose nomination for election by the shareholders of Parent was
approved by a vote of a majority of the directors then still in office who were
either directors at the beginning of such period or whose election or nomination
for election was previously so approved but excluding any director whose initial
nomination for, or assumption of office as, a director occurs as a result of an
actual or threatened solicitation of proxies or consents for the election or
removal of one or more directors by any person or group other than a
solicitation for the election of one or more directors by or on behalf of the
Board of Directors) cease for any reason to constitute at least two thirds of
the Board of Directors of Parent; or
(n)    Failure to remediate within the time period permitted by Law or
governmental order, after all administrative hearings and appeals have been
concluded (or within a reasonable time in light of the nature of the problem if
no specific time period is so established), material environmental problems at
Projects owned by Borrower or Guarantor or any other member of the Consolidated
Group or any Investment Affiliate which contribute in the aggregate in excess of
$40,000,000 to Gross Asset Value.
9.2.    Remedies Upon Event of Default. Without limiting any other rights or
remedies of the Administrative Agent or the Lenders provided for elsewhere in
this Agreement, or the other Loan Documents, or by applicable Law, or in equity,
or otherwise:
(a)    Upon the occurrence, and during the continuance, of any Event of Default
other than an Event of Default described in Section 9.1(j):
(i)    the commitments to make Advances and Swing Loans and to issue Letters of
Credit and all other obligations of the Administrative Agent or the Lenders and
all rights of Borrower and Guarantor under the Loan Documents shall be suspended
without notice to or demand upon Borrower, which are expressly waived by
Borrower, except that all of the Lenders or the Requisite Lenders (as the case
may be, in accordance with Section 12.1) may waive an Event of Default or,
without waiving, determine, upon terms and conditions satisfactory to the
Lenders or Requisite Lenders, as the case may be, to reinstate the Commitments
and such other obligations and rights and make further Advances and Swing Loans
and to issue Letters of Credit, which waiver or determination shall apply
equally to, and shall be binding upon, all the Lenders; and
(ii)    the Requisite Lenders may request the Administrative Agent to, and the
Administrative Agent thereupon shall, terminate the Commitments and/or declare
all or any part of the unpaid principal of all Notes, all interest accrued and
unpaid thereon and all other amounts payable under the Loan Documents to be
forthwith due and payable, whereupon the same shall become and be forthwith due
and payable, without protest, presentment, notice of dishonor, demand or further
notice of any kind, all of which are expressly waived by Borrower.



- 69 -



--------------------------------------------------------------------------------




(b)    Upon the occurrence and during the continuance of any Event of Default
described in Section 9.1(j):
(i)    the commitments to make Advances and Swing Loans and to issue Letters of
Credit and all other obligations of the Administrative Agent or the Lenders and
all rights of Borrower and any Guarantor under the Loan Documents shall
terminate without notice to or demand upon Borrower, which are expressly waived
by Borrower, except that all of the Lenders or the Requisite Lenders (as the
case may be, in accordance with Section 12.1) may waive the Event of Default or,
without waiving, determine, upon terms and conditions satisfactory to all the
Lenders, to reinstate the Commitments and such other obligations and rights and
make further Advances and Swing Loans and to issue Letters of Credit, which
determination shall apply equally to, and shall be binding upon, all the
Lenders; and
(ii)    the unpaid principal of all Notes, all interest accrued and unpaid
thereon and all other amounts payable under the Loan Documents shall be
forthwith due and payable, all without protest, presentment, notice of dishonor,
demand or further notice of any kind, all of which are expressly waived by
Borrower.
(c)    Upon the occurrence and during the continuance of any Event of Default,
the Administrative Agent, on behalf of the Lenders, without notice to (except as
expressly provided for in any Loan Document) or demand upon Borrower, which are
expressly waived by Borrower (except as to notices expressly provided for in any
Loan Document), may proceed (but only with the consent of the Requisite Lenders)
to protect, exercise and enforce their rights and remedies under the Loan
Documents against Borrower and Guarantor and such other rights and remedies as
are provided by Law or equity.
(d)    The order and manner in which the Lenders’ rights and remedies are to be
exercised shall be determined by the Requisite Lenders in their sole discretion,
and all payments received by the Administrative Agent and the Lenders, or any of
them, shall be applied first to the costs and expenses (including reasonable
attorneys’ fees and disbursements and the reasonably allocated costs of
attorneys employed by the Administrative Agent or by any Lender) of the
Administrative Agent and of the Lenders, then to the repayment of Swing Loans,
and thereafter paid pro rata to the Lenders in the same proportions that the
aggregate Obligations owed to each Lender under the Loan Documents bear to the
aggregate Obligations owed under the Loan Documents to all the Lenders, without
priority or preference among the Lenders. Regardless of how each Lender may
treat payments for the purpose of its own accounting, for the purpose of
computing the Obligations hereunder and under the Notes, payments shall be
applied first, to the costs and expenses of the Administrative Agent and the
Lenders, as set forth above, second, to the payment of interest and principal
(in that order) due on Swing Loans, third, to the payment of accrued and unpaid
interest due under any Loan Documents to and including the date of such
application (ratably, and without duplication, according to the accrued and
unpaid interest due under each of the Loan Documents), and fourth, pari passu to
the payment of all other amounts (including principal and fees) then owing to
the Administrative Agent or the Lenders under the Loan Documents. No application
of payments under this clause (d) will cure any Event of Default, or prevent
acceleration, or continued acceleration, of amounts payable under the Loan
Documents, or prevent the exercise, or continued exercise, of rights or remedies
of the Lenders hereunder or thereunder or at Law or in equity.



- 70 -



--------------------------------------------------------------------------------




(e)    Upon the occurrence, and during the continuance, of any Event of Default,
or to the extent required pursuant to Section 2.6(a) or Section 3.1 above,
Borrower shall at such time deposit in a cash collateral account opened by the
Administrative Agent an amount equal to the Letter of Credit Exposure (or that
portion thereof required under Section 2.6(a)) at such time. Borrower hereby
grants to the Administrative Agent, for the benefit of the Lenders under the
Line Facility, a security interest in such cash collateral to secure all
obligations of Borrower in respect of such Letters of Credit under this
Agreement and the other Loan Documents. Borrower shall execute and deliver to
the Administrative Agent, for the account of the Lenders under the Line
Facility, such further documents and instruments as the Administrative Agent may
request to evidence the creation and perfection of such security interest in
such cash collateral account. Amounts held in such cash collateral account shall
be applied by the Administrative Agent to the payment of drafts drawn under such
Letters of Credit, and the unused portion thereof after all such Letters of
Credit shall have expired or been fully drawn upon, if any, shall be applied to
repay other Obligations of Borrower hereunder and under any Notes. After all
such Letters of Credit shall have expired or been fully drawn upon, all
obligations under the Letters of Credit shall have been satisfied and all other
Obligations of Borrower hereunder and under any Notes shall have been paid in
full, the balance, if any, in such cash collateral account shall be returned to
Borrower. In addition, at any time that amounts are being held in such cash
collateral account and the Aggregate Line Commitment exceeds the Outstanding
Line Amount, the balance in such cash collateral account, to the extent of any
such excess of the Aggregate Line Commitment over the Outstanding Line Amount,
shall be returned to Borrower promptly after the Administrative Agent’s receipt
of a written request from Borrower.
ARTICLE 10

THE ADMINISTRATIVE AGENT
10.1.    Appointment and Authorization. Subject to Section 10.8, each Lender
hereby irrevocably appoints and authorizes the Administrative Agent to take such
action as the contractual representative on its behalf and to exercise such
powers under the Loan Documents as are delegated to the Administrative Agent by
the terms thereof or are reasonably incidental, as determined by the
Administrative Agent, thereto. This appointment and authorization is intended
solely for the purpose of facilitating the servicing of the Loans and does not
constitute appointment of the Administrative Agent as trustee for any Lender or
as representative of any Lender for any other purpose and, the Administrative
Agent shall take such action and exercise such powers only in an administrative
and ministerial capacity.
10.2.    Administrative Agent and Affiliates. KeyBank (and each successor
Administrative Agent in its individual capacity) has the same rights and powers
under the Loan Documents as any other Lender and may exercise the same as though
it were not the Administrative Agent, and the term “Lender” or “Lenders”
includes KeyBank in its individual capacity. KeyBank (and each successor
Administrative Agent in its individual capacity) and its Affiliates may accept
deposits from, lend money to and generally engage in any kind of banking, trust
or other business with Borrower or any other member of the Consolidated Group,
as if it were not the Administrative Agent and without any duty to account
therefor to the Lenders. KeyBank (and each successor Administrative Agent in its
individual capacity) need not account to any other Lender for any monies
received by it for reimbursement of its costs and expenses as the Administrative
Agent hereunder, or for any monies received by it in its capacity as a Lender
hereunder, other than as required of



- 71 -



--------------------------------------------------------------------------------




any Lender hereunder. The Administrative Agent shall not be deemed to hold a
fiduciary or agency relationship with any Lender and no implied covenants,
functions, responsibilities, duties, obligations or liabilities shall be read
into this Agreement or otherwise exist against the Administrative Agent. The
provisions of this Section 10.2 shall apply equally to any other agents named
herein.
10.3.    Proportionate Interest in any Collateral. The Administrative Agent, on
behalf of all the Lenders, shall hold in accordance with the Loan Documents all
items of collateral (if any) or interests therein received or held by the
Administrative Agent. Subject to the Administrative Agent’s and the Lenders’
rights to reimbursement for their costs and expenses hereunder (including
reasonable attorneys’ fees and disbursements and other professional services and
the reasonably allocated costs of attorneys employed by the Administrative Agent
or, upon the occurrence and during the continuation of an Event of Default, a
Lender) and subject to the application of payments in accordance with
Section 9.2(d), each Lender shall have an interest in the Administrative Agent’s
interest in such collateral (if any) or interests therein in the same
proportions that the aggregate Obligations owed such Lender under the Loan
Documents bear to the aggregate Obligations owed under the Loan Documents to all
the Lenders, without priority or preference among the Lenders.
10.4.    Lenders’ Credit Decisions. Each Lender agrees that it has,
independently and without reliance upon the Administrative Agent, any other
Lender or the directors, officers, agents, employees or attorneys of the
Administrative Agent or of any other Lender, and instead in reliance upon
information supplied to it by or on behalf of Borrower and upon such other
information as it has deemed appropriate, made its own independent credit
analysis and decision to enter into this Agreement. Each Lender also agrees that
it shall, independently and without reliance upon the Administrative Agent, any
other Lender or the directors, officers, agents, employees or attorneys of the
Administrative Agent or of any other Lender, continue to make its own
independent credit analyses and decisions in acting or not acting under the Loan
Documents.
10.5.    Action by Administrative Agent.
(a)    Absent actual knowledge of the Administrative Agent of the existence of a
Default, the Administrative Agent may assume that no Default (other than the
failure to make a payment of principal or interest when due) has occurred and is
continuing, unless the Administrative Agent has received notice from Borrower
stating the nature of the Default or has received notice from a Lender stating
the nature of the Default and that such Lender considers the Default to have
occurred and to be continuing.
(b)    The Administrative Agent has only those obligations under the Loan
Documents as are expressly set forth therein.
(c)    Except for any obligation expressly set forth in the Loan Documents and
as long as the Administrative Agent may assume that no Default has occurred and
is continuing, the Administrative Agent may, but shall not be required to,
exercise its discretion to act or not act, except that the Administrative Agent
shall be required to comply with the instructions of the Requisite Lenders (or
of all the Lenders, to the extent required by Section 12.1) and those
instructions shall be binding upon the Administrative Agent and all the Lenders,
provided that the Administrative Agent shall not be required to comply with such
instructions if to do so would be contrary to any Loan Document or to applicable
Law or would result, in



- 72 -



--------------------------------------------------------------------------------




the reasonable judgment of the Administrative Agent, in substantial risk of
liability to the Administrative Agent.
(d)    If the Administrative Agent has received a notice specified in clause (a)
or has actual knowledge of the existence of a Default, the Administrative Agent
shall promptly give notice thereof to the Lenders and shall comply with the
instructions of the Requisite Lenders (or of all the Lenders, to the extent
required by Section 12.1), provided that the Administrative Agent shall not be
required to comply with such instructions if to do so would be contrary to any
Loan Document or to applicable Law or would result, in the reasonable judgment
of the Administrative Agent, in substantial risk of liability to the
Administrative Agent, and except that if the Requisite Lenders (or all the
Lenders, if required under Section 12.1) fail, for five (5) Banking Days after
the receipt of notice from the Administrative Agent, to instruct the
Administrative Agent, then the Administrative Agent, in its sole discretion, may
act or not act as it deems advisable for the protection of the interests of the
Lenders.
10.6.    Liability of Administrative Agent. Neither the Administrative Agent nor
any of its directors, officers, agents, employees or attorneys shall be liable
for any action taken or not taken by them under or in connection with the Loan
Documents, except for their own gross negligence or willful misconduct. Without
limitation on the foregoing, the Administrative Agent and its directors,
officers, agents, employees and attorneys:
(a)    May treat the payee of any Note as the holder thereof until the
Administrative Agent receives notice of the assignment or transfer thereof, in
form satisfactory to the Administrative Agent, signed by the payee, and may
treat each Lender as the owner of that Lender’s interest in the Obligations for
all purposes of this Agreement until the Administrative Agent receives notice of
the assignment or transfer thereof, in form satisfactory to the Administrative
Agent, signed by that Lender;
(b)    May consult with legal counsel (including in house legal counsel),
accountants (including in house accountants) and other professionals or experts
selected by it, or with legal counsel, accountants or other professionals or
experts for the Consolidated Group or the Lenders, and shall not be liable for
any action taken or not taken by it in good faith in accordance with any advice
of such legal counsel, accountants or other professionals or experts;
(c)    Shall not be responsible to any Lender for any statement, warranty or
representation made in any of the Loan Documents or in any notice, certificate,
report, request or other statement (written or oral) given or made in connection
with any of the Loan Documents;
(d)    Shall have no duty to ask or inquire as to the performance or observance
by Borrower or Guarantor of any of the terms, conditions (except to ascertain
that documents facially responsive to the requirements of Article 8 have been
delivered) or covenants of any of the Loan Documents or to inspect any
collateral or any Property, books or records of the Borrower and Guarantor;
(e)    Will not be responsible to any Lender for the due execution, legality,
validity, enforceability, genuineness, effectiveness, sufficiency or value of
any Loan Document, any other instrument or writing furnished pursuant thereto or
in connection therewith, or any collateral;



- 73 -



--------------------------------------------------------------------------------




(f)    Will not incur any liability by acting or not acting in reliance upon any
Loan Document, notice, consent, certificate, statement, request or other
instrument or writing believed in good faith by it to be genuine and signed or
sent by the proper party or parties;
(g)    Will not incur any liability for any arithmetical error in computing any
amount paid or payable by Borrower or Guarantor or paid or payable to or
received or receivable from any Lender under any Loan Document, including,
without limitation, principal, interest, commitment fees, Advances and other
amounts; provided that, promptly upon discovery of such an error in computation,
the Administrative Agent, the Lenders and (to the extent applicable) Borrower
and/or Guarantor shall make such adjustments as are necessary to correct such
error and to restore the parties to the position that they would have occupied
had the error not occurred; and
(h)    Have not made nor do they now make any representations or warranties,
express or implied, nor do they assume any liability to the Lenders, with
respect to the creditworthiness or financial condition of the Consolidated
Group, the value of their respective assets or the collectability of the Loans.
10.7.    Indemnification. Each Lender shall, ratably in accordance with its Line
Loan Percentage and Term Loan Percentage of the aggregate Commitments (if the
Commitments are then in effect) or in accordance with its proportion of the
aggregate Indebtedness then evidenced by the Notes and Letter of Credit Exposure
(if the Commitments have then been terminated), indemnify and hold the
Administrative Agent and its directors, officers, agents, employees and
attorneys harmless against any and all liabilities, obligations, losses,
damages, penalties, actions, judgments, suits, costs, expenses or disbursements
of any kind or nature whatsoever (including reasonable attorneys’ fees and
disbursements and allocated costs of attorneys employed by the Administrative
Agent) that may be imposed on, incurred by or asserted against it or them in any
way relating to or arising out of the Loan Documents (other than losses incurred
by reason of the failure of Borrower to pay the Indebtedness represented by the
Notes) or any action taken or not taken by it as the Administrative Agent
thereunder, except such as result from its own gross negligence or willful
misconduct. Without limitation on the foregoing, each Lender shall reimburse the
Administrative Agent upon demand for that Lender’s Line Loan Percentage and Term
Loan Percentage of any out of pocket cost or expense incurred by the
Administrative Agent in connection with the negotiation, preparation, execution,
delivery, amendment, waiver, restructuring, reorganization (including a
bankruptcy reorganization), enforcement or attempted enforcement of the Loan
Documents, to the extent that Borrower or Guarantor is required by Section 11.3
to pay that cost or expense but fails to do so upon demand. Nothing in this
Section 10.7 shall entitle the Administrative Agent or any indemnitee referred
to above to recover any amount from the Lenders if and to the extent that such
amount has theretofore been recovered from Borrower or Guarantor. To the extent
that the Administrative Agent or any indemnitee referred to above is later
reimbursed such amount by Borrower or Guarantor, it shall return the amounts
paid to it by the Lenders in respect of such amount.
10.8.    Successor Administrative Agent. The Administrative Agent may resign as
Administrative Agent upon reasonable notice to the Lenders and Borrower
effective not earlier than thirty (30) days after such notice, upon acceptance
of appointment by a successor Administrative Agent. The Requisite Lenders or all
other Lenders other than the Administrative Agent may (with the prior consent,
not to be unreasonably withheld or delayed, of Parent, unless an Event of
Default shall have occurred and be continuing) remove the Administrative Agent
from its capacity as Administrative Agent in the event of the Administrative
Agent’s



- 74 -



--------------------------------------------------------------------------------




willful misconduct or gross negligence. If the Administrative Agent shall resign
or be removed as Administrative Agent under this Agreement, the Requisite
Lenders shall appoint from among the Lenders a successor Administrative Agent
for the Lenders, which successor Administrative Agent shall require approval by
Parent so long as no Default or Event of Default has occurred and is continuing
(and such approval shall not be unreasonably withheld or delayed). If no
successor Administrative Agent is appointed prior to the effective date of the
resignation of the Administrative Agent, the Administrative Agent may appoint,
after consulting with the Lenders and, so long as no Default or Event of Default
has occurred and is continuing, with the consent of Parent, a successor
Administrative Agent from among the Lenders. Upon the acceptance of its
appointment as successor Administrative Agent hereunder, such successor
Administrative Agent shall succeed to all the rights, powers and duties of the
retiring Administrative Agent and the term “Administrative Agent” shall mean
such successor Administrative Agent and the retiring Administrative Agent’s
appointment, powers and duties as Administrative Agent shall be terminated.
After any retiring Administrative Agent’s resignation or removal hereunder as
Administrative Agent, the provisions of this Article 10, and Sections 11.3,
11.11 and 11.22, shall inure to its benefit as to any actions taken or omitted
to be taken by it while it was Administrative Agent under this Agreement.
Notwithstanding the foregoing, if (a) the Administrative Agent has not been paid
its administrative agency fees under the Fee Letter or has not been reimbursed
for any expense reimbursable to it under Section 11.3, in either case for a
period of at least one (1) year and (b) no successor Administrative Agent has
accepted appointment as Administrative Agent by the date which is thirty (30)
days following a retiring Administrative Agent’s notice of resignation, the
retiring Administrative Agent’s resignation shall nevertheless thereupon become
effective and the Lenders shall perform all of the duties of the Administrative
Agent hereunder until such time, if any, as the Requisite Lenders appoint a
successor Administrative Agent as provided for above. If the Person serving as
Administrative Agent is a Defaulting Lender pursuant to clause (e) of the
definition of “Defaulting Lender”, the Requisite Lenders may, to the extent
permitted by applicable laws, by notice in writing to Borrower and such Person,
remove such Person as Administrative Agent and, in consultation with Borrower,
appoint a successor, which shall be a bank with an office in the United States;
provided that, without the consent of Borrower (which shall not be unreasonably
withheld), the Requisite Lenders shall not be permitted to select a successor
that is not a U.S. financial institution described in Treasury Regulation
Section 1.1441-1(b)(2)(ii) or a U.S. branch of a foreign bank described in
Treasury Regulation Section 1.1441-1(b)(2)(iv)(A). If no such successor shall
have been appointed by the Requisite Lenders and shall have accepted such
appointment within thirty (30) days (or such earlier day as shall be agreed by
the Requisite Lenders) (the “Removal Effective Date”), then such removal shall
nonetheless become effective in accordance with such notice on the Removal
Effective Date and the rights and responsibilities of the Administrative Agent
shall inure to and be performed by the Requisite Lenders pending such
appointment and acceptance.
10.9.    No Obligations of Borrower. Nothing contained in this Article 10 shall
be deemed to impose upon Borrower any obligation in respect of the due and
punctual performance by the Administrative Agent of its obligations to the
Lenders under any provision of this Agreement, and Borrower shall have no
liability to the Administrative Agent or any of the Lenders in respect of any
failure by the Administrative Agent or any Lender to perform any of its
obligations to the Administrative Agent or the Lenders under this Agreement.
Without limiting the generality of the foregoing, where any provision of this
Agreement relating to the payment of any amounts due and owing under the Loan
Documents provides that such payments shall be made by Borrower to the
Administrative Agent for the account of the Lenders, Borrower’s obligations to



- 75 -



--------------------------------------------------------------------------------




the Lenders in respect of such payments shall be deemed to be satisfied upon the
making of such payments to the Administrative Agent in the manner provided by
this Agreement.
10.10.    Agents. Neither the Co-Lead Arrangers nor the Syndication Agent nor
the Co-Documentation Agents as shown on the cover of this Agreement have any
additional rights or obligations under the Loan Documents, except for those
rights or obligations, if any, as a Lender.
ARTICLE 11

MISCELLANEOUS
11.1.    Cumulative Remedies; No Waiver. The rights, powers, privileges and
remedies of the Administrative Agent and the Lenders provided herein or in any
Note or other Loan Document are cumulative and not exclusive of any right,
power, privilege or remedy provided by Law or equity. No failure or delay on the
part of the Administrative Agent or any Lender in exercising any right, power,
privilege or remedy may be, or may be deemed to be, a waiver thereof; nor may
any single or partial exercise of any right, power, privilege or remedy preclude
any other or further exercise of the same or any other right, power, privilege
or remedy. The terms and conditions of Article 8 hereof are inserted for the
sole benefit of the Administrative Agent and the Lenders; the same may be waived
in whole or in part, with or without terms or conditions, in respect of any Loan
without prejudicing the Administrative Agent’s or the Lenders’ rights to assert
them in whole or in part in respect of any other Loan.
11.2.    Interpretation of Terms. The parties to this Agreement agree that the
following terms, when used herein in reference to any Project located in the
United Kingdom, shall have the correlative meanings ascribed to such terms or
concepts in the United Kingdom:
(i)
“leasehold mortgage”;

(ii)
“fee simple”;

(iii)
“fee owner”;

(iv)
“first mortgage financing”

(v)
“Phase I report”; and

(vi)
“Phase II report”.

11.3.    Costs, Expenses and Taxes. Borrower shall pay within five (5) Banking
Days after demand, accompanied by an invoice therefor, the reasonable
out-of-pocket costs and expenses of the Administrative Agent in connection with
the negotiation, preparation, syndication, execution, delivery, administration
and interpretation of the Loan Documents and any amendment thereto or waiver
thereof. Following and during the continuation of an Event of Default, Borrower
shall also pay on demand, accompanied by an invoice therefor, the reasonable
costs and expenses of the Administrative Agent and the Lenders in connection
with the refinancing, restructuring, reorganization (including a bankruptcy
reorganization) and enforcement or attempted enforcement of the Loan Documents,
and any matter related thereto. The foregoing costs and



- 76 -



--------------------------------------------------------------------------------




expenses shall include filing fees, recording fees, title insurance fees,
appraisal fees, search fees, and other out of pocket expenses and the reasonable
fees and out of pocket expenses of any legal counsel (including reasonably
allocated costs of legal counsel employed by the Administrative Agent or any
Lender), independent public accountants and other outside experts retained by
the Administrative Agent or any Lender, whether or not such costs and expenses
are incurred or suffered by the Administrative Agent or any Lender in connection
with or during the course of any bankruptcy or insolvency proceedings of any
member of the Consolidated Group. Borrower shall pay any and all documentary and
other taxes, excluding (i) taxes imposed on or measured in whole or in part by
any Lender’s overall net income imposed on such Lender (including taxes on gross
income imposed in lieu of net income, minimum taxes, branch profits taxes or
franchise taxes) by (A) any jurisdiction (or political subdivision thereof) in
which such Lender is organized or maintains its principal office or LIBOR
Lending Office or (B) any jurisdiction (or political subdivision thereof) in
which such Lender is “doing business”, (ii) any withholding taxes or other taxes
imposed by the United States of America on the day such Lender becomes a Lender
hereunder or for any period with respect to which any Lender has failed, for any
reason, to provide Borrower with the appropriate form or forms required by
Section 11.21, to the extent such forms are then required by applicable Laws to
establish a complete exemption, and (iii) any withholding taxes imposed under
FATCA, and all costs, expenses, fees and charges payable or determined to be
payable in connection with the filing or recording of this Agreement, any other
Loan Document or any other instrument or writing to be delivered hereunder or
thereunder, or in connection with any transaction pursuant hereto or thereto,
and shall reimburse, hold harmless and indemnify on the terms set forth in
Section 11.11 the Administrative Agent and the Lenders from and against any and
all loss, liability or legal or other expense with respect to or resulting from
any delay in paying or failure to pay any such tax, cost, expense, fee or charge
or that any of them may suffer or incur by reason of the failure of any Party to
perform any of its Obligations. Any amount payable to the Administrative Agent
or any Lender under this Section 11.3 shall bear interest from the fifth Banking
Day following the date of demand for payment at the Default Rate.
11.4.    Nature of Lenders’ Obligations. The obligations of the Lenders
hereunder are several and not joint or joint and several. Nothing contained in
this Agreement or any other Loan Document and no action taken by the
Administrative Agent or the Lenders or any of them pursuant hereto or thereto
may, or may be deemed to, make the Lenders a partnership, an association, a
joint venture or other entity, either among themselves or with Borrower or any
other member of the Consolidated Group. A default by any Lender will not
increase (i) the Line Loan Percentage of the Line Commitments attributable to
any other Lender or (ii) the Term Loan Percentage of the Term Commitments
attributable to any other Lender. Any Lender not in default may, if it desires,
assume in such proportion as the nondefaulting Lenders agree the obligations of
any Lender in default, but is not obligated to do so. The Administrative Agent
agrees that it will use reasonable efforts (which will not include the payment
of money) either to induce the other Lenders to assume the obligations of a
Lender in default or to obtain another Lender, reasonably satisfactory to
Borrower, to replace such a Lender in default. A defaulting Lender’s right to
participate in the administration of the Loan Documents, including, without
limitation, any rights to consent to or direct any action or inaction of the
Administrative Agent or to vote on any matter presented to the Lenders shall be
suspended during the pendency of such Lender’s default.
11.5.    Survival of Representations and Warranties. All representations and
warranties contained herein or in any other Loan Document, or in any certificate
or other writing delivered by or on behalf of any



- 77 -



--------------------------------------------------------------------------------




one or more of the Parties to any Loan Document, will survive the making of the
Loans hereunder and the execution and delivery of the Notes, and have been or
will be relied upon by the Administrative Agent and each Lender, notwithstanding
any investigation made by the Administrative Agent or any Lender or on their
behalf.
11.6.    Notices. Except as otherwise expressly provided in the Loan Documents,
all notices, requests, demands, directions and other communications provided for
hereunder or under any other Loan Document must be in writing and must be
mailed, telegraphed, telecopied, dispatched by commercial courier or delivered
to the appropriate party at the address set forth on the signature pages of this
Agreement or other applicable Loan Document or, as to any party to any Loan
Document, at any other address as may be designated by it in a written notice
sent to all other parties to such Loan Document in accordance with this Section.
Except as otherwise expressly provided in any Loan Document, if any notice,
request, demand, direction or other communication required or permitted by any
Loan Document is given by mail it will be effective on the earlier of receipt or
the fourth Banking Day after deposit in the United States mail with first class
or airmail postage prepaid; if given by telegraph or cable, when delivered to
the telegraph company with charges prepaid; if given by telecopier, when sent;
if dispatched by commercial courier, on the scheduled delivery date; or if given
by personal delivery, when delivered (provided that if any such communication is
received after normal business hours or on a day that is not a Banking Day, it
shall be deemed to have been received on the next Banking Day following
receipt). The Administrative Agent and the Lenders shall be entitled to rely and
act upon any notices purportedly given by or on behalf of Borrower and Lenders
shall be entitled to rely and act upon any notices purportedly given to them by
or on behalf of the Administrative Agent, even if (i) such notices were not made
in a manner specified herein, were incomplete or were not preceded or followed
by any other form of notice specified herein, or (ii) the terms thereof, as
understood by the recipient, varied from any confirmation thereof. Borrower
shall indemnify the Administrative Agent and each Lender from all losses, costs,
expenses and liabilities resulting from the reliance of such Person on each
notice purportedly given by Borrower, except to the extent of such Person’s
gross negligence. Notwithstanding anything in this Agreement, including this
Section 11.6, to the contrary, with respect to requests for the continuation of
LIBOR Rate Loans only, Borrower may provide notice to the Administrative Agent
by an email requesting such continuation (with the Administrative Agent to
provide Borrower confirmation of the receipt of such email notification,
provided, however that such confirmation shall not be a condition to the
effectiveness of Borrower’s notice).
11.7.    Execution of Loan Documents. Unless the Administrative Agent otherwise
specifies with respect to any Loan Document, (a) this Agreement and any other
Loan Document may be executed in any number of counterparts and any party hereto
or thereto may execute any counterpart, each of which when executed and
delivered will be deemed to be an original and all of which counterparts of this
Agreement or any other Loan Document, as the case may be, when taken together
will be deemed to be but one and the same instrument and (b) execution of any
such counterpart may be evidenced by a telecopier transmission of the signature
of such party. The execution of this Agreement or any other Loan Document by any
party hereto or thereto will not become effective until counterparts hereof or
thereof, as the case may be, have been executed by all the parties hereto or
thereto.



- 78 -



--------------------------------------------------------------------------------




11.8.    Binding Effect; Assignment; Replacement.
(a)    This Agreement and the other Loan Documents to which the Borrower and
Guarantor are a party are and will be binding upon and inure to the benefit of
Borrower and Guarantor, the Administrative Agent, each of the Lenders, and their
respective successors and assigns, except that Borrower and Guarantor may not
assign their rights hereunder or thereunder or any interest herein or therein
without the prior written consent of all the Lenders, and any purported
assignment without such consent shall be null and void; provided, however, for
the avoidance of doubt, this Section 11.8(a) shall not apply to prohibit
Borrower or Guarantor from merging with one or more other entities as are not
prohibited per the express terms of Section 6.1. Each Lender represents that it
is not acquiring its Note with a view to the distribution thereof within the
meaning of the Securities Act of 1933, as amended (subject to any requirement
that disposition of such Note must be within the control of such Lender). Any
Lender may at any time pledge its Notes or any other instrument evidencing its
rights as a Lender under this Agreement to a Federal Reserve Bank, but no such
pledge shall release that Lender from its obligations hereunder or grant to such
Federal Reserve Bank the rights of a Lender hereunder absent foreclosure of such
pledge.
(b)    From time to time following the Closing Date, each Lender may assign to
one or more Eligible Assignees all or any portion of its Commitment; provided
that (i) such Eligible Assignee, if not then a Lender or an Affiliate of the
assigning Lender, shall require approval by the Administrative Agent and (if no
Event of Default then exists) by Borrower (provided that (i) neither of such
approvals shall be unreasonably withheld or delayed and (ii) Borrower’s approval
may be deemed given under certain circumstances as set forth below), (ii) such
assignment shall be evidenced by a Commitment Assignment and Acceptance, a copy
of which, together with any Notes subject to such assignment, shall be furnished
to the Administrative Agent as hereinbelow provided, (iii) except in the case of
an assignment to an Affiliate of the assigning Lender, to another Lender or of
the entire remaining Commitments of the assigning Lender, the assignment shall
not assign a share of the Commitments that is equivalent to less than
$10,000,000, (iv) the assignment shall be of a constant, and not a varying,
percentage of the Assignor’s rights and obligations under this Agreement, and
(v) the effective date of any such assignment shall be as specified in the
Commitment Assignment and Acceptance, but not earlier than the date which is
five (5) Banking Days after the date the Administrative Agent has received the
Commitment Assignment and Acceptance unless otherwise agreed by the
Administrative Agent. If the Administrative Agent requests in writing the
approval of Borrower to a proposed assignment under the preceding sentence,
Borrower shall respond and either approve or disapprove definitively in writing
to the Administrative Agent within five (5) Banking Days after such written
request from the Administrative Agent. If Borrower does not so respond to the
Administrative Agent within such period, the Administrative Agent may issue a
second request in writing to Borrower for such approval, which shall include in
the heading a notice in capital letters that such request is a second request
and that Borrower’s approval shall be deemed to have been given if no response
is received by the Administrative Agent within five (5) Banking Days after such
second request. If Borrower fails to so respond to such second request within
such period of five (5) Banking Days, Borrower shall be deemed to have approved
the proposed assignment. Upon the effective date of such Commitment Assignment
and Acceptance, the Eligible Assignee named therein shall be a Lender for all
purposes of this Agreement, with a Line Loan Percentage and/or Term Loan
Percentage and Line Commitment and/or Term Commitment as therein (and herein, if
such Eligible Assignee was already a Lender) set forth and, to the extent of the
portion of the Commitments assigned, the assigning Lender shall be released from
its further obligations under this Agreement. Borrower



- 79 -



--------------------------------------------------------------------------------




agrees that it shall execute and deliver to such assignee Lender, Notes
evidencing that assignee Lender’s Commitment, and to the assigning Lender, Notes
evidencing the remaining balance of such Lender’s Commitment.
(c)    By executing and delivering a Commitment Assignment and Acceptance, the
Eligible Assignee thereunder acknowledges and agrees that: (i) the
Administrative Agent and the assigning Lender has not made any representation or
warranty and assumes no responsibility with respect to any statements,
warranties or representations made in or in connection with this Agreement or
the execution, legality, validity, enforceability, genuineness or sufficiency of
this Agreement or any other Loan Document; (ii) the Administrative Agent and the
Assigning Lender has not made any representation or warranty and assumes no
responsibility with respect to the financial condition of the Borrower and
Guarantor or the performance by Borrower and Guarantor of the Obligations; (iii)
it has received a copy of this Agreement and the other Loan Documents, together
with copies of the most recent financial statements delivered pursuant to
Section 7.1 and such other documents and information as it has deemed
appropriate to make its own credit analysis and decision to enter into such
Commitments Assignment and Acceptance; (iv) it will, independently and without
reliance upon the Administrative Agent or any Lender and based on such documents
and information as it shall deem appropriate at the time, continue to make its
own credit decisions in taking or not taking action under this Agreement; (v) it
appoints and authorizes the Administrative Agent to take such action and to
exercise such powers under this Agreement as are delegated to the Administrative
Agent by this Agreement; and (vi) it will perform in accordance with their terms
all of the obligations which by the terms of this Agreement are required to be
performed by it as a Lender.
(d)    The Administrative Agent shall maintain at the Administrative Agent’s
Office a copy of each Commitment Assignment and Acceptance delivered to it and a
register (the “Register”) of the names and address of each of the Lenders and
the Line Loan Percentage, Term Loan Percentage and Commitment amounts held by
each Lender, giving effect to each Commitment Assignment and Acceptance. The
Register shall be available during normal business hours for inspection by
Borrower or any Lender upon reasonable prior notice to the Administrative Agent.
After receipt of a completed Commitment Assignment and Acceptance executed by
any Lender and an Eligible Assignee and the Notes subject to such assignment,
and receipt of an assignment fee of $3,500 from such Lender or Eligible
Assignee, the Administrative Agent shall, promptly following the effective date
thereof, upon the request of any party, provide to Borrower and the Lenders a
revised Schedule 1.1 giving effect thereto. Borrower, the Administrative Agent
and the Lenders shall deem and treat the Persons listed as Lenders in the
Register as the holders and owners of the Commitments listed therein for all
purposes hereof, and no assignment or transfer of any such Commitment shall be
effective, in each case unless and until a Commitment Assignment and Acceptance
effecting the assignment or transfer thereof shall have been accepted by the
Administrative Agent and recorded in the Register as provided above. Prior to
such recordation, all amounts owed with respect to the applicable Commitments
shall be owed to the Lender listed in the Register as the owner thereof, and any
request, authority or consent of any Person who, at the time of making such
request or giving such authority or consent, is listed in the Register as a
Lender shall be conclusive and binding on any subsequent holder, assignee or
transferee of such Commitments.
(e)    Each Lender may from time to time grant participations to one or more
banks or other financial institutions (including another Lender but excluding an
Employee Plan) in a portion of its



- 80 -



--------------------------------------------------------------------------------




Commitments; provided, however, that (i) such Lender’s obligations under this
Agreement shall remain unchanged, (ii) such Lender shall remain solely
responsible to the other parties hereto for the performance of such obligations,
(iii) the participating banks or other financial institutions shall not be a
Lender hereunder for any purpose except, if the participation agreement so
provides, for the purposes of Sections 11.11 and 11.22 but only to the extent
that the cost of such benefits to Borrower does not exceed the cost which
Borrower would have incurred absent the participation, (iv) Borrower, the
Administrative Agent and the other Lenders shall continue to deal solely and
directly with such Lender in connection with such Lender’s rights and
obligations under this Agreement, (v) the participation interest shall be
expressed as a percentage of the granting Lender’s Commitment as they then exist
and shall not afford such participant any rights or privileges under the Loan
Documents except as provided in clause (iii) above.
(f)    Within thirty (30) days after (i) receipt by Administrative Agent of
notice and demand from any Lender for payment of additional costs as provided in
Section 3.4 or Section 3.5(a) or Section 3.5(b), which demand shall not have
been revoked, (ii) Borrower is required to pay any additional amount to any
Lender or any Governmental Agency for the account of any Lender pursuant to
Section 3.9(d), (iii) any Lender is a Defaulting Lender, and the circumstances
causing such status shall not have been cured or waived; or (iv) any failure by
any Lender to consent to a requested amendment, waiver or modification to any
Loan Document in which Requisite Lenders have already consented to such
amendment, waiver or modification but the consent of each Lender, or each Lender
affected thereby, is required with respect thereto, (each relevant Lender in the
foregoing clauses (i) through (iv) being an “Affected Lender”) Borrower may, at
its option, notify such Affected Lender and the Administrative Agent of
Borrower’s intention to obtain, at Borrower’s expense, a replacement Lender
(“Replacement Lender”) for such Lender, which Replacement Lender shall be an
Eligible Assignee and, in the event the Replacement Lender is to replace an
Affected Lender described in the preceding clause (iv), such Replacement Lender
consents to the requested amendment, waiver or modification making the replaced
Lender an Affected Lender. In the event Borrower obtains a Replacement Lender
following notice of its intention to do so, the Affected Lender shall sell, at
par, and assign all of its Loans and funding commitments hereunder to such
Replacement Lender in accordance with the procedures set forth in
Section 11.8(b); provided, that (A) Borrower shall have, as applicable,
reimbursed such Lender for its increased costs and additional payments for which
it is entitled to reimbursement under any of Section 3.4, Section 3.5(a) or
Section 3.5(b), as applicable, of this Agreement through the date of such sale
and assignment, and (B) Borrower shall pay to Administrative Agent the $3,500
assignment fee in respect of such assignment. In the event that a replaced
Lender does not execute a Commitment Assignment and Acceptance pursuant to
Section 11.8(b) within five (5) Banking Days after receipt by such replaced
Lender of notice of replacement pursuant to this Section 11.8(f) and
presentation to such replaced Lender of a Commitment Assignment and Acceptance
evidencing an assignment pursuant to this Section 11.8(f), such replaced Lender
shall be deemed to have consented to the terms of such Commitment Assignment and
Acceptance, and any such Commitment Assignment and Acceptance executed by
Administrative Agent, the Replacement Lender and, to the extent required
pursuant to Section 11.8(b), Borrower, shall be effective for purposes of this
Section 11.8(f) and Section 11.8(b). The removal of any Defaulting Lender
pursuant to this Section 11.8(f) or pursuant to Section 11.27(e) shall not
preclude Borrower from pursuing all remedies available to it against such
Defaulting Lender for damages arising out of such Defaulting Lender’s breach
hereof.



- 81 -



--------------------------------------------------------------------------------




11.9.    Right of Setoff. If an Event of Default has occurred and is continuing,
the Administrative Agent or any Lender (but in each case only with the consent
of the Requisite Lenders and subject to the provisions of Section 11.10) may
exercise its rights, if any, under Article 9 of the Uniform Commercial Code and
other applicable Laws and, to the extent permitted by applicable Laws, apply any
funds in any deposit account maintained with it by Borrower and/or any Property
of Borrower in its possession against the Obligations. ANY AND ALL RIGHTS TO
REQUIRE ADMINISTRATIVE AGENT OR ANY LENDER TO EXERCISE ITS RIGHTS OR REMEDIES
WITH RESPECT TO ANY OTHER COLLATERAL WHICH SECURES THE LOAN (IF ANY), PRIOR TO
EXERCISING ITS RIGHT OF SETOFF WITH RESPECT TO SUCH DEPOSITS, CREDITS, OR OTHER
PROPERTY OF BORROWERS, ARE HEREBY, KNOWINGLY, VOLUNTARILY, AND IRREVOCABLY
WAIVED.
11.10.    Sharing of Setoffs. Each Lender severally agrees that if it, through
the exercise of any right of setoff, banker’s lien or counterclaim against
Borrower, or otherwise, receives payment of the Obligations held by it that is
ratably more than any other Lender, or through any means, receives in payment of
the Obligations held by that Lender, then, subject to applicable Laws: (a) the
Lender exercising the right of setoff, banker’s lien or counterclaim or
otherwise receiving such payment shall purchase, and shall be deemed to have
simultaneously purchased, from each of the other Lenders a participation in the
Obligations held by the other Lenders and shall pay to the other Lenders a
purchase price in an amount so that the share of the Obligations held by each
Lender after the exercise of the right of setoff, banker’s lien or counterclaim
or receipt of payment shall be in the same proportion that existed prior to the
exercise of the right of setoff, banker’s lien or counterclaim or receipt of
payment; and (b) such other adjustments and purchases of participations shall be
made from time to time as shall be equitable to ensure that all of the Lenders
share any payment obtained in respect of the Obligations ratably in accordance
with each Lender’s share of the Obligations immediately prior to, and without
taking into account, the payment; provided that, if all or any portion of a
disproportionate payment obtained as a result of the exercise of the right of
setoff, banker’s lien, counterclaim or otherwise is thereafter recovered from
the purchasing Lender by Borrower or any Person claiming through or succeeding
to the rights of Borrower, the purchase of a participation shall be rescinded
and the purchase price thereof shall be restored to the extent of the recovery,
but without interest (unless the Lender from which such payment is recovered is
required to pay interest thereon, in which case each Lender returning funds to
such Lender shall pay its pro rata share of such interest). Each Lender that
purchases a participation in the Obligations pursuant to this Section 11.10
shall from and after the purchase have the right to give all notices, requests,
demands, directions and other communications under this Agreement with respect
to the portion of the Obligations purchased to the same extent as though the
purchasing Lender were the original owner of the Obligations purchased. Borrower
expressly consents to the foregoing arrangements and agrees that any Lender
holding a participation in an Obligation so purchased pursuant to this
Section 11.10 may exercise any and all rights of setoff, banker’s lien or
counterclaim with respect to the participation as fully as if the Lender were
the original owner of the Obligation purchased.
11.11.    Indemnity by Borrower. Borrower agrees to indemnify, save and hold
harmless the Administrative Agent and Co-Lead Arrangers and each Lender and its
Affiliates and their respective directors, officers, agents, attorneys and
employees (collectively the “Indemnitees”) from and against: (a) any and all
pending claims, demands, actions or causes of action (except a claim, demand,
action, or cause of action for any amount excluded from the definition of
“Taxes” in Section 3.9(d)) if the claim, demand, action or cause of action
arises out of or relates to any act or omission (or alleged act or omission) of
Borrower, the other



- 82 -



--------------------------------------------------------------------------------




members of the Consolidated Group or any of their officers, directors or
stockholders relating to the Commitments, the use or contemplated use of
proceeds of any Loan or any Letter of Credit, or the relationship of Borrower
and the Lenders under this Agreement; (b) any administrative or investigative
proceeding by any Governmental Agency arising out of or related to a claim,
demand, action or cause of action described in clause (a) above; and (c) any and
all liabilities, losses, costs or expenses (including reasonable attorneys’ fees
and the reasonably allocated costs of attorneys employed by any Indemnitee and
disbursements of such attorneys and other professional services) that any
Indemnitee suffers or incurs as a result of the assertion of any foregoing
claim, demand, action or cause of action; provided that no Indemnitee shall be
entitled to indemnification for any loss caused by its material breach of, or
material failure to perform, any of its obligations under this Agreement or its
own gross negligence or willful misconduct or for any loss asserted against it
by another Indemnitee. If any claim, demand, action or cause of action is
asserted against any Indemnitee, such Indemnitee shall promptly notify Borrower,
but the failure to so promptly notify Borrower shall not affect Borrower’s
obligations under this Section unless such failure materially prejudices
Borrower’s right to participate in the contest of such claim, demand, action or
cause of action, as hereinafter provided. Such Indemnitee may (and shall, if
requested by Borrower in writing) contest the validity, applicability and amount
of such claim, demand, action or cause of action and shall permit Borrower to
participate in such contest. Any Indemnitee that proposes to settle or
compromise any claim or proceeding for which Borrower may be liable for payment
of indemnity hereunder shall give Borrower written notice of the terms of such
proposed settlement or compromise reasonably in advance of settling or
compromising such claim or proceeding and shall obtain Borrower’s prior written
consent (which shall not be unreasonably withheld or delayed). Borrower agrees
that it shall not settle any such claim or proceeding involving any Indemnitee
without the prior written consent of such Indemnitee, unless such settlement
shall (a) includes a provision unconditionally releasing such Indemnitee from
and holding such Indemnitee harmless against all liability in respect of claims
by the releasing party related to or arising from the matters at issue in such
claim or proceeding and (b) does not include any admission or stipulation as to
fault or liability. In connection with any claim, demand, action or cause of
action covered by this Section 11.11 against more than one Indemnitee, all such
Indemnitees shall be represented by the same legal counsel (which may be a law
firm engaged by the Indemnitees or attorneys employed by an Indemnitee or a
combination of the foregoing) selected by the Indemnitees and reasonably
acceptable to Borrower; provided, that if such legal counsel determines in good
faith that representing all such Indemnitees would or could result in a conflict
of interest under Laws or ethical principles applicable to such legal counsel or
that a defense or counterclaim is available to an Indemnitee that is not
available to all such Indemnitees, then to the extent reasonably necessary to
avoid such a conflict of interest or to permit unqualified assertion of such a
defense or counterclaim, each affected Indemnitee shall be entitled to separate
representation by legal counsel selected by that Indemnitee and reasonably
acceptable to Borrower, with all such legal counsel using reasonable efforts to
avoid unnecessary duplication of effort by counsel for all Indemnitees; and
further provided that the Administrative Agent (as an Indemnitee) shall at all
times be entitled to representation by separate legal counsel (which may be a
law firm or attorneys employed by the Administrative Agent or a combination of
the foregoing). Any obligation or liability of Borrower to any Indemnitee under
this Section 11.11 shall survive the expiration or termination of this Agreement
and all Letters of Credit and the repayment of all Loans and the payment and
performance of all other Obligations owed to the Lenders.



- 83 -



--------------------------------------------------------------------------------




11.12.    Nonliability of the Lenders. Borrower acknowledges and agrees that:
(a)    Any inspections of any Property of Borrower or Guarantor made by or
through the Administrative Agent or the Lenders are for purposes of
administration of the Loan only and Borrower and Guarantor are not entitled to
rely upon the same (whether or not such inspections are at the expense of
Borrower);
(b)    By accepting or approving anything required to be observed, performed,
fulfilled or given to the Administrative Agent or the Lenders pursuant to the
Loan Documents, neither the Administrative Agent nor the Lenders shall be deemed
to have warranted or represented the sufficiency, legality, effectiveness or
legal effect of the same, or of any term, provision or condition thereof, and
such acceptance or approval thereof shall not constitute a warranty or
representation to anyone with respect thereto by the Administrative Agent or the
Lenders;
(c)    The relationship between Borrower and the Administrative Agent and the
Lenders is, and shall at all times remain, solely that of borrowers and lenders;
neither the Administrative Agent nor the Lenders shall under any circumstance be
construed to be partners or joint venturers of Borrower or any other member of
the Consolidated Group, neither the Administrative Agent nor the Lenders shall
under any circumstance be deemed to be in a relationship of confidence or trust
or a fiduciary relationship with Borrower or any other member of the
Consolidated Group, or to owe any fiduciary duty to Borrower or any other member
of the Consolidated Group; neither the Administrative Agent nor the Lenders
undertake or assume any responsibility or duty to Borrower or any other member
of the Consolidated Group, to select, review, inspect, supervise, pass judgment
upon or inform Borrower or any other member of the Consolidated Group, of any
matter in connection with their Property or the operations of Borrower or any
other member of the Consolidated Group; Borrower and such other members shall
rely entirely upon their own judgment with respect to such matters; and any
review, inspection, supervision, exercise of judgment or supply of information
undertaken or assumed by the Administrative Agent or the Lenders in connection
with such matters is solely for the protection of the Administrative Agent and
the Lenders and neither Borrower nor any other Person is entitled to rely
thereon;
(d)    To the fullest extent permitted by applicable law, the Borrower shall not
assert, and hereby waives, any claim against any Indemnitee, on any theory of
liability, for special, indirect, consequential or punitive damages (as opposed
to direct or actual damages) arising out of, in connection with, or as a result
of, this Agreement, any other Loan Document or any agreement or instrument
contemplated hereby, the transactions contemplated hereby or thereby, any Loan
or Letter of Credit, or the use of the proceeds thereof. No Indemnitee shall be
liable for any damages arising from the use by unintended recipients of any
information or other materials distributed by it through telecommunications,
electronic or other information transmission systems in connection with this
Agreement or the other Loan Documents or the transactions contemplated hereby or
thereby; and
(e)    The Administrative Agent and the Lenders shall not be responsible or
liable to any Person for any loss, damage, liability or claim of any kind
relating to injury or death to Persons or damage to Property caused by the
actions, inaction or negligence of Borrower and/or any other member of the
Consolidated Group, and Borrower hereby indemnifies and holds the Administrative
Agent and the Lenders harmless on the terms set forth in Section 11.11 from any
such loss, damage, liability or claim.



- 84 -



--------------------------------------------------------------------------------




11.13.    No Third Parties Benefited. This Agreement is made for the purpose of
defining and setting forth certain obligations, rights and duties of Borrower,
the Administrative Agent and the Lenders in connection with the Loans and
Letters of Credit, and is made for the sole benefit of Borrower, the
Administrative Agent and the Lenders, the Administrative Agent’s and the
Lenders’ successors and assigns and the Indemnitees. Except as provided in
Sections 11.8, 11.11 and 11.22 no other Person shall have any rights of any
nature hereunder or by reason hereof.
11.14.    Confidentiality.
(a)    Confidentiality. Each Lender and the Administrative Agent (each, a
“Lender Party”) hereby agrees for itself only that, except as specifically set
forth herein, such Lender Party (i) shall not participate in or generate any
press release or other release of information to the general public relating to
the closing of the Loan without the prior written consent of Borrower, (ii)
shall hold the Confidential Information in strict confidence in accordance with
such Lender Party’s customary procedures to prevent the misuse or disclosure of
confidential information of this nature and in accordance with safe and sound
banking practices, (iii) shall use the Confidential Information solely for the
purposes of underwriting the Loan or acquiring an interest therein, carrying out
such Lender Party’s rights or obligations under this Agreement, in connection
with the syndication of the Loan, the enforcement of the Loan Documents, or
other internal examination, supervision or oversight of the transactions
contemplated hereby as reasonably determined by such Lender Party, or as
otherwise permitted by the terms of this Section 11.14 (collectively, “Permitted
Purposes”), and (iv) shall not disclose the Confidential Information to any
third party, except as expressly authorized in this Agreement or with prior
written consent of Borrower. Each Lender Party shall promptly notify Borrower in
the event that it becomes aware of any loss or unauthorized disclosure of any
Confidential Information.
Each Lender Party shall not have any obligations under this Agreement with
respect to a specific portion of the Confidential Information if such Lender
Party can demonstrate that such Confidential Information (i) was publicly
available at the time it was disclosed to such Lender Party, (ii) became
publicly available subsequent to the time it was disclosed to such Lender Party
(except to the extent such public availability was the result of such Lender
Party’s disclosure), (iii) was in or comes into a Lender Party’s possession from
a source not known to such Lender Party (after reasonable inquiry) to be in
breach of an obligation of confidentiality owed to Borrower in making such
disclosure to such Lender Party, (iv) was in or comes into Lender Party’s
possession free of any obligation of confidence owed to Borrower at the time it
was disclosed to such Lender Party, or (v) was developed by the employees or
agents of the Lender Party without the use of the Confidential Information.
(b)    Disclosures. Any Lender Party or its legal counsel may disclose the
Confidential Information (i) to Borrower, other Lenders, the Administrative
Agent or any of their respective legal counsel, (ii) to its auditors in
connection with bank audits or regulatory officials having jurisdiction over
such Lender Party, (iii) to its legal counsel who need to know the Confidential
Information for the purposes of representing or advising the Lender Parties,
(iv) to its consultants, agents and advisors retained in good faith by such
Lender Party with a need to know such information in connection with a Permitted
Purpose or to otherwise advise or consult with such Lender Party, (v) as
required by Law or legal process (subject to the terms below), or in connection
with any legal proceeding to which that Lender Party and Guarantor are adverse
parties (and Borrower hereby acknowledges and agrees that pursuant to the
requirements of the USA Patriot Act



- 85 -



--------------------------------------------------------------------------------




(Title III of Pub. L. 107-56 (signed into law October 26, 2001) (the “Act”),
each Lender is required to obtain, verify and record information that identifies
the Borrower and Guarantor, which information includes the name and address of
the Borrower and Guarantor and other information that will allow such Lender to
identify the Borrower and Guarantor in accordance with the Act), (vi) to another
potential Lender or participant in connection with an assignment or proposed
assignment to that Person of all or part of that Lender Party’s interests
hereunder or a participation interest in its Notes, (vii) to any actual or
prospective party (or its Affiliates) to any swap, derivative or other
transaction under which payments are to be made by reference to the Borrower and
its obligations, this Agreement or payments hereunder; (viii) on a confidential
basis to (A) any rating agency in connection with rating the Borrower or
Guarantor or the Facility or (B) the CUSIP Service Bureau or any similar agency
in connection with the issuance and monitoring of CUSIP numbers with respect to
the Facility; and (ix) to its directors, officers, employees and Affiliates who
need to know the Confidential Information for purposes of underwriting the Loan
or becoming a party to this Agreement, the syndication of the Loan, the
administration, interpretation, performance or exercise of rights under the Loan
Documents, the enforcement of the Loan Documents, or other internal supervision,
examination or oversight of the transactions contemplated hereby as reasonably
determined by such Lender Party, provided that any Person to whom any of the
Confidential Information is disclosed is informed by such Lender Party of the
strictly confidential nature of the Confidential Information, and such Persons
described in clauses (b)(iv), (vi) and (vii) shall agree in writing to be bound
by confidentiality restrictions at least as restrictive as those contained
herein, provided, further, that the Confidential Information permitted to be
disclosed by clauses (b)(vii) and (viii) shall be limited to the disclosure of
the Loan Documents only and shall be disclosed only on a “need to know” basis.
Notwithstanding the foregoing, a Lender Party may disclose Confidential
Information to the extent such Lender Party is requested or required by any Law
or any order of any Governmental Agency or self regulatory body or other legal
process to make any disclosure of or about any of the Confidential Information.
In such event (except with respect to banking regulators or auditors), such
Lender Party shall, if permitted by Law, promptly notify Borrower in writing so
that Borrower may seek an appropriate protective order or waive compliance with
the provisions of this Agreement (provided that if a protective order or the
receipt of a waiver hereunder has not been obtained, or if prior notice is not
possible, and a Lender Party is, in the opinion of its counsel, compelled to
disclose Confidential Information, such Lender Party may disclose that portion
of the Confidential Information which its counsel advises it that such Lender
Party is compelled to disclose, and provided further that in any event, such
Lender Party will not oppose action by Borrower to obtain an appropriate
protective order or other reliable assurance that confidential treatment will be
accorded the Confidential Information.) Each Lender Party shall be liable (but
only to the extent it is finally determined to have breached the provisions of
this Section 11.14(b)) for any actions by such Lender Party (but not any other
Person) which are not in accordance with the provisions of this
Section 11.14(b).
Notwithstanding anything herein to the contrary, Confidential Information shall
not include, and Administrative Agent and each Lender may disclose to any and
all Persons, without limitation of any kind, any information with respect to the
“tax treatment” and “tax structure” (in each case, within the meaning of
Treasury Regulation Section 1.6011 4) of the transactions contemplated hereby
and all materials of any kind (including opinions or other tax analyses) that
are provided to the Administrative Agent or any Lender relating to such tax
treatment and tax structure; provided that with respect to any document or
similar item that in either case contains information concerning the tax
treatment or tax structure of the transaction as well as



- 86 -



--------------------------------------------------------------------------------




other information, this sentence shall only apply to such portions of the
document or similar item that relate to the tax treatment or tax structure of
the Loans, the Letters of Credit and transactions contemplated hereby.
(c)    No Rights in Confidential Information. The Administrative Agent and each
Lender recognizes and agrees that nothing contained in this Section 11.14 shall
be construed as granting any property rights, by license or otherwise, to any
Confidential Information (other than the Agreement or any amendments thereto or
any related agreements), or to any invention or any patent, copyright,
trademark, or other intellectual property right that has issued or that may
issue, based on such Confidential Information (other than the Agreement or any
amendments thereto or any related agreements). No Lender Party shall make, have
made, use or sell for any purpose any product or other item using, incorporating
or derived from any such Confidential Information; provided that the foregoing
shall not limit or restrict in any way the creation, use or sale of banking or
related services by any Lender Party.
(d)    Survival. All Confidential Information provided by or on behalf of
Borrower during the term of this Agreement or any predecessor agreements shall
remain confidential indefinitely and shall continue to receive that level of
confidential treatment customarily provided by commercial banks dealing with
confidential information of their borrower customers, subject, however, to the
specific exceptions to confidential treatment provided herein. For a period of
one year after the Termination Date, the affected Lender Party shall continue to
make reasonable inquiry of any third party providing Confidential Information as
to whether such third party is subject to an obligation of confidentiality owed
to Borrower or its Subsidiaries and if such Lender Party obtains knowledge that
such third party is violating a confidentiality agreement with Borrower, such
Lender Party shall treat the Confidential Information received from such third
party as strictly confidential in accordance with the provisions of this
Section 11.14. For purposes of this Section 11.14(d), the “Termination Date”
shall mean the earlier of the termination of this Agreement or, with respect to
a specific Lender Party, the date such Person no longer holds an interest in the
Loan.
(e)    Injunctive Relief. Each Lender Party hereby agrees that breach of this
Section 11.14 will cause Borrower irreparable damage for which recovery of
damages would be inadequate, and that Borrower shall therefore be entitled to
obtain timely injunctive relief under this Agreement, as well as such further
relief as may be granted by a court of competent jurisdiction.
(f)    No Fiduciary Duty. Nothing in this Section shall be construed to create
or give rise to any fiduciary duty on the part of the Administrative Agent or
the Lenders to Borrower.
(g)    Separate Action. Borrower covenants and agrees not to, and hereby
expressly waives any right to, raise as a defense, affirmative defense, set off,
recoupment or otherwise against any Lender Party any claim arising from or
relating to an alleged breach of this Section 11.14 in any action, claim or
proceeding relating to a breach of the Loan Documents by Borrower or other
action to enforce or recover the Obligations, and covenant and agree that any
claim against a Lender Party arising from or relating to an alleged breach of
this Section 11.14 by a Lender Party shall only be asserted as an affirmative
claim in a separate action against the applicable Lender Party.
11.15.    Further Assurances. Borrower shall, at its expense and without expense
to the Lenders or the Administrative Agent, do, execute and deliver such further
acts and documents as the Requisite Lenders or the Administrative Agent from
time to time reasonably require for the assuring and confirming unto the



- 87 -



--------------------------------------------------------------------------------




Lenders or the Administrative Agent of the rights hereby created or intended now
or hereafter so to be, or for carrying out the intention or facilitating the
performance of the terms of any Loan Document.
11.16.    Integration. This Agreement, together with the other Loan Documents,
comprises the complete and integrated agreement of the parties on the subject
matter hereof and supersedes all prior agreements, written or oral, on the
subject matter hereof. In the event of any conflict between the provisions of
this Agreement and those of any other Loan Document, the provisions of this
Agreement shall control and govern; provided that the inclusion of supplemental
rights or remedies in favor of the Administrative Agent or the Lenders in any
other Loan Document shall not be deemed a conflict with this Agreement. Each
Loan Document was drafted with the joint participation of the respective parties
thereto and shall be construed neither against nor in favor of any party, but
rather in accordance with the fair meaning thereof.
11.17.    Governing Law. Except to the extent otherwise provided therein, each
Loan Document shall be governed by, and construed and enforced in accordance
with, the Laws of the State of New York without any regard to conflicts of law
principles that would result in the application of any Law other than the Laws
of the State of New York.
11.18.    Severability of Provisions. Any provision in any Loan Document that is
held to be inoperative, unenforceable or invalid as to any party or in any
jurisdiction shall, as to that party or jurisdiction, be inoperative,
unenforceable or invalid without affecting the remaining provisions or the
operation, enforceability or validity of that provision as to any other party or
in any other jurisdiction, and to this end the provisions of all Loan Documents
are declared to be severable.
11.19.    Headings. Article and Section headings in this Agreement and the other
Loan Documents are included for convenience of reference only and are not part
of this Agreement or the other Loan Documents for any other purpose.
11.20.    Time of the Essence. Time is of the essence of the Loan Documents.
11.21.    Delivery of Tax Forms. Each Lender that is incorporated or otherwise
organized under the Laws of a jurisdiction other than the United States of
America or any State thereof or the District of Columbia shall deliver to
Borrower (with a copy to the Administrative Agent), on or before the Closing
Date (or on or before accepting an assignment or receiving a participation
interest herein pursuant to Section 11.8, if applicable) two duly completed
copies, signed by a Responsible Official, of either Form W 8BEN (relating to
such Lender and entitling it to a complete exemption from withholding on all
payments to be made to such Lender by Borrower pursuant to this Agreement) or
Form W 8ECI (relating to all payments to be made to such Lender by Borrower
pursuant to this Agreement), or W-8IMY, as applicable, of the United States of
America Internal Revenue Service or such other evidence satisfactory to Borrower
and the Administrative Agent that no withholding under the federal income tax
laws is required with respect to such Lender. If a Lender is claiming a
“portfolio interest exemption,” such Lender shall, in addition to Form W 8BEN,
provide a certificate signed by a Responsible Official to the effect that (i)
such Lender is not a bank within the meaning of Section 881(c)(3)(A) of the
Code, (ii) such Lender is not a 10% shareholder of Borrower, and (iii) such
Lender is not related to Borrower within the meaning of Section 881(c)(3)(C) of
the Code. Thereafter and from time to time, including before the expiration of
any previously delivered form, each such Lender shall (a) promptly submit to
Borrower (with a copy to the Administrative Agent), such additional duly
completed



- 88 -



--------------------------------------------------------------------------------




and signed copies of one of such forms (or such successor forms as shall be
adopted from time to time by the relevant United States of America taxing
authorities) as may then be required under then current United States of America
Laws and regulations to avoid, or such evidence as is satisfactory to Borrower
and the Administrative Agent of any available exemption from, United States of
America withholding taxes in respect of all payments to be made to such Lender
by Borrower pursuant to this Agreement and (b) take such steps as shall not be
materially disadvantageous to it, in the reasonable judgment of such Lender, and
as may be reasonably necessary (including the re designation of its LIBOR
Lending Office, if any) to avoid any applicable deduction or withholding for
taxes from amounts payable to such Lender. In the event that Borrower or the
Administrative Agent become aware that a participation has been granted pursuant
to Section 11.8(e) to a financial institution that is incorporated or otherwise
organized under the Laws of a jurisdiction other than the United States of
America, any State thereof or the District of Columbia, then, upon request made
by Borrower or the Administrative Agent to the Lender which granted such
participation, such Lender shall cause such participant financial institution to
deliver the same documents and information to Borrower and the Administrative
Agent as would be required under this Section if such financial institution were
a Lender. Each Lender that is a United States of America Person shall, upon the
reasonable request of Borrower, deliver Form W-9 on or before the Closing Date
(or on or before accepting an assignment or receiving a participation pursuant
to Section 11.8, if applicable) and before the expiration of a previously
delivered form. If a payment made to a Lender under any Loan Document would be
subject to U.S. federal withholding Tax imposed by FATCA if such Lender were to
fail to comply with the applicable reporting requirements of FATCA (including
those contained in Section 1471(b) or 1472(b) of the Code, as applicable), such
Lender shall deliver to the Borrower and the Administrative Agent at the time or
times prescribed by law and at such time or times reasonably requested by the
Borrower or the Administrative Agent such documentation prescribed by applicable
law (including as prescribed by Section 1471(b)(3)(C)(i) of the Code) and such
additional documentation reasonably requested by the Borrower or the
Administrative Agent as may be necessary for the Borrower and the Administrative
Agent to comply with their obligations under FATCA and to determine that such
Lender has complied with such Lender’s obligations under FATCA or to determine
the amount to deduct and withhold from such payment. Solely for purposes of this
clause (D), “FATCA” shall include any amendments made to FATCA after the date of
this Agreement. If any party determines, in its sole discretion exercised in
good faith, that it has received a refund of any Taxes as to which it has been
indemnified pursuant to this Agreement (including by the payment of additional
amounts pursuant to Sections 3.9(d) and 11.3), it shall pay to the indemnifying
party an amount equal to such refund (but only to the extent of indemnity
payments with respect to the Taxes giving rise to such refund), net of all
out-of-pocket expenses (including Taxes) of such indemnified party and without
interest (other than any interest paid by the relevant Governmental Authority
with respect to such refund).
11.22.    Hazardous Material Indemnity. Borrower hereby agrees to indemnify,
hold harmless and defend (by counsel reasonably satisfactory to the
Administrative Agent) the Administrative Agent and each of the Lenders and their
Affiliates and their respective directors, officers, employees, agents,
successors and assigns from and against any and all claims, losses, damages,
liabilities, fines, penalties, charges, administrative and judicial proceedings
and orders, judgments, remedial action requirements, enforcement actions of any
kind, and all costs and expenses incurred in connection therewith (including but
not limited to reasonable attorneys’ fees and the reasonably allocated costs of
attorneys employed by the Administrative Agent or any Lender, and expenses to
the extent that the defense of any such action has not been assumed by
Borrower), arising directly or indirectly out of (i) the presence on, in, under
or about any Projects of any



- 89 -



--------------------------------------------------------------------------------




Hazardous Materials, or any releases or discharges of any Hazardous Materials
on, under or from any Projects and (ii) any activity carried on or undertaken on
or off any Projects by Borrower or Guarantor or any of their predecessors in
title, whether prior to or during the term of this Agreement, and whether by
Borrower or any predecessor in title or any employees, agents, contractors or
subcontractors thereof, or any third Persons at any time occupying or present on
any Project, in connection with the handling, treatment, removal, storage,
decontamination, clean up, transport or disposal of any Hazardous Materials at
any time located or present on, in, under or about any Project. The foregoing
indemnity shall further apply to any residual contamination on, in, under or
about any Project, or affecting any natural resources, and to any contamination
of any Project or natural resources arising in connection with the generation,
use, handling, storage, transport or disposal of any such Hazardous Materials,
and irrespective of whether any of such activities were or will be undertaken in
accordance with applicable Laws, but the foregoing indemnity shall not apply to
Hazardous Materials on any Project, the presence of which is caused by the
Administrative Agent or the Lenders. Borrower hereby acknowledges and agrees
that, notwithstanding any other provision of this Agreement or any of the other
Loan Documents to the contrary, the obligations of Borrower under this
Section (and under Sections 4.17 and 5.10) shall be unlimited corporate
obligations of Borrower and shall not be secured by any Lien on any Project. Any
obligation or liability of Borrower to any Indemnitee under this Section 11.22
shall survive the expiration or termination of this Agreement and all Letters of
Credit and the repayment of all Loans and the payment and performance of all
other Obligations owed to the Lenders.
11.23.    Electronics Delivery of Certain Information.
(a)    Documents required to be delivered pursuant to the Loan Documents may be
delivered by electronic communication and delivery, including, the Internet,
e-mail or intranet websites to which the Administrative Agent and each Lender
have access (including a commercial, third-party website such as www.sec.gov
<http://www.sec.gov> or a website sponsored or hosted by the Administrative
Agent or the Borrower) provided that the foregoing shall not apply to (i)
notices to any Lender (or the Issuing Bank) pursuant to Article II [loan
requests]., (ii) any Lender that has notified the Administrative Agent or
Borrower that it cannot or does not want to receive electronic communications
and (iii) notices of Default or Event of Default. The Administrative Agent or
the Borrower may, in its discretion, agree to accept notices and other
communications to it hereunder by electronic delivery pursuant to procedures
approved by it for all or particular notices or communications. Documents or
notices delivered electronically shall be deemed to have been delivered
twenty-four (24) hours after the date and time on which the Administrative Agent
or Borrower posts such documents or the documents become available on a
commercial website and the Administrative Agent or Borrower notifies each Lender
of said posting and provides a link thereto provided if such notice or other
communication is not sent or posted during the normal business hours of the
recipient, said posting date and time shall be deemed to have commenced as of
11:00 a.m. Central time on the opening of business on the next Business Day for
the recipient. Notwithstanding anything contained herein, in every instance the
Borrower shall be required to provide paper copies of the Compliance Certificate
required by this Agreement to the Administrative Agent and shall deliver paper
copies of any documents to the Administrative Agent or to any Lender that
requests such paper copies until a written request to cease delivering paper
copies is given by the Administrative Agent or such Lender. Except for the
Compliance Certificates required by this Agreement, the Administrative Agent
shall have no obligation to request the delivery of or to maintain paper copies
of the documents delivered electronically, and in any event shall have no
responsibility to monitor compliance by the Borrower with any such request for
delivery. Each Lender



- 90 -



--------------------------------------------------------------------------------




shall be solely responsible for requesting delivery to it of paper copies and
maintaining its paper or electronic documents.
(b)    Documents required to be delivered pursuant to Article II. may be
delivered electronically to a website provided for such purpose by the
Administrative Agent pursuant to the procedures provided to the Borrower by the
Administrative Agent.
11.24    Consent to Jurisdiction. The Borrower hereby irrevocably and
unconditionally submits, for itself and its property, to the nonexclusive
jurisdiction of the Supreme Court of the State of New York sitting in New York
County and of the United States District Court of the Southern District of New
York, and any appellate court from any thereof, in any action or proceeding
arising out of or relating to this Agreement, or for recognition or enforcement
of any judgment, and each of the parties hereto hereby irrevocably and
unconditionally agrees that all claims in respect of any such action or
proceeding may be heard and determined in such New York State or, to the extent
permitted by law, in such Federal court. Each of the parties hereto agrees that
a final judgment in any such action or proceeding shall be conclusive and may be
enforced in other jurisdictions by suit on the judgment or in any other manner
provided by law. Nothing in this Agreement shall affect any right that the
Administrative Agent, the Issuing Bank or any Lender may otherwise have to bring
any action or proceeding relating to this Agreement against the Borrower or its
properties in the courts of any jurisdiction. The Borrower hereby irrevocably
and unconditionally waives, to the fullest extent it may legally and effectively
do so, any objection which it may now or hereafter have to the laying of venue
of any suit, action or proceeding arising out of or relating to this Agreement
in the Supreme Court of the State of New York sitting in New York County or the
United States District Court of the Southern District of New York, or any
appellate court from any thereof. Each of the parties hereto hereby irrevocably
waives, to the fullest extent permitted by law, the defense of an inconvenient
forum to the maintenance of such action or proceeding in any such court.
11.24.    WAIVER OF RIGHT TO TRIAL BY JURY. EACH PARTY TO THIS AGREEMENT HEREBY
EXPRESSLY WAIVES ANY RIGHT TO TRIAL BY JURY OF ANY CLAIM, DEMAND, ACTION OR
CAUSE OF ACTION ARISING UNDER ANY LOAN DOCUMENT OR IN ANY WAY CONNECTED WITH OR
RELATED OR INCIDENTAL TO THE DEALINGS OF THE PARTIES HERETO OR ANY OF THEM WITH
RESPECT TO ANY LOAN DOCUMENT, OR THE TRANSACTIONS RELATED THERETO, IN EACH CASE
WHETHER NOW EXISTING OR HEREAFTER ARISING, AND WHETHER SOUNDING IN CONTRACT OR
TORT OR OTHERWISE; AND EACH PARTY HEREBY AGREES AND CONSENTS THAT ANY SUCH
CLAIM, DEMAND, ACTION OR CAUSE OF ACTION SHALL BE DECIDED BY COURT TRIAL WITHOUT
A JURY, AND THAT ANY PARTY TO THIS AGREEMENT MAY FILE AN ORIGINAL COUNTERPART OR
A COPY OF THIS SECTION WITH ANY COURT AS WRITTEN EVIDENCE OF THE CONSENT OF THE
SIGNATORIES HERETO TO THE WAIVER OF THEIR RIGHT TO TRIAL BY JURY.
11.25.    PURPORTED ORAL AMENDMENTS. BORROWER EXPRESSLY ACKNOWLEDGES THAT THIS
AGREEMENT AND THE OTHER LOAN DOCUMENTS MAY ONLY BE AMENDED OR MODIFIED, OR THE
PROVISIONS HEREOF OR THEREOF WAIVED OR SUPPLEMENTED, BY AN INSTRUMENT IN WRITING
THAT COMPLIES WITH SECTION 12.1. BORROWER AGREES THAT IT WILL NOT RELY ON ANY
COURSE OF DEALING, COURSE OF PERFORMANCE, OR ORAL OR WRITTEN STATEMENTS BY ANY
REPRESENTATIVE OF THE ADMINISTRATIVE AGENT OR ANY



- 91 -



--------------------------------------------------------------------------------




LENDER THAT DOES NOT COMPLY WITH SECTION 12.1 TO EFFECT AN AMENDMENT,
MODIFICATION, WAIVER OR SUPPLEMENT TO THIS AGREEMENT OR THE OTHER LOAN
DOCUMENTS.
11.26.    Replacement of Notes. Upon receipt of evidence reasonably satisfactory
to Borrower of the loss, theft, destruction or mutilation of any Note, and in
the case of any such loss, theft or destruction, upon delivery of an indemnity
agreement reasonably satisfactory to Borrower or, in the case of any such
mutilation, upon surrender and cancellation of the applicable Note, Borrower
will execute and deliver, in lieu thereof, a replacement Note, identical in form
and substance to the applicable Note and dated as of the date of the applicable
Note and upon such execution and delivery all references in the Loan Documents
to such Note shall be deemed to refer to such replacement Note.
11.27.    Defaulting Lenders. In the event that any Lender becomes a Defaulting
Lender, then, in addition to any rights and remedies that may be available to
Borrower or the other Lenders and the Administrative Agent (such other Lenders
and the Administrative Agent being called “Non Defaulting Lenders”) at law or in
equity:
(a)    The Defaulting Lender’s rights to participate in the administration of
the Loan and the Loan Documents, including any right to vote upon, approve,
disapprove, consent to or direct any action of the Administrative Agent (other
than amendments to the Loan Documents directly affecting the Defaulting Lender’s
Commitment or forgive any portion of the Outstanding Facility Amount held by
such Defaulting Lender), shall be suspended and such rights shall not be
reinstated unless and until such Lender ceases to be a Defaulting Lender (and
all decisions, except the decision to remove the Administrative Agent, which are
to be based on a vote of the Requisite Lenders or all Lenders shall be resolved
based upon a decision or determination made by the required percentage of the
Non-Defaulting Lenders); provided, however, that if the Administrative Agent is
a Defaulting Lender, the Administrative Agent shall continue to have all rights
provided for in this Loan Agreement, as the Administrative Agent only, with
respect to the administration of the Loan unless it is removed and replaced as
the Administrative Agent as provided in Section 10.8.
(b)    Any or all of the Non-Defaulting Lenders shall be entitled (but shall not
be obligated) to: (i) fund the aggregate amount that the Defaulting Lender has
failed to fund or pay to the Administrative Agent (such amount being called the
“Defaulted Amount”); and (ii) collect interest at the Default Rate on the
Defaulted Amount (after crediting all interest actually paid by Borrower on the
Defaulted Amount from time to time), either directly from the Defaulting Lender
or from amounts otherwise payable to the Defaulting Lender, for the period from
the date on which the Defaulted Amount was funded by the Non-Defaulting Lenders
until the date on which payment is made. If the Administrative Agent has funded
the Defaulted Amount, the Administrative Agent shall be entitled to collect
interest at the Default Rate from the Defaulting Lender on the Defaulted Amount
as set forth above, as if the Administrative Agent were a Non‑Defaulting Lender
that had elected to fund the Defaulted Amount.
(c)    In the event the Defaulted Amount is funded by any Non-Defaulting Lenders
or the Administrative Agent pursuant to Section 11.27(b) above, the Defaulting
Lender’s interest in the Loans, the Loan Documents and proceeds thereof shall be
subordinated to any Defaulted Amount funded by any Non-Defaulting Lenders or the
Administrative Agent pursuant to Section 11.27(b) above, plus all interest which
may be due in accordance with Section 11.27(b) above (to be applied pari passu
among the Non-Defaulting



- 92 -



--------------------------------------------------------------------------------




Lenders (including the Administrative Agent, unless the Administrative Agent is
the Defaulting Lender) funding the Defaulted Amount), without necessity for
executing any further documents; provided that such Defaulting Lender’s interest
in the Loan, the Loan Documents and the proceeds thereof shall no longer be so
subordinated if the Defaulted Amount funded by the Non-Defaulting Lenders or the
Administrative Agent (and all interest which has accrued pursuant to
Section 11.27(b) above) shall be repaid in full.
(d)    If, following the payment in full of all amounts due pursuant to
Section 11.27(c) above to the Non-Defaulting Lenders (including the
Administrative Agent, unless the Administrative Agent is the Defaulting Lender)
which have funded all or any portion of any Defaulted Amount, there remains any
unfunded Defaulted Amount which has not been funded by the Non-Defaulting
Lenders, the Administrative Agent or the Defaulting Lender (“Unfunded Defaulted
Amount”), then a portion of the Defaulting Lender’s interest in the Loan, the
Loan Documents and the proceeds thereof equal to the amount of the Unfunded
Defaulted Amount (together with interest thereon at the rate applicable to the
Defaulted Amount from time to time pursuant to the Loan Documents) shall be
subordinated to the interests of the Non-Defaulting Lenders (including the
Administrative Agent, unless the Administrative Agent is the Defaulting Lender)
unless and until such Unfunded Defaulted Amount is funded either by one or more
Non -Defaulting Lenders, the Administrative Agent or the Defaulting Lender.
(e)    Subject to the provisions of Section 11.8 and the definition of Eligible
Assignee, each Non-Defaulting Lender will have the right, but not the
obligation, in its sole discretion, to acquire at par all or a proportionate
share (based on the ratio of its Commitments to the aggregate amount of the
Commitments of all of the Non-Defaulting Lenders that elect to acquire a share
of the Defaulting Lender’s Commitment) of the Defaulting Lender’s Commitment,
including without limitation its proportionate share in the outstanding
principal balance of the Loan, and all rights and interests of the Defaulting
Lender under this Agreement and the other Loan Documents.
(f)    Nothing herein contained shall be deemed or construed to waive, diminish,
limit, prevent or estop the Administrative Agent, Borrower or any Lender from
exercising or enforcing any rights or remedies which may be available at law or
in equity as a result of or in connection with any default under this Agreement
by a Lender (including the right to bring suit against the Defaulting Lender to
recover the Defaulted Amount and interest thereon at the rate provided in this
Section 11.27).
11.28.    USA Patriot Act Notification. This notice is provided to Borrower
pursuant to Section 326 of the USA Patriot Act of 2001, 31 U.S.C. Section 5318.
IMPORTANT INFORMATION ABOUT PROCEDURES FOR OPENING A NEW ACCOUNT. To help the
government fight the funding of terrorism and money laundering activities,
federal law requires all financial institutions to obtain, verify and record
information that identifies each person or entity that opens an account,
including any deposit account, treasury management account, loan, other
extension of credit, or other financial services product. What this means for
Borrower: When Borrower opens an account, if Borrower is an individual, the
Administrative Agent will ask for Borrower’s name, taxpayer identification
number, business address, and other information that will allow the
Administrative Agent to identify Borrower. Administrative Agent may also ask, if
Borrower is an individual, to see Borrower’s driver’s license or other
identifying documents, and, if Borrower is not an individual, to see Borrower’s
legal organizational documents or other identifying documents.



- 93 -



--------------------------------------------------------------------------------




11.29.    Anti-Money Laundering/International Trade Law Compliance. The Borrower
represents and warrants to the Lenders, as of the date hereof, the date of each
Advance under the Facility, the date of any renewal, extension or modification
of the Facility, and at all times until the Facility has been terminated and all
amounts thereunder have been finally paid in full (other than contingent
indemnification obligations for which no claim has been made), that: (a) no
member of the Consolidated Group, Investment Affiliate or Person who "controls"
(as such term is used in the definition of "Affiliate") any member of the
Consolidated Group, (i) is a Sanctioned Person; (ii) has any of its assets in a
Sanctioned Country or in the possession, custody or control of a Sanctioned
Person; or (iii) to the Borrower’s knowledge, derives any of its operating
income from investments in, or transactions with Sanctioned Persons or
Sanctioned Countries in violation of any Anti-Terrorism Law enforced by any
Compliance Authority; (b) the proceeds of the Facility will not be used to fund
any operations in, finance any investments or activities in, or, make any
payments to, a Sanctioned Country or Sanctioned Person in violation of any
Anti-Terrorism Law enforced by any Compliance Authority; and (c) each member of
the Consolidated Group, Investment Affiliate and Person who "controls" (as
defined in the definition of "Affiliate") any member of the Consolidated Group
is in compliance with, and no member of the Consolidated Group, Investment
Affiliate or Person who "controls" (as defined in the definition of "Affiliate")
any member of the Consolidated Group engages in any dealings or transactions
prohibited by, any Anti-Terrorism Laws. Borrower covenants and agrees that it
shall promptly notify the Administrative Agent in writing upon the occurrence of
a Reportable Compliance Event.
As used herein: “Anti-Terrorism Laws” means any laws relating to terrorism,
trade sanctions programs and embargoes, import/export licensing, money
laundering, or bribery, all as amended, supplemented or replaced from time to
time; “Compliance Authority” means each and all of the (a) U.S. Treasury
Department/Office of Foreign Assets Control, (b) U.S. Treasury
Department/Financial Crimes Enforcement Network, (c) U.S. State
Department/Directorate of Defense Trade Controls, (d) U.S. Commerce
Department/Bureau of Industry and Security, (e) U.S. Internal Revenue Service,
(f) U.S. Justice Department, and (g) U.S. Securities and Exchange Commission;
“Reportable Compliance Event” means that any member of the Consolidated Group
becomes a Sanctioned Person, or is indicted, arraigned, investigated or
custodially detained, or receives an inquiry from regulatory or law enforcement
officials, in connection with any Anti-Terrorism Law; “Sanctioned Country” means
a country subject to a sanctions program identified on the list maintained by
OFAC and available at
http://www.treasury.gov/resource-center/sanctions/Programs/Pages/Programs.aspx,
or as otherwise published from time to time.; and “Sanctioned Person” means (i)
a Person named on the list of “Specially Designated Nationals and Blocked
Persons” maintained by OFAC available at
http://www.treasury.gov/resource-center/sanctions/SDN-List/Pages/default.aspx,
or as otherwise published from time to time, or (ii) (A) an agency of the
government of a Sanctioned Country, (ii) an organization controlled by a
Sanctioned Country, or (B) a person resident in a Sanctioned Country, to the
extent subject to a sanctions program administered by the U.S. Department of the
Treasury’s Office of Foreign Assets Control.
ARTICLE 12

AMENDMENTS; CONSENTS



- 94 -



--------------------------------------------------------------------------------




12.1.    Amendments; Consents. No amendment, modification, supplement,
extension, termination or waiver of any provision of this Agreement or any other
Loan Document, no approval or consent thereunder, and no consent to any
departure by Borrower or Guarantor therefrom, may in any event be effective
unless in writing signed by the Requisite Lenders (and, in the case of any
amendment, modification or supplement of or to any Loan Document to which
Borrower or Guarantor is a party, signed by each such party, and, in the case of
any amendment, modification or supplement to Section 3.2 or Article 10, signed
by the Administrative Agent), and then only in the specific instance and for the
specific purpose given; and, without the approval in writing of all the Lenders,
no amendment, modification, supplement, termination, waiver or consent may be
effective:
(a)    To amend, modify, forgive, reduce or waive the principal of, or the
amount of principal, principal prepayments or the rate of interest payable on,
any Note, or the amount of the Aggregate Line Commitment, the Aggregate Term
Commitment, the Line Loan Percentage or the Term Loan Percentage of any Lender
(except with respect to increases in the Aggregate Commitment up to a total of
$1,800,000,000, as specifically provided for herein, provided that in no event
may a Lender’s Commitment be increased without such Lender’s consent) or the
amount of any Facility Fee payable to any Lender, or any other fee or amount
payable to any Lender under the Loan Documents or to waive an Event of Default
consisting of the failure of Borrower to pay when due principal, interest or any
fee;
(b)    To postpone any date fixed for any payment of principal of, prepayment of
principal of or any installment of interest on, any Note or any installment of
any fee, or to extend the term of the Commitments (other than pursuant to
Section 2.10);
(c)    To amend the provisions of the definition of “Requisite Lenders” or
“Maturity Date”;
(d)    To amend or waive this Section 12.1;
(e)    To amend any provision of this Agreement that expressly requires the
consent or approval of all of the Lenders to require a lesser number of Lenders
to approve such action;
(f)    To release Borrower or Guarantor from liability under the Loan Documents;
or
(g)    To change the manner or order of priority of distribution of any payments
to the Lenders or the Administrative Agent.
No amendment, modification, supplement, extension, termination or waiver or
consent may be effective to require a Lender to fund more than its Line Loan
Percentage and/or Term Loan Percentage of a Request for an Advance, a Swing Loan
or a Letter of Credit without the approval of any Lender affected thereby. There
shall be no amendment, modification or waiver of any provisions in the Loan
Documents with respect to Swing Loans without the consent of the Swing Loan
Lender and there shall be no amendment, modification or waiver of any provisions
in the Loan Documents with respect to Letters of Credit without the consent of
the Administrative Agent. If the Administrative Agent requests in writing the
consent or approval of a Lender, such Lender shall respond and either approve or
disapprove definitively in writing to the Administrative Agent within ten (10)
Banking Days (or sooner if such notice specifies a shorter period for responses
based on Administrative Agent’s good faith determination that circumstances
exist warranting



- 95 -



--------------------------------------------------------------------------------




its request for an earlier response) after such written request from the
Administrative Agent. If the Lender does not so respond to the Administrative
Agent within such period, the Administrative Agent may issue a second request in
writing to such Lender for such consent, which shall include in the heading a
notice in capital letters that such request is a second request and that such
Lender’s consent shall be deemed to have been given if no response is received
by the Administrative Agent within five (5) Banking Days after such second
request. If that Lender fails to so respond to such second request within such
period of five (5) Banking Days, such Lender shall be deemed to have approved
the request, unless the consent or approval of all Lenders is required for the
requested action as provided under this Section 12.1, in which event failure to
so respond to such second request shall not be deemed to be an approval of such
request. Any amendment, modification, supplement, termination, waiver or consent
pursuant to this Section 12.1 shall apply equally to, and shall be binding upon,
all the Lenders and the Administrative Agent.
[Signature pages follow.]





- 96 -



--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, the parties hereto have caused this Amended and Restated
Unsecured Credit Agreement to be duly executed as of the date first above
written.
BORROWER:
BIOMED REALTY, L.P., a Maryland limited partnership
By:    BioMed Realty Trust, Inc., its sole
General Partner
By:    /s/ Robert Sistek            
Print Name: Robert Sistek
Title: Vice President, Finance
Address:
BioMed Realty, L.P.
17190 Bernardo Center Drive
San Diego, CA 92128
Attn: Vice President, Real Estate Counsel
Telephone: (858) 207-5850
Facsimile: (858) 485-9843



Signature Page to Agreement
S-1



--------------------------------------------------------------------------------

 

ADMINISTRATIVE AGENT:


KEYBANK NATIONAL ASSOCIATION,
as Administrative Agent
By:    /s/ Michael P. Szuba                
Print Name:    Michael P. Szuba            
Title:    Vice President                    
Address:
KeyBank - Real Estate Capital 127 Public Square, 8th Floor
Mail Code: OH-01-27-0839
Cleveland, OH 44114
Telephone: (216) 689-5984
Facsimile: (216) 689-4997
Attention: Michael P. Szuba


LENDERS:
Line Commitment: $73,000,000        KEYBANK NATIONAL ASSOCIATION,
Term Commitment: $27,000,000        individually and as Administrative Agent

By:    /s/ Michael P. Szuba                
Print Name: Michael P. Szuba
Title: Vice President
Address:
KeyBank - Real Estate Capital
127 Public Square, 8th Floor
Mail Code: OH-01-27-0839
Cleveland, OH 44114
Phone: (216) 689-5989
Facsimile: (216) 689-4997
Attention: Michael P. Szuba



Signature Page to Agreement
S-2

--------------------------------------------------------------------------------

 

Line Commitment: $73,000,000
WELLS FARGO BANK, N.A., individually and as Syndication Agent

Term Commitment: $27,000,000




By:    /s/ Dale Northup                
Print Name: Dale Northup
Title: Vice President
Address:
Wells Fargo Bank, N.A.
401 B Street, Suite 1100
San Diego, CA 92101
Telephone: (619) 699-3025
Facsimile: (619) 699-3105
Attention: Dale Northup, Vice President



Signature Page to Agreement
S-3

--------------------------------------------------------------------------------

 

Line Commitment: $65,000,000        U.S. BANK NATIONAL ASSOCIATION,
Term Commitment: $25,000,000
a national banking association, individually and as Co-Documentation Agent

By:    /s/ Michael Paris             
Name: Michael Paris
Title: Vice President


Address:


U.S. Bank National Association
4747 Executive Drive, 3rd Floor
San Diego, CA 92121
Telephone: (858) 334-0703
Facsimile: (858) 334-0797
Attention: Michael Paris



Signature Page to Agreement
S-4



--------------------------------------------------------------------------------

 

Line Commitment: $65,000,000        THE SUMITOMO MITSUI BANKING
Term Commitment: $25,000,000        CORPORATION, individually and as Co-
Documentation Agent
By:    /s/ William Karl             
Print Name: William Karl
Title: General Manager
Address:
The Sumitomo Mitsui Banking
Corporation
601 South Figueroa Street, Suite 1800
Los Angeles, CA 90017
Telephone: (213) 452-7885
Facsimile: (213) 623-6832
Attention: James D. Benko, Vice President



Signature Page to Agreement
S-5



--------------------------------------------------------------------------------

 



Line Commitment: $60,000,000        BARCLAYS BANK PLC
Term Commitment: $10,000,000        
By:    /s/ Noam Azachi            
Print Name:    Noam Azachi         
Title:    Vice President                




Address:
Barclays Bank PLC
745 7th Avenue
New York, NY 10019
Telephone: (212) 526-3441
Facsimile: (212) 526-5115
Attention: Gregory Fishbein

Signature Page to Agreement
S-6



--------------------------------------------------------------------------------

 



Line Commitment: $60,000,000        DEUTSCHE BANK AG NEW YORK BRANCH
Term Commitment: $10,000,000        
By:    /s/ James Rolison                
Print Name:    James Rolison                
Title:    Managing Director                






By:    /s/ Joanna Soliman                
Print Name:    Joanna Soliman            
Title:    Vice President                    
Address:
Deutsche Bank Securities, Inc.
200 Crescent Court, Suite 550
Dallas, TX 75201
Telephone: (214) 740-7904
Facsimile: (214) 740-7910
Attention: Linda Davis, Director

Signature Page to Agreement
S-7



--------------------------------------------------------------------------------

 

Line Commitment: $50,000,000        UBS AG, STAMFORD BRANCH
Term Commitment: $20,000,000
By:    /s/ Lana Gifas                    
Print Name:    Lana Gifas                
Title:    Director                    
By:    /s/ Joselin Fernandez                
Print Name:    Joselin Fernandez            
Title:    Associate Director                


Address:
UBS AG, Stamford Branch
677 Washington Boulevard
Stamford, CT 06901
Telephone: (203) 719-3167
Facsimile: (203) 719-3888
Attention: Loan Administration



Signature Page to Agreement
S-8



--------------------------------------------------------------------------------

 



Line Commitment: $50,000,000         MORGAN STANLEY BANK, N.A.
Term Commitment: $20,000,000
By:    /s/ Kelly Chin                    
Print Name:    Kelly Chin                
Title:    Authorized Signatory                




Address:
Morgan Stanley Bank, N.A.
One Utah Center
201 South Main Street, 5th Floor
Salt Lake City, UT 84111
Telephone: (801) 236-3655
Facsimile: (718) 233-0967
Attention: Carrie D. Johnson


With a copy to:


Morgan Stanley Bank, N.A.
1 New York Plaza
New York, NY 10004
Telephone: (917) 260-5332
Facsimile: (718) 233-2132
Attention: John Leidner


And a copy to:


Morgan Stanley Bank, N.A.
1 New York Plaza
New York, NY 10004
Telephone: (917) 260-5293
Facsimile:
Attention: David Ingber





Signature Page to Agreement
S-9



--------------------------------------------------------------------------------

 

Line Commitment: $50,000,000        RAYMOND JAMES BANK, N.A.
Term Commitment: $20,000,000
By:    /s/ Alexander L. Rody                
Print Name: Alexander L. Rody
Title: Senior Vice President
Address:
Raymond James Bank, FSB
710 Carillon Parkway
St. Petersburg, FL 33716
Telephone: (727) 567-4196
Facsimile: (727) 567-8830
Attention: Thomas G. Scott







Signature Page to Agreement
S-10



--------------------------------------------------------------------------------

 

Line Commitment: $47,000,000        PNC BANK, NATIONAL ASSOCIATION
Term Commitment: $18,000,000
By:    /s/ Tyler Lowry                
Print Name: Tyler Lowry
Title: Vice President
Address:
c/o PNC Real Estate
575 Market St, 28th Floor
Mailstop XX-XMSF-28-1
San Francisco, CA 94105
Telephone: (415) 733-1564
Facsimile: (415) 733-1555



Signature Page to Agreement
S-11



--------------------------------------------------------------------------------

 

Line Commitment: $47,000,000        THE BANK OF TOKYO-MITSUBISHI UFJ, LTD.
Term Commitment: $18,000,000
By:    /s/ Brian McNany                
Print Name: Brian McNany
Title: Vice President
Address:
The Bank of Tokyo-Mitsubishi UFJ, LTD.
1251 Avenue of the Americas
New York, NY 10020
Telephone: (212) 782-5571
Facsimile: (212) 782-6440
Attention: Brian McNany



Signature Page to Agreement
S-12



--------------------------------------------------------------------------------

 

Line Commitment: $47,000,000        RBS CITIZENS, N.A.
Term Commitment: $18,000,000
By:    /s/ David Jablonowski                
Print Name: David Jablonowski
Title: Vice President
Address:
RBS Citizens, N.A.
1215 Superior Avenue
Cleveland, OH 44114
Telephone: (216) 277-8667
Facsimile: (216) 277-4607
Attention: David Jablonowski





Signature Page to Agreement
S-13



--------------------------------------------------------------------------------

 

Line Commitment: $36,000,000        BMO HARRIS BANK N.A.
Term Commitment: $14,000,000
By:    /s/ Aaron S. Lanski                
Print Name: Aaron S. Lanski
Title: Managing Director
Address:
BMO Harris Bank N.A.
111 West Monroe Street - 5E
Chicago, IL 60603
Telephone: (312) 461-6364
Facsimile: (312) 293-8409
Attention:    Aaron Lanski, Managing Director



Signature Page to Agreement
S-14



--------------------------------------------------------------------------------

 

Line Commitment: $36,000,000        MIZUHO BANK, LTD.
Term Commitment: $14,000,000
By:    /s/ Noel Purcell                
Print Name: Noel Purcell
Title: Authorized Signatory
Address:
Mizuho Bank, Ltd.
1251 Avenue of the Americas
New York, NY 10020
Telephone: (212) 282-3327
Facsimile: (212) 282-4488
Attention:    John Davies, Senior Vice President



Signature Page to Agreement
S-15


 

--------------------------------------------------------------------------------

 

Line Commitment: $36,000,000        BRANCH BANKING AND TRUST COMPANY
Term Commitment: $14,000,000
By:    /s/ Ahaz Armstrong                
Print Name: Ahaz Armstrong
Title: Assistant Vice President
Address:
Branch Banking and Trust Company
200 West 2nd Street, 16th Floor
Winston Salem, NC 27101
Telephone: (336) 733-25754
Facsimile: (252) 234-0736
Attention:    Ahaz Armstrong, Asst. Vice President



Signature Page to Agreement
S-16


 

--------------------------------------------------------------------------------

 

Line Commitment: $36,000,000        REGIONS BANK
Term Commitment: $14,000,000
By:    /s/ Ghi S. Gavin                
Print Name: Ghi S. Gavin
Title: Senior Vice President
Address:
Regions Bank
6805 Morrison Boulevard, Suite 210
Charlotte, NC 29211
Telephone: (704) 770-3647
Facsimile: (704) 362-3579
Attention: Ghi S. Gavin, Senior Vice President



Signature Page to Agreement
S-17


 

--------------------------------------------------------------------------------

 

Line Commitment: $36,000,000        TD BANK, N.A.
Term Commitment: $14,000,000
By:    /s/ Mauricio Duran                
Print Name: Mauricio Duran
Title: Vice President
Address:
TD Bank, N.A.
200 State Street, 8th Floor
Boston, MA 02110
Telephone: (617) 737-3652
Facsimile: (617) 737-0238
Attention: Mauricio Duran, Vice President



Signature Page to Agreement
S-18


 

--------------------------------------------------------------------------------

 

Line Commitment: $18,000,000        THE HUNTINGTON NATIONAL BANK
Term Commitment: $ 7,000,000
By:    /s/ Scott Childs                
Print Name: Scott Childs
Title: Senior Vice President
Address:
The Huntington National Bank
200 Public Square, CM-17
Cleveland, OH 44114
Telephone: (216) 515-6529
Facsimile: (888) 987-9315
Attention:    Scott Childs, Senior Vice President


With a copy to:


The Huntington National Bank
200 Public Square, CM-17
Cleveland, OH 44114
Telephone: (216) 515-0328
Facsimile: (877) 824-9123
Attention: Terri Honohan







Signature Page to Agreement
S-19


 

--------------------------------------------------------------------------------

 

Line Commitment: $3,000,000        MEGA INTERNATIONAL COMMERCIAL
Term Commitment: $7,000,000        BANK CO., LTD., NEW YORK BRANCH
By:    /s/ Luke Hwang                
Printed Name:Luke Hwang
Title: Vice President & Deputy General Manager
Address:
Mega International Commercial Bank Co., LTD., New York Branch
65 Liberty Street
New York, NY 10005
Telephone: (212) 815-9120
Facsimile: (212) 766-5006
Attention: Luke Hwang, Vice President & Deputy General Manager


With a copy to:


Mega International Commercial Bank Co., LTD., New York Branch
65 Liberty Street
New York, NY 10005
Telephone: (212) 815-9136
Facsimile: (212) 766-5006
Attention: Lucy Chen


And a copy to:


Mega International Commercial Bank Co., LTD., New York Branch
65 Liberty Street
New York, NY 10005
Telephone: (212) 815-9147
Facsimile: (212) 766-5006
Attention: Henry Shih





Signature Page to Agreement
S-20


 

--------------------------------------------------------------------------------

 

Line Commitment: $3,000,000        LAND BANK OF TAIWAN, NEW YORK
Term Commitment: $7,000,000        BRANCH
By:    /s/ Arthur Chen                
Print Name: Arthur Chen
Title: General Manager
Address:
Land Bank of Taiwan, New York Branch
100 Wall Street, 14th Floor
New York, NY 10005
Telephone: (917) 542-0222 Ext 36
Facsimile: (917) 542-0288
Attention:    Tom Kao, Loan Officer



Signature Page to Agreement
S-21


 

--------------------------------------------------------------------------------

 

Line Commitment: $3,000,000        CHANG HWA COMMERCIAL BANK, LTD.,
Term Commitment: $7,000,000        NEW YORK BRANCH
By:    /s/ Eric Y.S. Tsai                
Print Name: Eric Y.S. Tsai
Title: Vice President and General Manager
Address:
Chang Hwa Commercial Bank, LTD., New York Branch
685 Third Avenue, 29th Floor
New York, NY 10017
Telephone: (212) 651-9770 Ext. 24
Facsimile: (212) 651-9785
Attention:    Lauren Chen, Loan Officer





Signature Page to Agreement
S-22



--------------------------------------------------------------------------------

 

Line Commitment: $3,000,000        HUA NAN COMMERCIAL BANK,
Term Commitment: $7,000,000        LOS ANGELES BRANCH

By:    /s/ Ding-Jong Chen                
Print Name: Ding-Jong Chen
Title: General Manager and Vice President
Address:
Hua Nan Commercial Bank, Los Angeles Branch
707 Wilshire Blvd., Suite 3100
Los Angeles, CA 90017
Telephone: (213) 362-6666 Ext. 228
Facsimile: (213) 362-6617
Attention:    Howard Hung



Signature Page to Agreement
S-23



--------------------------------------------------------------------------------

 

Line Commitment: $3,000,000        E.SUN COMMERCIAL BANK LIMITED,
Term Commitment: $7,000,000        LOS ANGELES BRANCH
By:    /s/ Edward Chen                
Print Name: Edward Chen
Title: Senior Vice President & General Manager
Address:
E.Sun Commercial Bank Limited, Los Angeles Branch
17700 Castleton Street, Suite 500
City of Industry, CA 91748
Telephone: (626) 810-2400
Facsimile: (626) 839-5531
Attention: Mandy Yeh, Assistant Manager









Signature Page to Agreement
S-24



--------------------------------------------------------------------------------

 

EXHIBIT A
FORM OF ASSIGNMENT AND ACCEPTANCE
This ASSIGNMENT AND ACCEPTANCE AGREEMENT (the “Assignment and Acceptance”) dated
as of _______________, 201__, is made by and between
_________________________________________ (“Assignor”) and _________________
____________________________________ (“Assignee”).
RECITALS
WHEREAS, Assignor is party to that certain Amended and Restated Unsecured Credit
Agreement dated as of September 24, 2013 (as it may have been or hereafter may
be amended, amended and restated, modified, supplemented or renewed from time to
time, the “Credit Agreement”), among BioMed Realty, L.P. (“Borrower”), the
several financial institutions from time to time party thereto (collectively,
including Assignor, “Lenders”), and KeyBank National Association, as
administrative agent for Lenders (in such capacity, “Agent”). Capitalized terms
used in this Assignment and Acceptance and not defined herein have the meanings
given to them in the Credit Agreement;
WHEREAS, as provided under the Credit Agreement, Assignor has committed to
making advances to fund Loans to Borrower in an aggregate principal amount, when
combined with Assignor’s Letter of Credit Exposure and Swing Loan Commitment,
not to exceed $_______________ outstanding at any one time (the “Total
Commitment”). Assignor also has the option, but not the commitment, to make
Competitive Bid Advances to Borrower as provided under the Credit Agreement.
WHEREAS, as of the Effective Date (defined below), the aggregate outstanding
principal amount of Advances owing by Borrower to Assignor equals $_____________
of which $_________ are Line Advances, $_______ are Term Advances and
$______________ are Competitive Bid Advances; and
WHEREAS, Assignor wishes to assign to Assignee (i) [a portion] [all] of the
rights and obligations of Assignor under the Credit Agreement in respect of its
Line Commitment, in an aggregate amount equal to $____________ (the “Assigned
Line Amount”, and (ii) [a portion] [all] of the rights and obligations of
Assignor under the Credit Agreement in respect of its Term Commitment, in an
aggregate amount equal to $____________ (the “Assigned Term Amount”, and
together with the Assigned Line Amount, the “Assigned Amount”) on the terms and
subject to the conditions set forth herein, and Assignee wishes to accept
assignment of such rights and to assume such obligations from Assignor on such
terms and subject to such conditions.
NOW, THEREFORE, in consideration of the foregoing and the mutual agreements
contained herein, the parties hereto agree as follows:
1.    Assignment and Acceptance.
1.1    Subject to the terms and conditions of this Assignment and Acceptance,
(i) Assignor hereby sells, transfers and assigns to Assignee, and (ii) Assignee
hereby purchases, assumes and undertakes from Assignor, without recourse and
without representation or warranty (except as provided in this Assignment and
Acceptance) (A) ___% (the “Assignee’s Percentage Line Share”) of the Line
Commitment

EXHIBIT A-1



--------------------------------------------------------------------------------

 

of Assignor [together with Assignor’s rights to make Competitive Bid Advances],
(B) ___% (the “Assignee’s Percentage Term Share”) of the Term Commitment of
Assignor, and (C) all related rights, benefits, obligations, liabilities and
indemnities of Assignor under and in connection with the Credit Agreement and
the other Loan Documents.
1.2    With effect on and after the Effective Date (as defined in Section 5
hereof), Assignee shall be a party to the Credit Agreement and shall succeed to
all of the rights and be obligated to perform all of the obligations of a Lender
under the Credit Agreement, including the requirements concerning the payment of
indemnification, with (x) a Line Commitment in an amount equal to the Assigned
Line Amount (plus the amount of Assignee’s existing Line Commitment, if any) and
(y) a Term Commitment in an amount equal to the Assigned Term Amount (plus the
amount of Assignee’s existing Term Commitment, if any). Assignee agrees that it
will perform in accordance with its terms all of the obligations that it is
required to perform as a Lender under the Credit Agreement. It is the intent of
the parties hereto that the Line Commitment and Term Commitment of Assignor
shall, as of the Effective Date, be reduced by an amount equal to the Assigned
Line Amount and the Assigned Term Amount, respectively, and Assignor shall
relinquish its rights and be released from its obligations under the Credit
Agreement to the extent such obligations have been assumed by Assignee;
provided, however, that Assignor shall not relinquish its rights to be
indemnified by Borrower under Sections 11.11 and 11.22 of the Credit Agreement
or any other similar indemnity provisions of the Loan Documents to the extent
such rights relate to the time prior to the Effective Date.
1.3    After giving effect to the assignment and assumption set forth herein, on
the Effective Date Assignor’s Line Commitment will be $__________ and Assignor’s
Term Commitment will be $__________.
1.4    After giving effect to the assignment and assumption set forth herein, on
the Effective Date Assignee’s Line Commitment will be $__________ and Assignee’s
Term Commitment will be $__________.
2.    Payments.
2.1    As consideration for the sale, assignment and transfer contemplated in
Section 1 hereof, Assignee shall pay to Assignor on the Effective Date in
immediately available funds an amount [as agreed to between the Assignor and
Assignee] [equal to $ __________, representing Assignee’s Line Loan Percentage
and/or Term Loan Percentage of the principal amount of all outstanding Advances
under the Loan Documents].
2.2    Assignor further agrees to pay to Agent an assignment fee in the amount
specified in Section 11.8(d) of the Credit Agreement.
2.3    Assignee shall be entitled to Assignee’s Line Loan Percentage of any
Facility Fees, any Letter of Credit Fees and any extension fees accruing on
Assignee’s Line Commitment and Assignee’s Term Commitment from and after the
Effective Date, together with the following portions of the commitment fees and
any other fees payable to Assignor:
[None, unless specified].

EXHIBIT A-2


 

--------------------------------------------------------------------------------

 

3.    Re-Allocation of Payments. Any interest, fees (except as may otherwise be
specified in Section 2.3 above) and other payments accrued up to the Effective
Date with respect to the Line Commitment or Term Commitment or the outstanding
Advances of Assignor shall be for the account of Assignor. Any interest, fees
(except as may otherwise be specified in Section 2.3 above) and other payments
accrued on and after the Effective Date with respect to the Assigned Amount
shall be for the account of Assignee. Each of Assignor and Assignee agrees that
it will hold in trust for the other party any interest, fees and other amounts
that it may receive to which the other party is entitled pursuant to the
preceding sentence and pay to the other party any such amounts that it may
receive promptly upon receipt.
4.    Independent Credit Decision. Assignee (a) acknowledges that it has
received a copy of the Credit Agreement and the Exhibits thereto, together with
copies of the most recent financial statements referred to in Section 7.1 of the
Credit Agreement, and such other documents and information as it has deemed
appropriate to make its own credit and legal analysis and decision to enter into
this Assignment and Acceptance; and (b) agrees that it will, independently and
without reliance upon Assignor, Agent or any other Lender and based on such
documents and information as it deems appropriate at the time, continue to make
its own credit and legal decisions in taking or not taking action under the
Credit Agreement.
5.    Effective Date; Notices.
5.1    As between Assignor and Assignee, the effective date for this Assignment
and Acceptance shall be __________, 201_ (the “Effective Date”); provided that
the following conditions precedent have been satisfied on or before the
Effective Date:
(a)    this Assignment and Acceptance shall be executed and delivered by
Assignor and Assignee;
(b)    the consent of Agent and Borrower required for an effective assignment of
the Assigned Amount by Assignor to Assignee under Section 11.8(b) of the Credit
Agreement shall have been duly obtained and shall be in full force and effect as
of the Effective Date;
(c)    Assignee shall pay to Assignor all amounts due to Assignor under this
Assignment and Acceptance; and
(d)    the assignment fee referred to in Section 2.2 hereof shall have been paid
to Agent.
5.2    Promptly following the execution of this Assignment and Acceptance,
Assignor shall deliver to Borrower and Agent for acknowledgment by Agent, a
Notice of Assignment substantially in the form attached hereto as Schedule 1.
6.    [Agent. [INCLUDE ONLY IF ASSIGNOR IS AGENT]
6.1    Assignee hereby appoints and authorizes Assignor to take such action as
agent on its behalf and to exercise such powers under the Credit Agreement as
are delegated to Agent by the Lenders pursuant to the terms of the Credit
Agreement.

EXHIBIT A-3


 

--------------------------------------------------------------------------------

 

6.2    Assignee shall assume no duties or obligations held by Assignor in its
capacity as Agent under the Credit Agreement.]
7.    Withholding Tax. Assignee (a) represents and warrants to Lenders, Agent
and Borrower that under applicable Law and treaties no tax will be required to
be withheld by Lenders with respect to any payments to be made to Assignee
hereunder, (b) agrees to comply with (if it is organized under the Laws of any
jurisdiction other than the United States or any state thereof) Section 11.21 of
the Credit Agreement prior to the time that Agent or Borrower is required to
make any payment of principal, interest or fees hereunder or under the Loan
Documents to Assignee.
8.    Representations and Warranties.
8.1    Assignor represents and warrants that (i) it is the legal and beneficial
owner of the interest being assigned by it hereunder and that such interest is
free and clear of any lien or other adverse claim; (ii) it is duly organized and
existing and it has the full power and authority to take, and has taken, all
action necessary to execute and deliver this Assignment and Acceptance and any
other documents required or permitted to be executed or delivered by it in
connection with this Assignment and Acceptance and to fulfill its obligations
hereunder; (iii) no notices to, or consents, authorizations or approvals of, any
Person are required (other than any already given or obtained) for its due
execution, delivery and performance of this Assignment and Acceptance, and apart
from any agreements or undertakings or filings required by the Credit Agreement,
no further action by, or notice to, or filing with, any Person is required of it
for such execution, delivery or performance; and (iv) this Assignment and
Acceptance has been duly executed and delivered by it, and constitutes the
legal, valid and binding obligation of Assignor, enforceable against Assignor in
accordance with the terms hereof, subject, as to enforcement, to bankruptcy,
insolvency, moratorium, reorganization and other Laws of general application
relating to or affecting creditors’ rights and to general equitable principles.
8.2    Assignor makes no representation or warranty and assumes no
responsibility with respect to any statements, warranties or representations
made in or in connection with the Credit Agreement or the execution, legality,
validity, enforceability, genuineness, sufficiency or value of the Credit
Agreement or any other instrument or document furnished pursuant thereto.
Assignor makes no representation or warranty in connection with, and assumes no
responsibility with respect to, the solvency, financial condition or statements
of Borrower, or the performance or observance by Borrower of any of its
respective obligations under the Credit Agreement or any other instrument or
document furnished in connection therewith.
8.3    Assignee represents and warrants that (i) it is duly organized and
existing and it has full power and authority to take, and has taken, all action
necessary to execute and deliver this Assignment and Acceptance and any other
documents required or permitted to be executed or delivered by it in connection
with this Assignment and Acceptance, and to fulfill its obligations hereunder;
(ii) no notices to, or consents, authorizations or approvals of, any Person are
required (other than any already given or obtained) for its due execution,
delivery and performance of this Assignment and Acceptance; and apart from any
agreements or undertakings or filings required by the Credit Agreement, no
further action by, or notice to, or filing with, any Person is required of it
for such execution, delivery or performance; (iii) this Assignment and
Acceptance has been duly executed and delivered by it, and constitutes the
legal, valid and binding obligation of Assignee, enforceable against Assignee in
accordance with the terms hereof, subject, as to enforcement, to bankruptcy,

EXHIBIT A-4


 

--------------------------------------------------------------------------------

 

insolvency, moratorium, reorganization and other Laws of general application
relating to or affecting creditors’ rights and to general equitable principles;
and (iv) it satisfies the requirements of an Eligible Assignee under the Credit
Agreement.
9.    Further Assurances. Assignor and Assignee each hereby agree to execute and
deliver such other instruments, and take such other action, as either party may
reasonably request in connection with the transactions contemplated by this
Assignment and Acceptance, including the delivery of any notices or other
documents or instruments to Borrower or Agent, that may be required in
connection with the assignment and assumption contemplated hereby.
10.    Miscellaneous.
10.1    Any amendment or waiver of any provision of this Assignment and
Acceptance shall be in writing and signed by the parties hereto. No failure or
delay by either party hereto in exercising any right, power or privilege
hereunder shall operate as a waiver thereof, and any waiver of any breach of the
provisions of this Assignment and Acceptance shall be without prejudice to any
rights with respect to any other or further breach thereof.
10.2    All payments made hereunder shall be made without any set-off or
counterclaim.
10.3    Assignor and Assignee shall each pay its own costs and expenses incurred
in connection with the negotiation, preparation, execution and performance of
this Assignment and Acceptance.
10.4    This Assignment and Acceptance may be executed in any number of
counterparts, and all of such counterparts taken together shall be deemed to
constitute one and the same instrument.
10.5    THIS ASSIGNMENT AND ACCEPTANCE SHALL BE GOVERNED BY, AND CONSTRUED IN
ACCORDANCE WITH, THE LAWS OF THE STATE OF NEW YORK WITHOUT REGARD TO CONFLICT OF
LAW PRINCIPLES THAT WOULD RESULT IN THE APPLICATION OF ANY LAW OTHER THAN THE
LAWS OF NEW YORK. Assignor and Assignee each irrevocably submits to the
non-exclusive jurisdiction of any State or Federal court sitting in the State of
New York over any suit, action or proceeding arising out of or relating to this
Assignment and Acceptance, and irrevocably agrees that all claims in respect of
such action or proceeding may be heard and determined in such New York State or
Federal court. Each party to this Assignment and Acceptance hereby irrevocably
waives, to the fullest extent it may effectively do so, the defense of an
inconvenient forum to the maintenance of such action or proceeding.
10.6    ASSIGNOR AND ASSIGNEE EACH HEREBY KNOWINGLY, VOLUNTARILY AND
INTENTIONALLY WAIVE ANY RIGHTS THEY MAY HAVE TO A TRIAL BY JURY IN RESPECT OF
ANY LITIGATION BASED HEREON, OR ARISING OUT OF, UNDER, OR IN CONNECTION WITH
THIS ASSIGNMENT AND ACCEPTANCE, THE CREDIT AGREEMENT, ANY RELATED DOCUMENTS AND
AGREEMENTS OR ANY COURSE OF CONDUCT, COURSE OF DEALING, OR STATEMENTS (WHETHER
ORAL OR WRITTEN).

EXHIBIT A-5


 

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, Assignor and Assignee have caused this Assignment and
Acceptance to be executed and delivered by their duly authorized officers as of
the date first above written.
[ASSIGNOR]
By:         Name:    
Title:    


Address:
        
    


[ASSIGNEE]
By:     Name:    
Title:    


Address:
        
    

EXHIBIT A-6


 

--------------------------------------------------------------------------------

 

SCHEDULE 1 TO EXHIBIT A
NOTICE OF ASSIGNMENT AND ACCEPTANCE
_____________, 201__
To Agent:
KeyBank National Association
127 Public Square
Cleveland, Ohio 44114
Attention:     Real Estate Capital
To Borrower:
BioMed Realty, L.P.
17190 Bernardo Center Drive
San Diego, California 92128
Ladies and Gentlemen:
We refer to the Amended and Restated Unsecured Credit Agreement dated as of
September 24, 2013 (as it may be amended, amended and restated, modified,
supplemented or renewed from time to time, the “Credit Agreement”) among BioMed
Realty, L.P. (“Borrower”), the Lenders referred to therein and KeyBank National
Association, as administrative agent for the Lenders (in such capacity,
“Agent”). Capitalized terms used but not defined herein shall have the meanings
given to them in the Credit Agreement.
1.    We hereby give you notice of, and request your consent to, the assignment
by _______________________ (“Assignor”) to _____________ (“Assignee”) of ___% of
the right, title and interest of Assignor in and to the Credit Agreement
(including, without limitation, the right, title and interest of Assignor in and
to the Line Commitment of Assignor, the Term Commitment of Assignor and all
outstanding Advances made by Assignor) pursuant to the Assignment and Acceptance
Agreement attached hereto (the “Assignment and Acceptance”). Before giving
effect to such assignment, Assignor’s Line Commitment is $__________, and the
aggregate amount of its outstanding Line Advances is $__________. Following such
assignment, Assignor’s Line Commitment will be $___________, and Assignee’s Line
Commitment will be $_____________. Before giving effect to such assignment,
Assignor’s Term Commitment is $__________, and the aggregate amount of its
outstanding Term Advances is $__________. Following such assignment, Assignor’s
Term Commitment will be $___________, and Assignee’s Term Commitment will be
$_____________.
2.    Assignee agrees that, upon receiving the consent of Agent to such
assignment, Assignee will be bound by the terms of the Credit Agreement as fully
and to the same extent as if Assignee were the Lender originally holding such
interest in the Credit Agreement.

EXHIBIT A-7


 

--------------------------------------------------------------------------------

 

3.    The following administrative details apply to Assignee:
(A)    Notice Address:
Name:     Address:    
    
    
Attention:     
Telephone:     
Telecopier:     

(B)    Assignee’s Payment Instructions to Agent:
Account #:    
At:     
    
    
Reference:     
Attention:     

4.    You are entitled to rely upon the representations, warranties and
covenants of each of Assignor and Assignee contained in the Assignment and
Acceptance.
[REMAINDER OF PAGE INTENTIONALLY BLANK]

EXHIBIT A-8


 

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, Assignor and Assignee have caused this Notice of Assignment
and Acceptance to be executed by their respective duly authorized officials,
officers or agents as of the date first above mentioned.
Very truly yours,
[ASSIGNOR]


By:     Name:    
Title:    
[ASSIGNEE]


By:     Name:    
Title:    






ACKNOWLEDGED AND ASSIGNMENT
CONSENTED TO:


KEYBANK NATIONAL ASSOCIATION,
as Agent




By:                        
Name:                        
Title:                        




BIOMED REALTY, L.P., a Maryland limited partnership,
as Borrower
By:    BioMed Realty Trust, Inc., its sole
General Partner
By:                        
Print Name:                    
Title:                        

EXHIBIT A-9


 

--------------------------------------------------------------------------------

 

EXHIBIT B
FORM OF COMPLIANCE CERTIFICATE
[To be delivered on the Closing Date, and thereafter as provided in
Section 7.1(b)]]


TO:    KeyBank National Association (“Agent”) and Lenders (as defined below).
Reference is hereby made to that certain Amended and Restated Unsecured Credit
Agreement dated as of September 24, 2013 (as it may have been or may hereafter
be amended, amended and restated, modified, supplemented or renewed from time to
time, the “Credit Agreement”), by and among BioMed Realty, L.P., a Maryland
limited partnership (“Borrower”), Agent, as Administrative Agent, and the
Lenders (as defined in the Credit Agreement). All capitalized terms used herein
and not otherwise defined shall have the meanings given to such terms in the
Credit Agreement. This document is a “Compliance Certificate” as defined in the
Credit Agreement.
Borrower hereby represents and warrants to Agent and Lenders as of the date
hereof:
1.    (i) No Event of Default or Default has occurred and is continuing [except
__________], and (ii) all representations and warranties of Borrower set forth
in Article 4 (other than Section 4.12) of the Credit Agreement are true and
correct in all material respects, except for changes to the representations and
warranties that were permitted under the Credit Agreement.
2.    The financial statements delivered to Agent concurrently herewith are true
and correct, fairly present in all material respects the respective financial
condition of the Consolidated Group as of the date of such statements and have
been prepared in accordance with Generally Accepted Accounting Principles,
except as provided therein.
3.    Without limiting the generality of the representations and warranties made
above, as of the Fiscal Quarter ending _________, 201_:
(a)    the Overall Leverage Ratio is ___%, which is [in compliance] [not in
compliance] with Section 6.5 of the Credit Agreement (see Item A of Schedule 4
attached hereto).
(b)    the Unsecured Leverage Ratio is ___%, which is [in compliance] [not in
compliance] with Section 6.6 of the Credit Agreement (see Item B of Schedule 4
attached hereto).
(c)    the Fixed Charge Coverage Ratio is ___ to ___, which is [in compliance]
[not in compliance] with Section 6.7 of the Credit Agreement (see Item C of
Schedule 4 attached hereto).
(d)    All Distributions made during such Fiscal Quarter were made in compliance
with Section 6.8 of the Credit Agreement.
(e)    the Unsecured Debt Service Coverage Ratio is ___ to ___, which is [in
compliance] [not in compliance] with Section 6.10 of the Credit Agreement (see
Item F of Schedule 4 attached hereto).

EXHIBIT B-1

--------------------------------------------------------------------------------

 

(f)    the Gross Asset Value is $___________(see Item J of Schedule 4 attached
hereto).
(g)    the Secured Indebtedness of the Consolidated Group is ____% of the Gross
Asset Value, which is [in compliance] [not in compliance] with Section 6.11 of
the Credit Agreement (see Item G of Schedule 4 attached hereto).
(h)    the aggregate amount invested in undeveloped land owned by the
Consolidated Group and the Consolidated Group Pro Rata Share of undeveloped land
owned by Investment Affiliates (with undeveloped land valued at cost) is
$__________.
(i)    the aggregate amount invested by the Consolidated Group in Projects owned
by the Consolidated Group that are under development, plus the Consolidated
Group Pro Rata Share of any amounts so invested by the Investment Affiliates in
Projects owned by Investment Affiliates that are under development (with such
Projects under development ceasing to be treated as such when GAAP permits such
Projects to be classified as an operating asset), is $__________.
(j)    the aggregate amount invested by the Consolidated Group in or with
respect to Investment Affiliates (not otherwise captured in subparagraph (h) or
(i) above) is $__________.
(k)    the aggregate amount invested by the Consolidated Group in or with
respect to buildings primarily used or intended to be used for warehouse,
residential, retail, hospitality or educational purposes is
$____________________.
(l)    the aggregate amount invested by the Consolidated Group directly or
indirectly in life science industry and related companies as described in
Section 6.13(e) of the Credit Agreement is $___________.
(m)    the aggregate amount invested by the Consolidated Group in the
Investments listed as subparagraphs (h), (i), (j), (k) and (l) above is
$__________, or __% of the Gross Asset Value, which is [in compliance] [not in
compliance] with Section 6.13 of the Credit Agreement.
4.    Schedule 1 attached hereto sets forth each “new” (i.e., not identified in
the Credit Agreement or in any Compliance Certificate previously delivered to
Agent) Subsidiary or Investment Affiliate of Borrower or Guarantor, and certain
information with respect to such entity, as required by Section 7.1(n) of the
Credit Agreement.
5.    Schedule 2 attached hereto sets forth certain information (not otherwise
included in the financial statements or other information presented to Agent),
as required by Section 7.1(o) of the Credit Agreement.
6.    Schedule 3 attached hereto sets forth the current calculation of the Total
Unencumbered Asset Value. Appropriate back-up calculations (in form and detail
reasonably required by Agent) [are/are not] also provided with this Compliance
Certificate.
7.    Schedule 4 attached hereto sets forth calculations with respect to the
financial covenants referenced above. Appropriate back-up calculations (in form
and detail approved by Agent) [are/are not] also provided with this Compliance
Certificate.

EXHIBIT B-2



--------------------------------------------------------------------------------

 

8.    This Compliance Certificate is executed as of the date stated below by a
Senior Officer on behalf of Borrower. The undersigned, in such capacity, hereby
certifies each and every matter contained herein (and in any accompanying backup
calculations or other information) to be true and correct in all material
respects.
Dated as of ______________, 201_
“BORROWER”

BIOMED REALTY, L.P., a Maryland limited partnership


By:     BioMed Realty Trust, Inc., its sole general Partner
By:      Name:
Title:

EXHIBIT B-3



--------------------------------------------------------------------------------

 

SCHEDULE 1 TO EXHIBIT B
NEW SUBSIDIARIES OR INVESTMENT AFFILIATES


Name
Form of Legal Entity
Identity of Members of Consolidated Group which are Record Owners
Jurisdiction of Organization
Description of Property Owned
[Other Information Reasonably Required by Agent]
1.
 
 
 
 
 
2.
 
 
 
 
 
3.
 
 
 
 
 




EXHIBIT B-4



--------------------------------------------------------------------------------

 

SCHEDULE 2 TO EXHIBIT B
INFORMATION REGARDING
PROJECTS AND INDEBTEDNESS
I.
Projects Owned by the Consolidated Group or in which a member of the
Consolidated Group Owns an Interest.



Description and Location
of Project
Type of Interest Held
Acquisition Date
GAAP Cost Basis
1.
 
 
 
2.
 
 
 
3.
 
 
 



II.    Consolidated Outstanding Indebtedness of the Consolidated Group.
Original Principal Amount
Current Amount Outstanding
Holder
Maturity Date
Extension Options
Interest Rate
Collateral
Recourse/ Nonrecourse
1.
 
 
 
 
 
 
 
2.
 
 
 
 
 
 
 
3.
 
 
 
 
 
 
 



III.    Unstabilized Projects.
Description and Location of Project
Status of Development
Name of Owner
1.
 
 
2.
 
 
3.
 
 




EXHIBIT B-5



--------------------------------------------------------------------------------

 

SCHEDULE 3 TO EXHIBIT B
TOTAL UNENCUMBERED ASSET VALUE CALCULATION
Contributions of Unencumbered Projects to Total Unencumbered Asset Value (All
amounts previously multiplied by BioMed Pro Rata Share or Consolidated Group Pro
Rata Share where applicable)
Property Description/Unencumbered Note Receivables; Cash or Cash Equivalents
Adjusted NOI*
Applicable Capitalization Rate
GAAP Cost Basis**
Contribution to Total Unencumbered Asset Value Before Reductions
1.
$
 
$
$
2.
$
 
$
$
__.
$
 
$
$
 
 
 
 
$
Single Project Concentration Reduction***
 
 
 
($_____________)
Non-Wholly Owned Reduction****
 
 
 
($_____________)
Unstabilized Project Reduction*****
 
 
 
($_____________)
Unencumbered Land Parcel Reduction******
 
 
 
($_____________)
Foreign Project Reduction*******
 
 
 
($_____________)
Unencumbered Note Receivable Reduction ********
 
 
 
($_____________)
 
 
 
 
 

*
For (i) Unencumbered Projects that are wholly owned (or wholly leased under a
Mortgageable Ground Lease) by Borrower or a Wholly-Owned Subsidiary of Borrower,
(ii) the BioMed Pro Rata Share of Adjusted NOI attributable to Unencumbered
Projects that are wholly owned (or wholly leased under a Mortgageable Ground
Lease) by a member of the Consolidated Group other than Borrower or a
Wholly-Owned Subsidiary of Borrower, and (iii) the Consolidated Group Pro Rata
Share of Adjusted NOI attributable to Unencumbered Projects that are wholly
owned (or wholly leased under a Mortgageable Ground Lease) by a member an
Investment Affiliate, excluding, however, in each case, (a) those Unencumbered
Projects that (1) were Unstabilized Projects at any time during the Fiscal
Quarter with respect to which Adjusted NOI is determined and (2) are not ground
leased to a third party, (b) New Unencumbered Projects, or (c) Unencumbered
Projects disposed of during such Fiscal Quarter.

**
For Unencumbered Projects that are Unstabilized Projects and not ground leased
to a third party or are New Unencumbered Projects.

***
No individual Income-Producing Project may contribute more than 20% of the total
amount of the Total Unencumbered Asset Value, as provided in the definition
thereof.


EXHIBIT B-6



--------------------------------------------------------------------------------

 

****
Unencumbered Projects not owned by Borrower or a Wholly-Owned Subsidiary in the
aggregate cannot contribute more than 10% of the total amount of the Total
Unencumbered Asset Value, as provided in the definition thereof.

*****
Unstabilized Projects in the aggregate cannot contribute more than 10% of the
total amount of the Total Unencumbered Asset Value, as provided in the
definition thereof.

******
Unencumbered land parcels in the aggregate cannot contribute over 10% of the
total amount of the Total Unencumbered Asset Value, as provided in the
definition thereof.

*******
Foreign Projects in the aggregate cannot contribute over 15% of the total amount
of the Total Unencumbered Asset Value, as provided in the definition thereof.

******** Unencumbered Note Receivables in the aggregate cannot contribute over
10% of the total amount of the Total Unencumbered Asset Value, as provided in
the definition thereof.



EXHIBIT B-7



--------------------------------------------------------------------------------

 

SCHEDULE 4 TO EXHIBIT B
FINANCIAL COVENANTS CALCULATION
A.    Compliance with Section 6.5 of the Credit Agreement (Overall Leverage
Ratio)
1.    Consolidated Outstanding Indebtedness                $___________
2.    Gross Asset Value                            $___________
3.    Overall Leverage Ratio (Line A1 divided by Line A2
multiplied by 100)                            __________%
Line A3 shall be less than or equal to 60%
B.    Compliance with Section 6.6 of the Credit Agreement (Unsecured Leverage
Ratio)
1.    Total Unsecured Indebtedness                    $___________
2.    Total Unencumbered Asset Value                    $___________
3.    Unsecured Leverage Ratio (Line B1 divided by Line B2
    multiplied by 100)                            __________%
Line B3 shall be less than or equal to 60%
C.    Compliance with Section 6.7 of the Credit Agreement (Fixed Charge
Coverage)
1.    Adjusted EBITDA                             $___________
2.    Debt Service                                $___________
3.    Preferred Distributions of Consolidated Group            $___________
4.    Consolidated Group Pro Rata Share of all Preferred Distributions of
Investment Affiliates                                    $        
5.    Fixed Charge Coverage ratio (Line C1 to the sum of
    Line C2 thru Line C4)                     ___ to ____
Line C5 shall be greater than or equal to 1.50 to 1.00.
D.    [Intentionally Omitted.]
E.    [Intentionally Omitted.]
F.
Compliance with Section 6.10 of the Credit Agreement (Unsecured Debt Service
Coverage)


EXHIBIT B-8



--------------------------------------------------------------------------------

 

1.    Adjusted Unencumbered NOI                    $___________
2.
Unencumbered Note Receivables Income            $___________

3.    Unsecured Debt Service Amount                    $___________
4.
Unsecured Debt Service Coverage Ratio
(Line F1 plus F2 to Line F3)                            to         

Line F3 shall be greater than or equal to 2.00 to 1.00.
G.    Compliance with Section 6.11 of the Credit Agreement (Secured
Indebtedness)
1.    Secured Indebtedness of the Consolidated Group             $___________
2.    Gross Asset Value                             $___________
3.    Percentage (Line G1 divided by Line G2 multiplied by 100)    __________%
Line G3 shall be less than or equal to 40%.
H.    [Intentionally Omitted.]
I.    Calculation of Adjusted EBITDA (applicable fiscal quarter)
1.
Net Income                                $___________

2.
Interest                                 $___________

3.
Income Taxes                                $___________

4.
Minority Interest                             $___________

5.
Preferred Distributions                         $___________

6.
Depreciation and amortization                    $___________

7.
Gains and losses on sale of investments and joint ventures        $___________

8.
Gains and losses on the disposition of discontinued operations    $___________

9.
Required rent adjustments and amortization of intangibles         $__________

10.
Transaction costs of acquisitions not permitted to be capitalized
    $__________

11.
Impairment charges, property valuation losses, gains and/or losses related to
the extinguishment of debt and non-cash charges necessary to record interest
rate contracts at fair value                        $________________


EXHIBIT B-9



--------------------------------------------------------------------------------

 

12.
Other non-cash expenses (including non-cash compensation, non-cash severance,
foreign exchange losses and other non-cash restructuring charges, to the extent
not actually paid as a cash expense)             $________________

13.
Extraordinary or non-recurring items                $________________

14.
 Effect of any adjustment resulting from a change in accounting principles in
determining Net Income                                 $___________

15.
Capital Reserves for all Income-Producing Projects owned by a member of the
Consolidated Group or an Investment Affiliate (divided by
four(4))                                    ($_________)

16.
EBITDA attributable to the Consolidated Group’s equity interests in any
Investment Affiliates1                                $___________

17.
Consolidated Group’s Pro Rata Share of EBITDA in each Investment Affiliate2
    ($_________)

18.
Adjusted EBITDA (the sum of Lines I1 through I14
minus Line I15 minus, if applicable, Line I16 plus, if applicable Line
I17)        $___________

J.    Calculation of Gross Asset Value
1.
Adjusted NOI of Projects owned (or leased pursuant to a Mortgageable Ground
Lease) by a member of the Consolidated Group (including Consolidated Group Pro
Rata Share of the Adjusted NOI attributable to Projects owned (or leased
pursuant to a Mortgageable Ground Lease) by Investment Affiliates) but excluding
CFLS Project and Properties with negative Adjusted NOI:
                        $___________























                                      
1 To be included when calculating EBITDA with respect to the Consolidated Group.
2 To be included when calculating EBITDA with respect to the Consolidated Group.

EXHIBIT B-10



--------------------------------------------------------------------------------

 

2.
Adjusted NOI from:
(a) Projects owned (or leased pursuant to a Mortgageable Ground Lease) by a
member of the Consolidated Group (including Consolidated Group Pro Rata Share of
the Adjusted NOI attributable to Projects owned (or leased pursuant to a
Mortgageable Ground Lease) by Investment Affiliates) that were:

(i) Unstabilized Projects at any time during the Fiscal Quarter in which
Adjusted NOI is determined and not ground leased to a third
party;            ($_________)
(ii) New Projects;                            ($_________)

(iii) Projects disposed of during or after such fiscal quarter
        ($_________)

(b) Total ((a)(i) plus (a)(ii) plus (a)(iii))                    ($_________)
3.
General Capitalization Rate:                             7.25%

4.
Base Adjusted NOI Capitalized (Line J1 minus Line J2(b) divided by Line J3)
$___________

5.
Adjusted NOI for CFLS Project                         $___________

6.
Capitalization Rate for CFLS Project:                     6.25%

7.
CFLS Project Value (Line J5 divided by Line J6)             $___________

8.
For Unstabilized Projects not ground leased to a third party, the greater of (i)
the portion of such Adjusted NOI attributable to such Project (or the
Consolidated Group Pro Rata Share thereof with respect to any such excluded
Project owned (or leased pursuant to a Mortgageable Ground Lease) by an
Investment Affiliate), (See J.2(a)(i)), divided by J3 and (ii) the GAAP Cost
Basis (or the Consolidated Group Pro Rata Share thereof with respect to any such
excluded Project owned (or leased pursuant to a Mortgageable Ground Lease) by an
Investment Affiliate) in such Project        $___________

9.
GAAP Cost Basis of all New Projects (or the Consolidated Group Pro Rata Share
thereof with respect to any such New Project owned (or leased pursuant to a
Mortgageable Ground Lease) by an Investment Affiliate)    
            $___________

10.
Note Receivables which are Permitted Investments per Section 6.13(e) of the
Credit Agreement3                                $___________





                                      
3 The amount in Line J10 to be reduced to 10% of the total Gross Asset Value if
such amount would otherwise exceed 10% of the total Gross Asset Value

EXHIBIT B-11



--------------------------------------------------------------------------------

 

11.
Cash and Cash Equivalents                        $___________

12.
Gross Asset Value (before land) (the sum of Lines J4 + J7 + J8 + J9 + J10+J11)
    $___________

13.
GAAP Cost Basis of all land, or rights in land, that do not constitute a Project
as of such date (or the Consolidated Group Pro Rata Share thereof with respect
to any such land, or rights in land, owned (or leased pursuant to a Mortgageable
Ground Lease) by an Investment Affiliate)4
                            $___________

14.
Total Gross Asset Value (Line J12 plus J13)                 $___________



K.    Calculation of Funds from Operations:
1.
Net Income (or deficit)                            $        

2.
Gains from property sales                        $        

3.
Losses from property sales                        $        

4.
Depreciation and amortization (including applicable amount attributable from
Projects owned by Investment Affiliates)                        $        

5.    Preferred Distributions and costs incurred therewith
            $___________
6.
Minority interest of exchangeable operating partnership units        $        

7.
Gains from debt extinguishment and derivatives                $        

8.
Losses from debt extinguishment and derivatives                $        

9.
Funds From Operation (Line K1 minus Line K2 plus K3 plus
K4 plus K5 plus K6 minus K7 plus K8)5                    $        













                                      
4 The amount in Line J13 to be reduced to 10% of the total Gross Asset Value if
such amount would otherwise exceed 10% of the total Gross Asset Value
5 In each case under Line K2 through K6, without duplication and only to the
extent such items were included in or excluded from the determination of Net
Income or net deficit, as applicable.

EXHIBIT B-12



--------------------------------------------------------------------------------

 

EXHIBIT C‑1
FORM OF COMPETITIVE BID QUOTE REQUEST
(Section 2.4(b))


To:
KeyBank National Association

as administrative agent (the “Administrative Agent”)
From:
BioMed Realty, L.P.

Re:
Amended and Restated Unsecured Credit Agreement dated as of September 24, 2013,
as amended among the Borrower, the Lenders from time to time party thereto,
KeyBank National Association, as Administrative Agent for the Lenders (as
amended, supplemented or otherwise modified from time to time through the date
hereof, the “Agreement”)

1.    Capitalized terms used herein have the meanings assigned to them in the
Agreement.
2.    We hereby give notice pursuant to Section 2.4(b) of the Agreement that we
request Competitive Bid Quotes for the following proposed Competitive Bid
Loan(s):
Borrowing Date: _______________, 201__
Principal Amount1                Interest Period2 
3.    Such Competitive Bid Quotes should offer [a Competitive LIBOR Margin] [an
Absolute Rate].
4.    The Competitive Bid Loan [shall not be prepayable] [shall be prepayable in
whole or in part in accordance with the terms and conditions of the Agreement,
and on the following special terms specific to this Competitive Bid Loan:
_________________________________].
























                                      
1 Amount must be at least $25,000,000 and an integral multiple of $1,000,000
2 One, two, three or six months, or one to one hundred-eighty days, subject to
the provisions of the definitions of LIBOR Period and Absolute Interest Period

EXHIBIT C-1-1



--------------------------------------------------------------------------------

 

5.    Upon acceptance by the undersigned of any or all of the Competitive Bid
Loans offered by Lenders in response to this request, the undersigned shall be
deemed to affirm as of the Borrowing Date thereof the representations and
warranties made in Article VI of the Agreement except to the extent any such
representation or warranty is stated to relate solely to an earlier date in
which case such representation or warranty shall be reaffirmed as of such
earlier date.
“Borrower”
BIOMED REALTY, L.P., a Maryland limited partnership By:    BioMed Realty Trust,
Inc., its sole general Partner
By:         Name:    
Title:    



    
EXHIBIT C-1-2



--------------------------------------------------------------------------------

 

EXHIBIT C‑2

INVITATION FOR COMPETITIVE BID QUOTES
(Section 2.4(c))
To:    Each of the Lenders party to the Agreement referred to below
Re:    Invitation for Competitive Bid Quotes to BioMed Realty, L.P. (the
“Borrower”)
Pursuant to Section 2.4(c) of the Amended and Restated Unsecured Credit
Agreement dated as of September 24, 2013, as amended from time to time, among
the Borrower, the lenders from time to time party thereto, and KeyBank National
Association as Administrative Agent for the Lenders (as amended, supplemented or
otherwise modified from time to time through the date hereof, the “Agreement”),
we are pleased on behalf of the Borrower to invite you to submit Competitive Bid
Quotes to the Borrower for the following proposed Competitive Bid Loan(s):
Borrowing Date: _______________, 201_
Principal Amount                Interest Period
Such Competitive Bid Quotes should offer [a Competitive LIBOR Margin] [an
Absolute Rate]. Such Competitive Bid Loans shall [not] be subject to prepayment
[in accordance with the plans and conditions of the Agreement]. Your Competitive
Bid Quote must comply with Section 2.4(c) of the Agreement and the foregoing.
Capitalized terms used herein have the meanings assigned to them in the
Agreement.
Please respond to this invitation by no later than [10:00 a.m.] (Cleveland time)
on _______________, 201_.
KEYBANK NATIONAL ASSOCIATION, as Administrative Agent


By:         Name:    
Title:    









EXHIBIT C-2-1



--------------------------------------------------------------------------------

 

EXHIBIT C‑3

COMPETITIVE BID QUOTE
(Section 2.4(d))
_______________, 201_




To:    KeyBank National Association, as Administrative Agent


Re:    Competitive Bid Quote to BioMed Realty, L.P. (the “Borrower”)


In response to your invitation on behalf of the Borrower dated _______________,
201_, we hereby make the following Competitive Bid Quote pursuant to
Section 2.4(d) of the Agreement hereinafter referred to and on the following
terms:
1.    Quoting Lender:     
2.    Person to contact at Quoting Lender: 1    
3.    Borrowing Date:     
4.    We hereby offer to make Competitive Bid Loan(s) in the following principal
amounts, for the following Interest Periods, at the following rates and with the
following prepayment terms:
Principal Amount2
Interest
Period3
[Competitive
LIBOR Margin4]
[Absolute
Rate5]
Minimum Amount6
Prepayment Terms7























                                       
1 As specified in the related Invitation For Competitive Bid Quotes.
2 Principal amount bid for each Interest Period may not exceed the principal
amount requested. Bids must be made for at least $5,000,000 and integral
multiples of $1,000,000.
4 As specified in the related Invitation For Competitive Bid Quotes.
5 Competitive LIBOR Margin for the applicable LIBOR Period. Specify percentage
(rounded to the nearest 1/100 of 1%) and specify whether “PLUS” or “MINUS”.
6 Specify rate of interest per annum (rounded to the nearest 1/100 of 1%).
7 Specify minimum amount, if any, which the Borrower may accept (see
Section 2.4(d)(ii)(d)).
8 As specified in the related Invitation for Competitive Bid Quotes.

EXHIBIT C-3-1



--------------------------------------------------------------------------------

 

We understand and agree that the offer(s) set forth above, subject to the
satisfaction of the applicable conditions set forth in the Amended and Restated
Unsecured Credit Agreement dated as of September 24, 2013, among the Borrower,
the lenders from time to time party thereto, and KeyBank National Association,
as Administrative Agent for the lenders (as amended, supplemented or otherwise
modified from time to time through the date hereof, the “Agreement”),
irrevocably obligates us to make the Competitive Bid Loan(s) for which any
offer(s) are accepted, in whole or in part. Capitalized terms used herein and
not otherwise defined herein shall have their meanings as defined in the
Agreement.
Very truly yours,
[NAME OF LENDER]


By:         Name:    
Title:    









EXHIBIT C-3-2



--------------------------------------------------------------------------------

 

EXHIBIT D-1
[AMENDED AND RESTATED] LINE NOTE
                                ________ __, 2013
FOR VALUE RECEIVED, BIOMED REALTY, L.P., a Maryland limited partnership
(“Borrower”), promises to pay to the order of
___________________________________ (“Bank”) the aggregate principal amount of
all Line Advances (as such term is defined in the Credit Agreement) as has been
borrowed by the Borrower from Bank under the Credit Agreement hereinafter
described, or such lesser aggregate amount of Line Advances as may be made and
outstanding, from time to time, to Borrower pursuant to the Bank’s Line
Commitment under the Credit Agreement, payable as hereinafter set forth but
excluding Competitive Bid Advances and Swing Loans, each of which is evidenced
by a separate promissory note. Borrower promises to pay interest on the
principal amount hereof remaining unpaid from time to time from the date hereof
until the date of payment in full, payable as hereinafter set forth.
Reference is made to the Amended and Restated Unsecured Credit Agreement of even
date herewith among Borrower, Administrative Agent and the Banks (as it may have
been or may hereafter be amended, amended and restated, modified, supplemented
or renewed from time to time, the “Credit Agreement”). Terms defined in the
Credit Agreement and not otherwise defined herein are used herein with the
meanings ascribed to those terms in the Credit Agreement. This is one of the
Line Notes referred to in the Credit Agreement, and any holder hereof is
entitled to all of the rights, remedies, benefits and privileges provided for in
the Credit Agreement. The Credit Agreement, among other things, contains
provisions for acceleration of the maturity hereof upon the happening of certain
stated events upon the terms and conditions therein specified.
The principal indebtedness evidenced by this Line Note shall be payable and
prepayable as provided in the Credit Agreement and in any event on the Maturity
Date (which shall be March 24, 2018, subject to extension as provided in
Section 2.10 of the Credit Agreement).
[This Line Note wholly amends and restates in its entirety that certain Line
Note dated as of July 14, 2011 made by Borrower to the order of Lender in the
amount of $_____________.]
Interest shall be payable on the outstanding daily unpaid principal amount of
each Line Advance outstanding hereunder from the date such Line Advance was made
until payment in full, and shall accrue and be payable at the rates and on the
dates set forth in the Credit Agreement both before and after default and before
and after maturity and judgment.
The amount of each payment hereunder shall be made to Bank at Administrative
Agent’s office (as designated by Administrative Agent from time to time), for
the account of Bank, in Dollars and in immediately available funds not later
than 2:00 p.m., Cleveland time, on the day of payment (which must be a Banking
Day). All payments received after 2:00 p.m., Cleveland time, on any Banking Day,
shall be deemed received on the next succeeding Banking Day. Bank shall keep a
record of Line Advances made by it and payments of principal with respect to
this Line Note, and such record shall be presumptive evidence of the principal
amount owing under this Line Note, absent manifest error.

EXHIBIT D-1-1



--------------------------------------------------------------------------------

 

Without limiting any applicable provisions of the Credit Agreement, Borrower
hereby promises to pay all costs and expenses of any holder hereof incurred in
collecting Borrower’s obligations hereunder or in enforcing or attempting to
enforce any of holder’s rights hereunder, including reasonable attorneys’ fees,
whether or not an action is filed in connection therewith.
Borrower hereby waives presentment, demand for payment, dishonor, notice of
dishonor, protest, notice of protest, and any other notice or formality, to the
fullest extent permitted by applicable Laws.
Assignment of this Line Note is subject to the consent of certain parties
pursuant to Section 11.8 of the Credit Agreement.
This Line Note shall be delivered to and accepted by Bank in the State of New
York, and shall be governed by, and construed and enforced in accordance with,
the internal Laws thereof without regard to the choice of law provisions
thereof.
“Borrower”
BIOMED REALTY, L.P., a Maryland limited partnership
By:     BioMed Realty Trust, Inc., its sole general partner


By:         Name:    
Title:    





EXHIBIT D-1-2


 

--------------------------------------------------------------------------------

 

EXHIBIT D-2
[AMENDED AND RESTATED] COMPETITIVE BID NOTE
September __, 2013
FOR VALUE RECEIVED, BIOMED REALTY, L.P., a Maryland limited partnership
(“Borrower”), promises to pay to the order of
___________________________________ (“Lender”) the amount of Competitive Bid
Advances made by Lender and outstanding under the Credit Agreement hereinafter
described, payable as hereinafter set forth. Borrower promises to pay interest
on the principal amount hereof remaining unpaid from time to time from the date
hereof until the date of payment in full, payable as set forth in the Credit
Agreement.
Reference is made to the Amended and Restated Unsecured Credit Agreement of even
date herewith among Borrower, Administrative Agent and the Lenders (as it may
have been or may hereafter be amended, amended and restated, modified,
supplemented or renewed from time to time, the “Credit Agreement”). Terms
defined in the Credit Agreement and not otherwise defined herein are used herein
with the meanings ascribed to those terms in the Credit Agreement. This is one
of the Competitive Bid Notes referred to in the Credit Agreement, and any holder
hereof is entitled to all of the rights, remedies, benefits and privileges
provided for in the Credit Agreement. The Credit Agreement, among other things,
contains provisions for acceleration of the maturity hereof upon the happening
of certain stated events upon the terms and conditions therein specified.
The principal indebtedness evidenced by this Competitive Bid Note shall be
payable and prepayable as provided in the Credit Agreement and in any event on
the Maturity Date (which shall be March 24, 2018, subject to extension as
provided in Section 2.10 of the Credit Agreement).
[This Competitive Bid Note wholly amends and restates in its entirety that
certain Competitive Bid Note dated as of July 14, 2011 made by Borrower to the
order of Lender.]
Interest shall be payable on the outstanding daily unpaid principal amount of
each Competitive Bid Advance outstanding hereunder from the date such
Competitive Bid Advance was made until payment in full, and shall accrue and be
payable at the rates and on the dates set forth in the Credit Agreement both
before and after default and before and after maturity and judgment.
The amount of each payment hereunder shall be made to Lender at Administrative
Agent’s office (as designated by Administrative Agent from time to time), for
the account of Bank, in Dollars and in immediately available funds not later
than 2:00 p.m., Cleveland time, on the day of payment (which must be a Banking
Day). All payments received after 2:00 p.m., Cleveland time, on any Banking Day,
shall be deemed received on the next succeeding Banking Day. Lender shall keep a
record of Competitive Bid Advances made by it and payments of principal with
respect to this Competitive Bid Note, and such record shall be presumptive
evidence of the principal amount owing under this Competitive Bid Note, absent
manifest error.
Without limiting any applicable provisions of the Credit Agreement, Borrower
hereby promises to pay all costs and expenses of any holder hereof incurred in
collecting Borrower’s obligations hereunder or

EXHIBIT D-2-1



--------------------------------------------------------------------------------

 

in enforcing or attempting to enforce any of holder’s rights hereunder,
including reasonable attorneys’ fees, whether or not an action is filed in
connection therewith.
Borrower hereby waives presentment, demand for payment, dishonor, notice of
dishonor, protest, notice of protest, and any other notice or formality, to the
fullest extent permitted by applicable Laws.
Assignment of this Competitive Bid Note is subject to the consent of certain
parties pursuant to Section 11.8 of the Credit Agreement.
This Competitive Bid Note shall be delivered to and accepted by Lender in the
State of New York, and shall be governed by, and construed and enforced in
accordance with, the internal Laws thereof without regard to the choice of law
provisions thereof.
“Borrower”
BIOMED REALTY, L.P., a Maryland limited partnership
By:     BioMed Realty Trust, Inc., its sole general Partner


By:         Name:    
Title:    









EXHIBIT D-2-2


 

--------------------------------------------------------------------------------

 

EXHIBIT D-3


TERM NOTE
September __, 2013
FOR VALUE RECEIVED, BIOMED REALTY, L.P., a Maryland limited partnership,
(“Borrower”), promises to pay to the order of
___________________________________ (“Bank”) the aggregate principal amount of
all Term Advances (as such term is defined in the Credit Agreement) as has been
borrowed by the Borrower from Bank under the Credit Agreement hereinafter
described, or such lesser aggregate amount of the Term Advances as may be made
and outstanding, from time to time, to Borrower pursuant to the Bank’s Term
Commitment under the Credit Agreement, payable as hereinafter set forth.
Borrower promises to pay interest on the principal amount hereof remaining
unpaid from time to time from the date hereof until the date of payment in full,
payable as hereinafter set forth.
Reference is made to the Amended and Restated Unsecured Credit Agreement of even
date herewith among Borrower, Administrative Agent and the Banks (as it may have
been or may hereafter be amended, amended and restated, modified, supplemented
or renewed from time to time, the “Credit Agreement”). Terms defined in the
Credit Agreement and not otherwise defined herein are used herein with the
meanings ascribed to those terms in the Credit Agreement. This is one of the
Term Notes referred to in the Credit Agreement, and any holder hereof is
entitled to all of the rights, remedies, benefits and privileges provided for in
the Credit Agreement. The Credit Agreement, among other things, contains
provisions for acceleration of the maturity hereof upon the happening of certain
stated events upon the terms and conditions therein specified.
The principal indebtedness evidenced by this Term Note shall be payable and
prepayable as provided in the Credit Agreement and in any event on the Maturity
Date (which shall be March 24, 2018, subject to extension as provided in
Section 2.10 of the Credit Agreement).
Interest shall be payable on the outstanding daily unpaid principal amount of
each Term Advance outstanding hereunder from the date such Term Advance was made
until payment in full, and shall accrue and be payable at the rates and on the
dates set forth in the Credit Agreement both before and after default and before
and after maturity and judgment.
The amount of each payment hereunder shall be made to Bank at Administrative
Agent’s office (as designated by Administrative Agent from time to time), for
the account of Bank, in Dollars and in immediately available funds not later
than 2:00 p.m., Cleveland time, on the day of payment (which must be a Banking
Day). All payments received after 2:00 p.m., Cleveland time, on any Banking Day,
shall be deemed received on the next succeeding Banking Day. Bank shall keep a
record of Term Advances made by it and payments of principal with respect to
this Term Note, and such record shall be presumptive evidence of the principal
amount owing under this Term Note, absent manifest error.
Without limiting any applicable provisions of the Credit Agreement, Borrower
hereby promises to pay all costs and expenses of any holder hereof incurred in
collecting Borrower’s obligations hereunder or

EXHIBIT D-3-1



--------------------------------------------------------------------------------

 

in enforcing or attempting to enforce any of holder’s rights hereunder,
including reasonable attorneys’ fees, whether or not an action is filed in
connection therewith.
Borrower hereby waives presentment, demand for payment, dishonor, notice of
dishonor, protest, notice of protest, and any other notice or formality, to the
fullest extent permitted by applicable Laws.
Assignment of this Term Note is subject to the consent of certain parties
pursuant to Section 11.8 of the Credit Agreement.
This Term Note shall be delivered to and accepted by Bank in the State of New
York, and shall be governed by, and construed and enforced in accordance with,
the internal Laws thereof without regard to the choice of law provisions
thereof.


“Borrower”:
BIOMED REALTY, L.P., a Maryland limited partnership
By: BioMed Realty Trust, Inc., its sole general Partner
By:         Name:    
Title:    







EXHIBIT D-3-2



--------------------------------------------------------------------------------

 

EXHIBIT E
FORM OF REQUEST FOR LOAN
TO     KeyBank National Association (“Agent”) and Lenders (as defined below).
This Request For Loan (this “Request For Loan”) is made pursuant to Section 2.1
of that certain Amended and Restated Unsecured Credit Agreement dated as of
September 24, 2013 (as it may have been or may hereafter be amended, amended and
restated, modified, supplemented or renewed from time to time, the “Credit
Agreement”) by and among BioMed Realty, L.P., a Maryland limited partnership
(“Borrower”), Agent and Lenders (as defined in the Credit Agreement). All
capitalized terms used herein and not otherwise defined shall have the meanings
given to such terms in the Credit Agreement. This document is a “Request For
Loan” as defined in the Credit Agreement. This document is not a request for a
Competitive Bid Loan.
1.    Check one of the following:
o
Borrower hereby requests that Lenders make a Loan pursuant to the Credit
Agreement as follows:

(a)    o    Line Loan     o    Term Loan
(b)    Amount of Loan: $______________.
(c)    Date of Loan: __________________.
(d)    Type of Loan (check one box only):
o    LIBOR Rate Loan with Interest    o    Base Rate Loan
            Period of ________________.
o
Borrower hereby requests that Lenders redesignate outstanding Base Rate Loans
heretofore made or redesignated as follows:

(a)    Total Amount of Loans to be Redesignated: $______________.
(b)    Type of Loan: ______________.
(c)    Date of Redesignation: ______________.
(d)
Type of Loan as so Redesignated: LIBOR Rate Loan with a ________-month Interest
Period ending ____________, 201__.

o
Borrower hereby requests that Lenders renew outstanding LIBOR Rate Loans
heretofore made as follows:

(a)    Total Amount of Loans to be Renewed: $______________.
(b)    Type of Loan: ______________.

EXHIBIT E-1



--------------------------------------------------------------------------------

 

(c)    Date of Renewal: ________________.
(d)
Type of Loan as so Renewed: LIBOR Rate Loan with a __________-month Interest
Period ending ____________, 201__.

o
Borrower hereby requests that Agent, in its capacity as Swing Loan Lender,
advance a Swing Loan pursuant to the Credit Agreement as follows:

(a)    Amount of Swing Loan: $______________.
(b)    Date of Swing Loan: __________________.
2.    In connection with any Loan (or redesignation or renewal) requested
herein, Borrower hereby represents, warrants and certifies to Agent for the
benefit of Lenders that as of the date of the Loan (or redesignation or renewal)
requested herein, both immediately before and after giving effect to the same,
(i) no Event of Default or Default has occurred and is continuing, (ii) all
representations and warranties of Borrower set forth in Article 4 of the Credit
Agreement are true and correct in all material respects, except for changes to
the representations and warranties that were permitted under the Credit
Agreement and (iii) the Outstanding Facility Amount does not exceed the
Aggregate Commitment.
3.    This Request for Loan is executed as of the date stated below by a Senior
Officer on behalf of Borrower. The undersigned, in such capacity, hereby
certifies each and every matter contained herein to be true and correct.
Dated as of _______________, 201__    
“BORROWER”
BIOMED REALTY, L.P.,
a Maryland limited partnership
By:     BioMed Realty Trust, Inc., its sole general Partner
By:         Name:    
Title:    





EXHIBIT E-2



--------------------------------------------------------------------------------

 

EXHIBIT F
AMENDED AND RESTATED SWING LOAN NOTE
September 24, 2013
FOR VALUE RECEIVED, BIOMED REALTY, L.P., a Maryland limited partnership
(“Borrower”), promises to pay to the order of KEYBANK NATIONAL ASSOCIATION, a
national banking association (“Bank”) the aggregate principal amount of all
Swing Loans (as such term is defined in the Credit Agreement) as has been
borrowed by the Borrower from Bank under the Credit Agreement hereinafter
described, or such lesser aggregate amount of the Swing Loans as may be made and
outstanding, from time to time, to Borrower pursuant to the Bank’s Swing Loan
Commitment under the Credit Agreement hereinafter described, payable as
hereinafter set forth. Borrower promises to pay interest on the principal amount
hereof remaining unpaid from time to time from the date hereof until the date of
payment in full, payable as hereinafter set forth.
Reference is made to the Amended and Restated Unsecured Credit Agreement of even
date herewith among Borrower, Administrative Agent and the Banks (as it may have
been or may hereafter be amended, amended and restated, modified, supplemented
or renewed from time to time, the “Credit Agreement”). Terms defined in the
Credit Agreement and not otherwise defined herein are used herein with the
meanings ascribed to those terms in the Credit Agreement. This is the Swing Loan
Note referred to in the Credit Agreement, and any holder hereof is entitled to
all of the rights, remedies, benefits and privileges provided for in the Credit
Agreement. The Credit Agreement, among other things, contains provisions for
acceleration of the maturity hereof upon the happening of certain stated events
upon the terms and conditions therein specified.
The principal indebtedness evidenced by this Swing Line Note shall be payable
and prepayable as provided in the Credit Agreement and in any event on the
Maturity Date (which shall be March 24, 2018, subject to extension as provided
in Section 2.10 of the Credit Agreement).
This Swing Loan Note wholly amends and restates in its entirety that certain
Swing Loan Note dated as of July 14, 2011 made by Borrower to the order of
Lender in the amount of $75,000,000.
Interest shall be payable on the outstanding daily unpaid principal amount of
each Swing Loan outstanding hereunder from the date such Swing Loan was made
until payment in full, and shall accrue and be payable at the rates and on the
dates set forth in the Credit Agreement both before and after default and before
and after maturity and judgment.
The amount of each payment hereunder shall be made to Bank at Administrative
Agent’s office located in Cleveland, Ohio, for the account of Bank, in lawful
money of the United States of America and in immediately available funds not
later than 2:00 p.m., Cleveland time, on the day of payment (which must be a
Banking Day). All payments received after 2:00 p.m., Cleveland time, on any
Banking Day, shall be deemed received on the next succeeding Banking Day. Bank
shall keep a record of Swing Loans made by it and payments of principal with
respect to this Swing Line Note, and such record shall be presumptive evidence
of the principal amount owing under this Swing Line Note, absent manifest error.

EXHIBIT F-1





--------------------------------------------------------------------------------

 

Without limiting any applicable provisions of the Credit Agreement, Borrower
hereby promises to pay all costs and expenses of any holder hereof incurred in
collecting Borrower’s obligations hereunder or in enforcing or attempting to
enforce any of holder’s rights hereunder, including reasonable attorneys’ fees,
whether or not an action is filed in connection therewith.
Borrower hereby waives presentment, demand for payment, dishonor, notice of
dishonor, protest, notice of protest, and any other notice or formality, to the
fullest extent permitted by applicable Laws.
This Swing Line Note shall be delivered to and accepted by Bank in the State of
New York, and shall be governed by, and construed and enforced in accordance
with, the internal Laws thereof without regard to the choice of law provisions
thereof.
“Borrower”:
BIOMED REALTY, L.P., a Maryland limited partnership
By:     BioMed Realty Trust, Inc., its sole general Partner
By:         Name:    
Title:    







EXHIBIT F-2



--------------------------------------------------------------------------------

 

EXHIBIT G
FORM OF LETTER OF CREDIT REQUEST
 
KeyBank National Association
 
 
 
 
Application and Agreement for Irrevocable Standby Letter of Credit



To: International Standby Services Group
4910 Tiedeman, 4th floor
        Brooklyn, Ohio 44144
        Mailcode: OH-01-51-0435
        Fax Number: (216) 813-3719
Date:      
Please issue your Irrevocable Letter of Credit and notify the Beneficiary by:
  Mail       Swift/Telex       Courier
 
 
Beneficiary: (show full name & complete street address)
Applicant: (show full name & complete street address)


     


     


     


     


     


     


     


     


Expiration Date:      


Dollar Amount (USD): $      


  Automatic Extension Clause


Days Notice:      
(Amount in words):
     


  Ultimate Expiration Date:      







Available by Drafts at sight drawn on you and accompanied by the following
documents:
 
1.
Beneficiary’s statement purportedly signed by an authorized individual of
(Beneficiary) certifying “The Principal, (Applicant), has not performed or
fulfilled all the undertakings, covenants and conditions in accordance with the
terms of the agreement dated         between (Applicant) and (Beneficiary)”.


 
2.
Beneficiary’s statement purportedly signed by an authorized individual or
(Beneficiary) certifying “We hereby certify that invoices under sales agreement
between (Applicant) and (Beneficiary) have been submitted for payment and said
invoices are past due and payable”.


 
3.
Beneficiary’s statement purportedly signed by an authorized individual of
(Beneficiary) certifying “We hereby certify that (Applicant) has failed to honor
their contractual agreement dated         between (Applicant) and (Beneficiary)
and that payment has not been made and is       past due.


 
4.
Beneficiary’s statement purportedly signed by one of its authorized individuals
certifying that (Applicant) was the successful bidder under the Tender
No.       dated        for supply of         and that         (Applicant) has
withdrawn their bid or failed to enter into contract.


 
5.
Beneficiary’s statement, purportedly signed by an authorized individual reading:
(Please indicate below the wording which is to appear in the statement to be
presented.)
 
6.
No statement or document by the Beneficiary other than a draft is required to be
presented under this L/C.




EXHIBIT G-1



--------------------------------------------------------------------------------

 



Partial Drawings:
Permitted
Not Permitted
Charges for:
Beneficiary
Applicant



Special instructions or conditions:
 
 
 
 



The opening of this credit is governed by the terms and conditions as set forth
in the credit agreement. Furthermore, the applicant shall include revisions of
the terminology set forth above as you deem necessary. I/we hereby agree to the
terms and conditions, covenants, and agreements above.



This application and agreement are subject to the current uniform customs and
practice for documentary credits fixed the International Chamber of Commerce and
to the terms and conditions set forth in the Reimbursement Agreement.





                                                                                
(Customer’s Signature)


                                                                                
(Customer’s Bank Sign Here –
if other than KeyBank National Association)


Date:                




EXHIBIT G-2


 

--------------------------------------------------------------------------------

 



KeyBank National Association

                                                
Application for Amendment to Standby Letter of Credit

To: International Standby Services Group
4910 Tiedeman, 4th floor
       Brooklyn, Ohio 44144
       Mailcode: OH-01-51-0435
       Fax Number: (216) 813-3718


 
 
 
Date:
Amendment #:
Letter of Credit #:


Please amend by:
Airmail
Cable/Swift
  Courier


  Extend Expiration Date to:


  Increase


Decrease
By: $
New Total: $
  Change Address


         Beneficiary
         Applicant
New Address:
     
     
     


 
  Add Delete
The following documentary requirement(s) / special instruction(s):








 
  Other:










 
We understand that amendments to Irrevocable Standby Letters of Credit are
subject to acceptance by the beneficiary. All other terms and conditions of the
original Letter of Credit, the Application for the same, and the Agreement for
Standby Letters of Credit and Security Agreement remain unchanged. This
application shall include revisions of the terminology set forth above as you
deem necessary.


Applicant Name:


Authorized Signature:


Title/Phone Number:
Authorized Signature:


Title/Phone Number:




EXHIBIT G-3


 

--------------------------------------------------------------------------------

 

EXHIBIT H

AMENDED AND RESTATED PARENT GUARANTY
This Amended and Restated Parent Guaranty (the “Guaranty”) is made as of
September 24, 2013 by BioMed Realty Trust, Inc., a Maryland corporation
(“Guarantor”), to and for the benefit of KeyBank National Association,
individually (“KeyBank”) and as administrative agent (the “Administrative
Agent”) for itself and the lenders under the Credit Agreement (as defined below)
and their respective successors and assigns (collectively, the “Lenders”).
RECITALS
A.    BioMed Realty, L.P., a limited partnership organized under the laws of the
State of Maryland (“Borrower”), and Guarantor have requested that the Lenders
make (i) a revolving credit facility available to Borrower in an aggregate
principal amount of up to $900,000,000, and (ii) a non-revolving term credit
facility available to Borrower in an aggregate principal amount of $350,000,000,
subject to future potential increases to a maximum aggregate amount of up to
$1,800,000,000 (the “Facility”).
B.    The Lenders have agreed to make available the Facility to Borrower
pursuant to the terms and conditions set forth in an Amended and Restated
Unsecured Credit Agreement of even date herewith among Borrower, KeyBank,
individually, and as Administrative Agent, and the Lenders named therein (as
amended, modified or restated from time to time, the “Credit Agreement”). All
capitalized terms used herein and not otherwise defined shall have the meanings
ascribed to such terms in the Credit Agreement.
C.    Borrower has executed and delivered or will execute and deliver to the
Lenders promissory notes in the principal amount of each Lender’s Commitment as
evidence of Borrower’s indebtedness to each such Lender with respect to the
Facility (the promissory notes described above, together with any amendments or
allonges thereto, or restatements, replacements or renewals thereof, and/or new
promissory notes to new Lenders under the Credit Agreement, are collectively
referred to herein as the “Notes”).
D.    Guarantor is the sole general partner of Borrower. Guarantor acknowledges
that the extension of credit by the Administrative Agent and the Lenders to
Borrower pursuant to the Credit Agreement will benefit Guarantor by enhancing
the financial strength of the consolidated group of which Guarantor and Borrower
are members. The execution and delivery of this Guaranty by Guarantor is a
condition precedent to the performance by the Lenders of their obligations under
the Credit Agreement.
E.    As a condition to the execution of the Credit Agreement and the extension
and modification of the terms of the Loan, the Lenders and the Administrative
Agent have required that Guarantor execute this Guaranty.
AGREEMENTS
NOW, THEREFORE, Guarantor, in consideration of the matters described in the
foregoing Recitals, which Recitals are incorporated herein and made a part
hereof, and for other good and valuable consideration, hereby agree as follows:

EXHIBIT H-1


 

--------------------------------------------------------------------------------

 

1.    Guarantor absolutely, unconditionally, and irrevocably guaranties to each
of the Lenders:
(a)    the full and prompt payment of the principal of and interest on the Notes
when due, whether at stated maturity, upon acceleration or otherwise, and at all
times thereafter, and the prompt payment of all sums that may now be or may
hereafter become due and owing under the Notes, the Credit Agreement, and the
other Loan Documents;
(b)    the payment of all Enforcement Costs (as hereinafter defined in
Paragraph 7 hereof); and
(c)    the full, complete, and punctual observance, performance, and
satisfaction of all of the obligations, duties, covenants, and agreements of
Borrower under the Credit Agreement and the Loan Documents.
All amounts due, debts, liabilities, and payment obligations described in
subparagraphs (a) and (b) of this Paragraph 1 are referred to herein as the
“Facility Indebtedness.” All obligations described in subparagraph (c) of this
Paragraph 1 are referred to herein as the “Obligations.”
2.    In the event of any default by Borrower in making payment of the Facility
Indebtedness, or in performance of the Obligations, as aforesaid, in each case
beyond the expiration of any applicable grace period, Guarantor agrees, on
demand by the Administrative Agent, to pay all the Facility Indebtedness and to
perform all the Obligations as are then or thereafter become due and owing or
are to be performed under the terms of the Notes, the Credit Agreement, and the
other Loan Documents.
3.    Guarantor does hereby waive (i) notice of acceptance of this Guaranty by
the Administrative Agent and the Lenders and any and all notices and demands of
every kind that may be required to be given by any Law, (ii) any defense or
right of set-off that Guarantor may have against Borrower or that Guarantor or
Borrower may have against the Administrative Agent or the Lenders or the holder
of a Note, (iii) presentment for payment, demand for payment (other than as
provided for in Paragraph 2 above), notice of nonpayment (other than as provided
for in Paragraph 2 above) or dishonor, protest and notice of protest, diligence
in collection and any and all formalities that otherwise might be legally
required to charge Guarantor with liability, (iv) any defense based on the
failure by the Administrative Agent and the Lenders to inform Guarantor of any
facts the Administrative Agent and the Lenders may now or hereafter know about
Borrower, the Facility, or the transactions contemplated by the Credit
Agreement, it being understood and agreed that the Administrative Agent and the
Lenders have no duty so to inform and that Guarantor is fully responsible for
being and remaining informed by Borrower of all circumstances bearing on the
existence or creation, or the risk of nonpayment of the Facility Indebtedness or
the risk of nonperformance of the Obligations, (v) any and all right to cause a
marshalling of assets of Borrower or any other action by any court or
governmental body with respect thereto, or to cause the Administrative Agent and
the Lenders to proceed against any other security given to a Lender in
connection with the Facility Indebtedness or the Obligations, (vi) invalidity or
unenforceability of any Facility Indebtedness or Obligation and (vii) any
statute of limitations of any jurisdiction affecting any term of the Facility
Indebtedness or the Obligations. Credit may be granted or continued from time to
time by the Lenders to Borrower without notice to or authorization from
Guarantor, regardless of the financial or other condition of Borrower at the
time of any such grant or continuation. The Administrative Agent and the Lenders
shall have no obligation to disclose or discuss with Guarantor the

EXHIBIT H-2



--------------------------------------------------------------------------------

 

Lenders’ assessment of the financial condition of Borrower. Guarantor
acknowledges that no representations of any kind whatsoever have been made by
the Administrative Agent and the Lenders to Guarantor. No modification or waiver
of any of the provisions of this Guaranty shall be binding upon the
Administrative Agent and the Lenders except as expressly set forth in a writing
duly signed and delivered on behalf of the Administrative Agent and the Lenders.
4.    Guarantor further agrees that Guarantor’s liability as guarantor shall in
no way be impaired by any renewals or extensions that may be made from time to
time, with or without the knowledge or consent of Guarantor of the time for
payment of interest or principal under a Note or by any forbearance or delay in
collecting interest or principal under a Note, or by any waiver by the
Administrative Agent and the Lenders under the Credit Agreement, or any other
Loan Documents, or by the Administrative Agent or the Lenders’ failure or
election not to pursue any other remedies they may have against Borrower, or by
any change or modification in a Note, the Credit Agreement, or any other Loan
Documents, or by the acceptance by the Administrative Agent or the Lenders of
any security or any increase, substitution or change therein, or by the release
by the Administrative Agent and the Lenders of any security or any withdrawal
thereof or decrease therein, or by the application of payments received from any
source to the payment of any obligation other than the Facility Indebtedness,
(unless such payment was expressly directed to be applied to the Facility
Indebtedness and such direction was made in accordance with the Loan Documents)
even though a Lender might lawfully have elected to apply such payments to any
part or all of the Facility Indebtedness, it being the intent hereof that
Guarantor shall remain liable as principal for payment of the Facility
Indebtedness and performance of the Obligations until all Indebtedness has been
paid in full and the other terms, covenants and conditions of the Credit
Agreement, and the other Loan Documents and this Guaranty have been performed,
notwithstanding any act or thing that might otherwise operate as a legal or
equitable discharge of a surety. Guarantor further understands and agrees that
the Administrative Agent and the Lenders may at any time enter into agreements
with Borrower to amend or modify a Note, the Credit Agreement or any of the
other Loan Documents and may waive or release any provision or provisions of a
Note, the Credit Agreement or any other Loan Document and, with reference to
such instruments, may make and enter into any such agreement or agreements as
the Administrative Agent, the Lenders and Borrower may deem proper and
desirable, without in any manner impairing this Guaranty or any of the
Administrative Agent and the Lenders’ rights hereunder or any of Guarantor’s
obligations hereunder.
5.    This is an absolute, unconditional, complete, present and continuing
guaranty of payment and performance and not of collection. Guarantor agrees that
its obligations hereunder shall be joint and several with any and all other
guarantees given in connection with the Facility from time to time. Guarantor
agrees that this Guaranty may be enforced by the Administrative Agent and the
Lenders without the necessity at any time of resorting to or exhausting any
security or collateral, if any, given in connection herewith or with a Note, the
Credit Agreement, or any of the other Loan Documents or by or resorting to any
other guaranties, and Guarantor hereby waives the right to require the
Administrative Agent and the Lenders to join Borrower in any action brought
hereunder or to commence any action against or obtain any judgment against
Borrower or to pursue any other remedy or enforce any other right. Guarantor
further agrees that nothing contained herein or otherwise shall prevent the
Administrative Agent and the Lenders from pursuing concurrently or successively
all rights and remedies available to them at Law and/or in equity or under a
Note, the Credit Agreement or any other Loan Documents, and the exercise of any
of their rights or the completion of any of their remedies shall not constitute
a discharge of any of Guarantor’s obligations hereunder, it being the

EXHIBIT H-3



--------------------------------------------------------------------------------

 

purpose and intent of Guarantor that the obligations of such Guarantor hereunder
shall be primary, absolute, independent and unconditional under any and all
circumstances whatsoever. Neither Guarantor’s obligations under this Guaranty
nor any remedy for the enforcement thereof shall be impaired, modified, changed
or released in any manner whatsoever by any impairment, modification, change,
release or limitation of the liability of Borrower under a Note, the Credit
Agreement or any other Loan Document or by reason of Borrower’s bankruptcy or by
reason of any creditor or bankruptcy proceeding instituted by or against
Borrower. This Guaranty shall continue to be effective and be deemed to have
continued in existence or be reinstated (as the case may be) if at any time
payment of all or any part of any sum payable pursuant to a Note, the Credit
Agreement or any other Loan Document is rescinded or otherwise required to be
returned by the payee upon the insolvency, bankruptcy, or reorganization of the
payor, all as though such payment to such Lender had not been made, regardless
of whether such Lender contested the order requiring the return of such payment.
The obligations of Guarantor pursuant to the preceding sentence shall survive
any termination, cancellation, or release of this Guaranty.
6.    This Guaranty shall be assignable by a Lender to any assignee of all or a
portion of such Lender’s rights under the Loan Documents.
7.    If: (i) this Guaranty, a Note, or any of the Loan Documents are placed in
the hands of an attorney for collection or is collected through any legal
proceeding; (ii) an attorney is retained to represent the Administrative Agent
or any Lender in any bankruptcy, reorganization, receivership, or other
proceedings affecting creditors’ rights and involving a claim under this
Guaranty, a Note, the Credit Agreement, or any Loan Document; (iii) an attorney
is retained to enforce any of the other Loan Documents or to provide advice or
other representation with respect to the Loan Documents in connection with an
enforcement action or potential enforcement action; or (iv) an attorney is
retained to represent the Administrative Agent or any Lender in any other legal
proceedings whatsoever in connection with this Guaranty, a Note, the Credit
Agreement, any of the Loan Documents, or any property securing the Facility
Indebtedness (other than any action or proceeding brought by any Lender or
participant against the Administrative Agent alleging a breach by the
Administrative Agent of its duties under the Loan Documents), then Guarantor
shall pay to the Administrative Agent or such Lender upon demand all reasonable
attorney’s fees, costs and expenses, including, without limitation, court costs,
filing fees and all other costs and expenses incurred in connection therewith
(all of which are referred to herein as “Enforcement Costs”), in addition to all
other amounts due hereunder.
8.    The parties hereto intend that each provision in this Guaranty comports
with all applicable Law. However, if any provision or provisions, or if any
portion of any provision or provisions, in this Guaranty is found by a court of
competent jurisdiction to violate any applicable Law or public policy, and if
such court should declare such portion, provision or provisions of this Guaranty
to be illegal, invalid, unlawful, void or unenforceable as written, then it is
the intent of all parties hereto that such portion, provision or provisions
shall be given force to the fullest possible extent that they are legal, valid
and enforceable, that the remainder of this Guaranty shall be construed as if
such illegal, invalid, unlawful, void or unenforceable portion, provision or
provisions were not contained therein, and that the rights, obligations and
interest of the Administrative Agent and the Lender or the holder of a Note
under the remainder of this Guaranty shall continue in full force and effect.

EXHIBIT H-4



--------------------------------------------------------------------------------

 

9.    Any Indebtedness of Borrower to Guarantor now or hereafter existing is
hereby subordinated to the Facility Indebtedness.  Guarantor will not seek,
accept, or retain for Guarantor’s own account, any payment from Borrower on
account of such subordinated Indebtedness at any time when a Default or Event of
Default exists under the Credit Agreement or the Loan Documents, and any such
payments to Guarantor made while any Default or Event of Default then exists
under the Credit Agreement or the Loan Documents on account of such subordinated
Indebtedness shall be collected and received by Guarantor in trust for the
Lenders and shall be paid over to the Administrative Agent on behalf of the
Lenders on account of the Facility Indebtedness without impairing or releasing
the obligations of Guarantor hereunder.
10.    Guarantor hereby subordinates to the Facility Indebtedness any and all
claims and rights, including, without limitation, subrogation rights,
contribution rights, reimbursement rights and set-off rights, which Guarantor
may have against Borrower arising from a payment made by Guarantor under this
Guaranty and agrees that, until the entire Facility Indebtedness is paid in
full, not to assert or take advantage of any subrogation rights of Guarantor or
the Lenders or any right of Guarantor or the Lenders to proceed against
(i) Borrower for reimbursement, or (ii) any other guarantor or any collateral
security or guaranty or right of offset held by the Lenders for the payment of
the Facility Indebtedness and performance of the Obligations, nor shall
Guarantor seek or be entitled to seek any contribution or reimbursement from
Borrower or any other guarantor in respect of payments made by Guarantor
hereunder. It is expressly understood that the agreements of Guarantor set forth
above constitute additional and cumulative benefits given to the Lenders for
their security and as an inducement for their extension of credit to Borrower.
11.    Any amounts received by a Lender from any source on account of any
Facility Indebtedness may be applied by such Lender toward the payment of such
Facility Indebtedness, and in such order of application as is set forth in the
Credit Agreement.
12.    Guarantor hereby submits to personal jurisdiction in the State of Ohio
for the enforcement of this Guaranty and waives any and all personal rights to
object to such jurisdiction for the purposes of litigation to enforce this
Guaranty. Guarantor hereby consents to the jurisdiction of either the Cuyahoga
County Common Pleas Court in Cleveland, Ohio or the United States District Court
in Cleveland, Ohio, in any action, suit, or proceeding that the Administrative
Agent or a Lender may at any time wish to file in connection with this Guaranty
or any related matter. Guarantor hereby agrees that an action, suit, or
proceeding to enforce this Guaranty may be brought in any state or federal court
in the State of Ohio and hereby waives any objection that Guarantor may have to
the laying of the venue of any such action, suit, or proceeding in any such
court; provided, however, that the provisions of this Paragraph 12 shall not be
deemed to preclude the Administrative Agent or a Lender from filing any such
action, suit, or proceeding in any other appropriate forum.
13.    All notices and other communications provided to any party hereto under
this Guaranty shall be in writing or by telex or by facsimile and addressed or
delivered to such party at its address set forth below or at such other address
as may be designated by such party in a notice to the other parties. Any notice,
if mailed and properly addressed with postage prepaid, shall be deemed given
when received; any notice, if transmitted by facsimile, shall be deemed given
when transmitted. Notice may be given as follows:





EXHIBIT H-5



--------------------------------------------------------------------------------

 

To Guarantor:


BioMed Realty Trust, Inc.
17190 Bernardo Center Drive
San Diego, California 92128
Attention: Vice President, Real Estate Counsel
Telephone: (858)485-9840
Facsimile: (858) 485-9843


With a copy to:


Latham & Watkins LLP
600 West Broadway, Suite 1800
San Diego, California 92101
Attention: Steven J. Levine, Esq.
Telephone: (619) 236-1234
Facsimile: (619) 696-7419


To KeyBank as Administrative Agent and as a Lender:


KeyBank National Association
127 Public Square
Cleveland, Ohio 44114
Attention: Real Estate Capital
Phone: (216) 689-5989
Facsimile: (216) 689-4997


With a copy to:


Dentons US LLP
233 South Wacker Drive
Suite 7800
Chicago, Illinois 60606
Attention: Patrick G. Moran, Esq.
Telephone: (312) 876-8132
Facsimile: (312) 876-7934


If to any other Lender, to its address set forth in the Credit Agreement.


14.    This Guaranty shall be binding upon the heirs, executors, legal and
personal representatives, successors and assigns of Guarantor and shall inure to
the benefit of the Administrative Agent and the Lenders’ successors and assigns.
15.    This Guaranty shall be governed by, and construed in accordance with, the
Laws of the State of New York without any regard to conflict of Law principles
that would result in the application of any Law other than the Laws of New York.
16.    GUARANTOR, THE ADMINISTRATIVE AGENT AND THE LENDERS, BY THEIR ACCEPTANCE
HEREOF, EACH HEREBY WAIVE ANY RIGHT TO A TRIAL BY JURY

EXHIBIT H-6



--------------------------------------------------------------------------------

 

IN ANY ACTION OR PROCEEDING TO ENFORCE OR DEFEND ANY RIGHT UNDER THIS GUARANTY
OR ANY OTHER LOAN DOCUMENT OR RELATING THERETO OR ARISING FROM THE LENDING
RELATIONSHIP THAT IS THE SUBJECT OF THIS GUARANTY AND AGREE THAT ANY SUCH ACTION
OR PROCEEDING SHALL BE TRIED BEFORE A COURT AND NOT BEFORE A JURY.

EXHIBIT H-7



--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, Guarantor has executed and delivered this Parent Guaranty as
of the date first written above.


BIOMED REALTY TRUST, INC.,
a Maryland corporation


By:         Name:    
Title:    







EXHIBIT H-8



--------------------------------------------------------------------------------

 

EXHIBIT I
DESIGNATION AGREEMENT
Dated: ________________, 201   
Reference is made to the Amended and Restated Unsecured Credit Agreement dated
as of September 24, 2013 (as amended, supplemented or otherwise modified from
time to time, the “Credit Agreement”) among BioMed Realty, L.P., the Lenders
parties thereto, and KeyBank National Association, as Administrative Agent (the
“Administrative Agent”) for the Lenders. Terms defined in the Credit Agreement
are used herein with the same meaning.
________________________________________(the “Designor”),__________________ (the
“Designee”), the Administrative Agent and the Borrower agree as follows:
1.    The Designor hereby designates the Designee, and the Designee hereby
accepts such designation, to have a right to make Competitive Bid Loans pursuant
to Section 2.4 of the Credit Agreement. Any assignment by Designor to Designee
of its rights to make a Competitive Bid Loan pursuant to such Section 2.4 shall
be effective at the time of the funding for such Competitive Bid Loan and not
before such time.
2.    The Designor makes no representation or warranty and assumes no
responsibility pursuant to this Designation Agreement with respect to (a) any
statements, warranties or representations made in or in connection with any Loan
Document or the execution, legality, validity, enforceability, genuineness,
sufficiency or value of any Loan Document or any other instrument and document
furnished pursuant thereto and (b) the financial condition of the Borrower or
Guarantor or the performance or observance by the Borrower or Guarantor or any
of their respective obligations under any Loan Document or any other instrument
or document furnished pursuant thereto. (It is acknowledged that the Designor
may make representations and warranties of the type described above in other
agreements to which the Designor is a party.)
3.    The Designee (a) confirms that it has received a copy of each Loan
Document, together with copies of the financial statements referred to in
Section 7.1 of the Credit Agreement and such other documents and information as
it has deemed appropriate to make its own independent credit analysis and
decision to enter into this Designation Agreement; (b) agrees that it will,
independently and without reliance upon the Administrative Agent, the Designor
or any other Lender and based on such documents and information as it shall deem
appropriate at the time, continue to make its own credit decisions in taking or
not taking action under Loan Document; (c) confirms that it is a Designated
Lender; (d) appoints and authorizes the Administrative Agent to take such action
as agent on its behalf and to exercise such powers and discretion under any Loan
Document as are delegated to the Administrative Agent by the terms thereof,
together with such powers and discretion as are reasonably incidental thereto;
and (e) agrees that it will perform in accordance with their terms all of the
obligations which by the terms of any Loan Document are required to be performed
by it as a Lender.
4.    The Designee hereby appoints Designor as Designee’s agent and attorney in
fact, and grants to Designor an irrevocable power of attorney, to deliver and
receive all communications and notices under the Credit Agreement and other Loan
Documents and to exercise on Designee’s behalf all rights to vote and to

EXHIBIT I-1





--------------------------------------------------------------------------------

 

grant and made approvals, waivers, consents or amendment to or under the Credit
Agreement or other Loan Documents. Any document executed by the Designor on the
Designee’s behalf in connection with the Credit Agreement or other Loan
Documents shall be binding on the Designee. The Borrower, the Administrative
Agent and each of the Lenders may rely on and are beneficiaries of the preceding
provisions.
5.    Following the execution of this Designation Agreement by the Designor and
its Designee, it will be delivered to the Administrative Agent for acceptance
and recording by the Administrative Agent. The effective date for this
Designation Agreement (the “Effective Date”) shall be the date of acceptance
hereof by the Administrative Agent, unless otherwise specified on the signature
page thereto.
6.    Neither the Administrative Agent nor the Borrower shall institute, or join
any other person in instituting, against the Designee any bankruptcy,
reorganization, arrangement, insolvency or liquidation proceeding, or other
proceeding under any federal or state bankruptcy or similar law at any time that
the Designee has any outstanding debt or other securities which are rated by
S&P, Moody’s or any other rating agency or at any time within one year and one
day after the date such debt or other securities have been repaid in full.
7.    The Designor unconditionally agrees to pay or reimburse the Designee and
save the Designee harmless against all liabilities, obligations, losses,
damages, penalties, actions, judgments, suits, costs, expenses or disbursements
of any kind or nature whatsoever which may be imposed or asserted by any of the
parties to the Loan Documents against the Designee, in its capacity as such, in
any way relating to or arising out of this Designation Agreement or any other
Loan Documents or any action taken or omitted by the Designee hereunder or
thereunder, provided that the Designor shall not be liable for any portion of
such liabilities, obligations, losses, damage, penalties, actions, judgments,
suits, costs, expenses or disbursements if the same results from the Designee’s
gross negligence or willful misconduct.
8.    Upon such acceptance and recording by the Administrative Agent, as of the
Effective Date, the Designee shall be a party to the Credit Agreement with a
right to make Competitive Bid Advances as pursuant to Section 2.4 of the Credit
Agreement and the rights and obligations of a Lender related thereto.
9.    This Designation Agreement shall be governed by, and construed in
accordance with, the laws of the State of New York, without reference to the
provisions thereof regarding conflicts of law.
10.    This Designation Agreement may be executed in any number of counterparts
and by different parties hereto in separate counterparts, each of which when so
executed shall be deemed to be an original and all of which taken together shall
constitute one and the same agreement. Delivery of an executed counterpart of a
signature page to this Designation Agreement by facsimile transmission shall be
effective as of delivery of a manually executed counterpart of this Designation
Agreement.







    
EXHIBIT I-2



--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, the Designor and the Designee, intending to be legally
bound, have caused this Designation Agreement to be executed by their officers
thereunto duly authorized as of the date first above written.
Effective Date1                    , 201_


_____________________________________as Designor


By:    
Title:    
_____________________________________as Designee


By:         Title:    


Applicable Lending Office (and address for notices):
             
Attention:    
Re: Account No.



















1 This date should be no earlier than five Banking Days after the delivery of
this Designation Agreement to the Administrative Agent

    
EXHIBIT I-3



--------------------------------------------------------------------------------

 

Accepted this ____ day of _______________, 201_


KEYBANK NATIONAL ASSOCIATION        BIOMED REALTY, L.P.


By:    BioMed Realty Trust Inc.,
By:                                its general partner
Name:                        
Title:                                
By:                        
Name:                        
Title:                        


    

    
EXHIBIT I-4



--------------------------------------------------------------------------------

 



SCHEDULE 4.4
SUBSIDIARIES
NAME OF SUBSIDIARY
FORM OF LEGAL ENTITY
OWNERSHIP
JURISDICTION
BioMed Realty, L.P.
Limited Partnership
0.2% GP Interest by BioMed Realty Trust, Inc.
97.1% LP Interest by BioMed Realty Trust, Inc.
Maryland
BioMed Realty Holdings, Inc.
Corporation
100% by BioMed Realty, L.P.
Maryland
BioMed Realty Holdings II, Inc.
Corporation
100% by BioMed Realty, L.P.
Maryland
BioMed Realty Trust, Inc. REIT Qualification Trust
Trust
100% Beneficiary is BioMed Realty Holdings, Inc.
California
BMR-GP LLC
Limited Liability Company
100% by BioMed Realty, L.P.
Delaware
BioMed Realty LLC
Limited Liability Company
100% by BioMed Realty, L.P.
Delaware
BioMed Realty Development LLC
Limited Liability Company
100% by BioMed Realty, L.P.
Delaware
BioMed Financing, LLC
Limited Liability Company
100% by BioMed Realty, L.P.
Delaware
BMR-JV I Holdings LLC
Limited Liability Company
100% by BioMed Realty, L.P.
Delaware
BMR-JV II Holdings LLC
Limited Liability Company
100% by BioMed
Realty Holdings, Inc.
Delaware
BMR PR II LLC
Limited Liability Company
20% by BMR-JV I Holdings, LLC
Delaware
BMR-PR II TRS LLC
Limited Liability Company
20% by BMR-JV II Holdings LLC
Delaware
BioMed Ventures LP
Limited Partnership
80% - 100% by BioMed Realty, L.P.(variable economic interest)
Delaware
BMV Direct LP
Limited Partnership
80% - 100% by BioMed Realty, L.P.(variable economic interest)
Delaware
BMV Direct RE LP
Limited Partnership
80% - 100% by BioMed Realty, L.P.(variable economic interest)
Delaware
BMV Direct SO LP
Limited Partnership
80% - 100% by BioMed Realty, L.P.(variable economic interest)
Delaware


SCHEDULE 4.4-1





--------------------------------------------------------------------------------

 

BMV Direct SOTRS LP
Limited Partnership
80% - 100% by BioMed Realty, L.P.(variable economic interest)
Delaware
BMR LLC
Limited Liability Company
100% by BioMed Realty, L.P.
Delaware
BMR-Wexford LP
Limited Partnership
10% GP Interest by BioMed Realty Holdings, Inc.
90% LP Interest by BioMed Realty, L.P.
Delaware
BMR-217th Place LLC
Limited Liability Company
100% by BioMed Realty, L.P.
Delaware
BMR-270 Albany Street LLC
Limited Liability Company
100% by BioMed Realty, L.P.
Delaware
BMR-34790 Ardentech Court LP
Limited Partnership
0% GP Interest by BMR-GP LLC 100% LP Interest by BioMed Realty, L.P.
Delaware
BMR-34175 Ardenwood Boulevard LLC
Limited Liability Company
100% by BioMed Realty, L.P.
Delaware
34175 Ardenwood Venture, LLC
Limited Liability Company
87.5% Membership Interest by BMR-34175 Ardenwood Boulevard LLC
Delaware
BMR-Ardsley Park LLC
Limited Liability Company
100% by BioMed Realty, L.P.
Delaware
BMR-8808 Balboa Avenue LLC
Limited Liability Company
100% by BioMed Realty, L.P.
California
BMR-Bay LP
Limited Partnership
0% GP Interest by BMR-GP LLC 100% LP Interest by BioMed Realty, L.P.
Delaware
BMR-Bayshore Boulevard LP
Limited Partnership
0% GP Interest by BMR-GP LLC 100% LP Interest by BioMed Realty, L.P.
Delaware
BMR-6411 Beckley Street LLC
Limited Liability Company
100% by BioMed Realty, L.P.
Delaware
Guilford Real Estate Trust 1998-1
Grantor Trust
100% Beneficiary is BioMed Realty, L.P.,
Trustee is BMR-6411 Beckley Street LLC
Utah
BMR-9900 Belward Campus LLC
Limited Liability Company
100% by BMR-9900 Belward Campus Holdings LLC
Delaware
BMR-9900 Belward Campus Borrower LLC
Limited Liability Company
100% by BMR-9900 Belward Campus Holdings LLC
Delaware
BMR-9900 Belward Campus Holdings LLC
Limited Liability Company
100% by BioMed Realty, L.P.
Delaware


    
SCHEDULE 4.4-2



--------------------------------------------------------------------------------

 

BMR-9901 Belward Campus LLC
Limited Liability Company
100% by BMR-9901 Belward Campus Holdings LLC
Delaware
BMR-9901 Belward Campus Borrower LLC
Limited Liability Company
100% by BMR-9901 Belward Campus Holdings LLC
Delaware
BMR-9901 Belward Campus Holdings LLC
Limited Liability Company
100% by BioMed Realty, L.P.
Delaware
BMR-Belward Campus Drive LSM LLC
Limited Liability Company
100% by BioMed Realty, L.P.
Maryland
BMR-9920 Belward Campus Q LLC
Limited Liability Company
100% by BioMed Realty, L.P.
Rhode Island
BMR-17190 Bernardo Center Drive LP
Limited Partnership
0% GP Interest by BMR-GP LLC
100% LP Interest by BioMed Realty, L.P.
Delaware
BMR-Blackfan Circle LLC
Limited Liability Company
100% by BioMed Realty, L.P.
Delaware
BMR-Bridgeview LP
Limited Partnership
0% GP Interest by BMR-GP LLC
100% LP Interest by BioMed Realty, L.P.
Delaware
BMR-Bridgeview II LP
Limited Partnership
0% GP Interest by BMR-GP LLC
100% LP Interest by BioMed Realty, L.P.
Delaware
BMR-Broadway LLC
Limited Liability Company
100% by BioMed Realty, L.P.
Delaware
BMR-550 Broadway LP (f/k/a BMR-Cray LP)
Limited Partnership
0% GP Interest by BMR-GP LLC
100% LP Interest by BioMed Realty, L.P.
Delaware
BMR-Bunker Hill LP
Limited Partnership
0% GP Interest by BMR-GP LLC
100% LP Interest by BioMed Realty, L.P.
Delaware
BMR-Coast 9 LP
Limited Partnership
0% GP Interest by BMR-GP LLC
100% LP Interest by BioMed Realty, L.P.
Delaware
BMR-58 Charles Street LLC
Limited Liability Company
100% by BioMed Realty, L.P.
Delaware
BMR-320 Charles LLC
Limited Liability Company
100% by BioMed Realty, L.P.
Delaware
BMR-134 Coolidge Avenue LLC
Limited Liability Company
100% by BioMed Realty, L.P.
Delaware


    
SCHEDULE 4.4-3



--------------------------------------------------------------------------------

 

BMR-6300 Dumbarton Circle LP
Limited Partnership
0% GP Interest by BMR-GP LLC
100% LP Interest by BioMed Realty, L.P.
Delaware
BMR-350 E Kendall F LLC
Limited Liability Company
100% by BMR-PR II LLC
Delaware
BMR-650 E Kendall B LLC
Limited Liability Company
100% by BMR-PR II LLC
Delaware
BMR-475 Eccles Avenue LLC
Limited Liability Company
100% by BioMed Realty, L.P.
Delaware
BMR-2600 Eisenhower Avenue LLC
Limited Liability Company
100% by BioMed Realty, L.P.
Delaware
BMR-201 Elliott Avenue LLC
Limited Liability Company
100% by BioMed Realty, L.P.
Delaware
BMR-21 Erie Street LLC
Limited Liability Company
100% by BioMed Realty, L.P.
Delaware
BMR-40 Erie Street LLC
Limited Liability Company
100% by BioMed Realty, L.P.
Delaware
BMR-Executive Drive LLC
Limited Liability Company
100% by BioMed Realty, L.P.
Delaware
BMR-4570 Executive Drive LP
Limited Partnership
0% GP Interest by BMR-GP LLC
100% LP Interest by BioMed Realty, L.P.
Delaware
BMR-500 Fairview Avenue LLC
Limited Liability Company
100% by BioMed Realty, L.P.
Delaware
BMR-530 Fairview Avenue LLC
Limited Liability Company
100% by BioMed Realty, L.P.
Delaware
BMR-2282 Faraday Avenue LP
Limited Partnership
0% GP Interest by BMR-GP LLC
100% LP Interest by BioMed Realty, L.P.
Delaware
BMR-Fresh Pond Research Park LLC
Limited Liability Company
100% by BioMed Realty, L.P.
Delaware
BMR-700 Gateway LP
Limited Partnership
0% GP Interest by BMR-GP LLC
100% LP Interest by BioMed Realty, L.P.
Delaware
BMR-750,800,850 Gateway LP
Limited Partnership
0% GP Interest by BMR-GP LLC
100% LP Interest by BioMed Realty, L.P.
Delaware


    
SCHEDULE 4.4-4



--------------------------------------------------------------------------------

 

BMR-900 Gateway LP
Limited Partnership
0% GP Interest by BMR-GP LLC
100% LP Interest by BioMed Realty, L.P.
Delaware
BMR-1000 Gateway LP
Limited Partnership
0% GP Interest by BMR-GP LLC
100% LP Interest by BioMed Realty, L.P.
Delaware
BMR-Gateway/Oyster LLC
Limited Liability Company
100% by BioMed Realty, L.P.
Delaware
BMR-Gazelle LP
Limited Partnership
0% GP Interest by BMR-GP LLC
100% LP Interest by BioMed Realty, L.P.
Delaware
BMR-350 George Patterson Boulevard LLC
Limited Liability Company
100% by BioMed Realty, L.P.
Delaware
Granta Park JCo 1 Limited
Company Limited by Shares
100% by BMR LLC
Jersey
BMR-7 Graphics Drive LLC
Limited Liability Company
100% by BioMed Realty, L.P.
Delaware
BMR-Hampshire LLC
Limited Liability Company
100% by BioMed Realty, L.P.
Delaware
BMR-201 Industrial Road LP
Limited Partnership
0% GP Interest by BMR-GP LLC
100% LP Interest by BioMed Realty, L.P.
Delaware
BMR-3525 John Hopkins LP
Limited Partnership
0% GP Interest by BMR-GP LLC
100% LP Interest by BioMed Realty, L.P.
Delaware
BMR-3545-3575 John Hopkins LP
Limited Partnership
0% GP Interest by BMR-GP LLC
100% LP Interest by BioMed Realty, L.P.
Delaware
BMR-6500 Kaiser Drive LP
Limited Partnership
0% GP Interest by BMR-GP LLC
100% LP Interest by BioMed Realty, L.P.
Delaware
BMR-450 Kendall Street LLC
Limited Liability Company
100% by BioMed Realty, L.P.
Delaware
BMR-500 Kendall Street LLC
Limited Liability Company
100% by BioMed Realty, L.P.
Delaware


    
SCHEDULE 4.4-5



--------------------------------------------------------------------------------

 

BMR-Kendall Development LLC
Limited Liability Company
100% by BMR-PR II TRS LLC
Delaware
BMR-Kendall Holdings LLC
Limited Liability Company
100% by BMR-PR II TRS LLC
Delaware
BMR-145 King of Prussia Road GP LLC
Limited Liability Company
100% by BioMed Realty, L.P.
Delaware
BMR-145 King of Prussia Road LP
Limited Partnership
99.5% LP Interest by BioMed Realty, L.P.
0.5% GP Interest by BMR-145 King of
Prussia Road GP LLC
Delaware


BMR-Landmark at Eastview LLC
Limited Liability Company
100% by BioMed Realty, L.P.
Delaware
BMR-Lincoln Centre LP
Limited Partnership
0% GP Interest by BMR-GP LLC
100% LP Interest by BioMed Realty, L.P.
Delaware
10165 McKellar Court, L.P.
Limited Partnership
22% GP Interest by BMR-10165 McKellar Court GP LLC
California
BMR-10165 McKellar Court GP LLC
Limited Liability Company
100% by BioMed Realty, L.P.
California
BMR-Medical Center Drive LLC
Limited Liability Company
100% by BioMed Realty, L.P.
Delaware
BMR-3450 Monte Villa Parkway LLC
Limited Liability Company
100% by BioMed Realty, L.P.
Delaware
BMR-6114-6154 Nancy Ridge Drive LP
Limited Partnership
0% GP Interest by BMR-GP LLC
100% LP Interest by BioMed Realty, L.P.
Delaware
BMR-6828 Nancy Ridge Drive LP
Limited Liability Company
0% GP Interest by BMR-GP LLC
100% LP Interest by BioMed Realty, L.P.
Delaware
BMR-One Research Way LLC
Limited Liability Company
100% by BioMed Realty, L.P.
Delaware
BMR-180 Oyster Point LP
Limited Partnership
0% GP Interest by BMR-GP LLC
100% LP Interest by BioMed Realty, L.P.
Delaware
BMR-200 Oyster Point LP
Limited Partnership
0% GP Interest by BMR-GP LLC
100% LP Interest by BioMed Realty, L.P.
Delaware


    
SCHEDULE 4.4-6



--------------------------------------------------------------------------------

 

BMR-Pacific Center LP
Limited Partnership
0% GP Interest by BMR-GP LLC
100% LP Interest by BioMed Realty, L.P.
Delaware
BMR-Pacific Research Center LP
Limited Partnership
0% GP Interest by BMR-GP LLC
100% LP Interest by BioMed Realty, L.P.
Delaware
BMR-3500 Paramount Parkway LLC
Limited Liability Company
100% by BioMed Realty, L.P.
Delaware
BMR-Patriot LLC
Limited Liability Company
100% by BioMed Realty, L.P.
Delaware
BMR-335-395 Phoenixville Pike LLC
Limited Liability Company
100% by BioMed Realty, L.P.
Delaware
BMR-Research Boulevard LLC
Limited Liability Company
100% by BioMed Realty, L.P.
Delaware
BMR-Road to the Cure LP
Limited Partnership
0% GP Interest by BMR-GP LLC
100% LP Interest by BioMed Realty, L.P.
Delaware
BMR-Rogers Street LLC
Limited Liability Company
100% by BioMed Realty, L.P.
Delaware
BMR-10240 Science Center Drive LP
Limited Partnership
0% GP Interest by BMR-GP LLC
100% LP Interest by BioMed Realty, L.P.
Delaware
BMR-10255 Science Center LP
Limited Partnership
0% GP Interest by BMR-GP LLC
100% LP Interest by BioMed Realty, L.P.
Delaware
BMR-Shady Grove Road HQ LLC
Limited Liability Company
100% by BMR-Shady Grove Holdings LLC
Maryland
BMR-Shady Grove Holdings LLC
Limited Liability Company
100% by BioMed Realty, L.P.
Delaware
BMR-Shady Grove B LLC
Limited Liability Company
100% by BMR-Shady Grove Holdings LLC
Delaware
BMR-Shady Grove D LLC
Limited Liability Company
100% by BioMed Realty, L.P.
Delaware
BMR-200 Sidney Street LLC
Limited Liability Company
100% by BioMed Realty, L.P.
Delaware
BMR-Sorrento Plaza LP
Limited Partnership
0% GP Interest by BMR-GP LLC
100% LP Interest by BioMed Realty, L.P.
Delaware


    
SCHEDULE 4.4-7



--------------------------------------------------------------------------------

 

BMR-Sorrento Valley Boulevard LP
Limited Partnership
0% GP Interest by BMR-GP LLC
100% LP Interest by BioMed Realty, L.P.
Delaware
BMR-11388 Sorrento Valley Road LP
Limited Partnership
0% GP Interest by BMR-GP LLC
100% LP Interest by BioMed Realty, L.P.
Delaware
BMR-Spring Mill Drive GP LLC
Limited Liability Company
100% by BioMed Realty, L.P.
Delaware
BMR-Spring Mill Drive, LP
Limited Partnership
1% GP Interest by BMR-Spring Mill Drive GP LLC
99% LP Interest by BioMed Realty, L.P.
Delaware
BMR-Summers Ridge LP
Limited Partnership
0% GP Interest by BMR-GP LLC
100% LP Interest by BioMed Realty, L.P.
Delaware
BMR-Torreyana LP
Limited Partnership
0% GP Interest by BMR-GP LLC
100% LP Interest by BioMed Realty, L.P.
Delaware
BMR-9865 Towne Centre LP
Limited Partnership
0% GP Interest by BMR-GP LLC
100% LP Interest by BioMed Realty, L.P.
Delaware
BMR-9885 Towne Centre LP
Limited Partnership
0% GP Interest by BMR-GP LLC
100% LP Interest by BioMed Realty, L.P.
Delaware
BMR-Trade Centre Avenue LLC
Limited Liability Company
100% by BioMed Realty, L.P.
Delaware
BMR-6611 Tributary Street LLC
Limited Liability Company
100% by BioMed Realty, L.P.
Maryland
BMR-900 Uniqema Boulevard LLC
Limited Liability Company
100% by BioMed Realty, L.P.
Delaware
BMR-1000 Uniqema Boulevard LLC
Limited Liability Company
100% by BioMed Realty, L.P.
Delaware
BMR-325 Vassar Street LLC
Limited Liability Company
100% by BioMed Realty, L.P.
Delaware
BMR-3200 Walnut Street LLC
Limited Liability Company
100% by BioMed Realty, L.P.
Delaware
BMR-Waples LP
Limited Partnership
0% GP Interest by BMR-GP LLC
100% LP Interest by BioMed Realty, L.P.
Delaware


    
SCHEDULE 4.4-8



--------------------------------------------------------------------------------

 

BMR-Wateridge LP
Limited Partnership
0% GP Interest by BMR-GP LLC
100% LP Interest by BioMed Realty, L.P.
Delaware
BMR-675 West Kendall Street LLC
Limited Liability Company
100% by BioMed Realty, L.P.
Delaware
BMR-50 West Watkins Mill LLC
Limited Liability Company
100% by BioMed Realty, L.P.
Delaware
BMR-West Watkins Mill LLC
Limited Liability Company
100% by BioMed Realty, L.P.
Delaware
BMR-Weston LLC
Limited Liability Company
100% by BioMed Realty, L.P.
Delaware
Wexford Agent Corporation
Corporation
100% by BioMed Realty, L.P.
Maryland
Wexford Development, LLC
Limited Liability Company
100% by BioMed Realty, L.P.
Maryland
Wexford Finance, LLC
Limited Liability Company
100% by BioMed Realty, L.P.
Maryland
Wexford Management, LLC
Limited Liability Company
100% by Wexford Science & Technology, LLC
Delaware
Wexford Science & Technology, LLC
Limited Liability Company
100% by BioMed Realty, L.P.
Maryland
Wexford Science Center 2, LLC
Limited Liability Company
100% by Wexford Science & Technology, LLC
Maryland
Wexford-UCSC II GP, LLC
Limited Liability Company
50% by Wexford Science Center 2, LLC
Delaware
Wexford-UCSC II, LP
Limited Partnership
59.5% LP Interest by Wexford Science Center 2, LLC
1% GP Interest by Wexford-UCSC II GP, LLC
Delaware
3737 Fee Owner, LLC
Limited Liability Company
89% by Wexford-UCSC 3737, LLC
Delaware
Wexford-UCSC 3737 Joint Venture, LLC
Limited Liability Company
68% by Wexford Science Center 2, LLC
Delaware
Wexford-UCSC 3737 Member, LLC
Limited Liability Company
100% by Wexford-UCSC 3737 Joint Venture, LLC
Delaware
Wexford-UCSC 3737, LLC
Limited Liability Company
89% by Wexford-UCSC 3737 Joint Venture, LLC
11% by Wexford-UCSC 3737 Member, LLC
Delaware
Wexford 4320 Forest Park, LLC
Limited Liability Company
100% by Wexford Science & Technology, LLC
Delaware
BRDG Park at Danforth Center, LLC
Limited Liability Company
100% by Wexford Science & Technology, LLC
Missouri
Wexford Danforth, LLC
Limited Liability Company
100% by Wexford Science & Technology, LLC
Maryland


    
SCHEDULE 4.4-9



--------------------------------------------------------------------------------

 

Hershey Research One, LLC
Limited Liability Company
100% by Wexford Hershey Holdings One, LLC
Delaware
Hershey Research Two, LLC
Limited Liability Company
100% by Wexford Hershey Holdings Two, LLC
Delaware
Wexford Hershey Holdings One, LLC
Limited Liability Company
100% by Wexford Hershey, LLC
Delaware
Wexford Hershey Holdings Two, LLC
Limited Liability Company
100% by Wexford Hershey, LLC
Delaware
Wexford Hershey, LLC
Limited Liability Company
100% by Wexford Science & Technology, LLC
Delaware
Hershey Center for Applied Research, Inc.
Non-profit (501(c)(4)) corporation
50% by Wexford Science & Technology, LLC
Pennsylvania
Townsend CRB Development, LLC
Limited Liability Company
100% by Wexford Development, LLC
Maryland
CRB Federal, LLC
Limited Liability Company
0.1% by CRB Investors, LLC
Delaware
CRB Investors, LLC
Limited Liability Company
100% by BioMed Realty Holdings II, Inc.
Delaware
Townsend Chicago, LLC
Limited Liability Company
90% by CRB Investors, LLC
10% by CRB Federal, LLC
Delaware
Wexford Miami Holding, LLC
Limited Liability Company
99% by Wexford Science & Technology, LLC
1% by BMR-Wexford LP
Delaware
Wexford Miami, LLC
Limited Liability Company
100% by Wexford Miami Holding, LLC
Delaware
Wexford ODU, LLC
Limited Liability Company
100% by Wexford Science & Technology, LLC
Delaware
Wexford ODU 2, LLC
Limited Liability Company
99% by Wexford Science & Technology, LLC
1% by BMR-Wexford LP
Delaware
Wexford Maryland BioPark One, LLC
Limited Liability Company
100% by Wexford Science & Technology, LLC
Delaware
Baltimore Life Science Research Park, LLC
Limited Liability Company
100% by Wexford Maryland BioPark One, LLC
Delaware
Baltimore LSRP One, Business Trust
Statutory Trust
100% by Baltimore Life Science Research Park, LLC
Maryland
Baltimore LSRP Two, Business Trust
Statutory Trust
100% by Baltimore Life Science Research Park, LLC
Maryland
BLSRP Funding I, LLC
Limited Liability Company
100% by Baltimore LSRP One, Business Trust
Delaware
BLSRP Funding II, LLC
Limited Liability Company
100% by Baltimore LSRP Two, Business Trust
Delaware


    
SCHEDULE 4.4-10



--------------------------------------------------------------------------------

 

BSP Holding, LLC
Limited Liability Company
99% by Wexford BSP Partners, LLC
1% by BMR-Wexford LP
Maryland
Building Two Café, LLC
Limited Liability Company
100% by BioMed Realty Holdings, Inc.
Delaware
Wexford BSP Funding, LLC
Limited Liability Company
100% by Wexford UMB 2, LLC
Maryland
Wexford BSP Partners, LLC
Limited Liability Company
100% by Wexford Science & Technology, LLC
Maryland
Wexford UMB 2, LLC
Limited Liability Company
100% by BSP Holding, LLC
Maryland
Baltimore Garage Funding, LLC
Limited Liability Company
100% by Wexford Baltimore Garage, LLC
Maryland
Wexford Baltimore Garage, LLC
Limited Liability Company
100% by Wexford Science & Technology, LLC
Maryland
Wexford Building 91 Manager, LLC
Limited Liability Company
100% by BioMed Realty Holdings II, Inc.
Delaware
Wexford Building 91 Developer, LLC
Limited Liability Company
100% by Wexford Development, LLC
Delaware
Wexford Building 91 MT, LLC
Limited Liability Company
0.01% by Wexford Building 91 Manager, LLC
Delaware
Wexford Winston-Salem Building 91, LLC
Limited Liability Company
100% by Wexford Winston-Salem Holding, LLC
Delaware
Wexford Winston-Salem Holding, LLC
Limited Liability Company
65% by Wexford Building 91 Manager, LLC
35% by Wexford Building 91 MT, LLC
Delaware
Wexford Heritage Development, LLC
Limited Liability Company
100% by Wexford Development, LLC
Delaware
Wexford Heritage Manager, LLC
Limited Liability Company
100% by BioMed Realty Holdings II, Inc.
Delaware
Wexford Heritage, LLC
Limited Liability Company
100% by Wexford Heritage Holding, LLC
Delaware
Wexford Heritage Holding, LLC
Limited Liability Company
70% by Wexford Heritage Manager, LLC
30% by Wexford Heritage MT, LLC
Delaware
Wexford Heritage MT, LLC
Limited Liability Company
0.01% by Wexford Heritage Manager, LLC
Delaware
Wexford Miami 1851, LLC
Limited Liability Company
100% by Wexford Science & Technology, LLC
Delaware
Wexford Miami Property Acquisitions, LLC
Limited Liability Company
100% by Wexford Science & Technology, LLC
Delaware
Wexford-UCSC III GP, LLC
Limited Liability Company
100% by Wexford Science & Technology, LLC
Delaware


    
SCHEDULE 4.4-11



--------------------------------------------------------------------------------

 

Wexford-UCSC III, L.P.
Limited Partnership
1% GP Interest by Wexford-UCSC III GP, LLC
99% LP Interest by Wexford Science & Technology, LLC
Delaware
Wexford-UCSC 3400 Associates GP, LLC
Limited Liability Company
100% by Wexford Science & Technology, LLC
Delaware
Wexford-UCSC 3400 Associates, L.P.
Limited Partnership
1% GP Interest by Wexford-UCSC 3400 Associates GP, LLC
99% LP Interest by Wexford Science & Technology, LLC
Delaware
BioPark Fremont, LLC
Limited Liability Company
50% by Wexford BioPark Land Acquisition I, LLC
Delaware
Wexford BioPark Land Acquisition I, LLC
Limited Liability Company
100% by Wexford Science & Technology, LLC
Maryland
BSP Three Holding, LLC
Limited Liability Company
100% by Wexford BSP Three Partners, LLC
Delaware
Wexford Baltimore-Poppleton, LLC
Limited Liability Company
100% by BSP Three Holding, LLC
Maryland
Wexford BSP Three Partners, LLC
Limited Liability Company
99% by Wexford Science & Technology, LLC
1% by BMR-Wexford LP
Delaware
Wexford Maryland BioPark 3, LLC
Limited Liability Company
100% by BSP Three Holding, LLC
Delaware
Wexford Building 60 Manager, LLC
Limited Liability Company
100% by Wexford Science & Technology, LLC
Delaware
Wexford Winston-Salem Building 60, LLC
Limited Liability Company
100% by Wexford Winston-Salem Holding 60, LLC
Delaware
Wexford Winston-Salem Holding 60, LLC
Limited Liability Company
99% by Wexford Building 60 Manager, LLC
1% by BMR-Wexford LP
Delaware
Wexford Building 90 Manager, LLC
Limited Liability Company
100% by BioMed Realty Holdings II, Inc.
Delaware
Wexford Winston-Salem Building 90, LLC
Limited Liability Company
100% by Wexford Winston-Salem Holding 90, LLC
Delaware
Wexford Winston-Salem Holding 90, LLC
Limited Liability Company
15% by Wexford Building 90 MT, LLC
85% by Wexford Building 90 Manager, LLC
Delaware
Wexford Building 90 MT, LLC
Limited Liability Company
1% by Wexford Building 90 Manager, LLC
Delaware
Wexford Building 90 Developer, LLC
Limited Liability Company
100% by Wexford Development, LLC
Delaware
Wexford Durham Chesterfield, LLC
Limited Liability Company
100% by Wexford Science & Technology, LLC
Delaware
Wexford 3801 Chestnut, LLC
Limited Liability Company
100% by Wexford Science & Technology, LLC
Delaware


    
SCHEDULE 4.4-12



--------------------------------------------------------------------------------

 



Subsidiaries Subject to Options, Warrants or Other Rights to Purchase Capital
Stock:


JOINT VENTURE ARRANGEMENTS / PROPERTIES
A.
Wexford-UCSC II, LP / 3711 Market Street, Philadelphia, PA

1.
Limited Partnership Agreement dated April 3, 2007 contains (i) a right of first
offer at Section 4.6 if either partner proposes to sell the asset; (ii) a right
of first offer at Section 7.3 if either partner elects to sell its partnership
interest; and (ii) a buy/sell provision for any partner at Section 8.1

B.
Wexford-UCSC II GP, LLC / 3711 Market Street, Philadelphia, PA

1.
Limited liability company interests are subject to purchase options and buy/sell
provisions of related limited partnership (Wexford-UCSC II, LP)

C.
Wexford-UCSC 3737 Joint Venture, LLC / 3737 Market Street, Philadelphia, PA

1.
Limited Liability Company Agreement dated August 8, 2012 contains (i) a right of
first offer at Section 4.10 if either member proposes to sell the asset, (ii) a
right of first offer at Section  7.3 if either member elects to sell its LLC
interest and (iii) a buy/sell provision for any member at Section 8.1

D.
3737 Fee Owner, LLC / 3737 Market Street, Philadelphia, PA

1.
Penn Presbyterian Medical Center has the right to purchase Wexford’s 89%
interest for $890 once Penn Presbyterian Medical Center has taken occupancy of
its space in accordance with lease agreement

E.
BioPark Fremont, LLC / 3737 Market Street, Philadelphia, PA

1.
Amended and Restated Operating Agreement dated April 17, 2012 contains an option
to purchase in favor of RPC Poppleton, LLC and a mandatory buy/sell procedure in
favor of both members

F.
BMR-PR II LLC/350 E. Kendall and 650 E. Kendall, Cambridge, MA

1.
Second Amendment to the Operating Agreement of BMR-PR II LLC contains a buy/sell
procedure in favor of both members

HISTORIC TAX CREDIT SYNDICATION ARRANGEMENTS / PROPERTIES
A.
CRB Federal, LLC / Illinois Institute of Technology, Chicago, IL

1.
Wexford may become obligated under put/call provision of limited liability
company agreement to purchase all of the ownership interests of Banc of America
after end of historic tax credit recapture period


    
SCHEDULE 4.4-13



--------------------------------------------------------------------------------

 

B.
Wexford Building 91 MT, LLC / Wake Forest Building 91, Winston-Salem, NC

1.
Wexford may become obligated under put/call provision of limited liability
company agreement to purchase all of the ownership interests of U.S. Bancorp
Community Development Corporation after end of historic tax credit recapture
period

C.
Wexford Heritage MT, LLC / Heritage Building, St. Louis, MO

1.
Under limited liability company agreement, Wexford may become obligated to
purchase all of the ownership interests of U.S. Bancorp Community Development
Corporation if project is not completed by outside date or sufficient federal
historic tax credits are not delivered

2.
Wexford may become obligated under put/call provision of limited liability
company agreement to purchase all of the ownership interests of U.S. Bancorp
Community Development Corporation after end of historic tax credit recapture
period

D.
Wexford Building 90 MT, LLC / Wake Forest Building 91, Winston-Salem, NC

1.
Under limited liability company agreement, Wexford may become obligated to
purchase all of the ownership interests of U.S. Bancorp Community Development
Corporation if project is not completed by outside date or sufficient federal
historic tax credits are not delivered

2.
Wexford may become obligated under put/call provision of limited liability
company agreement to purchase all of the ownership interests of U.S. Bancorp
Community Development Corporation after end of historic tax credit recapture
period








    
SCHEDULE 4.4-14



--------------------------------------------------------------------------------

 

SCHEDULE 4.10
MATERIAL LITIGATION
None.



SCHEDULE 4.10-1





--------------------------------------------------------------------------------

 

SCHEDULE 4.17
HAZARDOUS MATERIALS MATTERS
As disclosed in the environmental reports previously delivered to the
Administrative Agent.





SCHEDULE 4.17-1





--------------------------------------------------------------------------------

 

SCHEDULE 4.19
PROJECTS
Property Name
Ownership
1.
1522 217th Place S.E.
Bothell, Washington 98021


Fee Simple
2.
270 Albany Street
Cambridge, Massachusetts 02139-4210
Fee Simple
3.
34790 Ardentech Court
Fremont, California 94555-3657
Fee Simple
4.
34175 Ardenwood Boulevard
Fremont, California 94555
Fee Simple*
5.
Ardsley Park
410, 420, 430, 440, 444 and 460 Saw Mill River
Road, Ardsley, New York 10502
Fee Simple
6.
8808 Balboa Avenue
San Diego, California 92123
Fee Simple
7.
700, 720, and 740 Bay Road
Redwood City, California 94063


Fee Simple
8.
3240, 3260, 3280 Bayshore Blvd
Brisbane, California 94005
Fee Simple
9.
6411 Beckley Street
Baltimore, Maryland 21224
Fee Simple
10.
9900 Belward Campus Drive
Rockville, Maryland 20850
Fee Simple
11.
9901 Belward Campus Drive
Rockville, Maryland 20850
Fee Simple
12.
9911 Belward Campus Blvd
Rockville, Maryland 20850
Fee Simple
13.
9920 Belward Campus Drive
Rockville, Maryland 20850
Fee Simple
14.
320 Bent Street
Cambridge, Massachusetts 02142
Leasehold Interest
15.
301 Binney Street
Cambridge, Massachusetts 02142
Leasehold Interest
16.
301 Binney Street Garage
Cambridge, Massachusetts 02142


Leasehold Interest
17.
Kendall Crossing Apartments
157 Sixth Street
Cambridge, Massachusetts 02142
Leasehold Interest
18.
17190 Bernardo Center Drive
San Diego, California 92128
Fee Simple
19.
3 Blackfan Circle
Boston, Massachusetts 02115
Fee Simple
20.
Bridgeview Technology Park
24500 Clawiter Road
24600 Industrial Boulevard
24546 Industrial Boulevard
Hayward, California 94545
Fee Simple


SCHEDULE 4.19-1


 

--------------------------------------------------------------------------------

 

Property Name
Ownership
21.
Bridgeview Technology Park II
24590 Clawiter Road
Hayward, California 94545
Fee Simple
22.
210 Broadway
Cambridge, Massachusetts 02139
Fee Simple
23.
550 Broadway Avenue
Redwood City, CA 94063
Fee Simple
24.
3030 Bunker Hill Street
San Diego, California 92109
Fee Simple
25.
58 Charles Street
Cambridge, Massachusetts 02141
Fee Simple
26.
320 Charles Street
Cambridge, Massachusetts 02141


Fee Simple
27.
134 Coolidge Avenue
Watertown, Massachusetts 02472
Fee Simple
28.
6300 Dumbarton Circle
Fremont, California 94555
Fee Simple
29.
350 Kendall Street
Cambridge, Massachusetts 02142
Fee Simple*
30.
650 E Kendall Street
Cambridge, Massachusetts 02142


Fee Simple*
31.
475 Eccles Avenue
South San Francisco, California 94080


Fee Simple
32.
201 Elliott Avenue
Seattle, Washington 98119


Fee Simple
33.
21 Erie Street
Cambridge, Massachusetts 02139


Fee Simple
34.
40 Erie Street
Cambridge, Massachusetts 02139-4254


Fee Simple
35.
47 Erie Street
Cambridge, Massachusetts 02139


Fee Simple
36.
4775 and 4785 Executive Drive
San Diego, California 92121


Fee Simple
37.
4570 Executive Drive
San Diego, California 92121


Fee Simple
38.
500 Fairview Avenue
Seattle, Washington 98109


Leasehold Interest
39.
530 Fairview Avenue
Seattle, Washington 98109


Fee Simple
40.
2282 Faraday Avenue
Carlsbad, California 92008


Fee Simple
41.
Fresh Pond Research Park
25, 27/31, 33/45, 51 and 61 Moulton Street and 665 Concord Avenue Cambridge,
Massachusetts 02138
Fee Simple
42.
700 Gateway Boulevard
South San Francisco, California 94080-7023


Fee Simple
43.
750, 800, and 850 Gateway Boulevard
South San Francisco, California 94080-7023


Fee Simple
44.
900 Gateway Boulevard
South San Francisco, California 94080-7023


Fee Simple


SCHEDULE 4.19-2


 

--------------------------------------------------------------------------------

 

Property Name
Ownership
45.
1000 Gateway Boulevard
South San Francisco, California 94080-7023


Fee Simple
46.
Pacific Research Center
7333, 7555, 7575, 7677, 7707, 7979, 7999, 7700, 7600, and 7500 Gateway
Boulevard, Newark, California 94560
Fee Simple
47.
2855 Gazelle Court
Carlsbad, California 92010


Fee Simple
48.
350 George Patterson Boulevard
Bristol, Pennsylvania 19007


Fee Simple
49.
7 Graphics Drive
Ewing, New Jersey 08628


Fee Simple
50.
Granta Park
Great Abingdon, Cambridge, England CB21 6GP
Freehold Estate
51.
50 and 60 Hampshire Street
Cambridge, Massachusetts 02139


Fee Simple
52.
201 Industrial Road
San Carlos, California 94070


Fee Simple
53.
3525 John Hopkins Court
San Diego, California 92121


Fee Simple
54.
3545-3575 John Hopkins Court
San Diego, California 92121


Fee Simple
55.
6500 Kaiser Drive
Fremont, California 94555


Fee Simple
56.
450 Kendall Street
Cambridge, Massachusetts 02142-1108


Leasehold Interest
57.
500 Kendall Street
Cambridge, Massachusetts 02142-1108


Fee Simple
58.
145 King of Prussia Road
Radnor, Pennsylvania 19087


Fee Simple
59.
Landmark at Eastview
735, 745,755, 765, 767, 769, 771, 777, 785, 795, 796 Old Saw Mill River Rd.,
Tarrytown, New York 10591
1 Saw Mill River Road, Hawthorne, New York 10532
Fee Simple
60.
10165 McKellar Court
San Diego, California 92121


Fee Simple*
61.
200, 300, 400, 500, 600, 700 and 800 Lincoln Centre Dr., Foster City, California
94044
Fee Simple
62.
9704 and 9708 – 9714 Medical Center Drive
Rockville, Maryland 20859


Fee Simple
63.
3450-3451 Monte Villa Parkway
Bothell, Washington 98021


Fee Simple
64.
6114, 6118, 6122, 6124, 6126 and 6154 Nancy Ridge Drive, San Diego, California
92121


Fee Simple
65.
6828 Nancy Ridge Drive
San Diego, California 92121


Fee Simple
66.
One Research Way
Princeton, New Jersey 08536


Fee Simple


SCHEDULE 4.19-3


 

--------------------------------------------------------------------------------

 

Property Name
Ownership
67.
180 Oyster Point Boulevard
South San Francisco, California 94080-7023


Fee Simple
68.
200 Oyster Point Boulevard
South San Francisco, California 94080-7023


Fee Simple
69.
5870 and 5880 Pacific Center Boulevard
San Diego, California 92121


Fee Simple
70.
3500 Paramount Parkway
Morrisville, North Carolina 27560


Fee Simple
71.
3908 Patriot Drive
Durham, North Carolina 27703


Fee Simple
72.
335-339 Phoenixville Pike
Malvern, Pennsylvania 19355


Fee Simple
73.
1701 and 1711 Research Boulevard
Rockville, Maryland 20850


Fee Simple
74.
10835 Road to the Cure
San Diego, California 92121


Fee Simple
75.
10240 Science Center Drive
San Diego, California 92121


Fee Simple
76.
10255 Science Center Drive
San Diego, California 92121


Fee Simple
77.
14200 Shady Grove Road
Rockville, Maryland 20850


Fee Simple
78.
200 Sidney Street
Cambridge, Massachusetts 02139


Fee Simple
79.
11404 and 11408 Sorrento Valley Road
San Diego, California 92121


Fee Simple
80.
4215 Sorrento Valley Boulevard
San Diego, California 92121


Fee Simple
81.
11388 Sorrento Valley Road
San Diego, California 92121


Fee Simple
82.
11080, 11100, 11120 and 11180 Roselle Street and 11055, 11095, 11111, 11125, and
11175 Flintkote Avenue, San Diego, California 92121
Fee Simple
83.
2-30 Spring Mill Drive
Malvern, Pennsylvania 19355
   
Fee Simple
84.
9965 – 9995 Summers Ridge Road
San Diego, California 92121
Fee Simple
85.
11010 Torreyana Road
San Diego, California 92037
   
Fee Simple
86.
9855 and 9865 Towne Centre Drive
San Diego, California 92121


Fee Simple
87.
9875 and 9885 Towne Centre Drive
San Diego, California 92121


Fee Simple
88.
2600 and 2620 Trade Centre Avenue
Longmont, Colorado 80503


Fee Simple
89.
6611 Tributary Street
Baltimore, Maryland 21224


Fee Simple


SCHEDULE 4.19-4


 

--------------------------------------------------------------------------------

 

Property Name
Ownership
90.
900 Uniqema Boulevard
New Castle, Delaware 19720


Fee Simple
91.
1000 Uniqema Boulevard
New Castle, Delaware 19720


Fee Simple
92.
325 Vassar Street
Cambridge, Massachusetts 02139-4818


Fee Simple
93.
9535 Waples Street
San Diego, California 92121


Fee Simple
94.
1825, 1865, 1885 33rd Street/ 3200 Walnut Street
Boulder, Colorado 80301


Fee Simple
95.
10420, 10480, 10520 Wateridge Circle
San Diego, California 92121


Fee Simple
96.
675 West Kendall Street
Cambridge, Massachusetts 02142-1110


Fee Simple
97.
50 West Watkins Mill Road
Gaithersburg, Maryland 20878


Fee Simple
98.
55 and 65 West Watkins Mill Road
Gaithersburg, Maryland 20878


Fee Simple
99.
3000 Weston Parkway
Cary, North Carolina 27513
Fee Simple
100.
17, 19, 21, 23, and 25 N. Fremont Avenue and 745 West Fayette Street, Baltimore,
Maryland


Fee Simple – through 50% interest in LLC*
101.
One North Poppleton Street Garage, Baltimore, Maryland 21201
Subleasehold Interest
102.
Units 1 and 2, 800 W. Baltimore Street, Baltimore, Maryland 21201 – UMB 1
Subleasehold Condominium Interest
103.
801 W. Baltimore Street, Baltimore, Maryland 21201 – UMB 2
Leasehold Interest
104.
3440 South Dearborn St., Chicago, Illinois 60616
Leasehold Interest
105.
1005 N. Warson Rd., Ste. Louis, Missouri 63132
Leasehold Interest
106.
4320 Forest Park Ave., St. Louis, Missouri 63108


Leasehold Interest
107.
1951 NW 7th Avenue, Miami, Florida 33136
Leasehold Interest
108.
Units 1 and 2, 1214 Research Blvd., Hershey, Pennsylvania 17036
Leasehold Condominium Interest
109.
4111 Monarch Way, Norfolk, Virginia 23508
Leasehold Interest
110.
4211 Monarch Way, Norfolk, Virginia 23508
Leasehold Interest
111.
Units 1 through 7, 3711 Market Street, Philadelphia, Pennsylvania
Leasehold Condominium Interest
112.
575 N. Patterson Avenue, Winston-Salem, North Carolina 27105


Fee Simple – through interest in LLC’s
113.
4240-4270 Duncan Avenue and 4165-4201 Duncan Avenue, St. Louis Missouri 63110
Leasehold Interest
114.
3737 Market Street, Philadelphia, Pennsylvania 19104
Leasehold Interest
115.
525-635 Vine Street, Winston-Salem, North Carolina 27157
Fee Simple – through interest in LLC’s


SCHEDULE 4.19-5


 

--------------------------------------------------------------------------------

 

Property Name
Ownership
116.
873 W. Baltimore Street, Baltimore, Maryland 21201
Leasehold and Reversionary Interest
117.
2010 NW 6th Place, 2003 NW 7th Ave, 2027 NW 7th Avenue, Miami, Florida 33127
Fee Simple



*Such properties are owned by Investment Affiliates of Borrower.







SCHEDULE 4.19-6


 

--------------------------------------------------------------------------------

 

SCHEDULE 1.1
BANK COMMITMENTS AND PERCENTAGES
(to be updated on allocation)*
Lender
Line Commitment
Line Loan Percentage%
Term Commitment
Term Loan Percentage %
Total Commitment
Total %
KeyBank
$73,000,000
8.11%
$27,000,000
7.71%
$100,000,000
8.00%
Wells Fargo
$73,000,000
8.11%
$27,000,000
7.71%
$100,000,000
8.00%
Sumitomo
$65,000,000
7.22%
$25,000,000
7.14%
$90,000,000
7.20%
U.S. Bank
$65,000,000
7.22%
$25,000,000
7.14%
$90,000,000
7.20%
Barclays
$60,000,000
6.67%
$10,000,000
2.86%
$70,000,000
5.60%
Deutsche Bank
$60,000,000
6.67%
$10,000,000
2.86%
$70,000,000
5.60%
Morgan Stanley
$50,000,000
5.56%
$20,000,000
5.71%
$70,000,000
5.60%
Raymond James
$50,000,000
5.56%
$20,000,000
5.71%
$70,000,000
5.60%
UBS AG, Stamford Branch
$50,000,000
5.56%
$20,000,000
5.71%
$70,000,000
5.60%
Bank of Tokyo
$47,000,000
5.22%
$18,000,000
5.14%
$65,000,000
5.20%
PNC Bank
$47,000,000
5.22%
$18,000,000
5.14%
$65,000,000
5.20%
RBS Citizens
$47,000,000
5.22%
$18,000,000
5.14%
$65,000,000
5.20%
BMO Harris
$36,000,000
4.00%
$14,000,000
4.00%
$50,000,000
4.00%
BB&T
$36,000,000
4.00%
$14,000,000
4.00%
$50,000,000
4.00%
Mizuho
$36,000,000
4.00%
$14,000,000
4.00%
$50,000,000
4.00%
Regions Bank
$36,000,000
4.00%
$14,000,000
4.00%
$50,000,000
4.00%
TD Bank
$36,000,000
4.00%
$14,000,000
4.00%
$50,000,000
4.00%
Huntington Bank
$18,000,000
2.00%
$7,000,000
2.00%
$25,000,000
2.00%
Chang HWA
$3,000,000
0.33%
$7,000,000
2.00%
$10,000,000
0.80%
E.Sun Commercial
$3,000,000
0.33%
$7,000,000
2.00%
$10,000,000
0.80%
Mega/ICBC
$3,000,000
0.33%
$7,000,000
2.00%
$10,000,000
0.80%
Land Bank of Taiwan
$3,000,000
0.33%
$7,000,000
2.00%
$10,000,000
0.80%
Hua Nan
$3,000,000
0.33%
$7,000,000
2.00%
$10,000,000
0.80%
TOTAL:
$900,000,000
100.00%
$350,000,000
100.00%
$1,250,000,000
100.00%



*
Schedule 1.1 may be subsequently revised from time to time to reflect
assignments of a Bank’s interest in the Loans as contemplated in Section 11.8,
and reductions in the Aggregate Commitment pursuant to Section  2.7, or
increases in the Aggregate Commitment pursuant to Section 2.8.


SCHEDULE 1.1-1


80475187

--------------------------------------------------------------------------------

 

SCHEDULE 1.2


Credit Rating (S&P/Fitch and Moody’s)
Base Rate Margin
Line Loan LIBOR Rate Margin
Facility Fee
Percentage
All-In Drawing Rate
Term Loan LIBOR Rate Margin
At least A- and A3
0.000%
0.925%
0.125%
1.050%
0.950%
At least BBB+ and Baa1
0.050%
1.000%
0.150%
1.150%
1.050%
At least BBB or Baa2
0.100%
1.100%
0.200%
1.300%
1.200%
At least BBB- or Baa3
0.350%
1.300%
0.250%
1.550%
1.500%
Below BBB- and Baa3
0.700%
1.700%
0.300%
2.000%
1.950%



The Credit Ratings to be utilized for purposes of this Schedule are those
ratings assigned to the senior unsecured long‑term debt securities of Guarantor
without third‑party credit enhancement and any rating assigned to any other debt
security of Guarantor shall be disregarded. The applicable Credit Rating in
effect at any date is that in effect at the close of business on such date. The
first two categories, with the lowest margins, require a Credit Rating at the
specified level by at least two of Moody’s, S&P and Fitch. The second two
categories require Credit Ratings from at least two of the rating agencies and a
Credit Rating at the specified level from at least one of Moody’s, S&P and
Fitch. The final category, with the highest margin, will apply if the Credit
Ratings from Moody’s, S&P and Fitch are all below the specified level or if the
Guarantor does not have a Credit Rating from at least two of Moody’s, S&P and
Fitch.











SCHEDULE 1.2


80475187

